Exhibit 10.1

 

 

 

Published CUSIP Numbers:

Deal: 92561FAH7

Revolving Facility: 92561FAJ3

Term Facility: 92561FAK0

CREDIT AGREEMENT

Dated as of June 29, 2016

among

VICAR OPERATING, INC.,

as the Borrower,

VCA INC.,

as Holdings

CERTAIN SUBSIDIARIES OF HOLDINGS PARTY HERETO,

as Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swingline Lender and

L/C Issuer,

and

THE LENDERS PARTY HERETO

JPMORGAN CHASE BANK, N.A.,

BARCLAYS BANK PLC,

SUNTRUST BANK

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents

BMO HARRIS BANK, N.A.,

PNC BANK, NATIONAL ASSOCIATION,

TD BANK, N.A.

and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

BANK OF AMERICA, N.A.,

JPMORGAN CHASE BANK, N.A.,

BARCLAYS BANK PLC,

SUNTRUST ROBINSON HUMPHREY, INC.

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

   Defined Terms.      1   

1.02

   Other Interpretive Provisions.      34   

1.03

   Accounting Terms.      35   

1.04

   Rounding.      36   

1.05

   Times of Day.      36   

1.06

   Letter of Credit Amounts.      36   

1.07

   UCC Terms.      36   

1.08

   Rates.      36   

Article II COMMITMENTS AND CREDIT EXTENSIONS

     37   

2.01

   Loans.      37   

2.02

   Borrowings, Conversions and Continuations of Loans.      37   

2.03

   Letters of Credit.      39   

2.04

   Swingline Loans.      46   

2.05

   Prepayments.      50   

2.06

   Termination or Reduction of Commitments.      52   

2.07

   Repayment of Loans.      52   

2.08

   Interest and Default Rate.      53   

2.09

   Fees.      54   

2.10

   Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.
     55   

2.11

   Evidence of Debt.      55   

2.12

   Payments Generally; Administrative Agent’s Clawback.      56   

2.13

   Sharing of Payments by Lenders.      58   

2.14

   Cash Collateral.      58   

2.15

   Defaulting Lenders.      59   

2.16

   Incremental Facilities.      61   

Article III TAXES, YIELD PROTECTION AND ILLEGALITY

     64   

3.01

   Taxes.      64   

3.02

   Illegality.      68   

3.03

   Inability to Determine Rates.      69   

3.04

   Increased Costs; Reserves on Eurodollar Rate Loans.      70   

3.05

   Compensation for Losses.      71   

3.06

   Mitigation Obligations; Replacement of Lenders.      72   

3.07

   Survival.      72   

Article IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     73   

4.01

   Conditions of Initial Credit Extension.      73   

4.02

   Conditions to all Credit Extensions.      75   

Article V REPRESENTATIONS AND WARRANTIES

     76   

5.01

   Organization; Requisite Power and Authority; Qualification.      76   

5.02

   Equity Interests and Ownership.      76   

5.03

   Due Authorization.      76   

5.04

   No Conflict.      76   

 

i



--------------------------------------------------------------------------------

5.05

   Governmental Consents.      77   

5.06

   Binding Obligation.      77   

5.07

   Historical Financial Statements.      77   

5.08

   No Material Adverse Change.      77   

5.09

   Adverse Proceedings.      77   

5.10

   Payment of Taxes.      78   

5.11

   Properties.      78   

5.12

   Environmental Matters.      78   

5.13

   No Defaults.      79   

5.14

   Governmental Regulation.      79   

5.15

   Margin Stock.      79   

5.16

   Employee Matters.      79   

5.17

   Employee Benefits Plans.      80   

5.18

   Certain Fees.      80   

5.19

   Solvency.      80   

5.20

   Subordination.      80   

5.21

   Disclosure.      81   

5.22

   Sanctions; PATRIOT ACT; AML; FCPA.      81   

5.23

   Perfection of Security Interests in Collateral.      82   

5.24

   Insurance.      82   

5.25

   Compliance With Laws.      82   

5.26

   EEA Financial Institution.      82   

Article VI AFFIRMATIVE COVENANTS

     82   

6.01

   Financial Statements and Other Reports.      82   

6.02

   Existence.      85   

6.03

   Payment of Taxes and Claims.      85   

6.04

   Maintenance of Properties.      86   

6.05

   Insurance.      86   

6.06

   Inspections.      86   

6.07

   Lender Meetings.      87   

6.08

   Compliance with Laws.      87   

6.09

   Environmental Matters.      87   

6.10

   Subsidiaries.      88   

6.11

   Mortgages and Flood Insurance on Material Real Estate Assets.      89   

6.12

   Public Lenders.      90   

6.13

   Further Assurances.      91   

6.14

   Books and Records.      91   

6.15

   Use of Proceeds.      91   

6.16

   Anti-Corruption Laws.      91   

Article VII NEGATIVE COVENANTS

     92   

7.01

   Indebtedness.      92   

7.02

   Liens.      94   

7.03

   [Reserved].      95   

7.04

   No Further Negative Pledges.      95   

7.05

   Restricted Junior Payments.      96   

7.06

   Restrictions on Subsidiary Distributions.      97   

7.07

   Investments.      98   

7.08

   Financial Covenants.      99   

7.09

   Fundamental Changes; Disposition of Assets; Acquisitions.      100   

 

ii



--------------------------------------------------------------------------------

7.10

   Disposal of Subsidiary Interests.      101   

7.11

   Sale Leasebacks.      101   

7.12

   Transactions with Shareholders and Affiliates.      101   

7.13

   Conduct of Business.      101   

7.14

   Permitted Partially-Owned Subsidiaries.      102   

7.15

   Amendments or Waivers with respect to Subordinated Indebtedness and Permitted
Unsecured Indebtedness.      102   

7.16

   Designation as Senior Indebtedness.      102   

7.17

   Organization Documents; Fiscal Year; Legal Name, State of Formation and Form
of Entity.      102   

7.18

   Sanctions; Anti-Money Laundering Laws.      102   

7.19

   Use of Proceeds.      102   

Article VIII EVENTS OF DEFAULT AND REMEDIES

     103   

8.01

   Events of Default.      103   

8.02

   Application of Funds.      105   

Article IX ADMINISTRATIVE AGENT

     107   

9.01

   Appointment and Authority.      107   

9.02

   Rights as a Lender.      107   

9.03

   Exculpatory Provisions.      107   

9.04

   Reliance by Administrative Agent.      108   

9.05

   Delegation of Duties.      109   

9.06

   Resignation of Administrative Agent.      109   

9.07

   Non-Reliance on Administrative Agent and Other Lenders.      110   

9.08

   No Other Duties, Etc.      111   

9.09

   Administrative Agent May File Proofs of Claim; Credit Bidding.      111   

9.10

   Collateral and Guaranty Matters.      112   

9.11

   Secured Cash Management Agreements and Secured Hedge Agreements.      113   

Article X CONTINUING GUARANTY

     113   

10.01

   Guaranty.      113   

10.02

   Rights of Lenders.      114   

10.03

   Certain Waivers.      114   

10.04

   Obligations Independent.      114   

10.05

   Subrogation.      114   

10.06

   Termination; Reinstatement.      115   

10.07

   Stay of Acceleration.      115   

10.08

   Condition of Borrower.      115   

10.09

   Appointment of Borrower.      115   

10.10

   Right of Contribution.      116   

10.11

   Keepwell.      116   

Article XI MISCELLANEOUS

     116   

11.01

   Amendments, Etc.      116   

11.02

   Notices; Effectiveness; Electronic Communications.      118   

11.03

   No Waiver; Cumulative Remedies; Enforcement.      120   

11.04

   Expenses; Indemnity; Damage Waiver.      121   

11.05

   Payments Set Aside.      122   

11.06

   Successors and Assigns.      123   

11.07

   Treatment of Certain Information; Confidentiality.      127   

 

iii



--------------------------------------------------------------------------------

11.08

   Right of Setoff.      128   

11.09

   Interest Rate Limitation.      129   

11.10

   Counterparts; Integration; Effectiveness.      129   

11.11

   Survival of Representations and Warranties.      129   

11.12

   Severability.      129   

11.13

   Replacement of Lenders.      130   

11.14

   Governing Law; Jurisdiction; Etc.      130   

11.15

   Waiver of Jury Trial.      131   

11.16

   Subordination.      132   

11.17

   No Advisory or Fiduciary Responsibility.      132   

11.18

   Electronic Execution.      133   

11.19

   USA PATRIOT Act Notice.      133   

11.20

   ENTIRE AGREEMENT.      133   

11.21

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions.     
133   

 

iv



--------------------------------------------------------------------------------

SCHEDULES   

 

Schedule 1.01(a)

  

 

Certain Addresses for Notices

Schedule 1.01(b)    Initial Commitments and Applicable Percentages Schedule
1.01(c)    Existing Permitted Partially-Owned Subsidiaries Schedule 5.01   
Jurisdictions of Organization Schedule 5.02    Equity Interests and Ownership
Schedule 5.11(b)    Existing Real Estate Assets Schedule 5.17    ERISA Schedule
5.24    Insurance Schedule 7.01    Existing Indebtedness Schedule 7.02   
Existing Liens Schedule 7.07    Existing Investments

 

EXHIBITS

 

   Exhibit 1.01    Form of Administrative Questionnaire Exhibit 2.02(a)    Form
of Loan Notice Exhibit 2.04(b)    Form of Swingline Loan Notice Exhibit 2.05   
Form of Notice of Loan Prepayment Exhibit 2.11-1    Form of Revolving Note
Exhibit 2.11-2    Form of Term Note Exhibit 2.11-3    Form of Incremental Term
Note Exhibit 3.01(e)    Forms of U.S. Tax Compliance Certificates (1-4) Exhibit
6.01(c)    Form of Compliance Certificate Exhibit 6.10    Form of Joinder
Agreement Exhibit 8.02    Form of Secured Party Designation Notice Exhibit 11.06
   Form of Assignment and Assumption

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of June 29, 2016, among VICAR
OPERATING, INC., a Delaware corporation (the “Borrower”), VCA INC., a Delaware
corporation (“Holdings”) and the other Guarantors (defined herein), the Lenders
(defined herein), and BANK OF AMERICA, N.A., as Administrative Agent, Swingline
Lender and L/C Issuer.

PRELIMINARY STATEMENTS:

WHEREAS, the Loan Parties (as hereinafter defined) have requested that the
Lenders, the Swingline Lender and the L/C Issuer make loans and other financial
accommodations to the Loan Parties in an aggregate amount of up to
$1,680,000,000.

WHEREAS, the Lenders, the Swingline Lender and the L/C Issuer have agreed to
make such loans and other financial accommodations to the Loan Parties on the
terms and subject to the conditions set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 1.01(a), or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit 1.01 or any other form approved by the
Administrative Agent.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Holdings or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of
any Responsible Officer of Holdings or the Borrower, threatened in writing
against or affecting Holdings or any of its Subsidiaries or any property of
Holdings or any of its Subsidiaries.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agency Fee Letter” means the letter agreement, dated May 26, 2016, among the
Borrower, the Administrative Agent and Merrill Lynch.

 

1



--------------------------------------------------------------------------------

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on the Closing Date, such Term
Lender’s Term Commitment at such time and (ii) thereafter, the outstanding
principal amount of such Term Lender’s Term Loans at such time, (b) in respect
of the Revolving Facility, with respect to any Revolving Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Facility
represented by such Revolving Lender’s Revolving Commitment at such time,
subject to adjustment as provided in Section 2.15 and (c) with respect to such
Lender’s portion of any outstanding Incremental Term Loan at any time, the
percentage of the outstanding principal amount of such Incremental Term Loan
held by such Lender at such time. If the Commitment of all of the Revolving
Lenders to make Revolving Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.01, or if the
Revolving Commitments have expired, then the Applicable Percentage of each
Revolving Lender in respect of the Revolving Facility shall be determined based
on the Applicable Percentage of such Revolving Lender in respect of the
Revolving Facility most recently in effect, giving effect to any subsequent
assignments. The Applicable Percentage of each Lender in respect of each
Facility is set forth opposite the name of such Lender on Schedule 1.01(b) or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto or in any documentation executed by such Lender pursuant to Section 2.16,
as applicable.

“Applicable Rate” means (a) with respect to any Incremental Term Loan, the
percentage(s) per annum set forth in the applicable Incremental Term Loan Lender
joinder agreement, and (b) with respect to Revolving Loans, Term Loans,
Swingline Loans, Letters of Credit and the Commitment Fee, the following
percentages per annum, based upon the Consolidated Total Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.01(c):

 

Pricing Tier

  

Consolidated

Total Leverage

Ratio

  Applicable
Margin for
Eurodollar
Rate Loans/
Letter of
Credit Fees     Applicable
Margin for
Base Rate
Loans     Commitment Fee  

1

   Greater than or equal to 3.50:1.0     2.00 %      1.00 %      0.40 % 

2

   Greater than or equal to 2.75:1.0 but less than 3.50:1.0     1.75 %      0.75
%      0.35 % 

3

   Greater than or equal to 1.75:1.0 but less than 2.75:1.0     1.50 %      0.50
%      0.30 % 

4

   Greater than or equal to 1.00:1.0 but less than 1.75:1.0     1.25 %      0.25
%      0.25 % 

5

   Less than 1.00:1.0     1.00 %      0.00 %      0.25 % 

 

2



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.01(c); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section 6.01(c),
then, upon the request of the Required Lenders, Pricing Tier 1 shall apply as of
the first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall continue to apply until the first
Business Day immediately following the date a Compliance Certificate is
delivered in accordance with Section 6.01(c), whereupon the Applicable Rate
shall be adjusted based upon the calculation of the Consolidated Total Leverage
Ratio contained in such Compliance Certificate. The Applicable Rate in effect
from the Closing Date to the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.01(c) for the Fiscal
Quarter ending September 30, 2016 shall be determined based upon Pricing Tier
2. Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03, the Revolving Lenders and (c) with respect to the Swingline
Sublimit, (i) the Swingline Lender and (ii) if any Swingline Loans are
outstanding pursuant to Section 2.04(a), the Revolving Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person (other than the Borrower or a Guarantor
Subsidiary), in one transaction or a series of transactions, of all or any part
of Holdings’ or any of its Subsidiaries’ businesses, assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, including, without limitation, the
Equity Interests in Holdings or any of its Subsidiaries (provided, however, that
solely for purposes of Section 2.05(b)(i), the sale of Equity Interests in
Holdings shall not be considered an Asset Sale), other than (i) inventory,
equipment or other assets sold or leased in the ordinary course of business, and
(ii) sales of other assets for aggregate consideration of less than $5,000,000
with respect to any transaction or series of related transactions; provided,
further that (x) the transfer or issuance of any Equity Interests in any
Domestic Subsidiary of the Borrower to a Person other than a Loan Party in
connection with a Permitted Subsidiary Dropdown shall not constitute an Asset
Sale for purposes of this Agreement to the extent that the aggregate value of
such transfer as determined by the Borrower in good faith does not exceed
$5,000,000 and (y) to the extent that such aggregate value exceeds $5,000,000,
the aggregate value of such transfer in excess of $5,000,000 shall constitute an
Asset Sale only to the extent of the aggregate value of such transfer in excess
of $5,000,000.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06 or any other form (including an
electronic documentation form generated by use of an electronic platform)
approved by the Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Autoborrow Agreement” has the meaning specified in Section 2.04(b).

“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iv).

“Availability Period” means in respect of the Revolving Facility, the period
from and including the Closing Date to the earliest of (i) the Maturity Date for
the Revolving Facility, (ii) the date of termination of the Revolving
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
Commitment of each Revolving Lender to make Revolving Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to Section
8.01.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%, subject to
the interest rate floor set forth therein; provided that if the Base Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.12.

“Borrowing” means a Revolving Borrowing, a Swingline Borrowing, a Term Borrowing
or an Incremental Term Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Business Facility” means any real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by Holdings or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

 

4



--------------------------------------------------------------------------------

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer or Swingline Lender (as
applicable) or the Lenders, as collateral for L/C Obligations, the Obligations
in respect of Swingline Loans, or obligations of the Revolving Lenders to fund
participations in respect of either thereof (as the context may require), (a)
Cash or Deposit Account balances, (b) backstop letters of credit entered into on
terms, from issuers and in amounts satisfactory to the Administrative Agent and
the L/C Issuer or Swingline Lender (as applicable), and/or (c) if the
Administrative Agent and the L/C Issuer or Swingline Lender shall agree, in
their sole discretion, other credit support, in each case, in Dollars and
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer or Swingline Lender (as applicable).
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such Cash collateral and other credit support.

“Cash Equivalents” means any of the following types of investments, to the
extent owned by Holdings or any of its Subsidiaries free and clear of all Liens
(other than Permitted Liens):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than one year from the date of acquisition thereof;
provided that the full faith and credit of the United States is pledged in
support thereof;

(b) demand deposits with, time deposits with, or certificates of deposit or
bankers’ acceptances of, any commercial bank that (i) (A) is a Lender or (B) is
organized under the Laws of the United States, any state thereof or the District
of Columbia or is the principal banking subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than one year from the
date of acquisition thereof;

(c) commercial paper issued by any Person organized under the Laws of any state
of the United States and rated at least “Prime-2” (or the then equivalent grade)
by Moody’s or at least “A-2” (or the then equivalent grade) by S&P, in each case
with maturities of not more than three hundred sixty-five (365) days from the
date of acquisition thereof;

(d) money market funds that (i) comply with the criteria set forth in Rule 2a-7
of the Investment Company Act of 1940, (ii) are rated A or higher by S&P and A2
or higher by Moody’s and (iii) have portfolio assets of at least $1,000,000,000;
and

(e) investments, classified in accordance with GAAP as current assets of
Holdings or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the investment guidelines of which restrict 95% of such
funds to investments of the character, quality and maturity described in clauses
(a), (b), (c) and (d) of this definition.

 

5



--------------------------------------------------------------------------------

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

“Cash Management Bank” means any Person that (a) at the time it enters into a
Cash Management Agreement, is a Lender or the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent, (b) in the case of any Cash
Management Agreement in effect on or prior to the Closing Date, is, as of the
Closing Date or within 30 days thereafter, a Lender or the Administrative Agent
or an Affiliate of a Lender or the Administrative Agent and a party to a Cash
Management Agreement or (c) within 30 days after the time it enters into the
applicable Cash Management Agreement, becomes a Lender, the Administrative Agent
or an Affiliate of a Lender or the Administrative Agent, in each case, in its
capacity as a party to such Cash Management Agreement (even if such Person
ceases to be a Lender or such Person’s Affiliate ceases to be a Lender);
provided, however, that for any of the foregoing to be included as a “Secured
Cash Management Agreement” on any date of determination by the Administrative
Agent, the applicable Cash Management Bank (other than the Administrative Agent
or an Affiliate of the Administrative Agent) must have delivered a Secured Party
Designation Notice to the Administrative Agent prior to such date of
determination.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, rule, regulation or
treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of Law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty-five percent (35%) or more of the Equity Interests in
Holdings entitled to vote for members of the board of directors or equivalent
governing body of Holdings on a fully-diluted basis (and taking into account all
such securities that such “person” or “group” has the right to acquire pursuant
to any option right); or

(b) Holdings shall cease to own and control, of record and beneficially,
directly or indirectly, 100% of the Equity Interests in the Borrower; or

(c) a “change of control” or any comparable term under, and as defined in, any
documentation governing Subordinated Indebtedness or other debt in an aggregate
principal amount for all such items of $25,000,000 or more shall have occurred.

 

6



--------------------------------------------------------------------------------

“Closing Date” means the date hereof.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each Joinder Agreement, each of the mortgages, collateral
assignments, security agreements, pledge agreements or other similar agreements
delivered to the Administrative Agent pursuant to Section 6.10, and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Administrative Agent for the benefit of the Secured
Parties.

“Commitment” means a Term Commitment, a Revolving Commitment and/or Incremental
Term Loan Commitment, as the context may require.

“Commitment Fee” has the meaning specified in Section 2.09(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 6.01(c).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of Holdings and its Subsidiaries or any other Person,
such statements or items on a Consolidated basis in accordance with the
consolidation principles of GAAP.

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Holdings and its Subsidiaries on a Consolidated basis equal to (i) the sum,
without duplication, of the amounts for such period of (a) Consolidated Net
Income, (b) Consolidated Interest Expense, (c) provisions for taxes based on
income, (d) total depreciation expense, (e) total amortization expense, (f)
non-cash stock based compensation reducing Consolidated Net Income, (g) other
non-Cash items, including write-offs of assets, reducing Consolidated Net Income
(excluding any such non-Cash item to the extent that it represents an accrual or
reserve for potential Cash items in any future period or amortization of a
prepaid Cash item that was paid in a prior period but, notwithstanding anything
to the contrary herein, including without limitation, reserves for lease expense
and other charges and expenses related to the closure of hospitals to the extent
not paid in cash), (h) to the extent deducted in calculating Consolidated Net
Income, Transaction Costs and (i) amounts added back in connection with
adjustments made in accordance with the provisions of (and subject to the
limitations set forth in) Section 1.03(c), minus (ii) non-Cash items increasing
Consolidated Net Income for such period (excluding any such non-Cash item to the
extent it represents the reversal of an accrual or reserve for potential Cash
item in any prior period).

 

7



--------------------------------------------------------------------------------

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Adjusted EBITDA to (b) Consolidated Interest
Expense, in each case for the most recently ended four consecutive Fiscal
Quarter period ending prior to such date.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capitalized Leases in accordance with
GAAP and capitalized interest) of Holdings and its Subsidiaries on a
Consolidated basis with respect to all outstanding Indebtedness of Holdings and
its Subsidiaries, including all commissions, discounts and other fees and
charges owed with respect to letters of credit and net costs under Interest Rate
Agreements, but excluding, however, any amounts referred to in Sections 2.09(b)
payable on or before the Closing Date.

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Holdings and its Subsidiaries on a Consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus (ii)(a) the
income of any Person (other than a Subsidiary of Holdings) in which any other
Person (other than Holdings or any of its Subsidiaries) has a joint interest,
except to the extent of the amount of dividends or other distributions actually
paid to Holdings or any of its Subsidiaries by such Person during such period,
(b) the income of any Subsidiary of Holdings to the extent that the declaration
or payment of dividends or similar distributions by that Subsidiary of that
income is not at the time permitted by operation of the terms of its
Organization Documents or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary, (c) any
after-tax gains (or plus any after-tax losses) attributable to Asset Sales or
returned surplus assets of any Pension Plan, and (d) (to the extent not included
in clauses (a) through (c) above) any net extraordinary gains (or plus any net
extraordinary losses).

“Consolidated Senior Secured Debt” means, as at any date of determination,
Consolidated Total Debt that is secured by a lien on Collateral or other assets
of Holdings and its Subsidiaries determined on a Consolidated basis in
accordance with GAAP.

“Consolidated Senior Secured Leverage Ratio” means the ratio as of the last day
of any Fiscal Quarter of (i) Consolidated Senior Secured Debt as of such day to
(ii) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period ending on
such date (as determined in accordance with Section 1.03(c)).

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness (other than items described in
clauses (iv), (v) and (x) thereof) of Holdings and its Subsidiaries determined
on a Consolidated basis in accordance with GAAP.

“Consolidated Total Leverage Ratio” means the ratio as of the last day of any
Fiscal Quarter of (i) Consolidated Total Debt as of such day to
(ii) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period ending on
such date (as determined in accordance with Section 1.03(c)).

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote ten percent (10%) or more of the Equity Interests
having ordinary voting power for the election of directors, managing general
partners or the equivalent.

 

8



--------------------------------------------------------------------------------

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
projected foreign currency risk associated with Holdings’ and its Subsidiaries’
operations and not for speculative purposes.

“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 7.01.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer,
the Swingline Lender or any other Lender any other amount required to be paid by
it hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three (3)
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In

 

9



--------------------------------------------------------------------------------

Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swingline Lender and each other Lender promptly following such
determination.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Loan Party or Subsidiary (or the granting of any option or other right to do
any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding any Involuntary
Disposition. For the sake of clarity, (x) the granting of a Lien in respect of
particular property shall not constitute a Disposition of such property until
such time, if any, as beneficial ownership of such property is transferred,
whether as the result of the enforcement of such Lien or deed or toher transfer
in lieu of foreclosure of such Lien and (y) an Investment of Cash by Holdings or
any of its Subsidiaries shall not constitute a Disposition.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary organized under the Laws of the
United States of America, any State thereof or the District of Columbia.

“Earn-Out Obligations” means any contingent liability of Holdings or any of its
Subsidiaries owed to any seller in connection with a Permitted Acquisition that
(a) constitutes a portion of the purchase price for such Permitted Acquisition
but is not an amount certain on the date of incurrence thereof and (b) is only
payable upon the achievement of performance standards by the Person or other
property acquired in such Permitted Acquisition and in an amount based upon such
achievement; provided that the formula for determining the aggregate amount of
such liability shall be fixed at the date of such Permitted Acquisition.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

10



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assets” means property (other than current assets) that is used or
useful in the same or a similar line of business as the Borrower and its
Subsidiaries were engaged in on the Closing Date (or any reasonable extension or
expansions thereof).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which currently is or, in a case of a terminated plan, was during
the six-year period preceding the Closing Date sponsored, maintained or
contributed to by, or required to be contributed by, Holdings or any of its
Subsidiaries or, to the extent that Holdings or any of its Subsidiaries would be
liable under ERISA in respect thereof, any of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Reports” means any reports and other information, in form scope
and substance satisfactory to the Administrative Agent regarding environmental
matters relating to the Business Facilities.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition

 

11



--------------------------------------------------------------------------------

from such Person of such shares (or such other interests), and all of the other
ownership or profit interests in such Person (including partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Code of which that Person is a member; (ii) any trade or business
(whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (iii) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person is a member. Any former ERISA Affiliate of Holdings or any of its
Subsidiaries shall continue to be considered an ERISA Affiliate of Holdings or
any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of Holdings or such Subsidiary and
with respect to liabilities arising after such period for which Holdings or such
Subsidiary could be liable under the Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Sections 412 or 430 of the Code or Sections 302 or 303 of ERISA with respect to
any Pension Plan (whether or not waived in accordance with Section 412(c) of the
Code or Section 302(c) of ERISA) or the failure to make by its due date a
required installment under Section 412(m) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (iii) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability pursuant to Section 4063 or 4064
of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Holdings, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA; (vii) the withdrawal of Holdings, any of its Subsidiaries or
any of their respective ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if there is any potential liability therefor, or the receipt by Holdings,
any of its Subsidiaries or any of their respective ERISA Affiliates of notice
from any Multiemployer Plan that it is insolvent within the meaning of Title IV
of ERISA, or that it intends to terminate or has terminated pursuant to Title IV
of ERISA; (viii) the occurrence of an act or omission which could give rise to
the imposition on Holdings, any of its Subsidiaries or any of their respective
ERISA Affiliates of fines, penalties, taxes or related charges under Chapter 43
of the Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of
ERISA in respect of any Employee Benefit Plan; (ix) receipt from the IRS of
notice of the failure of any Pension Plan (or any other Employee Benefit Plan
intended to be qualified under Section 401(a) of the Code) to qualify under
Section 401(a) of the Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Code; or (x) the imposition of a Lien pursuant to Section 430(k) of the Code or
Section 303(k) of ERISA.

 

12



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) (in such case, the “LIBOR Rate”) at or about 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London time,
two (2) Business Days prior to such date for Dollar deposits with a term of one
(1) month commencing that day;

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further, that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and (ii) if the
Eurodollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.11 and any other “keepwell, support or other agreement”
regarding such Guarantor and any and all guarantees of such Guarantor’s Swap
Obligations by other Loan Parties) at the time the Guaranty of such Guarantor,
or grant by such Guarantor of a Lien, becomes effective with respect to such
Swap Obligation. If a Swap Obligation arises under a Master Agreement governing
more than one Swap Contract, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swap Contracts for which such
Guaranty or Lien is or becomes excluded in accordance with the first sentence of
this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect

 

13



--------------------------------------------------------------------------------

to an applicable interest in a Loan or Commitment pursuant to a Law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 11.13) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.01(a)(ii), (a)(iii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
August 27, 2014 (as amended from time to time prior to the Closing Date) by and
among the Borrower, the guarantors from time to time party thereto, the lenders
from time to time party thereto, Bank of America, as administrative agent and
the other parties thereto.

“Facility” means the Term Facility, any Incremental Term Facility or the
Revolving Facility, as the context may require.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than contingent indemnification
obligations), and (c) all Letters of Credit have terminated or expired (other
than Letters of Credit as to which other arrangements with respect thereto
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any applicable intergovernmental
agreements implementing the foregoing.

“FCPA” has the meaning specified in Section 5.22.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letters” means the Joint Fee Letter and the Agency Fee Letter.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Holdings that such financial statements fairly
present, in all material respects, the financial condition of Holdings and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments.

 

14



--------------------------------------------------------------------------------

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
December 31 of each calendar year.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than Permitted Liens.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Flood Hazard Property” means any Mortgaged Property that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof, and (b) with respect to the Swingline Lender, such
Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders or Cash Collateralized in
accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supra-national bodies such as the European Union or the
European Central Bank).

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Guaranteed Obligations” has the meaning set forth in Section 10.01.

“Guarantors” means (a) Holdings, (b) each Domestic Subsidiary identified as a
“Guarantor” on the signature pages hereto, (c) each other Person that joins as a
Guarantor pursuant to Section 6.10, (d) with respect to (i) Obligations under
any Secured Hedge Agreement, (ii) Obligations under any Secured

 

15



--------------------------------------------------------------------------------

Cash Management Agreement and (iii) any Swap Obligation of a Specified Loan
Party (determined before giving effect to Sections 10.01 and 10.11) under the
Guaranty, the Borrower and (e) the successors and permitted assigns of the
foregoing.

“Guarantor Subsidiary” means each Guarantor other than Holdings.

“Guaranty” means, collectively, the guarantee made by the Guarantors under
Article X in favor of the Secured Parties, together with each other guaranty
delivered pursuant to Section 6.10.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Hedge Bank” means any Person that (a) at the time it enters into a Swap
Contract, is a Lender or an Affiliate of a Lender or (b) in the case of any Swap
Contract in effect on or prior to the Closing Date, is, as of the Closing Date
or within 30 days thereafter, a Lender or an Affiliate of a Lender and a party
to a Swap Contract, in each case, in its capacity as a party to such Swap
Contract; provided that to be included as a “Secured Hedge Agreement” on any
date of determination by the Administrative Agent, the applicable Hedge Bank
(other than any Lender that is also serving as the Administrative Agent or an
Affiliate of such Lender) must have delivered a Secured Party Designation Notice
to the Administrative Agent prior to such date of determination.

“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Holdings and its Subsidiaries, for the immediately
preceding three Fiscal Years, consisting of balance sheets and the related
consolidated statements of income, stockholders’ equity and cash flows for such
Fiscal Years, and (ii) the unaudited financial statements of Holdings and its
Subsidiaries as at the most recently ended Fiscal Quarter, consisting of a
balance sheet and the related consolidated statements of income, stockholders’
equity and cash flows for the three-, six- or nine-month period, as applicable,
ending on such date, and, in the case of clauses (i) and (ii), certified by the
chief financial officer of the Borrower that they fairly present, in all
material respects, the financial condition of Holdings and its Subsidiaries as
at the dates indicated and the results of their operations and their cash flows
for the periods indicated, subject to changes resulting from audit and normal
year-end adjustments.

“HMT” has the meaning specified in the definition of Sanctions.

“Holdback Obligation” means an obligation to pay a portion of the purchase price
of a Permitted Acquisition which portion of the purchase price has been held
back in accordance with the terms of such Permitted Acquisition.

“Holdings” has the meaning specified in the introductory paragraph hereto.

“Honor Date” has the meaning set forth in Section 2.03(c).

 

16



--------------------------------------------------------------------------------

“Immaterial Subsidiary” for purposes of Section 8.01(f) and Section 8.01(g),
means one or more Subsidiaries of Holdings that, on a Consolidated basis did not
(i) for the most recently concluded Fiscal Year account for more than 3.0% of
Consolidated revenues of Holdings and its Subsidiaries and (ii) as of the last
day of such Fiscal Year own more than 3.0% of the Consolidated assets of
Holdings and its Subsidiaries.

“Impacted Loans” has the meaning set forth in Section 3.03(a).

“Incremental Facility” has the meaning set forth in Section 2.16.

“Incremental Term Borrowing” means a borrowing consisting of simultaneous
Incremental Term Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Term Loan Lenders
pursuant to Section 2.01(c).

“Incremental Term Facility” means, at any time, (a) on or prior to the
incurrence of an Incremental Term Loan, the aggregate amount of the applicable
Incremental Term Loan Commitments at such time and (b) thereafter, the aggregate
principal amount of the applicable Incremental Term Loan of all applicable
Incremental Term Loan Lenders outstanding at such time.

“Incremental Term Loan Lender” means each of the Persons identified as an
“Incremental Term Loan Lender” in the definitive documentation establishing an
Incremental Term Loan, together with their respective successors and assigns.

“Incremental Term Loan” shall have the meaning provided in Section 2.01(c).

“Incremental Term Loan Commitment” means, as to each Incremental Term Loan
Lender, the commitment of such Incremental Term Loan Lender to make the
applicable Incremental Term Loan hereunder pursuant to the applicable definitive
documentation therefor; provided that, at any time after the funding of an
Incremental Term Loan, determination of “Required Lenders” shall include the
Outstanding Amount of such Incremental Term Loan.

“Incremental Term Loan Maturity Date” shall be as set forth in the definitive
documentation for the applicable Incremental Term Loan.

“Incremental Term Note” means a promissory note made by the Borrower in favor of
an Incremental Term Loan Lender evidencing such Incremental Term Loan Lender’s
portion of the applicable Incremental Term Loan, substantially in the form of
Exhibit 2.11-3.

“Indebtedness” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capitalized Leases that is properly classified as a liability on a balance
sheet in conformity with GAAP; (iii) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (iv) any obligation owed for all or any part of the deferred
purchase price of property or services (excluding any such obligations incurred
under ERISA and ordinary course trade payables), which purchase price is (a) due
more than six (6) months from the date of incurrence of the obligation in
respect thereof or (b) evidenced by a note or similar written instrument;
(v) all indebtedness secured by any Lien on any property or asset owned or held
by that Person regardless of whether the indebtedness secured thereby shall have
been assumed by that Person or is nonrecourse to the credit of that Person;
(vi) the face amount of any letter of credit issued for the account of that
Person or as to which that Person is otherwise liable for reimbursement of
drawings; (vii) the direct or indirect guaranty, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale

 

17



--------------------------------------------------------------------------------

with recourse by such Person of the obligation of another; (viii) any obligation
of such Person the primary purpose or intent of which is to provide assurance to
an obligee that the obligation of the obligor thereof will be paid or
discharged, or any agreement relating thereto will be complied with, or the
holders thereof will be protected (in whole or in part) against loss in respect
thereof; (ix) any liability of such Person for the obligation of another through
any agreement (contingent or otherwise) (a) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (b) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclauses (a) or (b)
of this clause (ix), the primary purpose or intent thereof is as described in
clause (viii) above; (x) obligations of such Person in respect of any exchange
traded or over the counter derivative transaction, including, without
limitation, any Interest Rate Agreement and any Currency Agreement, whether
entered into for hedging or speculative purposes; provided, in no event shall
obligations under any Interest Rate Agreement and any Currency Agreements be
deemed “Indebtedness” for any purpose under Section 7.08; (xi) all obligations
of such Person to purchase, redeem, retire, defease or otherwise make any
payment in respect of any Equity Interests in such Person or any other Person,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (xii) Earn-Out Obligations (the amount of which shall be determined
in accordance with GAAP); and (xiii) Holdback Obligations.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Intellectual Property” has the meaning set forth in the Security Agreement.

“Intercompany Debt” means unsecured Indebtedness of a Subsidiary of Holdings
owed to Holdings or another Subsidiary of Holdings.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three (3) months, the respective dates
that fall every three (3) months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan or
Swingline Loan, September 30, 2016 and the last Business Day of each March,
June, September and December thereafter and the Maturity Date of the Facility
under which such Loan was made (with Swingline Loans being deemed made under the
Revolving Facility for purposes of this definition).

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter (in each case, subject to

 

18



--------------------------------------------------------------------------------

availability), as selected by the Borrower in its Loan Notice, or such other
period that is twelve (12) months or less requested by the Borrower and
consented to by all of the Appropriate Lenders; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the projected interest rate exposure associated with Holdings’ and its
Subsidiaries’ operations and not for speculative purposes.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests in another Person, (b) a loan, advance or
capital contribution to, guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor guaranties Indebtedness of such other
Person), or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person which constitute all or
substantially all of the assets of such Person or of a division, line of
business or other business unit of such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 6.10 executed and delivered in accordance with the provisions of Section
6.10.

“Joint Fee Letter” means the letter agreement, dated as of May 26, 2016, among
the Borrower, the Administrative Agent, Merrill Lynch, JPMorgan Chase Bank,
N.A., Barclays Bank PLC, SunTrust Bank and SunTrust Robinson Humphrey, Inc.

 

19



--------------------------------------------------------------------------------

“Joint Lead Arrangers” means Bank of America, JPMorgan Chase Bank, N.A.,
Barclays Bank PLC, SunTrust Robinson Humphrey, Inc. and Wells Fargo Bank,
National Association, in their capacities as joint lead arrangers and joint
bookrunners, in each case, together with their respective successors.

“Landlord Consent and Estoppel” means, with respect to any Leasehold Property, a
letter, certificate or other instrument in writing from the lessor under the
related lease, pursuant to which, among other things, the landlord consents to
the granting of a Mortgage on such Leasehold Property by the Loan Party tenant,
such Landlord Consent and Estoppel to be in form and substance acceptable to the
Administrative Agent in its reasonable discretion, but in any event sufficient
for the Administrative Agent to obtain a Title Policy with respect to such
Mortgage.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts (including all L/C Borrowings). For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Leasehold Property” means any leasehold interest of any Loan Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time to time by the Administrative Agent in its sole discretion
as not being required to be included in the Collateral.

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each Person that executes a lender joinder agreement or commitment
agreement in accordance with Section 2.16(a)(iv) or (b), each Incremental Term
Loan Lender, and each other Person that becomes a “Lender” in accordance with
this Agreement and, their successors and assigns and, unless the context
requires otherwise, includes the Swingline Lender.

“Lending Office” means, as to the Administrative Agent, the L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrower and the Administrative Agent; which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such Affiliate.

 

20



--------------------------------------------------------------------------------

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect for the Revolving Facility (or, if such day is
not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $50,000,000 and (b) the Revolving Facility. The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Facility.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“LIBOR Rate” has the meaning specified in the definition of Eurodollar Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).

“Liquidity Amount” means on any date of determiniation the sum of (a) Cash and
Cash Equivalents of the Borrower and its wholly-owned Domestic Subsidiaries
maintained in the United States as of such day that are uncommitted and, other
than in favor of the Administrative Agent, unrestricted and unencumbered, and
(b) if the conditions to funding set forth in Section 4.02 could be met on such
day, an amount equal to (x) the aggregate amount of the Revolving Commitments
less (y) the Revolving Exposure, in each case as of such day after giving effect
to the transaction(s) in connection with which the Liquidity Amount is being
determined.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, an Incremental Term Loan, a Revolving Loan or a
Swingline Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letters, (f) each Issuer
Document, (g) each Joinder Agreement, (h) the Autoborrow Agreement, (i) any
agreement establising an Incremental Facility pursuant to Section 2.16 and (j)
any agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.14 (but specifically excluding any Secured Hedge
Agreement or any Secured Cash Management Agreement).

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit 2.02(a)
or such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

 

21



--------------------------------------------------------------------------------

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), financial condition or prospects of Holdings and its
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Material Contract” means any contract or other arrangement to which Holdings or
any of its Subsidiaries is a party (other than the Loan Documents) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.

“Material Real Estate Asset” means (i) (a) any fee owned Real Estate Asset
having a fair market value in excess of $5,000,000 as of the date of the
acquisition thereof and (b) all Leasehold Properties other than those with
respect to which the aggregate payments under the term of the lease are less
than $1,000,000 per annum or (ii) any Real Estate Asset that the Required
Lenders have reasonably determined is material to the business, operations,
properties, assets, financial condition or prospects of Holdings or any
Subsidiary thereof, including the Borrower and with respect to which the
Administrative Agent has provided written notice to the Borrower of such
determination.

“Maturity Date” means (a) with respect to the Revolving Facility, June 29, 2021,
(b) with respect to the Term Facility, June 29, 2021 and (c) with respect to any
Incremental Term Loan Facility, the applicable Incremental Term Loan Maturity
Date; provided, however, that, in each case, if such date is not a Business Day,
the Maturity Date shall be the next preceding Business Day.

“Maximum Rate” has the meaning set forth in Section 11.09.

“Merrill Lynch” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of Cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to 105% of the Fronting Exposure of the L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
(b) with respect to Cash Collateral consisting of Cash or deposit account
balances provided in accordance with the provisions of Section 2.14(a)(i),
(a)(ii) or (a)(iii), an amount equal to 105% of the Outstanding Amount of all
L/C Obligations, and (c) otherwise, an amount equal to the lesser of (i) 105% of
the Outstanding Amount of the Letters of Credit to be Cash Collateralized and
(ii) an amount determined by the Administrative Agent and the L/C Issuer in
their sole discretion.

 

22



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Administrative Agent, for the benefit of the holders of
the Obligations, a security interest in the fee interest and/or leasehold
interests of any Loan Party in real property.

“Mortgaged Property” as defined in Section 6.11.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“Net Cash Proceeds” means the aggregate Cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Asset Sale, Debt
Issuance or Involuntary Disposition, net of (a) direct costs incurred in
connection therewith (including, without limitation, legal, accounting and
investment banking fees and sales commissions), (b) taxes paid or payable as a
result thereof and (c) in the case of any Asset Sale or any Involuntary
Disposition, the amount necessary to retire any Indebtedness secured by a
Permitted Lien (ranking senior to any Lien of the Administrative Agent) on the
related property; it being understood that “Net Cash Proceeds” shall include,
without limitation, any Cash or Cash Equivalents received upon the sale or other
disposition of any non-Cash consideration received by any Loan Party or any
Subsidiary in any Asset Sale, Debt Issuance or Involuntary Disposition.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders, or all Lenders or all affected Lenders in a Facility, in
accordance with the terms of Section 11.01 and (b) has been approved by the
Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iv).

“Note” means a Term Note, an Incremental Term Note or a Revolving Note, as the
context may require.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit 2.05 or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

“Obligations” means with respect to the Borrower and each Guarantor, (a) all
advances to, and debts, liabilities, obligations, covenants and duties of, any
Loan Party arising under any Loan Document or otherwise with respect to any Loan
or Letter of Credit, and (b) all obligations of any Loan Party owing to a Cash
Management Bank or a Hedge Bank in respect of Secured Cash Management Agreements
or Secured Hedge Agreements, in the case of each of clauses (a) and (b), whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding; provided, however,
that the “Obligations” of a Guarantor shall exclude any Excluded Swap
Obligations with respect to such Guarantor.

 

23



--------------------------------------------------------------------------------

“Obligor” has the meaning specified in the Security Agreement.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Term Loans, Incremental Term
Loans Revolving Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Term Loans, Incremental Term Loans Revolving Loans and
Swingline Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Patriot Act” has the meaning set forth in Section 11.19.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Code or Section 302 of ERISA.

 

24



--------------------------------------------------------------------------------

“Permitted Acquisition” means any acquisition by the Borrower or any of its
Subsidiaries, whether by purchase, merger or otherwise, of (x) all or
substantially all of the assets of, or more than 50% of the Equity Interests of,
or a business line or unit or a division of, any Person or (y) any additional
portion, or all, of the Equity Interests of any Permitted Partially-Owned
Subsidiary; provided,

(a) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

(b) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable Laws and in conformity with
all applicable Governmental Authorizations, and such acquisition shall be made
with the approval of the board of directors or other governing body of the
target of such acquisition;

(c) in the case of the acquisition of Equity Interests, (i) after giving effect
to such acquisition, more than 50% of the Equity Interests (except for any such
Securities in the nature of directors’ qualifying shares required pursuant to
applicable Law) acquired or otherwise issued by such Person or any newly formed
Subsidiary of the Borrower in connection with such acquisition shall be owned by
the Borrower or a Guarantor Subsidiary thereof, (ii) in the case of acquisitions
where the Borrower owns more than 50% but less than 100% of such Subsidiary and
such Subsidiary is a Domestic Subsidiary, the Borrower shall designate such
Subsidiary as a Permitted Partially-Owned Subsidiary, and (iii) the Borrower
shall have taken, or caused to be taken, as of the date such Person becomes a
Subsidiary of the Borrower (or such later date as the Administrative Agent may
agree in its sole discretion), each of the actions set forth in Sections 6.10
and/or 6.11 to the extent required thereby;

(d) Holdings and its Subsidiaries shall be in Pro Forma Compliance with the
financial covenants set forth in Section 7.08 after giving effect to such
acquisition;

(e) the Borrower shall have delivered to Administrative Agent (A) at least five
(5) Business Days prior to such proposed acquisition, a Pro Forma Compliance
Certificate evidencing compliance with Section 7.08 as required under clause (d)
above, together with all relevant financial information with respect to such
acquired assets, including, without limitation, the aggregate consideration for
such acquisition and any other information required to demonstrate compliance
with Section 7.08; provided, however, that the Borrower shall not be required to
comply with the provisions of this clause (e) with respect to an acquisition
unless the consideration (including Earn-Out Obligations determined in
accordance with GAAP) to be paid by the Borrower and its Subsidiaries in respect
of such acquisition is greater than $100,000,000;

(f) any Person or assets or division as acquired in accordance herewith shall be
in a business or lines of business the same as, related, complementary or
ancillary to, the business or lines of business in which the Borrower and/or its
Subsidiaries are engaged as of the Closing Date; and

(g) notwithstanding any of the foregoing to the contrary, “Permitted
Acquisition” shall include any acquisition of any assets constituting a fee
interest in real property in connection with such Permitted Acquisition;
provided that an acquisition of a fee interest in real property “in connection
with” a Permitted Acquisition shall include a fee interest in real property
acquired subsequent to the closing date of such Permitted Acquisition so long as
the Borrower or its Subsidiary is obligated as of the closing date of such
Permitted Acquisition to purchase the fee interest on a date certain within one
year of the closing date of such Permitted Acquisition.

 

25



--------------------------------------------------------------------------------

“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any of its Subsidiaries permitted to exist at such time pursuant to the
terms of Section 7.02.

“Permitted Partially-Owned Subsidiary” means (a) those Domestic Subsidiaries of
the Borrower listed on Schedule 1.01(c) existing on the Closing Date, and
(b) those Subsidiaries of the Borrower acquired or created after the Closing
Date that are not wholly-owned, including laboratories and other associated
veterinary businesses, and designated by the Borrower as a Permitted
Partially-Owned Subsidiary by written notice to the Administrative Agent;
provided, that, with respect to Permitted Partially-Owned Subsidiaries acquired
or created after the Closing Date, the Borrower owns more than 50% of the
outstanding Equity Interests of such Subsidiary.

“Permitted Seller Notes” means promissory notes (containing subordination
provisions reasonably acceptable to the Administrative Agent) that represent any
Indebtedness of Holdings or any of its Subsidiaries incurred in connection with
any Permitted Acquisition payable to the seller in connection therewith, as such
note may be amended, supplemented or otherwise modified from time to time to the
extent permitted under Section 7.15; provided that, no Permitted Seller Note
shall (i) be guarantied by any Subsidiary of Holdings or secured by any property
of Holdings, the Borrower or any of its Subsidiaries, (ii) bear Cash interest at
a rate greater than 8.5% per annum; or, (iii) except to the extent permitted
under Section 7.05, provide for any prepayment or repayment of all or any
portion of the principal thereof prior to the date of the final scheduled
installment of principal of the Loans; provided, further, that in no event shall
the aggregate scheduled Cash payments of principal and interest on all
outstanding Permitted Seller Notes exceed $10,000,000 in any Fiscal Year.

“Permitted Subsidiary Dropdown” means a transaction in which (a) a Domestic
Subsidiary of the Borrower (for purposes of this definition, the “existing
Subsidiary”) creates a Domestic Subsidiary (for purposes of this definition, the
“new Subsidiary”) and transfers some or all of the assets of the existing
Subsidiary to the new Subsidiary, (b) the existing Subsidiary transfers some of
the Equity Interests in the new Subsidiary to a third Person, or the new
Subsidiary issues Equity Interests in the new Subsidiary to a third Person, (i)
as part of the transaction pursuant to which a Person was acquired and merged
into the new Subsidiary or (ii) as part of an agreement to retain such third
Person as an employee of the business of Holdings and its Subsidiaries and (c)
the new Subsidiary is designated as a Permitted Partially-Owned Subsidiary.

“Permitted Transferee” has the meaning set forth in the definition of “Specified
Acquisition”.

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property to the Borrower or any Subsidiary;
provided, that if the transferor of such property is a Loan Party then the
transferee thereof must be a Loan Party; (c) Dispositions of accounts receivable
in connection with the collection or compromise thereof; (d) licenses,
sublicenses, leases or subleases granted to others not interfering in any
material respect with the business of the Borrower and its Subsidiaries; and
(e) the sale or Disposition of Cash Equivalents for fair market value.

“Permitted Unsecured Indebtedness” means unsecured Indebtedness of Holdings, the
Borrower or any of its Guarantor Subsidiaries; provided that (a) the terms of
such debt (i) do not provide for any scheduled repayment, maturity date,
mandatory redemption or sinking fund obligation prior to 91 days after the later
of the Maturity Date applicable to the Term Facility and any then existing
Incremental Term Loan Maturity Date and (ii) do not materially restrict, limit
or adversely affect the ability of any Loan Party to perform its obligations
under any of the Loan Documents and (b) to the extent such Indebtedness is by
its terms subordinated in right of payment to the Obligations, (i) such
Indebtedness is subordinated to the Obligations on a basis reasonably
satisfactory to the Administrative Agent (it being understood and agreed that
any such determination by Administrative Agent shall be binding on the

 

26



--------------------------------------------------------------------------------

Lenders) and (ii) the terms of such subordinated indebtedness provide that no
payments of any kind may be made under such subordinated indebtedness during any
period while a Default or an Event of Default has occurred and is continuing or
would arise as a result of such payment and (c) the covenants, events of default
and credit support are (i) reasonably customary for similar offerings by issuers
with credit ratings comparable to that of the issuer of such debt and (ii) no
more restrictive than the covenants, events of default and credit support under
this Agreement and (d) the terms of such debt are otherwise reasonably
satisfactory to Administrative Agent (it being understood and agreed that any
such determination by Administrative Agent shall be binding on the Lenders);
provided further that Permitted Seller Notes shall not be considered Permitted
Unsecured Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” has the meaning specified in Section 6.12.

“Pledged Equity” has the meaning specified in the Security Agreement.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith (to the extent applicable) shall
be deemed to have occurred as of the first day of the applicable period of
measurement for the applicable covenant or requirement: (a) (i) with respect to
any Asset Sale, Involuntary Disposition or sale, transfer or other disposition
that results in a Person ceasing to be a Subsidiary, income statement and cash
flow statement items (whether positive or negative) attributable to the Person
or property disposed of shall be excluded and (ii) with respect to any
acquisition or Investment, income statement and cash flow statement items
(whether positive or negative) attributable to the Person or property acquired
shall be included to the extent relating to any period applicable in such
calculations to the extent (A) such items are not otherwise included in such
income statement items for the Borrower and its Subsidiaries in accordance with
GAAP or in accordance with any defined terms set forth in Section 1.01 and (B)
such items are supported by financial statements or other information
satisfactory to the Administrative Agent, (b) any retirement of Indebtedness and
(c) any incurrence or assumption of Indebtedness by the Borrower or any
Subsidiary (and if such Indebtedness has a floating or formula rate, such
Indebtedness shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination); provided, that, (x) Pro Forma Basis, Pro Forma Compliance and
Pro Forma Effect in respect of any Specified Transaction shall be calculated in
a reasonable and factually supportable manner (and may include pro forma
adjustments arising out of events which are directly attributable to a specific
transaction, are factually supportable and are expected to have a continuing
impact, in each case determined on a basis consistent with Article 11 of
Regulation S-X promulgated under the Securities Act and as interpreted by the
staff of the SEC, which would include cost savings resulting from head count
reduction, closure of facilities and similar restructuring charges, which pro
forma adjustments shall be certified by the chief financial officer of the
Borrower) and certified by a Responsible Officer of the Borrower and (y) any
such calculation shall be subject to the applicable limitations set forth in the
definition of Consolidated Adjusted EBITDA; provided, further, that, this
definition shall be applied based on the financial statements of the Borrower
and its Subsidiaries for the fiscal quarter ending March 31, 2016 and
thereafter, based on the most recent financial statements delivered pursuant to
Section 6.01(a) or (b).

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the Consolidated
Total Leverage Ratio, the Consolidated Interest Coverage Ratio and, if
applicable, Consolidated Senior Secured Leverage Ratio as of the most recent
Fiscal Quarter end for which the Borrower was required to deliver financial
statements pursuant to

 

27



--------------------------------------------------------------------------------

Section 6.01(a) or (b) after giving Pro Forma Effect to the applicable Specified
Transaction; provided, that, at all times prior to the first delivery of
financial statements pursuant to Section 6.01(a) or (b), such certificate shall
contain calculations based on the financial statements of the Borrower and its
Subsidiaries for the fiscal quarter ended March 31, 2016.

“Public Disclosure” means Holdings’ most recent annual report, Form 10-K for the
most recently completed Fiscal Year, each quarterly report on Form 10-Q or any
current reports on Form 8-K (or similar reports filed on successor forms) filed
since the initial filing date of such Form 10-K, in each case filed at least 5
Business Days prior to the Closing Date.

“Public Lender” has the meaning specified in Section 6.12.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Loan Party in any real property.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Record Document” means, with respect to any Leasehold Property, (i) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to the Administrative Agent.

“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary or desirable, in the
Administrative Agent’s reasonable judgment, to give constructive notice of such
Leasehold Property to third-party purchasers and encumbrancers of the affected
real property.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Removal Effective Date” has the meaning set forth in Section 9.06.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swingline Loan at any time an Autoborrow Agreement is not in
effect, a Swingline Loan Notice.

 

28



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swingline Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swingline Lender or L/C Issuer, as the case may be, in making such
determination.

“Required Revolving Lenders” means, at any time, Revolving Lenders having Total
Revolving Credit Exposures representing more than 50% of the Total Revolving
Credit Exposures of all Revolving Lenders. The Total Revolving Credit Exposure
of any Defaulting Lender shall be disregarded in determining Required Revolving
Lenders at any time; provided that, the amount of any participation in any
Swingline Loan and Unreimbursed Amounts that such Defaulting Lender has failed
to fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Revolving Lender that is the Swingline Lender or L/C
Issuer, as the case may be, in making such determination.

“Resignation Effective Date” has the meaning set forth in Section 9.06.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance satisfactory to the Administrative Agent.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Holdings or the
Borrower or any of its Subsidiaries now or hereafter outstanding, except a
dividend payable solely in shares of that class of stock to the holders of that
class; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of stock of Holdings or the Borrower or any of its Subsidiaries now or
hereafter outstanding; (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of Holdings or the Borrower or any of its
Subsidiaries now or hereafter outstanding and (iv) any payment or prepayment of
principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in-substance or legal defeasance), sinking
fund or similar payment with respect to, any Indebtedness.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to Section
2.01(b).

 

29



--------------------------------------------------------------------------------

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrower pursuant to Section 2.01(b),
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swingline Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on
Schedule 1.01(b) under the caption “Revolving Commitment” or opposite such
caption in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The Revolving Commitments of all of the
Revolving Lenders on the Closing Date shall be $800,000,000.

“Revolving Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.

“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect, any Lender that has a Revolving Commitment at such time or (b) if
the Revolving Commitments have terminated or expired, any Lender that has a
Revolving Loan or a participation in L/C Obligations or Swingline Loans at such
time.

“Revolving Loan” has the meaning specified in Section 2.01(b).

“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans or Swingline Loans, as the case may
be, made by such Revolving Lender, substantially in the form of Exhibit 2.11-1.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement between
any Loan Party or any of its Subsidiaries and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract permitted under Article VII between any Loan Party or
any of its Subsidiaries and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, the Indemnitees and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05.

“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit 8.02.

 

30



--------------------------------------------------------------------------------

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

“Security Agreement” means the security and pledge agreement, dated as of the
Closing Date, executed in favor of the Administrative Agent by each of the Loan
Parties.

“Solvent” means, with respect to any Person, that as of the date of
determination (a) the sum of such Person’s debt (including contingent
liabilities) does not exceed all of its property, at a fair valuation; (b) the
present fair saleable value of the property of such Person is not less than the
amount that will be required to pay the probable liabilities on such Person’s
then existing debts as they become absolute and matured; (c) such Person’s
capital is not unreasonably small in relation to its business as then conducted
and proposed to be conducted; (d) such Person does not intend to incur, or
believe (nor should it reasonably believe) that it will incur, debts beyond its
ability to pay such debts as they become due and (e) such Person does not
intend, in any transaction, to hinder, delay or defraud either present or future
creditors or any other person to which such Person is or will become, through
such transasction, indebted. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

“Specified Acquisition” means a Permitted Acquisition in which, as part of such
acquisition, the Borrower or any Subsidiary that makes such acquisition sells,
assigns or otherwise transfers Equity Interests in the target company (or,
subject to such sale, assignment or transfer not being a Change of Control or a
Default hereunder, any entity into which the target company is merged or into
which substantially all of the assets of the target company are acquired) to any
member of the management of, employee of, or any owner of the Equity Interests
in the target company that was the subject of such Permitted Acquisition (such
member or owner, a “Permitted Transferee”).

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.11).

“Specified Transaction” means (a) any acquisition, any Disposition, any sale,
transfer or other disposition that results in a Person ceasing to be a
Subsidiary, any Involuntary Disposition, any Investment that results in a Person
becoming a Subsidiary, in each case, whether by merger, consolidation or
otherwise, or any incurrence or repayment of Indebtedness, including, without
limitation, the incurrence of an Incremental Facility or (b) any other event
that by the terms of the Loan Documents requires Pro Forma Compliance with a
test or covenant or requires such test or covenant to be calculated on a Pro
Forma Basis.

“Subordinated Indebtedness” means (i) Indebtedness outstanding under Permitted
Seller Notes, (ii) any Permitted Unsecured Indebtedness noted in clause (b) of
the definition of Permitted Unsecured Indebtedness and (iii) any Take Out
Securities that constitute Indebtedness.

 

31



--------------------------------------------------------------------------------

“Subordinating Loan Party” has the meaning set forth in Section 11.16.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“SWIFT” has the meaning specified in Section 2.03(f).

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.04.

“Swingline Lender” means Bank of America in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.

“Swingline Loan” has the meaning specified in Section 2.04(a).

 

32



--------------------------------------------------------------------------------

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit 2.04(b) or
such other form as approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Swingline Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Revolving Facility. The Swingline Sublimit is part of, and not in
addition to, the Revolving Facility.

“Take Out Securities” means Equity Interests or other securities convertible
into or otherwise linked to Equity Interests, the net proceeds of which are used
to repay (in whole or in part) the Loans and/or permanently reduce the Revolving
Commitments; provided, however, that to the extent the issuance of such Equity
Interests or other securities constitute Indebtedness, such Indebtedness shall
be unsecured and subordinated in a manner satisfactory to the Administrative
Agent.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 1.01(b) or under the caption “Term
Commitment” opposite such caption in the Assignment and Assumption pursuant to
which such Term Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement. The Term
Commitments of all of the Term Lenders on the Closing Date shall be
$880,000,000.

“Term Facility” means, at any time, (a) on the Closing Date, the aggregate
amount of the Term Commitments at such time and (b) thereafter, the aggregate
principal amount of the Term Loans of all Term Lenders outstanding at such time.

“Term Lender” means (a) at any time on the Closing Date, any Lender that has a
Term Commitment at such time and (b) at any time after the Closing Date, any
Lender that holds Term Loans at such time.

“Term Loan” means an advance made by any Term Lender under the Term Facility
pursuant to Section 2.01(a).

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit 2.11-2.

“Title Policy” as defined in Section 6.11.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Exposure, Outstanding Amount of all Term Loans and
Outstanding Amount of all Incremental Term Loans of such Lender at such time.

 

33



--------------------------------------------------------------------------------

“Total Revolving Credit Exposure” means, as to any Revolving Lender at any time,
the unused Revolving Commitments and Revolving Exposure of such Revolving Lender
at such time.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swingline Loans and L/C Obligations.

“Transaction Costs” means the fees, costs and expenses payable by Holdings, the
Borrower or any of the Borrower’s Subsidiaries in connection with the closing of
the transactions contemplated by the Loan Documents on the Closing Date.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended,

 

34



--------------------------------------------------------------------------------

amended and restated, modified, extended, restated, replaced or supplemented
from time to time (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any Law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such Law and any reference to any Law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including Cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Historical Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP. Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Historical
Financial Statements for all purposes of this Agreement, notwithstanding any
change in GAAP relating thereto, unless the parties hereto shall enter into a
mutually acceptable amendment addressing such changes, as provided for above.

 

35



--------------------------------------------------------------------------------

(c) Pro Forma Treatment. Each Asset Sale, and each acquisition, by the Borrower
or any of its Subsidiaries that is consummated during any applicable measurement
period shall, for purposes of determining compliance with the financial
covenants set forth in Section 7.08 and for purposes of determining the
Applicable Rate, be given Pro Forma Effect as of the first day of such
measurement period; provided, however, calculations of Consolidated Adjusted
EBITDA on a Pro Forma Basis with respect to a Permitted Acquisition for which
the aggregate consideration does not exceed $10,000,000, shall be based on
reasonable estimations made by the Borrower of such pre-acquisition EBITDA based
on actual pre-acquisition revenues; provided, further that, such Consolidated
Adjusted EBITDA shall not exceed in such case 22% of such actual pre-acquisition
revenues.

1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

1.07 UCC Terms.

Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.

1.08 Rates.

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.

 

36



--------------------------------------------------------------------------------

ARTICLE II

COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans.

(a) Term Borrowing. Subject to the terms and conditions set forth herein, each
Term Lender severally agrees to make a single loan to the Borrower, in Dollars,
on the Closing Date in an amount not to exceed such Term Lender’s Applicable
Percentage of the Term Facility. The Term Borrowing shall consist of Term Loans
made simultaneously by the Term Lenders in accordance with their respective
Applicable Percentage of the Term Facility. Term Borrowings repaid or prepaid
may not be reborrowed. Term Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein; provided, however, any Term Borrowing made on
the Closing Date or any of the three (3) Business Days following the Closing
Date shall be made as Base Rate Loans unless the Borrower delivers a funding
indemnity letter in form and substance reasonably satisfactory to the
Administrative Agent not less than three (3) Business Days prior to the date of
such Term Borrowing.

(b) Revolving Borrowings. Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrower, in Dollars, from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Commitment;
provided, however, that after giving effect to any Revolving Borrowing, (i) the
Total Revolving Outstandings shall not exceed the Revolving Facility and
(ii) the Revolving Exposure of any Lender shall not exceed such Revolving
Lender’s Revolving Commitment. Within the limits of each Revolving Lender’s
Revolving Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow Revolving Loans, prepay under Section 2.05, and reborrow
under this Section 2.01(b). Revolving Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein; provided, however, any Revolving
Borrowings made on the Closing Date or any of the three (3) Business Days
following the Closing Date shall be made as Base Rate Loans unless the Borrower
delivers a funding indemnity letter in form and substance reasonably
satisfactory to the Administrative Agent not less than three (3) Business Days
prior to the date of such Revolving Borrowing.

(c) Incremental Term Loan. Subject to Section 2.16(b), on the effective date of
the definitive documentation therefor (which shall be in form and substance
reasonably satisfactory to the Administrative Agent), each Incremental Term Loan
Lender severally agrees to make its portion of a term loan (each, an
“Incremental Term Loan”) in a single advance to the Borrower in the amount of
its respective Incremental Term Loan Commitment as set forth in the definitive
documentation therefor; provided, however, that after giving effect to such
advances, the Outstanding Amount of the Incremental Term Loan shall not exceed
the aggregate amount of the Incremental Term Loan Commitments of the Incremental
Term Loan Lenders with respect thereto. Amounts repaid on any Incremental Term
Loan may not be reborrowed. An Incremental Term Loan may consist of Base Rate
Loans, Eurodollar Rate Loans, or a combination thereof, as the Borrower may
request.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Notice of Borrowing. Each Borrowing (other than a Borrowing of Swingline
Loans), each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by: (A)
telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan
Notice. Each such Loan Notice must be received by the Administrative Agent not
later than 12:00 noon (i) three (3) Business Days prior to the requested date of
any Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of
any conversion of Eurodollar Rate Loans to Base Rate Loans and (ii) on the
requested date of any Borrowing of Base Rate Loans. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $2,000,000 or a whole multiple of $1,000,000 in excess thereof (or, in
connection with any

 

37



--------------------------------------------------------------------------------

conversion or continuation of a Term Loan or an Incremental Term Loan, if less,
the entire principal thereof then outstanding). Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof (or, in connection with any conversion or continuation of a Term Loan or
an Incremental Term Loan, if less, the entire principal thereof then
outstanding). Each Loan Notice and each telephonic notice shall specify (A) the
applicable Facility and whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Loans, as
the case may be, under such Facility, (B) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(C) the principal amount of Loans to be borrowed, converted or continued,
(D) the Type of Loans to be borrowed or to which existing Loans are to be
converted, and (E) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one (1) month. Notwithstanding anything to the
contrary herein, a Swingline Loan may not be converted to a Eurodollar Rate
Loan.

(b) Advances. Following receipt of a Loan Notice for a Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
of its Applicable Percentage under such Facility of the applicable Loans, and if
no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Appropriate Lender of the details of
any automatic conversion to Base Rate Loans described in Section 2.02(a). In the
case of a Borrowing, each Appropriate Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds not later
than 1:00 p.m. on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Loan Notice with
respect to a Revolving Borrowing is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Revolving Borrowing, first,
shall be applied to the payment in full of any such L/C Borrowings, and second,
shall be made available to the Borrower as provided above.

(c) Eurodollar Rate Loans. Except as otherwise provided herein, a Eurodollar
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurodollar Rate Loan. During the existence of a Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders, and the Required Lenders may demand
that any or all of the outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans.

(d) Notice of Interest Rates. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the interest rate applicable to any Interest Period
for Eurodollar Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

(e) Interest Periods. After giving effect to all Borrowings, all conversions of
Loans from one Type to the other, and all continuations of Loans as the same
Type, there shall not be more than 12 Interest Periods in effect with respect to
all Loans.

(f) Cashless Settlement Mechanism. Notwithstanding anything to the contrary in
this Agreement, any Lender may exchange, continue or rollover all or the portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative Agent
and such Lender.

 

38



--------------------------------------------------------------------------------

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit in Dollars for the account of the Borrower or any of its
domestic Subsidiaries, and to amend or extend Letters of Credit previously
issued by it, in accordance with Section 2.03(b), and (2) to honor drawings
under the Letters of Credit; and (B) the Revolving Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower or its
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Outstandings shall not exceed the Revolving Facility, (y) the
Revolving Exposure of any Revolving Lender shall not exceed such Lender’s
Revolving Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit. Each request by the Borrower for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iv), the expiry date of the requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Required Revolving Lenders have approved such expiry
date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of Law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

 

39



--------------------------------------------------------------------------------

(B) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $10,000 (or such
lesser amount as the L/C Issuer may agree in its sole discretion), in the case
of a commercial Letter of Credit, or $50,000, in the case of a standby Letter of
Credit;

(D) the Letter of Credit is to be denominated in a currency other than Dollars;

(E) any Revolving Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Revolving Lender to eliminate the L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.15(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or

(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to the Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by fax transmission, by United
States mail, by overnight courier, by electronic transmission using the system
provided by

 

40



--------------------------------------------------------------------------------

the L/C Issuer, by personal delivery or by any other means acceptable to the L/C
Issuer. Such Letter of Credit Application must be received by the L/C Issuer and
the Administrative Agent not later than 11:00 a.m. at least two (2) Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may
require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Lender, the Administrative Agent or any Loan Party, at least
one (1) Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Lender’s Applicable Revolving
Percentage times the amount of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a standby Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the L/C Issuer to prevent any such extension at least once in each twelve (12)
month period (commencing with the date of issuance of such Letter of Credit) by
giving prior notice to the beneficiary thereof not later than a day (the
“Non-Extension Notice Date”) in each such twelve (12) month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter

 

41



--------------------------------------------------------------------------------

of Credit has been issued, the Revolving Lenders shall be deemed to have
authorized (but may not require) the L/C Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven (7) Business Days before the Non-Extension Notice
Date (1) from the Administrative Agent that the Required Revolving Lenders have
elected not to permit such extension or (2) from the Administrative Agent, any
Revolving Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Lender of the Honor Date, the amount
of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Revolving Percentage thereof. In such event, the
Borrower shall be deemed to have requested a Revolving Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Revolving Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Loan Notice). Any notice given by the
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii) Each Revolving Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Revolving
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

42



--------------------------------------------------------------------------------

(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Percentage of such amount shall be solely for the account
of the L/C Issuer.

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Lender’s obligation to make
Revolving Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Borrower of a Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Revolving
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Percentage thereof in the same funds as
those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Revolving Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by

 

43



--------------------------------------------------------------------------------

such Lender, at a rate per annum equal to the Federal Funds Rate from time to
time in effect. The obligations of the Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement or by such Letter of Credit,
the transactions contemplated hereby or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s

 

44



--------------------------------------------------------------------------------

instructions or other irregularity, the Borrower will immediately notify the L/C
Issuer. The Borrower shall be conclusively deemed to have waived any such claim
against the L/C Issuer and its correspondents unless such notice is given as
aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight or time draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at Law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
Section 2.03(e); provided, however, that anything in such clause to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves, as determined by a final nonappealable
judgment of a court of competent jurisdiction, were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight or time draft and certificate(s) strictly complying with the terms
and conditions of a Letter of Credit. In furtherance and not in limitation of
the foregoing, the L/C Issuer may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring,
endorsing or assigning or purporting to transfer, endorse or assign a Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason. The L/C
Issuer may send a Letter of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
(“SWIFT”) message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary.

(g) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued, (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any Law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such Law or practice.

 

45



--------------------------------------------------------------------------------

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance, subject to Section 2.15,
with its Applicable Revolving Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) (A) for each commercial Letter of Credit equal to the Applicable
Rate for Revolving Loans that are Eurodollar Rate Loans times the daily amount
available to be drawn under such Letter of Credit and (B) for each standby
Letter of Credit equal to the Applicable Rate for Revolving Loans that are
Eurodollar Rate Loans times the daily amount available to be drawn under such
Letter of Credit. Letter of Credit Fees shall be (1) due and payable on the
first Business Day following each Fiscal Quarter end, commencing with the first
such date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand and (2) computed on a quarterly
basis in arrears. If there is any change in the Applicable Rate during any
quarter, the daily amount available to be drawn under each standby Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee (i) with respect to each commercial Letter of Credit, at the rate
specified in the Agency Fee Letter (or such other rate separately agreed between
the Borrower and the L/C Issuer, computed on the amount of such Letter of
Credit, and payable upon the issuance thereof, (ii) with respect to any
amendment of a commercial Letter of Credit increasing the amount of such Letter
of Credit, at a rate separately agreed between the Borrower and the L/C Issuer,
computed on the amount of such increase, and payable upon the effectiveness of
such amendment, and (iii) with respect to each standby Letter of Credit, at the
rate per annum specified in the Agency Fee Letter, computed on the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on or prior to the date that
is 10 Business Days following each Fiscal Quarter end, commencing with the first
such date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

2.04 Swingline Loans.

(a) The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the other Lenders set forth
in this Section 2.04, may in its sole discretion subject to the terms of any
Autoborrow Agreement make loans to the Borrower (each such loan, a “Swingline
Loan”). Each such Swingline Loan may be made, subject to the terms and
conditions set forth herein and in the Autoborrow Agreement then in effect, to
the Borrower, in Dollars, from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time

 

46



--------------------------------------------------------------------------------

outstanding the amount of the Swingline Sublimit, notwithstanding the fact that
such Swingline Loans, when aggregated with the Applicable Revolving Percentage
of the Outstanding Amount of Revolving Loans and L/C Obligations of the Lender
acting as Swingline Lender, may exceed the amount of such Lender’s Revolving
Commitment; provided, however, that (i) after giving effect to any Swingline
Loan, (A) the Total Revolving Outstandings shall not exceed the Revolving
Facility at such time, and (B) the Revolving Exposure of any Revolving Lender at
such time shall not exceed such Lender’s Revolving Commitment, (ii) the Borrower
shall not use the proceeds of any Swingline Loan to refinance any outstanding
Swingline Loan, and (iii) the Swingline Lender shall not be under any obligation
to make any Swingline Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure. Within the foregoing limits, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section
2.04. Each Swingline Loan shall bear interest only at a rate based on the Base
Rate; provided however, that if an Autoborrow Agreement is in effect, the
Swingline Lender may, at its discretion, provide for an alternate rate of
interest on Swingline Loans under the Autoborrow Agreement with respect to any
Swingline Loans for which the Swingline Lender has not requested that the
Revolving Lenders fund Revolving Loans to refinance, or to purchase and fund
risk participations in, such Swingline Loans pursuant to Section 2.04(c)).
Immediately upon the making of a Swingline Loan, each Revolving Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swingline Lender a risk participation in such Swingline Loan in an amount
equal to the product of such Revolving Lender’s Applicable Revolving Percentage
times the amount of such Swingline Loan.

(b) Borrowing Procedures.

(i) At any time an Autoborrow Agreement is not in effect, each Swingline
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swingline
Lender and the Administrative Agent, which may be given by: (A) telephone or (B)
a Swingline Loan Notice; provided that any telephonic notice must be confirmed
promptly by delivery to the Swingline Lender and the Administrative Agent of a
Swingline Loan Notice. Each such Swingline Loan Notice must be received by the
Swingline Lender and the Administrative Agent not later than 2:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested date of the Borrowing
(which shall be a Business Day). Promptly after receipt by the Swingline Lender
of any Swingline Loan Notice, the Swingline Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swingline Loan Notice and, if not, the Swingline Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swingline Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Lender) prior to 2:00 p.m. on the date of the proposed Swingline
Borrowing (A) directing the Swingline Lender not to make such Swingline Loan as
a result of the limitations set forth in the first proviso to the second
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swingline Lender will, not later than 3:00 p.m.
on the borrowing date specified in such Swingline Loan Notice, make the amount
of its Swingline Loan available to the Borrower at its office by crediting the
account of the Borrower on the books of the Swingline Lender in immediately
available funds.

(ii) In order to facilitate the borrowing of Swingline Loans, the Borrower and
the Swingline Lender may mutually agree to, and are hereby authorized to, enter
into an Autoborrow Agreement in form and substance satisfactory to the
Administrative Agent and the Swingline Lender (the “Autoborrow Agreement”)
providing for the automatic advance by the Swingline

 

47



--------------------------------------------------------------------------------

Lender of Swingline Loans under the conditions set forth in such agreement,
which shall be in addition to the conditions set forth herein. At any time an
Autoborrow Agreement is in effect, the requirements for Swingline Borrowings set
forth in the immediately preceding clause shall not apply, and all Swingline
Borrowings shall be made in accordance with the Autoborrow Agreement; provided
that any automatic advance made by Bank of America in reliance of the Autoborrow
Agreement shall be deemed a Swingline Loan as of the time such automatic advance
is made notwithstanding any provision in the Autoborrow Agreement to the
contrary. For purposes of determining the Outstanding Amount under the Aggregate
Commitments at any time during which an Autoborrow Agreement is in effect, the
Outstanding Amount of all Swingline Loans shall be deemed to be the amount of
the Swingline Sublimit. For purposes of any Swingline Borrowing pursuant to the
Autoborrow Agreement, all references to Bank of America in the Autoborrow
Agreement shall be deemed to be a reference to Bank of America, in its capacity
as Swingline Lender hereunder.

(c) Refinancing of Swingline Loans.

(i) The Swingline Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swingline Lender
to so request on its behalf), that each Revolving Lender make a Base Rate Loan
in an amount equal to such Lender’s Applicable Revolving Percentage of the
amount of Swingline Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Facility and
the conditions set forth in Section 4.02. The Swingline Lender shall furnish the
Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Revolving Lender shall make an
amount equal to its Applicable Revolving Percentage of the amount specified in
such Loan Notice available to the Administrative Agent in immediately available
funds (and the Administrative Agent may apply Cash Collateral available with
respect to the applicable Swingline Loan) for the account of the Swingline
Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the day
specified in such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Lender that so makes funds available shall be deemed to have made a
Base Rate Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Swingline Lender.

(ii) If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swingline Lender as set forth herein shall be deemed
to be a request by the Swingline Lender that each of the Revolving Lenders fund
its risk participation in the relevant Swingline Loan and each Revolving
Lender’s payment to the Administrative Agent for the account of the Swingline
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Swingline Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the

 

48



--------------------------------------------------------------------------------

Swingline Lender in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Revolving
Borrowing or funded participation in the relevant Swingline Loan, as the case
may be. A certificate of the Swingline Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swingline Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02 (other than
delivery by the Borrower of a Loan Notice). No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swingline Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Revolving Lender its Applicable Revolving Percentage thereof in the same funds
as those received by the Swingline Lender.

(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Revolving Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swingline
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline
Loans. Until each Revolving Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Lender’s
Applicable Revolving Percentage of any Swingline Loan, interest in respect of
such Applicable Revolving Percentage shall be solely for the account of the
Swingline Lender.

(f) Payments Directly to Swingline Lender. The Borrower shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

 

49



--------------------------------------------------------------------------------

2.05 Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of Loan Prepayment, at any time
or from time to time voluntarily prepay Term Loans, any Incremental Term Loan
and Revolving Loans in whole or in part without premium or penalty subject to
Section 3.05; provided that, unless otherwise agreed by the Administrative
Agent, (A) such notice must be received by the Administrative Agent not later
than 11:00 a.m. (1) three (3) Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (2) on the date of prepayment of Base Rate Loans;
(B) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and whether the Loans to be prepaid are Revolving Loans, the Term Loan and/or
any Incremental Term Loan, and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility). If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of principal shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each prepayment of the Term Loan or any Incremental Term Loan
pursuant to this Section 2.05(a) shall be applied to the Term Loan and any
Incremental Term Loan (if any) on a pro rata basis and to the principal
repayment installments of the Term Loans and such Incremental Term Loans (if
any) in direct order of maturity. Subject to Section 2.15, such prepayments
shall be paid to the Lenders in accordance with their respective Applicable
Percentages in respect of each of the relevant Facilities.

(ii) At any time the Autoborrow Agreement is not in effect, the Borrower may,
upon notice to the Swingline Lender pursuant to delivery to the Swingline Lender
of a Notice of Loan Prepayment (with a copy to the Administrative Agent), at any
time or from time to time, voluntarily prepay Swingline Loans in whole or in
part without premium or penalty; provided that, unless otherwise agreed by the
Swingline Lender, (A) such notice must be received by the Swingline Lender and
the Administrative Agent not later than 1:00 p.m. on the date of the prepayment,
and (B) any such prepayment shall be in a minimum principal amount of $100,000
or a whole multiple of $100,000 in excess hereof (or, if less, the entire
principal thereof then outstanding). Each such notice shall specify the date and
amount of such prepayment. If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of principal
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.

(b) Mandatory.

(i) Asset Sales and Involuntary Dispositions. The Borrower shall prepay the
Loans and/or Cash Collateralize the L/C Obligations as hereinafter provided in
an aggregate amount equal to 100% of the Net Cash Proceeds received by any Loan
Party or any Subsidiary from all Asset Sales (other than Permitted Transfers)
and Involuntary Dispositions within 270 days of the date of such Asset Sale or
Involuntary Disposition to the extent such Net Cash Proceeds are not reinvested
in Eligible Assets within 270 days of the date of such Disposition or
Involuntary Disposition. Notwithstanding the foregoing, proceeds received by
Holdings or any of its Subsidiaries from the sale lease back transactions
permitted under Section 7.11 shall be subject to the prepayment requirements set
forth in Section 7.11 and not the prepayment requirements set forth in this
Section 2.05(b)(i).

 

50



--------------------------------------------------------------------------------

(ii) Debt Issuance. Immediately upon the receipt by any Loan Party or any
Subsidiary of the Net Cash Proceeds of any Debt Issuance, the Borrower shall
prepay the Loans and/or Cash Collateralize the L/C Obligations as hereinafter
provided in an aggregate amount equal to 100% of such Net Cash Proceeds.

(iii) Application of Payments. Each prepayment of Loans pursuant to the
foregoing provisions of Section 2.05(b)(i) and (b)(ii) shall be applied, first,
pro rata to the Term Loan and Incremental Term Loans (if any), in each case pro
rata to the first four principal repayment installments thereof after the date
of the receipt of such Net Cash Proceeds until paid in full and, then, to the
remaining scheduled principal repayment installments thereof, excluding the
final principal repayment installments due on the applicable maturity date) and,
second, to the Revolving Facility in the manner set forth in clause (v) of this
Section 2.05(b) (without a permanent reduction of the Revolving Commitments in
the amount of such prepayment). Subject to Section 2.15, such prepayments shall
be paid to the Lenders in accordance with their respective Applicable
Percentages in respect of the relevant Facilities.

(iv) Revolving Outstandings. If for any reason the Total Revolving Outstandings
at any time exceed the Revolving Facility at such time, the Borrower shall
immediately prepay Revolving Loans, Swingline Loans and L/C Borrowings (together
with all accrued but unpaid interest thereon) and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
the Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(iv) unless, after the prepayment of the
Revolving Loans and Swingline Loans, the Total Revolving Outstandings exceed the
Revolving Facility at such time.

(v) Application of Other Payments. Except as otherwise provided in Section 2.15,
prepayments of the Revolving Facility made pursuant to this Section 2.05(b),
first, shall be applied ratably to the L/C Borrowings and the Swingline Loans,
second, shall be applied to the outstanding Revolving Loans, and, third, shall
be used to Cash Collateralize the remaining L/C Obligations; and, in the case of
prepayments of the Revolving Facility required pursuant to clause (i) or (ii) of
this Section 2.05(b), the amount remaining, if any, after the prepayment in full
of all L/C Borrowings, Swingline Loans and Revolving Loans outstanding at such
time and the Cash Collateralization of the remaining L/C Obligations in full may
be retained by the Borrower for use in the ordinary course of its business and
not in violation of this Agreement. Upon the drawing of any Letter of Credit
that has been Cash Collateralized, the funds held as Cash Collateral shall be
applied (without any further action by or notice to or from the Borrower or any
other Loan Party or any Defaulting Lender that has provided Cash Collateral) to
reimburse the L/C Issuer or the Revolving Lenders, as applicable.

(vi) Application to Loans. Within the parameters of the applications set forth
above, prepayments pursuant to this Section 2.05(b) shall be applied first to
Base Rate Loans and then to Eurodollar Rate Loans in direct order of Interest
Period maturities. All prepayments under this Section 2.05(b) shall be subject
to Section 3.05, but otherwise without premium or penalty, and shall be
accompanied by interest on the principal amount prepaid through the date of
prepayment.

 

51



--------------------------------------------------------------------------------

2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Facility, the Letter of Credit Sublimit or the Swingline
Sublimit, or from time to time permanently reduce the Revolving Facility, the
Letter of Credit Sublimit or the Swingline Sublimit; provided that (i) any such
notice shall be received by the Administrative Agent not later than 12:00 noon
five (5) Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof and (iii) the Borrower shall not
terminate or reduce (A) the Revolving Facility if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Revolving Outstandings
would exceed the Revolving Facility, (B) the Letter of Credit Sublimit if, after
giving effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swingline Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swingline Loans would exceed
the Letter of Credit Sublimit.

(b) Mandatory.

(i) The aggregate Term Commitments shall be automatically and permanently
reduced to zero on the date of the Term Borrowing.

(ii) If after giving effect to any reduction or termination of Revolving
Commitments under this Section 2.06, the Letter of Credit Sublimit or the
Swingline Sublimit exceeds the Revolving Facility at such time, the Letter of
Credit Sublimit or the Swingline Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swingline Sublimit or the Revolving Commitment under
this Section 2.06. Upon any reduction of the Revolving Commitments, the
Revolving Commitment of each Revolving Lender shall be reduced by such Lender’s
Applicable Revolving Percentage of such reduction amount. All fees in respect of
the Revolving Facility accrued until the effective date of any termination of
the Revolving Facility shall be paid on the effective date of such termination.

2.07 Repayment of Loans.

(a) Term Loans. The Borrower shall repay to the Term Lenders the aggregate
principal amount of all Term Loans outstanding on the following dates in the
respective amounts set forth opposite such dates (which amounts shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05), unless accelerated sooner pursuant to
Section 8.01:

 

Payment Dates

   Principal Repayment Installments  

September 30, 2016

   $ 5,500,000.00   

December 31, 2016

   $ 5,500,000.00   

March 31, 2017

   $ 5,500,000.00   

June 30, 2017

   $ 5,500,000.00   

September 30, 2017

   $ 11,000,000.00   

December 31, 2017

   $ 11,000,000.00   

March 31, 2018

   $ 11,000,000.00   

June 30, 2018

   $ 11,000,000.00   

September 30, 2018

   $ 11,000,000.00   

December 31, 2018

   $ 11,000,000.00   

March 31, 2019

   $ 11,000,000.00   

June 30, 2019

   $ 11,000,000.00   

September 30, 2019

   $ 16,500,000.00   

December 31, 2019

   $ 16,500,000.00   

March 31, 2020

   $ 16,500,000.00   

June 30, 2020

   $ 16,500,000.00   

September 30, 2020

   $ 22,000,000.00   

December 31, 2020

   $ 22,000,000.00   

March 31, 2021

   $ 22,000,000.00   

Maturity Date of Term Facility

    


 

Remaining Principal Balance of


Term Loan

  


  

 

52



--------------------------------------------------------------------------------

provided, however, that (i) the final principal repayment installment of the
Term Loans shall be repaid on the Maturity Date for the Term Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
Loans outstanding on such date and (ii) (A) if any principal repayment
installment to be made by the Borrower (other than principal repayment
installments on Eurodollar Rate Loans) shall come due on a day other than a
Business Day, such principal repayment installment shall be due on the next
succeeding Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be and (B) if any principal
repayment installment to be made by the Borrower on a Eurodollar Rate Loan shall
come due on a day other than a Business Day, such principal repayment
installment shall be extended to the next succeeding Business Day unless the
result of such extension would be to extend such principal repayment installment
into another calendar month, in which event such principal repayment installment
shall be due on the immediately preceding Business Day.

(b) Revolving Loans. The Borrower shall repay to the Revolving Lenders on the
Maturity Date for the Revolving Facility the aggregate principal amount of all
Revolving Loans outstanding on such date.

(c) Swingline Loans. At any time the Autoborrow Agreement is in effect, the
Swingline Loans shall be repaid in accordance with the terms of the Autoborrow
Agreement. At any time the Autoborrow Agreement is not in effect, the Borrower
shall repay each Swingline Loan on the earlier to occur of (i) the date ten (10)
Business Days after such Loan is made and (ii) the Maturity Date for the
Revolving Facility.

(d) Incremental Term Loan. The Borrower shall repay the outstanding principal
amount of each Incremental Term Loan in the installments on the dates and in the
amounts set forth in the definitive documentation therefor (as such installments
may hereafter be adjusted as a result of prepayments made pursuant to Section
2.05), unless accelerated sooner pursuant to Section 8.01.

2.08 Interest and Default Rate.

(a) Interest. Subject to the provisions of Section 2.08(b), (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period from the applicable borrowing date at a rate per annum
equal to the Eurodollar Rate for such Interest Period plus the Applicable Rate;
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; and (iii) each Swingline Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Rate, or, if an
Autoborrow Agreement is in effect, at a rate per annum provided by the Swingline
Lender. To the extent that any calculation of interest or any fee required to be
paid under this Agreement shall be based on (or result in) a calculation that is
less than zero, such calculation shall be deemed zero for purposes of this
Agreement.

 

53



--------------------------------------------------------------------------------

(b) Default Rate.

(i) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then, upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then,
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the occurrence of an Event of Default under clause (f) or (g) of
Section 8.01, all principal amounts, accrued and unpaid fees and interest and
all other amounts outstanding or due and owing hereunder shall automatically
(without the requirement for request or consent of Required Lenders or any other
Person) thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest Payments. Interest on each Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.09 Fees.

In addition to certain fees described in subsections (h) and (i) of Section
2.03:

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Applicable Revolving
Percentage, a commitment fee (the “Commitment Fee”) in Dollars equal to the
Applicable Rate times the actual daily amount by which the Revolving Facility
exceeds the sum of (i) the Outstanding Amount of Revolving Loans and (ii) the
Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.15. For the avoidance of doubt, the Outstanding Amount of Swingline
Loans shall not be counted towards or considered usage of the Aggregate
Commitments. The Commitment Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with September 30, 2016, and on the last day of the Availability
Period for the Revolving Facility. The Commitment Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

 

54



--------------------------------------------------------------------------------

(b) Other Fees.

(i) The Borrower shall pay to the Administrative Agent and the applicable Joint
Lead Arrangers for their respective accounts fees in the amounts and at the
times specified in the Fee Letters. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever or subject to set-off or
counterclaim.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) Computation of Interest and Fees. All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurodollar Rate)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365 day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one (1) day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

(b) Financial Statement Adjustments or Restatements. If, as a result of any
restatement of or other adjustment to the financial statements of Holdings and
its Subsidiaries or for any other reason, the Borrower, the Administrative Agent
or the Required Lenders determine that (i) the Consolidated Total Leverage Ratio
as calculated by the Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Total Leverage Ratio would have
resulted in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuer, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under any Debtor
Relief Law, automatically and without further action by the Administrative
Agent, any Lender or the L/C Issuer), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period. This clause shall not
limit the rights of the Administrative Agent, any Lender or the L/C Issuer, as
the case may be, under any provision of this Agreement to payment of any
Obligations hereunder at the Default Rate or under Article VIII. The Borrower’s
obligations under this clause shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.

2.11 Evidence of Debt.

(a) Maintenance of Accounts. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the

 

55



--------------------------------------------------------------------------------

Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

(b) Maintenance of Records. In addition to the accounts and records referred to
in Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage in respect of the
relevant Facility (or other applicable share as provided herein) of such payment
in like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. Subject to Section 2.07(a) and as otherwise
specifically provided for in this Agreement, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

56



--------------------------------------------------------------------------------

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Loans, to fund participations in Letters of Credit
and Swingline Loans and to make payments pursuant to Section 11.04(c) are
several and not joint. The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing (other than Swingline Borrowings) shall be made from the Appropriate
Lenders, each payment of fees under Sections 2.09 and 2.03(h) and (i) shall be
made for account of the Appropriate Lenders, and each termination or reduction
of the amount of the Commitments shall be applied to the respective Commitments
of the Lenders, pro rata according to the amounts of their respective
Commitments; (ii) each Borrowing shall be allocated pro rata among the Lenders
according to the amounts of their respective Revolving Commitments (in the case
of the making of Revolving Loans) or their respective Loans that are to be
included in such Borrowing (in the case of the making of Loans other than
Revolving Loans and conversions and continuations of Loans); (iii) each payment
or prepayment of principal of Loans by the Borrower shall be made for account of
the Appropriate Lenders pro rata in accordance with the respective unpaid
principal amounts of the Loans held by them; and (iv) each payment of interest
on Loans by the Borrower shall be made for account of the Appropriate Lenders
pro rata in accordance with the amounts of interest on such Loans then due and
payable to the respective Appropriate Lenders.

 

57



--------------------------------------------------------------------------------

2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any of the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time) of payments on account of the Obligations
in respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time, then, in each case under clauses (a) and (b) above, the
Lender receiving such greater proportion shall (A) notify the Administrative
Agent of such fact, and (B) purchase (for Cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swingline Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be; provided that:

(1) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(2) the provisions of this Section 2.13 shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.14, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations or Swingline Loans to
any assignee or participant, other than an assignment to any Loan Party or any
Affiliate thereof (as to which the provisions of this Section 2.13 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Cash Collateral.

(a) Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the

 

58



--------------------------------------------------------------------------------

Borrower shall be required to provide Cash Collateral pursuant to Section 2.05
or 8.01, or (iv) there shall exist a Defaulting Lender, the Borrower shall
immediately (in the case of clause (iii) above) or within one (1) Business Day
(in all other cases) following any request by the Administrative Agent or the
L/C Issuer, provide Cash Collateral in an amount not less than the applicable
Minimum Collateral Amount (determined in the case of Cash Collateral provided
pursuant to clause (iv) above, after giving effect to Section 2.15(a)(iv) and
any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such Cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in one or more blocked, non-interest bearing deposit
accounts at Bank of America. The Borrower shall pay on demand therefor from time
to time all customary account opening, activity and other administrative fees
and charges in connection with the maintenance and disbursement of Cash
Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 8.01 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a Revolving
Lender that is a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Lender (or, as appropriate,
its assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (A) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (B) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.

 

59



--------------------------------------------------------------------------------

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swingline Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (B) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise as may be required under the Loan Documents in connection
with any Lien conferred thereunder or directed by a court of competent
jurisdiction; provided that if (1) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (2) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.15(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) Fees. No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(B) Letter of Credit Fees. Each Defaulting Lender shall be entitled to receive
Letter of Credit Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Revolving Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.14.

(C) Defaulting Lender Fees. With respect to any fee payable under Section 2.09
or any Letter of Credit Fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrower shall (1) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations or Swingline Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (2) pay to the L/C Issuer and Swingline
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to the L/C Issuer’s or Swingline
Lender’s Fronting Exposure to such Defaulting Lender, and (3) not be required to
pay the remaining amount of any such fee.

 

60



--------------------------------------------------------------------------------

(iv) Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Revolving Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that such reallocation does not cause the aggregate Revolving
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Commitment. Subject to Section 11.21, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, (A) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (B) second, Cash Collateralize the
L/C Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.14.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

2.16 Incremental Facilities.

Subject to compliance with Sections 2.16(a) and 2.16(b), as applicable, below,
the Borrower may at any time and from time to time, upon prior written notice by
the Borrower to the Administrative Agent, increase the Revolving Commitments
(but not the Letter of Credit Sublimit or the Swingline Sublimit) and/or
establish an Incremental Term Loan (collectively with any increase in the
Revolving Commitments, the “Incremental Facilities”) in an aggregate principal
amount for all such Incremental

 

61



--------------------------------------------------------------------------------

Facilities incurred pursuant to this Section 2.16 after the Closing Date not to
exceed the sum of (x) $300,000,000 plus (y) an additional amount such that after
giving effect to the incurrence of such Incremental Facility pursuant to this
clause (y) on a Pro Forma Basis (as demonstrated in a Pro Forma Compliance
Certificate delivered to the Administrative Agent) and the use of proceeds
thereof (assuming that any increase in the Revolving Commitments is fully drawn
and funded), the Consolidated Senior Secured Leverage Ratio shall not exceed
2.75:1.00:

(a) Increase in Revolving Commitments. The Borrower may, at any time and from
time to time, upon prior written notice by the Borrower to the Administrative
Agent increase the aggregate Revolving Commitments (but not the Letter of Credit
Sublimit or the Swingline Sublimit) with additional Revolving Commitments from
any existing Lender with a Revolving Commitment or new Revolving Commitments
from any other Person selected by the Borrower and acceptable to the
Administrative Agent, the L/C Issuer and the Swingline Lender; provided that:

(i) any such increase shall be in a minimum principal amount of $10,000,000 and
in integral multiples of $1,000,000 in excess thereof;

(ii) no Default or Event of Default shall exist and be continuing at the time of
any such increase;

(iii) no existing Lender shall be under any obligation to increase its
Commitment and any such decision whether to increase its Commitment shall be in
such Lender’s sole and absolute discretion;

(iv) (A) any new Lender shall join this Agreement by executing such joinder
documents required by the Administrative Agent and/or (B) any existing Lender
electing to increase its Commitment shall have executed a commitment agreement
satisfactory to the Administrative Agent; and as a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the date of such increase (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party (1)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, (2) in the case of the Borrower, certifying that,
before and after giving effect to such increase (and assuming that the Revolving
Commitments, as increased, are fully drawn), (x) the representations and
warranties of the Borrower and each other Loan Party contained in Article II,
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall (i)
with respect to representations and warranties that contain a materiality
qualification, be true and correct on and as of the date of such increase and
(ii) with respect to representations and warranties that do not contain a
materiality qualification, be true and correct in all material respects on and
as of the date of such increase, and except that for purposes of this Section
2.16(a)(iv), the representations and warranties contained in Section 5.07 shall
be deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b), respectively, and (y) no Default or Event of Default exists and
(3) the Borrower shall deliver to the Administrative Agent any other customary
documents, including, without limitation, new or updated secretary’s
certificates and legal opinions) as reasonably requested by the Administrative
Agent in connection with any such increase;

(v) the Borrower shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that, upon giving effect on a Pro Forma
Basis to the incurrence of any such increase (assuming a Borrowing of the entire
amount of any such increase to the Revolving Commitments) and the concurrent
retirement of any Indebtedness of the

 

62



--------------------------------------------------------------------------------

Borrower or any Subsidiary, the Loan Parties would be in compliance with the
financial covenants set forth in Section 7.08, in each case as of the last day
of the most recently ended Fiscal Quarter of the Borrower; and

(vi) Schedule 1.01(b) shall be deemed revised to include any increase in the
aggregate Revolving Commitments pursuant to this Section 2.16(a) and to include
thereon any Person that becomes a Lender pursuant to this Section 2.16(a).

The Borrower shall prepay any Loans owing by it and outstanding on the date of
any such increase (and pay any additional amounts required pursuant to Section
3.05) to the extent necessary to keep the outstanding Loans ratable with any
revised Commitments arising from any nonratable increase in the Commitments
under this Section 2.16(a).

(b) Institution of Incremental Term Loan. The Borrower may, at any time, upon
prior written notice to the Administrative Agent, institute an Incremental Term
Loan; provided that

(i) the Borrower (in consultation and coordination with the Administrative
Agent) shall obtain commitments for the amount of the increase from existing
Lenders or other Persons acceptable to the Administrative Agent, which Lenders
shall join in this Agreement as Incremental Term Loan Lenders by executing an
agreement in form and substance reasonably acceptable to the Administrative
Agent;

(ii) any such institution of such Incremental Term Loan shall be in a minimum
aggregate principal amount of $10,000,000 and integral multiples of $1,000,000
in excess thereof;

(iii) no Default or Event of Default shall exist and be continuing at the time
of such institution;

(iv) no existing Lender shall be under any obligation to provide any portion of
such Incremental Term Loan and any such decision to do so shall be in such
Lender’s sole and absolute discretion;

(v) the Applicable Rate of such Incremental Term Loan shall be as set forth in
the definitive documentation therefor;

(vi) the Incremental Term Loan Maturity Date for such Incremental Term Loan
shall be as set forth in the definitive documentation therefor; provided that
such date shall not be earlier than the Maturity Date for the Term Loan or any
then exiting Incremental Term Loan Maturity Date;

(vii) the scheduled principal amortization payments under such Incremental Term
Loan shall be as set forth in the definitive documentation therefor; provided
that the weighted average life to maturity of the Incremental Term Loan shall
not be less than the weighted average life to maturity of the Term Loan;

(viii) Schedule 1.01(b) shall be deemed revised to reflect the commitments and
commitment percentages of the Incremental Term Loan Lenders as set forth in the
definitive documentation therefor;

 

63



--------------------------------------------------------------------------------

(ix) the Borrower shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that, upon giving effect on a Pro Forma
Basis to the incurrence of any such Incremental Term Loan and the concurrent
retirement of any Indebtedness of the Borrower or any Subsidiary, the Loan
Parties would be in compliance with the financial covenants set forth in Section
7.08, in each case as of the last day of the most recently ended Fiscal Quarter
of the Borrower; and

(x) as a condition precedent to such institution of the Incremental Term Loan
and the effectiveness of the Incremental Term Loan Lender joinder agreement, (A)
the Borrower shall deliver to the Administrative Agent a certificate of each
Loan Party dated as of the date of such institution and effectiveness (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (1) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to the Incremental Term Loan, and (2) in the case of the
Borrower, certifying that, before and after giving effect to the Incremental
Term Loan, (x) the representations and warranties of the Borrower and each other
Loan Party contained in Article II, Article V or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, shall (i) with respect to representations and warranties
that contain a materiality qualification, be true and correct on and as of the
date of such Incremental Term Loan and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects on and as of the date of such increase, and except that
for purposes of this Section 2.16(b)(x), the representations and warranties
contained in Section 5.07 shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively, and (y) no Default
or Event of Default exists and (B) the Borrower shall deliver to the
Administrative Agent any other customary documents, including, without
limitation, new or updated secretary’s certificates and legal opinions) as
reasonably requested by the Administrative Agent in connection with any such
increase.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to Section 3.01(e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States federal backup
withholding and withholding Taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to Section 3.01(e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant

 

64



--------------------------------------------------------------------------------

Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to Section 3.01(e) below, (B) such Loan Party or the Administrative Agent, to
the extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of Section 3.01(a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications.

(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error. Each of the Loan Parties shall also, and does hereby, jointly and
severally indemnify the Administrative Agent, and shall make payment in respect
thereof within ten (10) days after demand therefor, for any amount which a
Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify
and shall make payment in respect thereof within ten (10) days after demand
therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (B) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and
(C) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, as the case

 

65



--------------------------------------------------------------------------------

may be, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender and the L/C Issuer hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender or the
L/C Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

66



--------------------------------------------------------------------------------

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 3.01(e)-1 to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit 3.01(e)-2 or Exhibit 3.01(e)-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 3.01(e)-4 on behalf of each such direct and indirect
partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies (or originals if required by applicable Law) of any
other form prescribed by applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable Law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by

 

67



--------------------------------------------------------------------------------

Law and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may
be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 3.01 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that each Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 3.01(f), in no event will the applicable Recipient be required
to pay any amount to such Loan Party pursuant to this Section 3.01(f) the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section 3.01(f) shall not be
construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to perform any of its obligations hereunder or to make, maintain
or fund or charge interest with respect to any Credit Extension, or to determine
or charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through

 

68



--------------------------------------------------------------------------------

the Administrative Agent, (a) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurodollar Rate Loans to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (b) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (i) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (ii) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.03 Inability to Determine Rates.

(a) If in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof, (i) the Administrative Agent determines that
(A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan or (B) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan (in each case with respect to clause (i), “Impacted Loans”), or
(ii) the Administrative Agent or the Required Lenders determine that for any
reason Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to the
extent of the affected Eurodollar Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section 3.03, the
Administrative Agent in consultation with the Borrower and the Required Lenders,
may establish an alternative interest rate for the Impacted Loans, in which
case, such alternative rate of interest shall apply with respect to the Impacted
Loans until (1) the Administrative Agent revokes the notice delivered with
respect to the Impacted Loans under clause (a)(i) of this Section 3.03, (2) the
Administrative Agent or the Required Lenders notify the Administrative Agent and
the Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to

 

69



--------------------------------------------------------------------------------

the Lenders of funding the Impacted Loans, or (3) any Lender determines that any
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(d)) or the L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or
liquidity or on the capital or liquidity of such Lender’s or the L/C Issuer’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by, such Lender, or the Letters of Credit issued by the L/C
Issuer, to a level below that which such Lender or the L/C Issuer or such
Lender’s or the L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the L/C Issuer’s
policies and the policies of such Lender’s or the L/C Issuer’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer or such Lender’s or the
L/C Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as

 

70



--------------------------------------------------------------------------------

the case may be, as specified in Sections 3.04(a) or 3.04(b) and delivered to
the Borrower shall be conclusive absent manifest error. The Borrower shall pay
such Lender or the L/C Issuer, as the case may be, the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

(d) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan; provided the Borrower shall have received at
least ten (10) days’ prior notice (with a copy to the Administrative Agent) of
such additional interest or costs from such Lender. If a Lender fails to give
notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) days from receipt of such
notice.

(e) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine (9) month period referred to above shall be extended to include the period
of retroactive effect thereof).

3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

71



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

In as much as Loans (as defined in the Existing Credit Agreement) under the
Existing Credit Agreement are outstanding immediately prior to the effectiveness
of this Agreement, the Borrower must prepay such outstanding Loans (as defined
in the Existing Credit Agreement) on the Closing Date. Such prepayments of Loans
(as defined in the Existing Credit Agreement) likely will cause breakage
costs. Notwithstanding the provisions of Section 3.05 of the Existing Credit
Agreement, each of the Lenders party hereto that was also a Lender (as defined
in the Existing Credit Agreement) under the Existing Credit Agreement hereby
waives its right to receive compensation or reimbursement for such breakage
costs pursuant to Section 3.05 of the Existing Credit Agreement.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then at the
request of the Borrower, such Lender or the L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be. The Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender or the L/C Issuer in connection with any such designation or
assignment.

(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different Lending Office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 11.13.

3.07 Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, resignation of the Administrative Agent and the Facility Termination
Date.

 

72



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension.

The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

(a) Execution of Credit Agreement; Loan Documents. The Administrative Agent
shall have received (i) counterparts of this Agreement, executed by a
Responsible Officer of each Loan Party and a duly authorized officer of each
Lender, (ii) for the account of each Lender requesting a Note, a Note executed
by a Responsible Officer of the Borrower, (iii) counterparts of the Security
Agreement and each other Collateral Document, executed by a Responsible Officer
of the applicable Loan Parties and a duly authorized officer of each other
Person party thereto, as applicable and (iv) counterparts of any other Loan
Document, executed by a Responsible Officer of the applicable Loan Party and a
duly authorized officer of each other Person party thereto.

(b) Officer’s Certificate. The Administrative Agent shall have received an
officer’s certificate dated the Closing Date, certifying as to the Organization
Documents of each Loan Party (which, to the extent filed with a Governmental
Authority, shall be certified as of a recent date by such Governmental
Authority), the resolutions of the governing body of each Loan Party, the good
standing, existence or its equivalent of each Loan Party and of the incumbency
(including specimen signatures) of the Responsible Officers of each Loan Party.

(c) Legal Opinions of Counsel. The Administrative Agent shall have received an
opinion or opinions of counsel for the Loan Parties, dated the Closing Date and
addressed to the Administrative Agent and the Lenders, in form and substance
acceptable to the Administrative Agent.

(d) Financial Statements. The Administrative Agent and the Lenders shall have
received copies of the five year projections for Holdings and its Subsidiaries,
in form and substance reasonably satisfactory to each of them.

(e) Personal Property Collateral. The Administrative Agent shall have received,
in form and substance satisfactory to the Administrative Agent:

(i) (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Administrative Agent’s security interest in the Collateral, copies
of the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens and Liens to be released on the Closing
Date in respect of which arrangements for such release satisfactory to the
Administrative Agent have been made and (B) tax lien, judgment and bankruptcy
searches;

(ii) searches of ownership of Intellectual Property in the appropriate
governmental offices and such patent/trademark/copyright filings as requested by
the Administrative Agent in order to perfect the Administrative Agent’s security
interest in the Intellectual Property;

(iii) completed UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;

 

73



--------------------------------------------------------------------------------

(iv) stock or membership certificates, if any, evidencing the Pledged Equity and
undated stock or transfer powers duly executed in blank; in each case to the
extent such Pledged Equity is certificated; and

(v) to the extent required to be delivered pursuant to the terms and conditions
of the Collateral Documents, all instruments, documents and chattel paper in the
possession of any of the Loan Parties, together with allonges or assignments as
may be necessary or appropriate to create and perfect the Administrative Agent’s
and the Lenders’ security interest in the Collateral.

(f) Liability, Casualty, Property and Business Interruption Insurance. The
Administrative Agent shall have received copies of insurance policies,
declaration pages, certificates, and endorsements of insurance or insurance
binders evidencing liability, casualty, property and business interruption
insurance meeting the requirements set forth herein.

(g) No Material Adverse Change. Since December 31, 2015, no event or change has
occurred that has caused or evidences, either in any case or in the aggregate, a
Material Adverse Effect.

(h) Litigation. There shall not exist any action, suit, investigation or
proceeding pending or threatened in any court or before an arbitrator or
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.

(i) Closing Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Borrower certifying that the
conditions specified in Sections 4.01(g) and (h) and Sections 4.02(a) and (b)
have been satisfied.

(j) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate signed by a Responsible Officer of the Borrower as to the
financial condition, solvency and related matters of the Borrower and its
Subsidiaries, after giving effect to the initial borrowings under the Loan
Documents and the other transactions contemplated hereby.

(k) Loan Notice. The Administrative Agent shall have received a Loan Notice with
respect to the Loans to be made on the Closing Date.

(l) Existing Indebtedness of the Loan Parties. All of the existing Indebtedness
under the Existing Credit Agreement and all other borrowed money indebtedness of
the Borrower and its Subsidiaries (other than Indebtedness permitted to exist
pursuant to Section 7.01) shall have been repaid in full and all security
interests related thereto shall have been terminated prior to or substantially
contemporaneously with the Closing Date, or arrangements satisfactory to the
Administrative Agent for such repayment (and, if applicable, such termination of
security interests) on the Closing Date out of the initial Borrowing hereunder
shall have been made.

(m) Patriot Act. Each Loan Party shall have provided to the Administrative Agent
and the Lenders at least three (3) Business days prior to the Closing Date the
documentation and other information requested by the Administrative Agent and
the Lenders in order to comply with requirements of the Patriot Act and other
“know your customer” regulations.

(n) Due Diligence. The Lenders shall have completed a due diligence
investigation of the Borrower and its Subsidiaries in scope, and with results,
satisfactory to the Lenders.

(o) Fees and Expenses. (i) The Administrative Agent and the Lenders shall have
received all fees and expenses owing pursuant to the Fee Letters and
Section 2.09 and (ii) the Borrower shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent)
or, in each case, arrangements satisfactory to the Administrative Agent for such
payments to be made on the Closing Date out of the initial Borrowing hereunder
shall have been made.

 

74



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of Section 9.03(c), for
purposes of determining compliance with the conditions specified in this Section
4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02 Conditions to all Credit Extensions.

The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension (other than a Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:

(a) Representations and Warranties. The representations and warranties of the
Borrower and each other Loan Party contained in Article II, Article V or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall (i) with respect to
representations and warranties that contain a materiality qualification, be true
and correct on and as of the date of such Credit Extension and (ii) with respect
to representations and warranties that do not contain a materiality
qualification, be true and correct in all material respects on and as of the
date of such Credit Extension, and except that for purposes of this Section
4.02, the representations and warranties contained in Section 5.07 shall be
deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b), respectively.

(b) No Default or Event of Default. No Default or Event of Default shall exist,
or would result from such proposed Credit Extension or from the application of
the proceeds thereof.

(c) Request for Credit Extension. The Administrative Agent and, if applicable,
the L/C Issuer or the Swingline Lender, if no Autoborrow Agreement is then in
effect, shall have received a Request for Credit Extension in accordance with
the requirements hereof.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower and each Swingline Borrowing pursuant to an
Autoborrow Agreement shall be deemed to be a representation and warranty that
the conditions specified in Sections 4.02(a) and (b) have been satisfied on and
as of the date of the applicable Credit Extension.

 

75



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders, as of the date made or deemed made, that:

5.01 Organization; Requisite Power and Authority; Qualification.

Each of Holdings and its Subsidiaries (a) is duly organized, validly existing
and in good standing under the Laws of its jurisdiction of organization as
identified, as of the Closing Date, in Schedule 5.01, (b) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby, and (c) is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, except in jurisdictions where the failure to be so
qualified or in good standing has not had, and could not be reasonably expected
to have, a Material Adverse Effect.

5.02 Equity Interests and Ownership.

The Equity Interests in each of Holdings and its Subsidiaries have been duly
authorized and validly issued and are fully paid and non-assessable. Except as
set forth on Schedule 5.02, as of the date hereof, there is no existing option,
warrant, call, right, commitment or other agreement to which Holdings or any of
its Subsidiaries is a party requiring, and there are no membership interests or
other Equity Interests in Holdings or any of its Subsidiaries outstanding which
upon conversion or exchange would require, the issuance by Holdings or any of
its Subsidiaries of any additional membership interests or other Equity
Interests in Holdings or any of its Subsidiaries or other Securities convertible
into, exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Equity Interest of Holdings or any of its
Subsidiaries. Schedule 5.02 correctly sets forth the ownership interest of
Holdings and each of its Subsidiaries in their respective Subsidiaries as of the
Closing Date.

5.03 Due Authorization.

The execution, delivery and performance of the Loan Documents have been duly
authorized by all necessary action on the part of each Loan Party that is a
party thereto.

5.04 No Conflict.

The execution, delivery and performance by Loan Parties of the Loan Documents to
which they are parties and the consummation of the transactions contemplated by
the Loan Documents do not and will not (a) violate any provision of any Law or
any governmental rule or regulation applicable to Holdings or any of its
Subsidiaries, any of the Organization Documents of Holdings or any of its
Subsidiaries, or any order, judgment or decree of any court or other agency of
government binding on Holdings or any of its Subsidiaries except to the extent
such violation could not be reasonably expected to have a Material Adverse
Effect; (b) conflict with, result in a breach of or constitute (with due notice
or lapse of time or both) a default under any Contractual Obligation of Holdings
or any of its Subsidiaries except to the extent such conflict, breach or default
could not reasonably be expected to have a Material Adverse Effect; (c) result
in or require the creation or imposition of any Lien upon any of the properties
or assets of Holdings or any of its Subsidiaries (other than any Liens created
under any of the Loan Documents in favor of the Administrative Agent, on behalf
of Secured Parties); or (d) require any approval of stockholders, members or
partners or any approval or consent of any Person under any

 

76



--------------------------------------------------------------------------------

Contractual Obligation of Holdings or any of its Subsidiaries, except for such
approvals or consents which will be obtained on or before the Closing Date and
disclosed in writing to Lenders and except for any such approvals or consents
the failure of which to obtain will not have a Material Adverse Effect.

5.05 Governmental Consents.

The execution, delivery and performance by Loan Parties of the Loan Documents to
which they are parties and the consummation of the transactions contemplated by
the Loan Documents do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any Governmental
Authority except for filings and recordings with respect to the Collateral to be
made, or otherwise delivered to the Administrative Agent for filing and/or
recordation, as of the Closing Date.

5.06 Binding Obligation.

Each Loan Document has been duly executed and delivered by each Loan Party that
is a party thereto and is the legally valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its respective
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.

5.07 Historical Financial Statements.

The Historical Financial Statements were prepared in conformity with GAAP and
fairly present, in all material respects, the financial position, on a
Consolidated basis, of the Persons described in such financial statements as at
the respective dates thereof and the results of operations and cash flows, on a
Consolidated basis, of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year-end adjustments. Neither Holdings
nor any of its Subsidiaries has any contingent liability or liability for taxes,
long-term lease or unusual forward or long-term commitment that is not reflected
in the most recent financial statements delivered pursuant to Section 6.01 of
this Agreement or the notes thereto and which in any such case is material in
relation to the business, operations, properties, assets, financial condition or
prospects of Holdings and any of its Subsidiaries taken as a whole.

5.08 No Material Adverse Change.

Since December 31, 2015, there has been no event, development or circumstance
that has had or could reasonably be expected to have a Material Adverse Effect.

5.09 Adverse Proceedings.

There are no Adverse Proceedings, individually or in the aggregate, that could
reasonably be expected to have a Material Adverse Effect. Neither Holdings nor
any of its Subsidiaries (a) is in violation of any applicable Laws (including
Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, or (b) is subject to or in default
with respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

77



--------------------------------------------------------------------------------

5.10 Payment of Taxes.

Except as otherwise permitted under Section 6.03, all federal and state income
tax returns and all other material tax returns and reports of Holdings and its
Subsidiaries required to be filed by any of them have been timely filed, and all
federal and state income and other material taxes, assessments, fees and other
governmental charges upon Holdings and its Subsidiaries and upon their
respective properties, assets, income, businesses and franchises which are due
and payable have been paid when due and payable. Holdings knows of no proposed
tax assessment against Holdings or any of its Subsidiaries which is not being
actively contested by Holdings or such Subsidiary in good faith and by
appropriate proceedings; provided, such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.

5.11 Properties.

(a) Title. Each of Holdings and its Subsidiaries has (i) good, sufficient and
marketable legal title to (in the case of fee interests in real property), (ii)
valid leasehold interests in (in the case of leasehold interests in real or
personal property), and (iii) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in their
respective Historical Financial Statements referred to in Section 5.07 and in
the most recent financial statements delivered pursuant to Section 6.1, in each
case except for assets disposed of since the date of such financial statements
in the ordinary course of business or as otherwise permitted under Section
7.09. Except as permitted by this Agreement, all such properties and assets are
free and clear of Liens.

(b) Real Estate. As of the Closing Date, Schedule 5.11(b) contains a true,
accurate and complete list of (i) all Real Estate Assets, and (ii) all leases,
subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset of any Loan Party, regardless of whether such Loan Party is the landlord
or tenant (whether directly or as an assignee or successor in interest) under
such lease, sublease or assignment. Except as could not reasonably be expected
to have a Material Adverse Effect, each agreement listed in clause (ii) of the
immediately preceding sentence is in full force and effect and Holdings does not
have knowledge of any default that has occurred and is continuing thereunder.

5.12 Environmental Matters.

Neither Holdings nor any of its Subsidiaries nor, to the knowledge of Holdings
and the Borrower, any of their respective Business Facilities or operations are
subject to any outstanding written order, consent decree or settlement agreement
with any Person relating to any Environmental Law, any Environmental Claim, or
any Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Neither Holdings nor
any of its Subsidiaries has received any letter or request for information under
Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law. Neither Holdings
or the Borrower, nor, to the knowledge of Holdings and the Borrower, any other
Person, has caused any conditions, occurrences, or Hazardous Materials
Activities which could reasonably be expected to form the basis of an
Environmental Claim against Holdings or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Neither Holdings nor any of its Subsidiaries, nor , to
the knowledge of Holdings and the Borrower, any predecessor of Holdings or any
of its Subsidiaries, has filed any notice under any Environmental Law indicating
past or present treatment of Hazardous Materials at any Business Facility, and
none of Holdings’ or any of its Subsidiaries’ operations involves the
generation, transportation, treatment, storage or disposal of hazardous waste,
as defined under 40 C.F.R. Parts 260-270 or any state equivalent except for such
filing, generation, transportation, treatment, storage or disposal that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. Compliance with all current or reasonably foreseeable
future requirements pursuant to or under Environmental Laws, in each

 

78



--------------------------------------------------------------------------------

case as of the Closing Date, could not be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect. Neither Holdings or
any of its Subsidiaries, nor, to the knowledge of Holdings and the Borrower, any
other Person has caused any event or condition to have occurred or to be
occurring with respect to Holdings or any of its Subsidiaries relating to any
Environmental Law, any Release of Hazardous Materials, or any Hazardous
Materials Activity which individually or in the aggregate has had, or could
reasonably be expected to have, a Material Adverse Effect.

5.13 No Defaults.

Except as could not reasonably be expected to have a Material Adverse Effect,
neither Holdings nor any of its Subsidiaries is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any of its Contractual Obligations, and no condition exists which,
with the giving of notice or the lapse of time or both, could constitute such a
default.

5.14 Governmental Regulation.

Neither Holdings nor any of its Subsidiaries is subject to regulation under the
Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable. Neither Holdings nor any of its Subsidiaries is a “registered
investment company” or is “controlled” by a “registered investment company” or a
“principal underwriter” of a “registered investment company” as such terms are
defined in the Investment Company Act of 1940.

5.15 Margin Stock.

Neither Holdings nor any of its Subsidiaries is engaged principally, or as one
of its important activities, in the business of purchasing or carrying any
Margin Stock or extending credit for the purpose of purchasing or carrying any
Margin Stock. No part of the proceeds of the Loans made to or any Letter of
Credit issued to or for the account of such Loan Party will be used to purchase
or carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

5.16 Employee Matters.

Neither Holdings nor any of its Subsidiaries is engaged in any unfair labor
practice that could reasonably be expected to have a Material Adverse
Effect. There is (a) no unfair labor practice complaint pending against Holdings
or any of its Subsidiaries, or to the knowledge of Holdings and the Borrower,
threatened against any of them before the National Labor Relations Board and no
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement that is so pending against Holdings or any of its
Subsidiaries or to the knowledge of Holdings and the Borrower, threatened
against any of them, (b) no strike or work stoppage in existence or threatened
involving Holdings or any of its Subsidiaries that could reasonably be expected
to have a Material Adverse Effect, and (c) to the knowledge of Holdings and the
Borrower, no union representation question existing with respect to the
employees of Holdings or any of its Subsidiaries and, to the knowledge of
Holdings and the Borrower, no union organization activity that is taking place,
except (with respect to any matter specified in clause (a), (b) or (c) above,
either individually or in the aggregate) such as is not reasonably likely to
have a Material Adverse Effect.

 

79



--------------------------------------------------------------------------------

5.17 Employee Benefits Plans.

Holdings, each of its Subsidiaries and each of their respective ERISA Affiliates
are in material compliance with all applicable provisions and requirements of
ERISA and the Code and the regulations and published interpretations thereunder
with respect to each Employee Benefit Plan, and have substantially performed all
their obligations under each Employee Benefit Plan. Each Employee Benefit Plan
which is intended to qualify under Section 401(a) of the Code either is a
prototype or volume submitter plan, the form of which has been pre-approved by
the IRS, or has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of Holdings, nothing has occurred which
would reasonably be expected to prevent, or cause the loss of, such
qualification. No material liability to the PBGC (other than required premium
payments), the IRS, any Employee Benefit Plan or any trust established under
Title IV of ERISA (other than premium payments or contributions due but not
delinquent) has been or is expected to be incurred by Holdings or any of its
Subsidiaries. No ERISA Event has occurred or is reasonably expected to
occur. Except to the extent required under Section 4980B of the Code or similar
state laws or as otherwise specified on Schedule 5.17 (as such Schedule 5.17 may
be updated from time to time with the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed)), no Employee Benefit Plan
provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates. As of the most recent
valuation date for any Pension Plan, the “amount of unfunded benefit
liabilities” (as defined in Section 4001(a)(18) of ERISA), individually or in
the aggregate for all Pension Plans (excluding for purposes of such computation
any Pension Plans with respect to which assets exceed benefit liabilities), does
not exceed $3,500,000. As of the most recent valuation date for each
Multiemployer Plan for which the actuarial report is available, the potential
liability of Holdings, its Subsidiaries and their respective ERISA Affiliates
for a complete withdrawal from such Multiemployer Plan (within the meaning of
Section 4203 of ERISA), when aggregated with such potential liability for a
complete withdrawal from all Multiemployer Plans, based on information available
pursuant to Section 4221(e) of ERISA, does not exceed $3,500,000. Holdings, each
of its Subsidiaries and each of their ERISA Affiliates have complied with the
requirements of Section 515 of ERISA with respect to each Multiemployer Plan and
are not in material “default” (as defined in Section 4219(c)(5) of ERISA) with
respect to payments to a Multiemployer Plan.

5.18 Certain Fees.

No broker’s or finder’s fee or commission will be payable with respect hereto or
any of the transactions contemplated hereby, except those broker’s and finder’s
fees otherwise disclosed to the Administrative Agent and the applicable Joint
Lead Arrangers prior to the Closing Date.

5.19 Solvency.

Each Loan Party is and, upon the incurrence of any Obligation by such Loan Party
on any date on which this representation and warranty is made, will be, Solvent.

5.20 Subordination.

The subordination provisions of any Permitted Seller Notes or other Subordinated
Indebtedness are enforceable against the holders thereof, and the loans and
other obligations thereunder are and will be within the definition of
“Subordinated Indebtedness” or “Subordinated Debt”, or similar term, as
applicable, included in such provisions.

 

80



--------------------------------------------------------------------------------

5.21 Disclosure.

No representation or warranty of any Loan Party contained in any Loan Document
or in any other documents, certificates or written statements (excluding any
projections, pro-forma financial information or estimates) furnished to Lenders
by or on behalf of Holdings or any of its Subsidiaries for use in connection
with the transactions contemplated hereby, when taken as a whole, together with
the Public Disclosure (as modified or supplemented after the Closing Date by
other information furnished to the Lenders or publicly disclosed, in each case
prior to the occurrence of an Event of Default pursuant to Section 8.01(d)),
contains any untrue statement of a material fact or omits to state a material
fact (known to Holdings or the Borrower, in the case of any document not
furnished by either of them) necessary in order to make the statements contained
herein or therein not misleading in light of the circumstances in which the same
were made. Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by
Holdings or the Borrower to be reasonable at the time made, it being recognized
by Lenders that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results by a material amount. There
are no facts known to Holdings or the Borrower (other than matters of a general
economic nature) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect and that have not been disclosed
herein, in the Public Disclosure, or in such other documents, certificates and
statements furnished to Lenders for use in connection with the transactions
contemplated hereby.

5.22 Sanctions; PATRIOT ACT; AML; FCPA.

(a) No Loan Party, nor any Subsidiary, nor, to the knowledge of the Loan Parties
and their Subsidiaries, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions, (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and/or the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.

(b) Holdings and each Subsidiary is in compliance, in all material respects,
with (a) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto and (b) the Patriot Act.

(c) None of the Loan Parties or any of their Affiliates (i) has been charged
with, or convicted of, money laundering, drug trafficking, terrorist-related
activities or other money laundering predicate crimes under any applicable Law
(collectively, “Anti-Money Laundering Laws”) nor, to the knowledge of the Loan
Parties, is under investigation by any Governmental Authority for possible
violation of any Anti-Money Laundering Laws, or (ii) has been assessed civil
penalties under any Anti-Money Laundering Laws or (iii) has had any of its funds
seized or forfeited in an action under any Anti-Money Laundering Laws. Each Loan
Party has taken reasonable measures appropriate to the circumstances (in any
event as required by applicable Law), to ensure that such Loan Party and its
Subsidiaries each is and will continue to be in compliance with all applicable
current and future Anti-Money Laundering Laws.

(c) No part of the proceeds of any Loan or any Letter of Credit will be used by
any Loan Party, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended (the
“FCPA”), the UK Bribery Act 2010 or any similar Laws, rules or regulations
issued, administered or enforced by any Governmental Authority having
jurisdiction over any of the Borrower or any other Loan Party.

 

81



--------------------------------------------------------------------------------

5.23 Perfection of Security Interests in Collateral.

The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently perfected security interests and Liens, prior to all other Liens
other than Permitted Liens.

5.24 Insurance.

The properties of the Loan Parties and their Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of such
Persons, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates (provided that Holdings and its Subsidiaries are
not required to carry terrorism insurance as is provided in Section 6.05 below).
The insurance coverage of the Loan Parties and their Subsidiaries as in effect
on the Closing Date is outlined as to carrier, policy number, expiration date,
type, amount and deductibles on Schedule 5.24. The Loan Parties and their
Subsidiaries are in compliance with the terms of Section 6.05.

5.25 Compliance With Laws.

Each Loan Party and each Subsidiary thereof is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

5.26 EEA Financial Institution.

Neither the Borrower nor any other Loan Party is an EEA Financial Institution.

ARTICLE VI

AFFIRMATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of its Subsidiaries to:

6.01 Financial Statements and Other Reports.

Deliver to Administrative Agent and Lenders:

(a) Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days after the end of each of the first three Fiscal
Quarters of each Fiscal Year, the consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such Fiscal Quarter and the related consolidated
statements of income, stockholders’ equity and cash flows of Holdings and its
Subsidiaries for such Fiscal Quarter and for the period from the beginning of
the then current Fiscal Year to the end of such Fiscal Quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
periods of the previous Fiscal Year, all in reasonable detail, together with a
Financial Officer Certification with respect thereto;

 

82



--------------------------------------------------------------------------------

(b) Annual Financial Statements. As soon as available, and in any event within
ninety (90) days after the end of each Fiscal Year, (i) the consolidated balance
sheet of Holdings and its Subsidiaries as at the end of such Fiscal Year and the
related consolidated statements of income, stockholders’ equity and cash flows
of Holdings and its Subsidiaries for such Fiscal Year, setting forth in each
case in comparative form the corresponding figures for the previous Fiscal Year,
in reasonable detail, together with a Financial Officer Certification with
respect thereto; and (ii) with respect such consolidated financial statements a
report thereon of independent certified public accountants of recognized
national standing selected by Holdings, and reasonably satisfactory to
Administrative Agent (which report shall be unqualified as to going concern and
scope of audit, and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
Holdings and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards) together with a
written statement by such independent certified public accountants stating
whether, in connection with their audit examination, any condition or event that
constitutes a Default or an Event of Default under Section 8.01 hereof has come
to their attention and, if such a condition or event has come to their
attention, specifying the nature and period of existence thereof; provided that
such accountants shall not be liable by reason of any failure to obtain
knowledge of any such Default or Event of Default that would not be disclosed in
the course of their audit examination;

(c) Compliance Certificate. Together with each delivery of financial statements
of Holdings and its Subsidiaries pursuant to Sections 6.01(a) and 6.01(b), a
duly executed and completed Compliance Certificate;

(d) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of Holdings and its Subsidiaries delivered pursuant to
Section 6.01(a) or 6.01(b) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to Administrative Agent;

(e) Notice of Default. Promptly upon any Responsible Officer of Holdings or the
Borrower obtaining knowledge (i) of any condition or event that constitutes a
Default or an Event of Default or that notice has been given to Holdings or the
Borrower with respect thereto; (ii) that any Person has given any notice to
Holdings or any of its Subsidiaries or taken any other action with respect to
any event or condition set forth in Section 8.01(b); or (iii) of the occurrence
of any event or change that has caused or evidences, either in any case or in
the aggregate, a Material Adverse Effect, a certificate of a Responsible Officer
of Holdings or the Borrower specifying the nature and period of existence of
such condition, event or change, or specifying the notice given and action taken
by any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action Holdings has taken, is taking and
proposes to take with respect thereto;

(f) Notice of Litigation. Promptly upon any Responsible Officer of Holdings or
the Borrower obtaining knowledge of (i) the institution of, or non-frivolous
threat of, any Adverse Proceeding not previously disclosed in writing by the
Borrower to Lenders, or (ii) any material development in any Adverse Proceeding
that, in the case of either (i) or (ii) if adversely determined, could be
reasonably expected to have a Material Adverse Effect, or seeks to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated hereby, written notice
thereof together with such other information as may be reasonably available to
Holdings or the Borrower to enable Lenders and their counsel to evaluate such
matters;

 

83



--------------------------------------------------------------------------------

(g) ERISA. (i) Promptly upon any Responsible Officer of Holdings or the Borrower
becoming aware of the occurrence any ERISA Event, a written notice specifying
the nature thereof, what action Holdings, any of its Subsidiaries or any of
their respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the IRS, the
Department of Labor or the PBGC with respect thereto; and (ii) with reasonable
promptness, copies of (1) each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) filed by Holdings, any of its Subsidiaries or any of
their respective ERISA Affiliates with the IRS with respect to each Pension
Plan; (2) the most recent actuarial valuation report for each Pension Plan;
(3) all notices received by Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates from a Multiemployer Plan sponsor concerning an
ERISA Event; and (4) copies of such other documents or governmental reports or
filings relating to any Employee Benefit Plan as Administrative Agent shall
reasonably request;

(h) Financial Plan. As soon as practicable and in any event no later than ninety
(90) days after the beginning of each Fiscal Year commencing with the Fiscal
Year 2017, a consolidated plan and financial forecast for such Fiscal Year and
the next succeeding Fiscal Year, including (i) a forecasted consolidated balance
sheet and forecasted consolidated statements of income and cash flows of
Holdings and its Subsidiaries for each such Fiscal Year, together with a
schedule demonstrating compliance with the financial covenants required by
Section 7.08 and an explanation of the assumptions on which such forecasts are
based and (ii) forecasted consolidated statements of income and cash flows of
Holdings and its Subsidiaries for each quarter of the current Fiscal Year,
together with an explanation of the assumptions on which such forecasts are
based;

(i) Insurance Report. As soon as practicable and in any event by the last day of
each Fiscal Year commencing with Fiscal Year 2016, a report in form and
substance satisfactory to Administrative Agent outlining all material insurance
coverage maintained as of the date of such report by Holdings and its
Subsidiaries and all material insurance coverage planned to be maintained by
Holdings and its Subsidiaries in the immediately succeeding Fiscal Year;

(j) Notice of Change in Board of Directors. With reasonable promptness, written
notice of any change in the board of directors (or similar governing body) of
Holdings or the Borrower;

(k) Environmental Reports and Audits. As soon as reasonably practicable
following receipt thereof, copies of all audits and reports with respect to
Environmental Claims at or Environmental Laws relating to at any Business
Facility or which relate to any Environmental Liabilities of Holdings or its
Subsidiaries which, in any such case, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect;

(l) Information Regarding Collateral. The Borrower will furnish to the
Administrative Agent prompt written notice within five (5) Business Days of any
change (i) in any Loan Party’s corporate name, (ii) in the location of any Loan
Party’s chief executive office, its jurisdiction of organization, its principal
place of business, any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral (other than
real property and improvements and fixtures thereto) owned by it with a book
value in excess of $1,000,000 is located (including the establishment of any
such new office or facility), (iii) in any Loan Party’s identity or corporate
structure or (iv) in any Loan Party’s Federal Taxpayer Identification Number.
The Borrower also agrees promptly to notify the Administrative Agent if any
material portion of the Collateral is damaged or destroyed;

 

84



--------------------------------------------------------------------------------

(m) Other Information. (A) Promptly upon their becoming available, copies of (i)
all financial statements, reports, notices and proxy statements sent or made
available generally by Holdings to its security holders acting in such capacity
or by any Subsidiary of Holdings to its security holders other than Holdings or
another Subsidiary of Holdings, (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by Holdings or any of
its Subsidiaries with any securities exchange or with the SEC or any
governmental or private regulatory authority, (iii) all press releases and other
statements made available generally by Holdings or any of its Subsidiaries to
the public concerning material developments in the business of Holdings or the
Borrower, and (B) such other information and data with respect to Holdings and
its Subsidiaries, taken as a whole, from time to time may be reasonably
requested by Administrative Agent or any Lender.

Documents required to be delivered pursuant to Section 6.01(a), Section 6.01(b),
Section 6.01(j) or Section 6.01(m) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (a) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
on Schedule 1.01(a); or (b) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender upon its request to the Borrower to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the Borrower shall notify the Administrative Agent
and each Lender (by fax transmission or e-mail transmission) of the posting of
any such documents and provide to the Administrative Agent by e-mail electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

6.02 Existence.

Except as otherwise permitted under Section 7.09, at all times preserve and keep
in full force and effect its existence and all rights and franchises, licenses
and permits material to its business; provided, no Loan Party or any of its
Subsidiaries shall be required to preserve any such existence, right or
franchise, licenses and permits if such Person’s board of directors (or similar
governing body) shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Person, and that the loss
thereof is not disadvantageous in any material respect to such Person or to
Lenders.

6.03 Payment of Taxes and Claims.

Pay all Taxes imposed upon it or any of its properties or assets or in respect
of any of its income, businesses or franchises before any penalty or fine
accrues thereon, and all claims (including claims for labor, services, materials
and supplies) for sums that have become due and payable and that by law have or
may become a Lien upon any of its properties or assets, prior to the time when
any penalty or fine shall be incurred with respect thereto; provided, no such
Tax or claim need be paid if it is being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as (a) an
adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor, and (b) in the case of a
charge or claim which has or may become a Lien against any of the Collateral,
such contest proceedings conclusively operate to stay the sale of any portion of
the Collateral to satisfy such Tax or claim. No Loan Party will, nor will it
permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income Tax return with any Person (other than Holdings or any of
its Subsidiaries).

 

85



--------------------------------------------------------------------------------

6.04 Maintenance of Properties.

Maintain or cause to be maintained in good repair, working order and condition,
ordinary wear and tear excepted, all material properties used or useful in the
business of Holdings and its Subsidiaries and from time to time will make or
cause to be made all appropriate repairs, renewals and replacements thereof, and
each Loan Party shall defend any Collateral against all Persons at any time
claiming any interest therein other than Permitted Liens.

6.05 Insurance.

Maintain or cause to be maintained, with financially sound and reputable
insurers, such public liability insurance, third party property damage
insurance, business interruption insurance and casualty insurance with respect
to liabilities, losses or damage in respect of the assets, properties and
businesses of Holdings and its Subsidiaries as may customarily be carried or
maintained under similar circumstances by Persons of established reputation
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons; provided,
however, that notwithstanding anything to the contrary in the foregoing, (x)
neither Holdings nor any of its Subsidiaries shall be required to maintain
terrorism insurance and (y) Holdings and its Subsidiaries shall be required to
maintain or cause to be maintained flood insurance only to the extent required
under Section 6.11(e). Cause the Administrative Agent to be named as lenders’
loss payable, loss payee or mortgagee, as its interest may appear, and/or
additional insured with respect of any such insurance providing liability
coverage or coverage in respect of any Collateral, and cause, unless otherwise
agreed to by the Administrative Agent, each provider of any such insurance to
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent that it will give the
Administrative Agent 30 days prior written notice before any such policy or
policies shall be altered or cancelled (or 10 days prior notice in the case of
cancellation due to the nonpayment of premiums); provided in each case that
(without limiting the provisions of Section 2.05): (i) so long as no Default or
Event of Default shall have occurred and be continuing, any proceeds payable
under such property insurance shall be paid directly to the Borrower and not the
Administrative Agent for application permitted under this Agreement and (ii) the
Administrative Agent shall promptly deliver such documentation as the Borrower
or the applicable insurer shall reasonably request to confirm and give effect to
the provisions of the foregoing clause (i). Annually, as promptly as practicable
following the effectiveness of the applicable policies with respect to policies
that become effective after the Closing Date, the Loan Parties shall provide, or
cause to be provided, to the Administrative Agent, such evidence of insurance as
required by the Administrative Agent, including, but not limited to: (i) copies
of such insurance policies, (ii) evidence of such insurance policies (including,
without limitation and as applicable, ACORD Form 28 certificates (or similar
form of insurance certificate), and ACORD Form 25 certificates (or similar form
of insurance certificate)), (iii) declaration pages for each insurance policy
and (iv) lender’s loss payable endorsement if the Administrative Agent for the
benefit of the Secured Parties is not on the declarations page for such policy.

6.06 Inspections.

Permit any authorized representatives designated by any Lender to visit and
inspect any of the properties of any Loan Party and any of its respective
Subsidiaries, to inspect, copy and take extracts from its and their financial
and accounting records, and to discuss its and their affairs, finances and
accounts with its and their officers and independent public accountants, all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested; provided,

 

86



--------------------------------------------------------------------------------

that each Lender shall coordinate with Administrative Agent with respect to the
frequency and timing of such visits and inspections so as to reasonably minimize
the burden imposed on each Loan Party and its Subsidiaries.

6.07 Lender Meetings.

Upon the reasonable request of Administrative Agent or the Required Lenders,
participate in a meeting of Administrative Agent and Lenders once during each
Fiscal Year to be held at the Borrower’s corporate offices (or at such other
location as may be agreed to by the Borrower and Administrative Agent) at such
time as may be agreed to by the Borrower and Administrative Agent.

6.08 Compliance with Laws.

Comply, and shall use commercially reasonable efforts to cause all other
Persons, if any, on or occupying any Business Facilities to comply, with the
requirements of all applicable Laws, rules, regulations and orders of any
Governmental Authority (including all Environmental Laws), noncompliance with
which could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

6.09 Environmental Matters.

(a) Environmental Disclosure. Deliver to Administrative Agent and Lenders:

(i) as soon as reasonably practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Holdings or any of its Subsidiaries
or by independent consultants, Governmental Authorities or any other Persons,
with respect to significant environmental matters at any Business Facility or
with respect to any known Environmental Claims;

(ii) as soon as reasonably practicable following the occurrence thereof, written
notice describing in reasonable detail (1) any Release required to be reported
to any federal, state or local governmental or regulatory agency under any
applicable Environmental Laws, (2) any remedial action taken by Holdings or any
other Person in response to (A) any Hazardous Materials Activities the existence
of which has a reasonable possibility of resulting in one or more Environmental
Claims having, individually or in the aggregate, a Material Adverse Effect, or
(B) any Environmental Claims that, individually or in the aggregate, have a
reasonable possibility of resulting in a Material Adverse Effect, and (3)
Holdings or the Borrower’s discovery of any occurrence or condition on any real
property adjoining or in the vicinity of any Business Facility that could cause
such Business Facility or any part thereof to be subject to any material
restrictions on the ownership, occupancy, transferability or use thereof under
any Environmental Laws;

(iii) as soon as reasonably practicable following the sending or receipt thereof
by Holdings or any of its Subsidiaries, a copy of any and all material written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, have a reasonable possibility of giving rise to a Material
Adverse Effect, (2) any Release required to be reported to any federal, state or
local governmental or regulatory agency, and (3) any request for information
from any governmental agency that states or reasonably suggests that such agency
is investigating whether Holdings or any of its Subsidiaries may be potentially
responsible for any Hazardous Materials Activity that has a reasonable
possibility of giving rise to a Material Adverse Effect;

 

87



--------------------------------------------------------------------------------

(iv) prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by Holdings or any of its Subsidiaries
that could reasonably be expected to (A) expose Holdings or any of its
Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) affect the ability of Holdings or any of its Subsidiaries to maintain in
full force and effect all material Governmental Authorizations required under
any Environmental Laws for their respective operations and (2) any proposed
action to be taken by Holdings or any of its Subsidiaries to modify current
operations in a manner that could reasonably be expected to subject Holdings or
any of its Subsidiaries to any additional material obligations or requirements
under any Environmental Laws; and

(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Administrative Agent in relation to
any matters disclosed pursuant to this Section 6.09(a).

(b) Hazardous Materials Activities, Etc. Promptly take any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Loan Party or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any known Environmental Claim against such Loan Party or
any of its Subsidiaries where failure to do so could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; provided,
however, that nothing in this Section 6.09(b) shall preclude any Loan Party or
any of its Subsidiaries from contesting in good faith any such Environmental
Claim.

6.10 Subsidiaries.

(a) In the event that any Person becomes a Domestic Subsidiary of any Loan
Party, other than (x) any Person that becomes a Permitted Partially-Owned
Subsidiary (including any Subsidiary which will, after giving effect to any
transfer of Equity Interests to a Permitted Transferee under Section 7.09(f), be
a Permitted Partially-Owned Subsidiary) or (y) any Subsidiary of any Person
identified in the foregoing clause (x), the Borrower shall (i) promptly (but in
any event within thirty (30) days of such Person becoming a Subsidiary, or such
later date as the Administrative Agent may agree in its sole discretion) cause
such Domestic Subsidiary to become a Guarantor hereunder and an Obligor under
the Security Agreement by executing and delivering to Administrative Agent a
Joinder Agreement, and (ii) take all such actions and execute and deliver, or
cause to be executed and delivered, all such documents, instruments, agreements,
and certificates as are similar to those described in Sections 4.01(b) and
4.01(e), and to the extent reasonably requested by Administrative Agent, such
other documents, instruments, agreements, and certificates as are similar to
those described in Section 4.01.

(b) In the event that any Person becomes a Domestic Subsidiary of Holdings
(including without limitation any Permitted Partially-Owned Subsidiary, but
excluding any Subsidiary of a Permitted Partially-Owned Subsidiary), to the
extent that the Equity Interests in such Domestic Subsidiary are owned by
Holdings or by any Domestic Subsidiary thereof, within thirty (30) days of such
Person becoming a Subsidiary, or such later date as the Administrative Agent may
agree in its sole discretion, the applicable Loan Party shall, or shall cause
such Domestic Subsidiary to, deliver, all such documents, instruments,
agreements, and certificates as are similar to those described in Section
4.01(b), and the Loan Parties shall take, or shall cause such Domestic
Subsidiary to take, all of the actions referred to in Section 4.01(e) necessary
to grant and to perfect a First Priority Lien in favor of Administrative Agent,
for the benefit of the Secured Parties, under the Security Agreement in 100% of
the Equity Interests of such Domestic Subsidiary owned by the applicable Loan
Party or Domestic Subsidiary.

 

88



--------------------------------------------------------------------------------

(c) In the event that any Person becomes a Foreign Subsidiary (including without
limitation any Permitted Partially-Owned Subsidiary, but excluding any
Subsidiary of a Permitted Partially-Owned Subsidiary) of Holdings or any of its
Domestic Subsidiaries, and the Equity Interests in such Foreign Subsidiary are
owned directly by Holdings or by any Domestic Subsidiary thereof, within thirty
(30) days of such Person becoming a Subsidiary, or such later date as the
Administrative Agent may agree in its sole discretion, the applicable Loan Party
shall, or shall cause such Domestic Subsidiary to, deliver, all such documents,
instruments, agreements, and certificates as are similar to those described in
Section 4.01(b), and the Loan Parties shall take, or shall cause such Domestic
Subsidiary to take, all of the actions referred to in Section 4.01(e) necessary
to grant and to perfect a First Priority Lien in favor of Administrative Agent,
for the benefit of the Secured Parties, under the Security Agreement in 65% of
the Equity Interests of such Foreign Subsidiary that are voting (and 100% of
such Equity Interests that are non-voting) owned by the applicable Loan Party or
Domestic Subsidiary.

(d) With respect to each such Subsidiary, concurrently with the delivery of a
Compliance Certificate pursuant to Section 6.01(c), the Borrower shall send to
the Administrative Agent written notice setting forth with respect to any Person
that became a Subsidiary of a Loan Party since the date of the last such notice
(i) the date on which such Person became a Subsidiary of a Loan Party, and (ii)
all of the data required to be set forth in Schedules 5.01 and 5.02 with respect
to all Subsidiaries of Holdings; provided, such written notice shall be deemed
to supplement Schedules 5.01 and 5.02 for all purposes hereof.

(e) Notwithstanding anything to the contrary herein or in any other Loan
Document, in the event that any Domestic Subsidiary that is not a Guarantor
provides a guaranty of, or becomes an obligor with respect to, any Indebtedness
in an aggregate principal amount of $25,000,000 or more, such Domestic
Subsidiary shall become a Guarantor hereunder and an Obligor under the Security
Agreement by executing and delivering to Administrative Agent a Joinder
Agreement; provided that no Subsidiary shall be required to become a Guarantor
to the extent that being a Guarantor would violate applicable Laws. With respect
to each Subsidiary required to become a Guarantor under this Section 6.10 the
Loan Parties shall promptly provide all “know your customer” information
reasonably requested by the Administrative Agent or any Lender.

6.11 Mortgages and Flood Insurance on Material Real Estate Assets.

Upon the request of the Administrative Agent or the Required Lenders at any time
during the continuance of any Default or Event of Default, in order to create in
favor of the Administrative Agent, for the benefit of Secured Parties, a valid
and, subject to any filing and/or recording referred to herein, perfected First
Priority security interest in any Material Real Estate Asset so requested,
promptly (in the case of the flood determinations and, if applicable, evidence
of flood insurance required to be delivered pursuant to clause (e) below, at
least five (5) Business Days (or such longer period as the Administrative Agent
deems necessary in order to assure compliance with applicable flood insurance
regulations applicable to the Administrative Agent and the Lenders) prior to the
delivery of the executed Mortgage with respect to any such Material Real Estate
Asset) provide to the Administrative Agent with respect any such Material Real
Estate Asset so requested:

(a) fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering each such
Material Real Estate Asset (each such Material Real Estate Asset subject to a
Mortgage, a “Mortgaged Property”);

(b) an opinion of counsel (which counsel shall be reasonably satisfactory to the
Administrative Agent) with respect to each Mortgaged Property, in each case with
respect to the enforceability of the form(s) of Mortgages to be recorded in the
relevant state and such other matters as the Administrative Agent may reasonably
request, in each case in form and substance reasonably satisfactory to the
Administrative Agent;

 

89



--------------------------------------------------------------------------------

(c) in the case of each Leasehold Property that is a Mortgaged Property, (1) a
Landlord Consent and Estoppel and (2) evidence that such Leasehold Property is a
Recorded Leasehold Interest;

(d) (A) ALTA mortgagee title insurance policies or unconditional commitments
therefor issued by one or more title companies reasonably satisfactory to the
Administrative Agent with respect to each Mortgaged Property (each, a “Title
Policy”), in amounts not less than the fair market value of each Mortgaged
Property, together with a title report issued by a title company with respect
thereto, dated not more than thirty (30) days prior to the effectiveness of such
Mortgage and copies of all recorded documents listed as exceptions to title or
otherwise referred to therein, each in form and substance reasonably
satisfactory to the Administrative Agent and (B) evidence satisfactory to the
Administrative Agent that such Loan Party has paid to the title company or to
the appropriate Governmental Authorities all expenses and premiums of the title
company and all other sums required in connection with the issuance of each
Title Policy and all recording and stamp taxes (including mortgage recording and
intangible taxes) payable in connection with recording the Mortgages for each
Mortgaged Property in the appropriate real estate records;

(e) flood certifications with respect to each such Material Real Estate Asset
and evidence of flood insurance (including contents coverage) with respect to
each Flood Hazard Property that is located in a community that participates in
the National Flood Insurance Program, in each case in compliance with any
applicable regulations of the Board of Governors of the Federal Reserve System,
in form and substance reasonably satisfactory to the Administrative Agent; and

(f) such other matters as may be requested by the Administrative Agent or the
Required Lenders, including but not limited to ALTA surveys, Environmental
Reports and appraisals with respect to such Material Real Estate Asset.

6.12 Public Lenders.

Acknowledge that (A) the Administrative Agent and/or an Affiliate thereof may,
but shall not be obligated to, make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, Syndtrak, ClearPar or another substantially similar
electronic transmission system (the “Platform”) and (B) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to Holdings or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (1) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(2) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, any Affiliate thereof, the Joint Lead
Arrangers, the L/C Issuer and the Lenders to treat such Borrower Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to Holdings or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07); (3) all

 

90



--------------------------------------------------------------------------------

Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (4) the
Administrative Agent and any Affiliate thereof and the Joint Lead Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

6.13 Further Assurances.

At any time or from time to time upon the request of Administrative Agent, at
Borrower’s expense, promptly execute, acknowledge and deliver such further
documents and do such other acts and things as Administrative Agent may
reasonably request in order to effect fully the purposes of the Loan Documents,
subject, in the case of landlord’s waivers, bailee’s letters, access letters or
similar agreements, to Section 6.11. In furtherance and not in limitation of the
foregoing, each Loan Party shall take such actions as Administrative Agent may
reasonably request from time to time to ensure that the Obligations are secured
by substantially all of the assets of Holdings and its Subsidiaries (other than
Real Estate Assets except to the extent contemplated by Section 6.11 hereof) and
all of the outstanding Equity Interests of the Borrower and its Subsidiaries
(subject to limitations contained in the Loan Documents with respect to Foreign
Subsidiaries).

6.14 Books and Records.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Loan Party or such Subsidiary, as the case may be.

(b) Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.

6.15 Use of Proceeds.

Use the proceeds of the Credit Extensions (a) to refinance certain existing
Indebtedness of the Loan Parties (including Indebtedness under the Existing
Credit Agreement) and (b) to finance working capital, capital expenditures and
for other general corporate purposes not in contravention of any Loan Document
or any Law, including without limitation (i) Regulation U or X of the Board of
Governors of the Federal Reserve System, (ii) the FCPA or regulations issued
thereunder, (iii) OFAC regulations or any other Sanctions or (iv) Anti-Money
Laundering Laws.

6.16 Anti-Corruption Laws.

Conduct its business in compliance with the FCPA, the UK Bribery Act 2010 and
other similar anti-corruption legislation in other jurisdictions and maintain
policies and procedures designed to promote and achieve compliance with such
Laws.

 

91



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:

7.01 Indebtedness.

Create, incur, assume or guaranty, or otherwise become or remain directly or
indirectly liable with respect to any Indebtedness, except:

(a) the Obligations;

(b) Indebtedness of any Subsidiary (including any Foreign Subsidiary) to the
Borrower or to any other Subsidiary (including any Foreign Subsidiary), or of
the Borrower to any Guarantor Subsidiary; provided, (i) all such Indebtedness
(other than Indebtedness advanced or extended by a Foreign Subsidiary) shall be
subject to a First Priority Lien pursuant to the Security Agreement, (ii) all
such Indebtedness shall be unsecured and, pursuant to Section 11.16 hereof,
subordinated in right of payment to the payment in full of the Obligations on
terms reasonably acceptable to the Administrative Agent, (iii) to the extent any
of such Indebtedness (other than Indebtedness advanced or extended by a Foreign
Subsidiary) is evidenced by a promissory note or other similar evidence of
Indebtedness, then such note shall be delivered to the Administrative Agent to
the extent required under the Security Agreement and (iv) any Indebtedness
advanced or extended by any Loan Party to any Subsidiary that is not a Guarantor
constitutes an Investment permitted under Section 7.07;

(c) Indebtedness incurred by Holdings or any of its Subsidiaries arising from
agreements providing for indemnification, adjustment of purchase price or
similar obligations (other than Earn-Out Obligations and Holdback Obligations),
or from guaranties or letters of credit, surety bonds or performance bonds
securing the performance of the Borrower or any such Subsidiary pursuant to such
agreements, in connection with Permitted Acquisitions or permitted dispositions
of any business, assets or Subsidiary of Holdings or any of its Subsidiaries;

(d) Indebtedness (i) which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations (including, for
the sake of clarity, obligations of the type described in Section 7.02(d))
incurred in the ordinary course of business or (ii) consisting of reimbursement
obligations in respect of letters of credit issued in connection with any such
obligations;

(e) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts and Secured Cash Management
Agreement;

(f) guaranties in the ordinary course of business of the obligations of or to
suppliers, customers, franchisees and licensees of Holdings and its
Subsidiaries;

(g) guaranties by the Borrower of Indebtedness of a Subsidiary or guaranties by
a Subsidiary of Indebtedness of the Borrower or another Subsidiary, in each
case, so long as (x) such Indebtedness otherwise permitted to be incurred
pursuant to this Section 7.01 and (y) any guaranty by a Loan Party of any
Indebtedness of a Subsidiary that is not a Guarantor constitutes an Investment
permitted under Section 7.07.

 

92



--------------------------------------------------------------------------------

(h) Indebtedness described in Schedule 7.01, but not any extensions, renewals or
replacements of such Indebtedness except (i) renewals and extensions expressly
provided for in the agreements evidencing any such Indebtedness as the same are
in effect on the date of this Agreement and (ii) refinancings and extensions of
any such Indebtedness if the terms and conditions thereof are not less favorable
to the obligor thereon or to the Lenders than the Indebtedness being refinanced
or extended, and the average life to maturity thereof is greater than or equal
to that of the Indebtedness being refinanced or extended; provided, such
Indebtedness permitted under the immediately preceding clause (i) or (ii) above
shall not (A) include Indebtedness of an obligor that was not an obligor with
respect to the Indebtedness being extended, renewed or refinanced, (B) exceed in
a principal amount the Indebtedness being renewed, extended or refinanced or (C)
incurred, created or assumed if any Default or Event of Default has occurred and
is continuing or would result therefrom;

(i) Unsecured Holdback Obligations in an aggregate principal amount outstanding
not to exceed at any time $20,000,000;

(j) Indebtedness with respect to Capitalized Leases not involving real property
in an aggregate amount not to exceed at any time $15,000,000;

(k) purchase money Indebtedness in an aggregate amount not to exceed at any time
$10,000,000 (including any Indebtedness acquired in connection with a Permitted
Acquisition); provided, any such Indebtedness (i) shall be secured only by the
asset acquired in connection with the incurrence of such Indebtedness, and (ii)
shall constitute not less than 75% of the aggregate consideration paid with
respect to such asset;

(l) Permitted Seller Notes in an aggregate principal amount outstanding not to
exceed at any time $40,000,000;

(m) Unsecured Earn-Out Obligations incurred by Holdings constituting
consideration payable in connection with Permitted Acquisitions; provided, that
the maximum aggregate exposure, as reasonably estimated by management, under all
such Earn-Out Obligations shall not exceed $30,000,000 at any time outstanding;

(n) a Subsidiary acquired pursuant to a Permitted Acquisition may become or
remain liable with respect to Indebtedness of such Subsidiary existing at the
time of the acquisition of such Subsidiary by the Borrower or any of its
Subsidiaries and, a Subsidiary may become liable with respect to Indebtedness
secured by assets acquired pursuant to a Permitted Acquisition; provided that
(i) such Indebtedness was not incurred in connection with, or in anticipation
of, such Permitted Acquisition, and (ii) the aggregate principal amount of all
such Indebtedness at any time outstanding does not exceed $50,000,000;

(o) Indebtedness of the Borrower or any of its Subsidiaries to a Person to the
extent incurred in connection with a Permitted Acquisition of a portion or all
of the Equity Interests in a Permitted Partially-Owned Subsidiary and any
guaranty of such Indebtedness by Holdings, in an aggregate principal amount not
to exceed at any time outstanding $5,000,000; provided that any payments on such
Indebtedness shall only be permitted to the extent set forth in Section 7.05(d);

 

93



--------------------------------------------------------------------------------

(p) Indebtedness of Holdings constituting Investments by the Borrower permitted
under Section 7.07 hereof;

(q) other Permitted Unsecured Indebtedness of Holdings and its Subsidiaries
(other than with respect to Holdback Obligations, Earn-Out Obligations,
Permitted Seller Notes, Take Out Securities or any Indebtedness constituting
Capitalized Leases) so long as, at the time incurred, (i) no Default or Event of
Default exists prior to or immediately after the incurrence of such Indebtedness
and (ii) the Loan Parties are in Pro Forma Compliance with the financial
covenants in Section 7.08 immediately after the incurrence of such Indebtedness.

(r) Indebtedness of Holdings or the Borrower comprised of Take Out Securities;
and

(s) unsecured Indebtedness with respect to Capitalized Leases involving real
property so long as, at the time incurred, (i) no Default or Event of Default
exists prior to or immediately after the incurrence of such Indebtedness and
(ii) immediately after the incurrence of such Indebtedness on a Pro Forma Basis,
(A) the Loan Parties are in Pro Forma Compliance with the financial covenant set
forth in Section 7.08(a) and (B) the Consolidated Total Leverage Ratio is at
least 0.25:1.00 (a “quarter turn”) less than the maximum Consolidated Total
Leverage Ratio permitted as of the end of the Fiscal Quarter in which such
unsecured Indebtedness is incurred.

7.02 Liens.

Create, incur, assume or permit to exist any Lien on or with respect to any
property or asset of any kind (including any document or instrument in respect
of goods or accounts receivable) of Holdings or any of its Subsidiaries, whether
now owned or hereafter acquired, or any income or profits therefrom, or file or
permit the filing of, or permit to remain in effect, any financing statement or
other similar notice of any Lien with respect to any such property, asset,
income or profits under the UCC of any State or under any similar recording or
notice statute, except:

(a) Liens in favor of Administrative Agent for the benefit of Secured Parties
granted pursuant to any Loan Document;

(b) Liens for Taxes if obligations with respect to such Taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted;

(c) statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by Law (other than any such Lien imposed pursuant to Section 430(k) of
the Code or ERISA or a violation of Section 436 of the Code), in each case
incurred in the ordinary course of business (i) for amounts not yet overdue or
(ii) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of five (5) days) are being contested in good
faith by appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

 

94



--------------------------------------------------------------------------------

(e) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Holdings or any of its Subsidiaries;

(f) any interest or title of a lessor, sublessor, lessee or sub-lessee under any
lease of real estate permitted hereunder;

(g) Liens solely on any Cash earnest money deposits made by Holdings or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
entered into by it as permitted hereunder;

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(i) Liens in favor of customs and revenue authorities arising as a matter of Law
to secure payment of customs duties in connection with the importation of goods;

(j) any zoning or similar Law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(k) licenses of patents, trademarks and other intellectual property rights
granted by Holdings or any of its Subsidiaries in the ordinary course of
business and not interfering in any respect with the ordinary conduct of the
business of the Borrower or such Subsidiary;

(l) Liens described in Schedule 7.02;

(m) Liens securing Indebtedness permitted pursuant to Section 7.01(j) and
7.01(k); provided, any such Lien shall encumber only the asset acquired with the
proceeds of such Indebtedness;

(n) Liens on assets acquired pursuant to a Permitted Acquisition and Liens on
any assets of any Person the Equity Interests in which Person are acquired
pursuant to a Permitted Acquisition, in each case so long as such Liens were not
created in anticipation of such Permitted Acquisition; and

(o) Liens in replacement of any of the foregoing to the extent that they do not
cover additional property or secure additional obligations than the Liens which
they replace.

7.03 [Reserved].

7.04 No Further Negative Pledges.

Except with respect to (a) specific property encumbered to secure payment of
particular Indebtedness or to be sold pursuant to an executed agreement with
respect to a permitted Asset Sale and (b) restrictions by reason of customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses and similar agreements entered into in the ordinary course of
business (provided that such restrictions are limited to the property or assets
secured by such Liens or the property or assets subject to such leases, licenses
or similar agreements, as the case may be), enter into any agreement prohibiting
the creation or assumption of any Lien upon any of its properties or assets,
whether now owned or hereafter acquired.

 

95



--------------------------------------------------------------------------------

7.05 Restricted Junior Payments.

Declare, order, pay, make or set apart any sum for any Restricted Junior Payment
except the following shall be permitted:

(a) So long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, the Borrower may make regularly scheduled
payments of interest on any Take Out Securities; provided that (i) the aggregate
amount of any such interest payments shall not exceed $10,000,000 in any Fiscal
Year and (ii) at the time of such Restricted Junior Payment, and after giving
effect thereto, the Borrower shall be in Pro Forma Compliance with the covenants
set forth in Section 7.08 after giving effect to such payments;

(b) Subsidiaries of the Borrower may make Restricted Junior Payments by way of
dividends to its shareholders proportionate to their respective holdings;

(c) Holdings may make regularly scheduled payments in respect of (i) Holdback
Obligations in accordance with the terms of, and only to the extent required by,
and subject to the subordination provisions, if any, contained in the agreement
pursuant to which such Holdback Obligations were incurred, (ii) Permitted Seller
Notes in accordance with the terms of, and only to the extent required by, and
subject to the subordination provisions, if any, contained in the agreement
pursuant to which such Permitted Seller Notes were issued or were otherwise
subject, and (iii) Earn-Out Obligations in accordance with the terms of, and
only to the extent required by, and subject to the subordination provisions, if
any, contained in, the documents related to the relevant Permitted Acquisition;
provided that, with respect to Holdback Obligations, Permitted Seller Notes and
Earn-Out Obligations, the Loan Parties and their Subsidiaries may make voluntary
prepayments so long as such Restricted Junior Payment is permitted under clause
(k) below;

(d) The Borrower and any of its Subsidiaries may issue Indebtedness pursuant to
Section 7.01(o) and may make regularly scheduled payments in respect of such
Indebtedness and the Borrower and its Subsidiaries may make Restricted Junior
Payments to make a Permitted Acquisition of a portion or all of the Equity
Interests in a Permitted Partially-Owned Subsidiary; provided that the aggregate
amount of such Restricted Junior Payments do not exceed $750,000 in any Fiscal
Year;

(e) the Borrower may make Restricted Junior Payments to Holdings to the extent
required to enable Holdings (i) to make scheduled payments of principal and
interest on the Permitted Seller Notes and (ii) to make payments on Earn-Out
Obligations in accordance with the terms of, and only to the extent required by,
the documents related to the relevant Permitted Acquisition, so long as Holdings
applies the amount of any such Restricted Junior Payment for such purpose;
provided, that at the time of such Restricted Junior Payment pursuant to this
clause (e) and immediately after giving effect thereto, no Event of Default
shall have occurred and be continuing under Section 8.01(a), Section 8.01(c) or
Section 8.01(e);

(f) the Borrower and the Guarantor Subsidiaries may make Restricted Junior
Payments that are regularly scheduled interest payments on Permitted Unsecured
Indebtedness; provided, that at the time of such Restricted Junior Payment
pursuant to this clause (f) and immediately after giving effect thereto, no
Event of Default shall have occurred and be continuing;

 

96



--------------------------------------------------------------------------------

(g) Holdings may repurchase shares of Equity Interests in Holdings held by
officers and employees of Holdings and its Subsidiaries upon the termination of
the employment of such officers and employees; provided, however, that the
amount of such repurchase shall not exceed in any Fiscal Year the sum of (1)
$5,000,000 plus (2) the unutilized portion of such $5,000,000 from the
immediately preceding Fiscal Year;

(h) the Borrower may make Restricted Junior Payments to Holdings to the extent
required to enable Holdings to make the repurchases permitted pursuant to
Section 7.05(g), so long as Holdings applies the amount of any such Restricted
Junior Payment for such purpose;

(i) so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, the Borrower may make Restricted Junior
Payments to Holdings (i) to the extent necessary to permit Holdings to pay
reasonable general administrative costs and expenses and (ii) to the extent
necessary to permit Holdings to discharge the consolidated tax liabilities of
Holdings and its Subsidiaries, in each case so long as Holdings applies the
amount of any such Restricted Junior Payment for such purpose;

(j) the Borrower or any of its Subsidiaries may purchase any additional portion,
or all, of the Equity Interests in any Permitted Partially-Owned Subsidiary in
accordance with Section 7.09(g);

(k) Restricted Junior Payments in addition to those provided above in this
Section 7.05, so long as (i) no Default or Event of Default shall exist
immediately before or immediately after giving effect to any such Restricted
Junior Payment and (ii) after giving effect to any such Restricted Junior
Payment on a Pro Forma Basis, the Consolidated Total Leverage Ratio does not
exceed 3.75:1.00; provided that if the Loan Parties are unable to satisfy the
requirements with respect to Consolidated Total Leverage Ratio set forth in
clause (ii) above, the Loan Parties may nonetheless make Restricted Junior
Payments so long as at the time any such Restricted Junior Payment is made, (x)
no Default or Event of Default shall exist immediately before or immediately
after giving effect to any such Restricted Junior Payment, (y) after giving
effect to any such Restricted Junior Payment, the Borrower’s Liquidity Amount is
equal to or greater than $100,000,000 and (z) any such Restricted Junior Payment
shall not exceed an amount equal to (1) 50% of cumulative Consolidated Net
Income for the period beginning January 1, 2015 and ending as of the end of the
most recently ended Fiscal Quarter for which the Administrative Agent has
received the financial statements required to be delivered pursuant to Section
6.01(a) or (b) minus (2) the sum of (A) (x) all prior Restricted Junior Payments
made in reliance on this Section 7.05(k) since the Closing Date and (y) all
prior Restricted Junior Payments made in reliance on Section 7.05(k) of the
Existing Credit Agreement after August 27, 2014 and prior to the Closing Date
and (B) (x) all prior Investments made in reliance on Section 7.07(o) of the
Existing Credit Agreement after August 27, 2014 and prior to the Closing Date
and (y) all prior Investments made since the Closing Date in reliance on Section
7.07(o).

7.06 Restrictions on Subsidiary Distributions.

Except as provided herein, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind on the
ability of any Subsidiary of the Borrower to (a) pay dividends or make any other
distributions on any of such Subsidiary’s Equity Interests owned by the Borrower
or any other Subsidiary of the Borrower, (b) repay or prepay any Indebtedness
owed by such Subsidiary to the Borrower or any other Subsidiary of the Borrower,
(c) make loans or advances to the Borrower or any other Subsidiary of the
Borrower, or (d) transfer any of its property or assets to the Borrower or any
other Subsidiary of the Borrower other than restrictions (i) in agreements
evidencing

 

97



--------------------------------------------------------------------------------

Indebtedness permitted by Section 7.01(j) and Section 7.01(m) that impose
restrictions on the transfer of property so acquired or securing such
Indebtedness and (ii) by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses, joint venture
agreements and similar agreements entered into in the ordinary course of
business, and (iii) that are or were created by virtue of any transfer of,
agreement to transfer or option or right with respect to any property, assets or
Equity Interests not otherwise prohibited under this Agreement.

7.07 Investments.

Make or own any Investment in any Person, including without limitation any joint
venture, except:

(a) Cash Equivalents;

(b) (i) equity Investments owned as of the Closing Date in any Subsidiary and
(ii) Investments made after the Closing Date in any Domestic Subsidiary of the
Borrower that is, after giving effect to such Investment, a Guarantor
Subsidiary;

(c) Investments (i) in accounts receivable arising and trade credit granted in
the ordinary course of business and in any Securities received in satisfaction
or partial satisfaction thereof from financially troubled account debtors and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of Holdings and its
Subsidiaries;

(d) Intercompany Debt to the extent permitted under Section 7.01(b); provided
that any Indebtedness advanced or extended by any Loan Party to any Subsidiary
that is not a Guarantor constitutes an Investment permitted under this
Section 7.07 (other than this clause (d)).

(e) Investments that constitute Permitted Acquisitions permitted pursuant to
Section 7.09;

(f) loans and advances to employees of Holdings and its Subsidiaries made in the
ordinary course of business, including to purchase Equity Interests in Holdings,
in an aggregate principal amount not to exceed $15,000,000 at any one time
outstanding; provided, however, that the amount allocable to loans and advances
to purchase Equity Interests in Holdings shall not exceed $1,000,000 in the
aggregate; provided, further, however, that the proceeds received by Holdings of
such purchase of Holdings’ Equity Interests, shall be used by Holdings to
acquire Equity Interests of the Borrower or otherwise used to make a common
equity contribution to the Borrower or to repay loans or advances made to
Holdings by the Borrower pursuant to Section 7.07(h);

(g) Investments in Permitted Partially-Owned Subsidiaries (other than the
purchase of the Equity Interests therein, which are governed by Section
7.07(e)), subject to no Event of Default having occurred and be continuing or
that would result therefrom (including, for the avoidance of doubt, pursuant to
Section 7.14 hereof);

(h) loans and advances from the Borrower to Holdings to permit Holdings to make
payments contemplated to be made pursuant to Section 7.05 hereof;

(i) in connection with a Specified Acquisition, non-Cash loans and non-Cash
advances (that are reflected as receivables on the consolidated balance sheet of
Holdings) made to

 

98



--------------------------------------------------------------------------------

Permitted Transferees to purchase the Equity Interests in the target company of
such Specified Acquisition (or, subject to such sale, assignment or transfer not
being a Change of Control or a Default hereunder, any entity into which the
target company of such Specified Acquisition is merged or into which
substantially all of the assets of the target company of such Specified
Acquisition are acquired); provided that unless the surviving company or the
entity acquiring substantially all of the assets of the target company is not
already a Guarantor Subsidiary or a Permitted Partially-Owned Subsidiary, the
Borrower shall designate such Person (if a Domestic Subsidiary) as a Permitted
Partially-Owned Subsidiary;

(j) Investments described in Schedule 7.07;

(k) Investments related to the Borrower’s acquisition of Pet DRx Corporation;

(l) Investments comprised of loans to veterinary students or residents in an
aggregate principal amount at any time outstanding not to exceed $15,000,000;

(m) Investments comprised of loans of Cash and/or contributions of equipment (as
reasonably valued by the Borrower) to veterinarians and animal hospitals and
clinics who are customers of Holdings’ laboratory services business in an
aggregate principal amount at any time outstanding not to exceed $100,000,000;

(n) Investments by any Foreign Subsidiary in any other Foreign Subsidiary or in
any joint venture the operations of which are not located in (i) any State of
the United States or (ii) the District of Columbia; and

(o) Investments (other than Permitted Acquisitions) in addition to those
provided above in this Section 7.07 (including without limitation in excess of
any baskets or caps set forth above), so long as (i) no Default or Event of
Default shall exist immediately before or immediately after giving effect to any
such Investment and (ii) after giving effect to any such Investment on a Pro
Forma Basis, the Consolidated Total Leverage Ratio does not exceed 3.75:1.00;
provided that if the Loan Parties are unable to satisfy the requirements with
respect to Consolidated Total Leverage Ratio set forth in clause (ii) above, the
Loan Parties may nonetheless make Investments so long as at the time any such
Investment is made, (x) no Default or Event of Default shall exist immediately
before or immediately after giving effect to any such Investment and (y) the
amount of any such Investment shall not exceed an amount equal to (1) 50% of
cumulative Consolidated Net Income for the period beginning January 1, 2015 and
ending as of the end of the most recently ended Fiscal Quarter for which the
Administrative Agent has received the financial statements required to be
delivered pursuant to Section 6.01(a) or (b) minus (2) the sum of (A) (x) all
prior Investments made in reliance on Section 7.07(o) of the Existing Credit
Agreement after August 27, 2014 and prior to the Closing Date and (y) all prior
Investments made since the Closing Date in reliance on Section 7.07(o) and (B)
(x) all prior Restricted Junior Payments made in reliance on this Section
7.05(k) since the Closing Date and (y) all prior Restricted Junior Payments made
in reliance on Section 7.05(k) of the Existing Credit Agreement after August 27,
2014 and prior to the Closing Date.

7.08 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the last day of any Fiscal Quarter, beginning with the
Fiscal Quarter ending June 30, 2016, to be less than 3.00:1.00.

(b) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of the last day of any Fiscal Quarter of the Borrower to be greater
than (i) for any Fiscal Quarter ending during the period from June 30, 2016 to
and including December 31, 2016, 4.00:1.00 and (ii) for any Fiscal Quarter
ending on and after March 31, 2017, 3.75:1.00.

 

99



--------------------------------------------------------------------------------

7.09 Fundamental Changes; Disposition of Assets; Acquisitions.

Enter into any transaction of merger or consolidation, or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sub-lease (as lessor or sublessor), transfer or otherwise dispose of,
in one transaction or a series of transactions, all or any part of its business,
assets or property of any kind whatsoever, whether real, personal or mixed and
whether tangible or intangible, whether now owned or hereafter acquired, or
acquire by purchase or otherwise (other than purchases or other acquisitions of
inventory, materials and equipment in the ordinary course of business), or the
business, property or fixed assets of, or stock or other evidence of beneficial
ownership of, any Person or any division or line of business or other business
unit of any Person, except:

(a) any Subsidiary of Holdings may be merged with or into the Borrower or any
Guarantor Subsidiary, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to the Borrower or any Guarantor Subsidiary; provided, in the case
of such a merger, the Borrower or such Guarantor Subsidiary, as applicable shall
be the continuing or surviving Person;

(b) sales or other dispositions of assets that do not constitute Asset Sales;

(c) Asset Sales, the proceeds of which (valued at (x) the principal amount
thereof in the case of non-Cash proceeds consisting of notes or other debt
Securities, (y) fair market value in the case of other non-Cash proceeds or (z)
with respect to Asset Sales in connection with Permitted Subsidiary Dropdowns,
the greater of the fair market value of the assets so transferred and any Cash
proceeds actually received) when aggregated with the proceeds of all other Asset
Sales (other than sales and lease backs) made within the same Fiscal Year, are
less than $20,000,000; provided (1) the consideration received for such assets
shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the board of directors of the Borrower (or similar
governing body)), (2) other than with respect to Asset Sales in connection with
Permitted Subsidiary Dropdowns, no less than 80% thereof shall be paid in Cash,
and (3) the Net Cash Proceeds thereof shall be applied as required by Section
2.05(b);

(d) leases and subleases (as lessor or sublessor) of real property to third
parties at reasonable rents, taking into consideration any services provided by
lessee or sublessee, in an aggregate amount not to exceed $5,000,000 in any
Fiscal Year;

(e) disposals of obsolete, worn out, redundant or surplus property;

(f) sales, assignments or other dispositions by the Borrower and any of its
Subsidiaries of Equity Interests to Permitted Transferees in connection with
Specified Acquisitions to the extent not otherwise prohibited hereunder and so
long as the proviso in Section 7.07(i) (to the extent applicable) is complied
with;

(g) Permitted Acquisitions;

(h) sales and lease backs permitted pursuant to Section 7.11; and

(i) Investments made in accordance with Section 7.07.

 

100



--------------------------------------------------------------------------------

7.10 Disposal of Subsidiary Interests.

Except for any sale of Equity Interests in any of its Subsidiaries in compliance
with the provisions of Section 7.09, (a) directly or indirectly sell, assign,
pledge or otherwise encumber or dispose of any Equity Interests in any of its
Subsidiaries, except to qualify directors if required by applicable Law; or (b)
permit any of its Subsidiaries directly or indirectly to sell, assign, pledge or
otherwise encumber or dispose of any Equity Interests in any of its
Subsidiaries, except to another Loan Party (subject to the restrictions on such
disposition otherwise imposed hereunder), or to qualify directors if required by
applicable Law.

7.11 Sale Leasebacks.

Become or remain liable as lessee or as a guarantor or other surety with respect
to any lease of any property (whether real, personal or mixed), whether now
owned or hereafter acquired, which such Loan Party (a) has sold or transferred
or is to sell or to transfer to any other Person (other than Holdings or any of
its Subsidiaries), or (b) intends to use for substantially the same purpose as
any other property which has been or is to be sold or transferred by such Loan
Party to any Person (other than Holdings or any of its Subsidiaries) in
connection with such lease; provided, however, that the Borrower and its
Subsidiaries may sell and lease-back real estate assets without limitation
provided, notwithstanding anything to the contrary set forth in this Agreement,
that any Net Cash Proceeds received from such sale and lease back transactions
in excess of $25,000,000 in the aggregate in any Fiscal Year shall be used to
prepay (no later than the third Business Day following the date of receipt of
such proceeds) the Loans in accordance with Section 2.05(b)(iii) (as if such Net
Cash Proceeds had been required to be prepaid pursuant to Section 2.05(b)(i)).

7.12 Transactions with Shareholders and Affiliates.

Enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
holder of 10% or more of any class of Equity Interests in Holdings or any of its
Subsidiaries or with any Affiliate of Holdings or of any such holder, on terms
that are less favorable to Holdings or that Subsidiary, as the case may be, than
those that might be obtained at the time from a Person who is not such a holder
or Affiliate; provided, the foregoing restriction shall not apply to (a) any
transaction between or among any two or more of Holdings and/or any of its
Subsidiaries, to the extent that such transactions are otherwise permitted
hereunder; (b) reasonable and customary fees paid to members of the board of
directors (or similar governing body) of Holdings and its Subsidiaries; (c)
compensation and management equity arrangements for officers and other employees
of Holdings and its Subsidiaries entered into in the ordinary course of
business; (d) payment of Transaction Costs to the extent such payments are made
to any holder of 10% or more of any class of Equity Interests in Holdings or any
of its Subsidiaries or to any Affiliate of Holdings or of any such holder; and
(e) sales or purchases by the Borrower or any of its Subsidiaries of the Equity
Interests in a Subsidiary of the Borrower; provided, that with respect to such
sales to any Subsidiary that is not a Guarantor, the Borrower designates the
Subsidiary whose Equity Interests are being sold a Permitted Partially-Owned
Subsidiary, and, with respect to such purchases, such purchases are permitted
hereunder.

7.13 Conduct of Business.

From and after the Closing Date, engage in any business other than (i) the
businesses engaged in by such Loan Party on the Closing Date and businesses or
lines of businesses the same as, related, complementary or ancillary to, the
business in which such Loan Party is engaged as of the Closing Date and (ii)
such other lines of business as may be consented to by the Required Lenders.

 

101



--------------------------------------------------------------------------------

7.14 Permitted Partially-Owned Subsidiaries.

Permit the total portion of Consolidated Adjusted EBITDA contributed by all
Subsidiaries constituting Permitted Partially-Owned Subsidiaries (irrespective
of whether or not Guarantor Subsidiaries) at any time to exceed twenty percent
(20%) of Consolidated Adjusted EBITDA for the applicable period.

7.15 Amendments or Waivers with respect to Subordinated Indebtedness and
Permitted Unsecured Indebtedness.

Amend or otherwise change the terms of any Subordinated Indebtedness or any
Permitted Unsecured Indebtedness in any manner that is, in the good faith and
reasonable determination of the Borrower, adverse in any material respect to the
interests of the Lenders.

7.16 Designation as Senior Indebtedness.

Designate any Indebtedness (other than the Obligations) as “Senior Indebtedness”
or similar term for purposes of any Subordinated Indebtedness without the prior
written consent of the Required Lenders.

7.17 Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.

(a) Amend, modify or change its Organization Documents in a manner materially
adverse to the Lenders.

(b) Change its fiscal year.

(c) Without providing ten (10) days prior written notice to the Administrative
Agent, change its name, state of formation or form of organization.

7.18 Sanctions; Anti-Money Laundering Laws.

(a) Directly or indirectly, use any Credit Extension or the proceeds of any
Credit Extension, or lend, contribute or otherwise make available such Credit
Extension or the proceeds of any Credit Extension to any Subsidiary, joint
venture partner or other Person, to fund any activities of or business with any
Person, or in any Designated Jurisdiction, that, at the time of such funding, is
the subject of Sanctions, or in any other manner that will result in a violation
by any Person (including any Person participating in the transaction, whether as
underwriter, advisor, investor, Lender, Joint Lead Arranger, Administrative
Agent, L/C Issuer, Swingline Lender or otherwise) of Sanctions or Anti-Money
Laundering Laws.

(b) Directly or indirectly, use any Credit Extension or the proceeds of any
Credit Extension for any purpose which would breach the FCPA, the UK Bribery Act
2010 or other similar anti-corruption legislation in other jurisdictions.

7.19 Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

 

102



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default.

If any one or more of the following conditions or events (each, an “Event of
Default”) shall occur:

(a) Failure to Make Payments When Due. Failure by any Loan Party to pay (i) when
due any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; (ii) when due any amount payable to the L/C Issuer in reimbursement
of any drawing under a Letter of Credit; or (iii) any interest on any Loan or
any fee or any other amount due hereunder within five (5) days after the date
due; or

(b) Default in Other Agreements. (i) Failure of any Loan Party or any of its
respective Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 8.01(a)) in a principal amount of
$25,000,000 or more, beyond the grace period, if any, provided therefor and the
holder of such Indebtedness has any rights or remedies exercisable as a result
of such failure; or (ii) breach or default by any Loan Party with respect to any
other material term of (1) one or more items of Indebtedness in the individual
or aggregate principal amounts referred to in clause (i) above or (2) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness, in each case beyond the grace period, if any, provided therefor,
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness (or a trustee on behalf of such holder or holders),
to cause, that Indebtedness to become or be declared due and payable (or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or

(c) Breach of Certain Covenants. Failure of any Loan Party to perform or comply
with any term or condition contained in Section 6.01(e), Section 6.02, Section
6.06, Section 6.15 or Article VII; or

(d) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by any Loan Party in any Loan Document or
in any statement or certificate at any time given by any Loan Party or any of
its Subsidiaries in writing pursuant hereto or thereto or in connection herewith
or therewith shall be false in any material respect as of the date made or
deemed made; or

(e) Other Defaults Under Loan Documents. Any Loan Party shall default in the
performance of or compliance with any term contained herein or any of the other
Loan Documents, other than any such term referred to in any other subsection of
this Section 8.01, and such default shall not have been remedied or waived
within thirty (30) days after the earlier of (i) an officer of such Loan Party
becoming aware of such default or (ii) receipt by the Borrower of notice from
Administrative Agent or any Lender of such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Holdings or any of its Subsidiaries (other than Immaterial Subsidiaries) in an
involuntary case under any Debtor Relief Law, which decree or order is not
stayed; or (ii) an involuntary case shall be commenced against Holdings or any
of its Subsidiaries

 

103



--------------------------------------------------------------------------------

(other than Immaterial Subsidiaries) under any Debtor Relief Law; or a decree or
order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over Holdings or any of its Subsidiaries (other than Immaterial
Subsidiaries), or over all or a substantial part of its property, shall have
been entered; or there shall have occurred the involuntary appointment of an
interim receiver, trustee or other custodian of Holdings or any of its
Subsidiaries (other than Immaterial Subsidiaries) for all or a substantial part
of its property; or a warrant of attachment, execution or similar process shall
have been issued against any substantial part of the property of Holdings or any
of its Subsidiaries (other than Immaterial Subsidiaries), and any such event
described in this clause (ii) shall continue for sixty (60) days without having
been dismissed, bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) Holdings or any of
its Subsidiaries (other than Immaterial Subsidiaries) shall have an order for
relief entered with respect to it or shall commence a voluntary case under any
Debtor Relief Law, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such Law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or Holdings or any of its Subsidiaries (other than
Immaterial Subsidiaries) shall make any assignment for the benefit of creditors;
or (ii) Holdings or any of its Subsidiaries (other than Immaterial Subsidiaries)
shall be unable, or shall fail generally, or shall admit in writing its
inability, to pay its debts as such debts become due; or the board of directors
(or similar governing body) of Holdings or any of its Subsidiaries (other than
Immaterial Subsidiaries) (or any committee thereof) shall adopt any resolution
or otherwise authorize any action to approve any of the actions referred to
herein or in Section 8.01(f); or

(h) Judgments and Attachments. (i) Any money judgment, writ or warrant of
attachment or similar process involving an amount in excess of $25,000,000 (to
the extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has been notified of the associated claim and not
disputed coverage) shall be entered or filed against Holdings or any of its
Subsidiaries or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of sixty (60) days (or in any event
later than five (5) days prior to the date of any proposed sale thereunder) or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of ten consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i) Dissolution. Any order, judgment or decree shall be entered against any Loan
Party decreeing the dissolution or split up of such Loan Party and such order
shall remain undischarged or unstayed for a period in excess of thirty (30)
days; or

(j) Employee Benefit Plans. There shall occur one or more ERISA Events which
individually or in the aggregate has resulted or could reasonably be expected to
result in liability of Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates in excess of $3,500,000 during the term hereof;
there shall exist one or more facts or circumstances that might reasonably be
expected to result in the imposition of a Lien pursuant to Section 430(k) of the
Code or pursuant to ERISA with respect to any Pension Plan; or there shall exist
an “amount of unfunded benefit liabilities” (as defined in Section 4001(a)(18)
of ERISA), individually or in the aggregate for all Pension Plans (excluding for
purposes of such computation any Pension Plans with respect to which assets
exceed benefit liabilities), which exceeds $3,500,000; or

(k) Change of Control. A Change of Control shall occur; or

 

104



--------------------------------------------------------------------------------

(l) Guaranties, Collateral Documents and other Loan Documents. At any time after
the execution and delivery thereof, (i) any material part of the Guaranty
(taking into consideration the joint and several obligations of Guarantors in
respect of the Guaranty) for any reason, other than the satisfaction in full of
all Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void or any
Guarantor shall repudiate its obligations thereunder, (ii) this Agreement or any
Collateral Document ceases to be in full force and effect (other than by reason
of a release of Collateral in accordance with the terms hereof or thereof or the
satisfaction in full of the Obligations in accordance with the terms hereof) or
shall be declared null and void, or Administrative Agent shall not have or shall
cease to have a valid and perfected Lien in any Collateral purported to be
covered by the Collateral Documents with the priority required by the relevant
Collateral Document, in each case for any reason other than the failure of
Administrative Agent or any Secured Party to take any action within its control,
or (iii) any Loan Party shall contest the validity or enforceability of any Loan
Document in writing or deny in writing that it has any further liability,
including with respect to future advances by Lenders, under any Loan Document to
which it is a party; or

(m) Subordination. (i) The subordination, standstill, payover and insolvency
related provisions of any the documentation governing Subordinated Indebtedness
in an aggregate principal amount equal to or in excess of $10,000,000 (the
“Subordination Provisions”) shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of the applicable Subordinated Indebtedness; or (ii) the Borrower or any
other Loan Party shall, directly or indirectly, disavow or contest in any manner
(A) the effectiveness, validity or enforceability of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Administrative Agent and the Secured Parties or (C) that all payments of
principal of or premium and interest on the applicable Subordinated
Indebtedness, or realized from the liquidation of any property of any Loan
Party, shall be subject to any of the Subordination Provisions;

THEN, (1) upon the occurrence of any Event of Default described in Section
8.01(f) or 8.01(g), automatically, and (2) upon the occurrence of any other
Event of Default, at the request of (or with the consent of) the Required
Lenders, upon notice to the Borrower by Administrative Agent, (A) the Revolving
Commitments, if any, of each Lender having such Revolving Commitments and the
obligation of the L/C Issuer to issue any Letter of Credit shall immediately
terminate; (B) each of the following shall immediately become due and payable,
in each case without presentment, demand, protest or other requirements of any
kind, all of which are hereby expressly waived by each Loan Party: (I) the
unpaid principal amount of and accrued interest on the Loans, (II) an amount
necessary for the Borrower to Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto), and (III)
all other Obligations under the Loan Documents; provided, the foregoing shall
not affect in any way the obligations of Lenders under Section 2.03(d) or
Section 2.04(d); and (C) Administrative Agent may enforce any and all Liens and
security interests created pursuant to Collateral Documents.

8.02 Application of Funds.

After the exercise of remedies provided for in Section 8.01 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in
Section 8.01) or if at any time insufficient funds are received by and available
to the Administrative Agent to pay fully all Obligations then due hereunder, any
amounts received on account of the Obligations shall, subject to the provisions
of Sections 2.14 and 2.15, be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

105



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) arising under the Loan Documents and amounts payable
under Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements and to the
Administrative Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit to the extent not otherwise Cash Collateralized by the
Borrower pursuant to Sections 2.03 and 2.14, in each case ratably among the
Administrative Agent, the Lenders, the L/C Issuer, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur. If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above. Excluded
Swap Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to payments from other Loan Parties to preserve the allocation
to Obligations otherwise set forth above in this Section 8.02.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received a Secured Party
Designation Notice, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

 

106



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Appointment. Each of the Lenders and the L/C Issuer hereby irrevocably
appoints, designates and authorizes Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article IX are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

(b) Collateral Agent. The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (including in its
capacities as a potential Hedge Bank, and a potential Cash Management Bank) and
the L/C Issuer hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and the L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article XI
(including Section 11.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

9.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust, financial, advisory, underwriting or other business with any
Loan Party or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or to provide notice to or consent of the Lenders with respect
thereto.

9.03 Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by

 

107



--------------------------------------------------------------------------------

the other Loan Documents that the Administrative Agent is required to exercise
as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable Law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.

(b) Neither the Administrative Agent nor any of its Related Parties shall be
liable for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary), or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.01 or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower, a Lender or the L/C Issuer.

(c) Neither the Administrative Agent nor any of its Related Parties have any
duty or obligation to any Lender or participant or any other Person to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The

 

108



--------------------------------------------------------------------------------

Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. For purposes of
determining compliance with the conditions specified in Section 4.01, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the date hereof specifying its objections.

9.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article IX shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Facilities as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06 Resignation of Administrative Agent.

(a) Notice. The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that in no event shall any successor Administrative Agent be a
Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) Defaulting Lender. If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable Law, by notice in writing to
the Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) Effect of Resignation or Removal. With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C

 

109



--------------------------------------------------------------------------------

Issuer under any of the Loan Documents, the retiring or removed Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (ii) except for any indemnity
payments or other amounts then owed to the retiring or removed Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender and the L/C Issuer directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section 9.06). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article IX and Section 11.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including, without
limitation, (A) acting as collateral agent or otherwise holding any collateral
security on behalf of any of the Secured Parties and (B) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

(d) L/C Issuer and Swingline Lender. Any resignation or removal by Bank of
America as Administrative Agent pursuant to this Section 9.06 shall also
constitute its resignation as L/C Issuer and Swingline Lender. If Bank of
America resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c). If Bank of America resigns as Swingline
Lender, it shall retain all the rights of the Swingline Lender provided for
hereunder with respect to Swingline Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.04(c). Upon the appointment by the Borrower of a
successor L/C Issuer or Swingline Lender hereunder (which successor shall in all
cases be a Lender other than a Defaulting Lender) and shall have accepted such
appointment, (i) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or
Swingline Lender, as applicable, (ii) the retiring L/C Issuer and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently

 

110



--------------------------------------------------------------------------------

and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the titles listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Joint Lead Arranger, a Lender or the
L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim; Credit Bidding.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09, 2.10(b) and 11.04) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09,
2.10(b) and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy

 

111



--------------------------------------------------------------------------------

Code of the United States, including under Sections 363, 1123 or 1129 of the
Bankruptcy Code of the United States, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clause (a) of
Section 11.01 of this Agreement), and (iii) to the extent that Obligations that
are assigned to an acquisition vehicle are not used to acquire Collateral for
any reason (as a result of another bid being higher or better, because the
amount of Obligations assigned to the acquisition vehicle exceeds the amount of
debt credit bid by the acquisition vehicle or otherwise), such Obligations shall
automatically be reassigned to the Lenders pro rata and the Equity Interests
and/or debt instruments issued by any acquisition vehicle on account of the
Obligations that had been assigned to the acquisition vehicle shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

9.10 Collateral and Guaranty Matters.

Each of the Lenders (including in its capacities as a potential Cash Management
Bank and a potential Hedge Bank) and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the Facility Termination Date, (ii) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or other disposition permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing by the Required Lenders in accordance with Section 11.01;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.02(m); and

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and

 

112



--------------------------------------------------------------------------------

security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements.

Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of the provisions of Section 8.02, the Guaranty or
any Collateral by virtue of the provisions hereof or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) (or to
notice of or to consent to any amendment, waiver or modification of the
provisions hereof or of the Guaranty or any Collateral Document) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements except to the extent expressly provided herein and
unless the Administrative Agent has received a Secured Party Designation Notice
of such Obligations, together with such supporting documentation as the
Administrative Agent may reasonably request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be. The Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements in the case of a Facility Termination
Date.

ARTICLE X

CONTINUING GUARANTY

10.01 Guaranty.

Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as primary obligor and as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all Obligations (for each Guarantor,
subject to the proviso in this sentence, its “Guaranteed Obligations”); provided
that (a) the Guaranteed Obligations of a Guarantor shall exclude any Excluded
Swap Obligations with respect to such Guarantor and (b) the liability of each
Guarantor individually with respect to this Guaranty shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the Bankruptcy
Code of the United States or any comparable provisions of any applicable state
law. The Administrative Agent’s books and records showing the amount of the
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon each Guarantor, and conclusive for the purpose of
establishing the amount of the Obligations. This Guaranty shall not be affected
by the genuineness, validity, regularity or enforceability of the Obligations or
any instrument or agreement evidencing any Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or

 

113



--------------------------------------------------------------------------------

circumstance relating to the Obligations which might otherwise constitute a
defense to the obligations of the Guarantors, or any of them, under this
Guaranty, and each Guarantor hereby irrevocably waives any defenses it may now
have or hereafter acquire in any way relating to any or all of the foregoing.

10.02 Rights of Lenders.

Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any
security for the payment of this Guaranty or any Obligations; (c) apply such
security and direct the order or manner of sale thereof as the Administrative
Agent, the L/C Issuer and the Lenders in their sole discretion may determine;
and (d) release or substitute one or more of any endorsers or other guarantors
of any of the Obligations. Without limiting the generality of the foregoing,
each Guarantor consents to the taking of, or failure to take, any action which
might in any manner or to any extent vary the risks of such Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of such
Guarantor.

10.03 Certain Waivers.

Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Borrower or any other Loan Party; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower or any other Loan Party; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against the Borrower or any other Loan Party, proceed against or exhaust
any security for the Obligations, or pursue any other remedy in the power of any
Secured Party whatsoever; (e) any benefit of and any right to participate in any
security now or hereafter held by any Secured Party; and (f) to the fullest
extent permitted by law, any and all other defenses or benefits that may be
derived from or afforded by applicable Law limiting the liability of or
exonerating guarantors or sureties. Each Guarantor expressly waives all setoffs
and counterclaims and all presentments, demands for payment or performance,
notices of nonpayment or nonperformance, protests, notices of protest, notices
of dishonor and all other notices or demands of any kind or nature whatsoever
with respect to the Obligations, and all notices of acceptance of this Guaranty
or of the existence, creation or incurrence of new or additional Obligations.

10.04 Obligations Independent.

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Obligations and the obligations
of any other guarantor, and a separate action may be brought against each
Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.

10.05 Subrogation.

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Commitments
and the Facilities are terminated. If any amounts are paid to a Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Obligations, whether matured or
unmatured.

 

114



--------------------------------------------------------------------------------

10.06 Termination; Reinstatement.

This Guaranty is a continuing and irrevocable guaranty of all Obligations now or
hereafter existing and shall remain in full force and effect until the Facility
Termination Date. Notwithstanding the foregoing, this Guaranty shall continue in
full force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower or a Guarantor is made, or any of the Secured Parties
exercises its right of setoff, in respect of the Obligations and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any of the Secured Parties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of each Guarantor under this Section 10.06 shall survive termination
of this Guaranty.

10.07 Stay of Acceleration.

If acceleration of the time for payment of any of the Obligations is stayed, in
connection with any case commenced by or against a Guarantor or the Borrower
under any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless
be payable by each Guarantor, jointly and severally, immediately upon demand by
the Secured Parties.

10.08 Condition of Borrower.

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of the Borrower or any other
guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).

10.09 Appointment of Borrower.

Each of the Loan Parties hereby appoints the Borrower to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that
(a) the Borrower may execute such documents and provide such authorizations on
behalf of such Loan Parties as the Borrower deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent, L/C Issuer or a Lender to
the Borrower shall be deemed delivered to each Loan Party and (c) the
Administrative Agent, L/C Issuer or the Lenders may accept, and be permitted to
rely on, any document, authorization, instrument or agreement executed by the
Borrower on behalf of each of the Loan Parties.

 

115



--------------------------------------------------------------------------------

10.10 Right of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

10.11 Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Loan Documents, in each case, by any Specified
Loan Party becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article X voidable under applicable Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section 10.11 shall remain in full force and effect until
the Obligations have been indefeasibly paid and performed in full. Each Loan
Party intends this Section 10.11 to constitute, and this Section 10.11 shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Loan Party for
all purposes of the Commodity Exchange Act.

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that

(a) no such amendment, waiver or consent shall:

(i) extend or increase the Commitment of a Lender (or reinstate any Commitment
terminated pursuant to Section 8.01) without the written consent of such Lender
whose Commitment is being extended or increased (it being understood and agreed
that a waiver of any condition precedent set forth in Section 5.02 or of any
Default or a mandatory reduction in Commitments is not considered an extension
or increase in Commitments of any Lender);

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal (excluding mandatory prepayments), interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Commitments hereunder or under any other Loan Document without
the written consent of each Lender entitled to receive such payment or whose
Commitments are to be reduced;

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to this
Section 11.01)

 

116



--------------------------------------------------------------------------------

any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender entitled to receive such payment of
principal, interest, fees or other amounts; provided, however, that only the
consent of the Required Lenders shall be necessary (A) to amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest or
Letter of Credit Fees at the Default Rate or (B) to amend any financial covenant
hereunder (or any defined term used therein) if the effect of such amendment
would be to reduce the rate of interest on any Loan or L/C Borrowing or to
reduce any fee payable hereunder;

(iv) change Section 2.13 or Section 8.02 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;

(v) change any provision of this Section 11.01(a) or the definitions of
“Required Lenders” or “Required Revolving Lenders” without the written consent
of each Lender directly affected thereby;

(vi) except in connection with a Disposition permitted under Section 7.09,
release all or substantially all of the Collateral without the written consent
of each Lender directly affected thereby;

(vii) release the Borrower or, except in connection with a merger or
consolidation permitted under Section 7.09 or a Disposition permitted under
Section 7.09, all or substantially all of the Guarantors without the written
consent of each Lender directly affected thereby, except to the extent the
release of any Guarantor is permitted pursuant to Section 9.10 (in which case
such release may be made by the Administrative Agent acting alone).

(b) unless also signed by the L/C Issuer, no amendment, waiver or consent shall
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it;

(c) unless also signed by the Swingline Lender, no amendment, waiver or consent
shall affect the rights or duties of the Swingline Lender under this Agreement;
and

(d) except as provided in Section 9.06(b) in connection with the removal of the
Administrative Agent, unless also signed by the Administrative Agent, no
amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document;

provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letters may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) the Autoborrow Agreement and
any fee letters executed in connection therewith may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
(iii) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender,
or all Lenders or each affected Lender under a Facility, may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender, or
all Lenders or each affected Lender under a Facility, that by its terms affects
any Defaulting Lender

 

117



--------------------------------------------------------------------------------

disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender, (iv) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein and (v) the Required Lenders shall determine whether
or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.

Notwithstanding anything herein to the contrary, (x) this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, the Borrower, the other Loan Parties and the
relevant Lenders providing such additional credit facilities to add one or more
additional credit facilities to this Agreement, to permit the extensions of
credit from time to time outstanding hereunder and the accrued interest and fees
in respect thereof to share ratably in the benefits of this Agreement and the
other Loan Documents with the Term Loans and the Revolving Loans and the accrued
interest and fees in respect thereof and to include appropriately the Lenders
holding such credit facilities in any determination of the Required Lender, (y)
this Agreement may be amended (or amended and restated) to change, modify or
alter Section 2.13 or Section 8.02 or any other provision hereof relating to the
pro rata sharing of payments among the Lenders to the extent necessary to
incorporate, on a ratable basis, any additional Commitments in accordance with
Section 2.16 with the written consent of the Borrower, the other Loan Parties,
the Administrative Agent and the relevant Lenders providing such additional
Commitments and (z) if following the Closing Date, the Administrative Agent and
the Borrower shall have jointly identified an inconsistency, obvious error or
omission of a technical or immaterial nature, in each case, in any provision of
the Loan Documents, then the Administrative Agent and the Loan Parties shall be
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Documents
if the same is not objected to in writing by the Required Lenders within ten
(10) Business Days following receipt of notice thereof.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such Non-Consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section 11.13 (together with all other such
assignments required by the Borrower to be made pursuant to this clause).

11.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
11.02(b) below), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or e-mail
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower or any other Loan Party, the Administrative Agent, the
L/C Issuer or the Swingline Lender, to the address, fax number, e-mail address
or telephone number specified for such Person on Schedule 1.01(a); and

(ii) if to any other Lender, to the address, fax number, e-mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).

 

118



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in Section 11.02(b) below shall be effective as provided in such
Section 11.02(b).

(b) Electronic Communications. Notices and other communications to the
Administrative Agent, the Lenders, the Swingline Lender and the L/C Issuer
hereunder may be delivered or furnished by electronic communication (including
e-mail, FPML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender, the Swingline Lender or the L/C Issuer pursuant
to Article II if such Lender, Swingline Lender or the L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article II by electronic communication. The Administrative Agent, the
Swingline Lender, the L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet.

 

119



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swingline Lender may change its address, fax number or
telephone number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, fax number or telephone number or e-mail address for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swingline Lender. In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and e-mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one (1) individual at
or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States federal or state securities Laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including, without limitation, telephonic or electronic notices, Loan
Notices, Letter of Credit Applications, Notice of Loan Prepayment and Swingline
Loan Notices) purportedly given by or on behalf of any Loan Party even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Loan Parties shall indemnify the Administrative Agent,
the L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of a Loan Party. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

11.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.01 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swingline Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs

 

120



--------------------------------------------------------------------------------

of claim or appearing and filing pleadings on its own behalf during the pendency
of a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.01 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 11.04, or (B) in connection with Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Borrower or any other Loan Party) arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by a Loan Party or any of its Subsidiaries,
or any Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;

 

121



--------------------------------------------------------------------------------

provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. Without limiting the provisions of Section 3.01(c), this
Section 11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under Sections 11.04(a) or 11.04(b)
to be paid by it to the Administrative Agent (or any sub-agent thereof), the L/C
Issuer, the Swingline Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer, the Swingline Lender or such Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought); provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swingline Lender in connection with such capacity. The obligations
of the Lenders under this Section 11.04(c) are subject to the provisions of
Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in Section 11.04(b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section 11.04 shall be payable not
later than ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section 11.04 and the indemnity provisions
of Section 11.02(e) shall survive the resignation of the Administrative Agent,
the L/C Issuer and the Swingline Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

11.05 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be

 

122



--------------------------------------------------------------------------------

repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 11.06(b),
(ii) by way of participation in accordance with the provisions of Section
11.06(d), or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of Section 11.06(e) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 11.06(d) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment(s)
and the Loans (including for purposes of this Section 11.06(b), participations
in L/C Obligations and in Swingline Loans) at the time owing to it); provided
that (in each case with respect to any Facility) any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such assignments) that
equal at least the amount specified in Section 11.06(b)(i)(B) in the aggregate
or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in Section 11.06(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000, in the case of any assignment in

 

123



--------------------------------------------------------------------------------

respect of the Revolving Facility, or $1,000,000, in the case of any assignment
in respect of the Term Facility or an Incremental Term Facility, unless each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Commitment assigned, except that this clause (ii) shall not
(A) apply to the Swingline Lender’s rights and obligations in respect of
Swingline Loans or (B) prohibit any Lender from assigning all or a portion of
its rights and obligations among separate Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 11.06(b)(i)(B) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and provided, further, that the
Borrower’s consent shall not be required during the primary syndication of the
Facilities;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
unfunded Term Commitment, Incremental Term Loan Commitment or any Revolving
Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the applicable Facility, an Affiliate of such Lender or
an Approved Fund with respect to such Lender or (2) any Term Loan or Incremental
Term Loan to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund; and

(C) the consent of the L/C Issuer and the Swingline Lender shall be required for
any assignment in respect of the Revolving Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and

 

124



--------------------------------------------------------------------------------

until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this clause, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.06(c) (which acceptance and recording shall not be unreasonably
delayed), from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05 and 11.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment); provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 11.06(b) shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
11.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in

 

125



--------------------------------------------------------------------------------

L/C Obligations and/or Swingline Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 11.04(c) without regard to the existence of any
participations.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(e) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.06(b); provided that such Participant
(A) agrees to be subject to the provisions of Sections 3.06 and 11.13 as if it
were an assignee under Section 11.06(b) and (B) shall not be entitled to receive
any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note or Notes, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or
other central bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

(f) Resignation as L/C Issuer or Swingline Lender after
Assignment. Notwithstanding anything to the contrary contained herein, if at any
time Bank of America assigns all of its Revolving Commitment and Revolving Loans
pursuant to Section 11.06(b) above, Bank of America may, (i) upon

 

126



--------------------------------------------------------------------------------

thirty (30) days’ notice to the Borrower and the Lenders, resign as L/C Issuer
and/or (ii) upon thirty (30) days’ notice to the Borrower, resign as Swingline
Lender. In the event of any such resignation as L/C Issuer or Swingline Lender,
the Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swingline Lender hereunder which has agreed to accept such
appointment; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swingline Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)). If Bank of America resigns as Swingline Lender, it shall retain all
the rights of the Swingline Lender provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swingline Loans pursuant to
Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swingline
Lender, (A) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swingline
Lender, as the case may be, and (B) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

11.07 Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. Each of the Administrative Agent, the
Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates and to its Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (ii) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section 11.07, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.02(f) or (B) any actual or prospective party (or its Related Parties)
to any swap, derivative or other transaction under which payments are to be made
by reference to the Borrower and its obligations, this Agreement or payments
hereunder, (vii) on a confidential basis to (A) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
hereunder or (B) the provider of any Platform or other electronic delivery
service used by the Administrative Agent, the L/C Issuer and/or the Swingline
Lender to deliver Borrower Materials or notices to the Lenders or (C) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, or (viii) with the consent of the Borrower
or to the extent such Information (1) becomes publicly available other than as a
result of a breach of this Section 11.07 or (2) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. For
purposes of this Section 11.07, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary;
provided that, in the case of information received from the

 

127



--------------------------------------------------------------------------------

Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 11.07
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents and the Commitments.

(b) Non-Public Information. Each of the Administrative Agent, the Lenders and
the L/C Issuer acknowledges that (i) the Information may include material
non-public information concerning a Loan Party or a Subsidiary, as the case may
be, (ii) it has developed compliance procedures regarding the use of material
non-public information and (iii) it will handle such material non-public
information in accordance with applicable Law, including United States federal
and state securities Laws.

(c) Press Releases. The Loan Parties and their Affiliates agree that they will
not in the future issue any press releases or other public disclosure using the
name of the Administrative Agent or any Lender or their respective Affiliates or
referring to this Agreement or any of the Loan Documents without the prior
written consent of the Administrative Agent, unless (and only to the extent
that) the Loan Parties or such Affiliate is required to do so under law and
then, in any event the Loan Parties or such Affiliate will consult with such
Person before issuing such press release or other public disclosure.

(d) Customary Advertising Material. The Loan Parties consent to the publication
by the Administrative Agent or any Lender of customary advertising material
relating to the transactions contemplated hereby using the name, product
photographs, logo or trademark of the Loan Parties.

11.08 Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, the L/C Issuer or Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured, secured or unsecured, or are owed to a branch, office or Affiliate
of such Lender or the L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(a) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section 11.08 are in addition to other
rights and remedies (including other rights of setoff) that such Lender, the L/C
Issuer or their respective Affiliates may have. Each Lender and the L/C Issuer
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

128



--------------------------------------------------------------------------------

11.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

11.10 Counterparts; Integration; Effectiveness.

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate. Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.

11.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor

 

129



--------------------------------------------------------------------------------

in good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swingline Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

11.13 Replacement of Lenders.

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting Lender
or if any other circumstance exists hereunder that gives the Borrower the right
to replace a Lender as a party hereto, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN

 

130



--------------------------------------------------------------------------------

DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN CLAUSE (b) OF THIS SECTION 11.14. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE,

 

131



--------------------------------------------------------------------------------

AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.15.

11.16 Subordination.

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under this Agreement, to the indefeasible payment in full in Cash of all
Obligations. If the Secured Parties so request, any such obligation or
indebtedness of any such other Loan Party to the Subordinating Loan Party shall
be enforced and performance received by the Subordinating Loan Party as trustee
for the Secured Parties and the proceeds thereof shall be paid over to the
Secured Parties on account of the Obligations, but without reducing or affecting
in any manner the liability of the Subordinating Loan Party under this
Agreement. Without limitation of the foregoing, so long as no Default has
occurred and is continuing, the Loan Parties may make and receive payments with
respect to Intercompany Debt; provided, that in the event that any Loan Party
receives any payment of any Intercompany Debt at a time when such payment is
prohibited by this Section 11.16, such payment shall be held by such Loan Party,
in trust for the benefit of, and shall be paid forthwith over and delivered,
upon written request, to the Administrative Agent.

11.17 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) the arranging and other services regarding this Agreement provided by
the Administrative Agent and any Affiliate thereof, the Joint Lead Arrangers and
the Lenders are arm’s-length commercial transactions between the Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent and, as applicable, its Affiliates (including Merrill
Lynch) and the Lenders and their Affiliates (collectively, solely for purposes
of this Section 11.17, the “Lenders”), on the other hand, (ii) each of the
Borrower and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(iii) the Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b) (i) the Administrative
Agent and its Affiliates (including Merrill Lynch) and each Lender each is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary, for Borrower, any other Loan Party or any of their
respective Affiliates, or any other Person and (ii) neither the Administrative
Agent, any of its Affiliates (including Merrill Lynch) nor any Lender has any
obligation to the Borrower, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(c) the Administrative Agent and its Affiliates (including Merrill Lynch) and
the Lenders may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent, any of its
Affiliates (including Merrill Lynch) nor any Lender has any obligation to
disclose any of such interests to the Borrower, any other Loan Party or any of
their respective Affiliates. To the fullest extent permitted by law, each of the
Borrower and each other

 

132



--------------------------------------------------------------------------------

Loan Party hereby waives and releases any claims that it may have against the
Administrative Agent, any of its Affiliates (including Merrill Lynch) or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transactions contemplated hereby.

11.18 Electronic Execution.

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state Laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent, the L/C Issuer nor any
Lender is under any obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent,
the L/C Issuer or such Lender pursuant to procedures approved by it; and
provided further without limiting the foregoing, upon the request of any party,
any electronic signature shall be promptly followed by such manually executed
counterpart.

11.19 USA PATRIOT Act Notice.

Each Lender that is subject to the Patriot Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the other Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
Law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the Patriot Act. The Borrower and the Loan Parties
agree to, promptly following a request by the Administrative Agent or any
Lender, provide all such other documentation and information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and Anti-Money Laundering
Laws, including the Patriot Act.

11.20 ENTIRE AGREEMENT.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

11.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

 

133



--------------------------------------------------------------------------------

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

134



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:   VICAR OPERATING, INC.   By:  

/s/ Robert L. Antin

  Name:  

Robert L. Antin

  Title:  

Chief Executive Officer

HOLDINGS:   VCA, INC.   By:  

/s/ Robert L. Antin

  Name:  

Robert L. Antin

  Title:  

Chief Executive Officer

 

GUARANTORS:    ALBANY VETERINARY CLINIC    ANIMAL CARE CENTER AT MILL RUN, INC.
   ANIMAL CARE CENTERS OF AMERICA, INC.    ANTECH DIAGNOSTICS, INC.    ARROYO
PETCARE CENTER, INC.    ASSOCIATES IN PET CARE, INC.    CAMP BOW WOW
FRANCHISING, INC.    CBW OPERATING, INC.    EDGEBROOK, INC.    PETS’ RX, INC.  
 SOUND TECHNOLOGIES, INC.    SOUTH COUNTY VETERINARY CLINIC, INC.    TOMS RIVER
VETERINARY HOSPITAL, INC.    VCA - ASHER, INC.    VCA ALABAMA, INC.    VCA
ALBANY ANIMAL HOSPITAL, INC.    VCA ANIMAL HOSPITALS, INC.    VCA MAPLE LEAF,
INC.    VCA MISSOURI, INC.    VCA OF NEW YORK, INC.    VCA REAL PROPERTY
ACQUISITION CORPORATION    VETERINARY CENTERS OF AMERICA-TEXAS, INC.    VCA VS
HOLDING, INC.

 

  By:  

/s/ Robert L. Antin

  Name:  

Robert L. Antin

  Title:  

Chief Executive Officer

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A.,   as Administrative Agent   By:  

/s/ Yinghua Zhang

  Name:   Yinghua Zhang   Title:   Director

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:   BANK OF AMERICA, N.A.,   as a Lender, L/C Issuer and Swingline Lender
  By:  

/s/ Yinghua Zhang

  Name:   Yinghua Zhang   Title:   Director

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:     JPMORGAN CHASE BANK, N.A.     as a Lender     By:  

/s/ Ling Li

    Name:   Ling Li     Title:   Executive Director

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:     BARCLAYS BANK PLC,     as a Lender     By:  

/s/ Ritam Bhalla

    Name:   Ritam Bhalla     Title:   Director

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:     SunTrust Bank,     as a Lender     By:  

/s/ Jared Cohen

    Name:   Jared Cohen     Title:   Vice President

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:     WELLS FARGO BANK NATIONAL ASSOCIATION,     as a Lender     By:  

/s/ Joe Ellerbroek

    Name:   Joe Ellerbroek     Title:   Vice President

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:     BMO Harris Bank, N.A.,     as a Lender     By:  

/s/ Eric Oppenheimer

    Name:   Eric Oppenheimer     Title:   Managing Director

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:     PNC BANK, NATIONAL ASSOCIATION,     as a Lender     By:  

/s/ Philip K. Liebscher

    Name:   Philip K. Liebscher     Title:   Senior Vice President

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:     TD BANK, N.A.,     as a Lender     By:  

/s/ Mark Hogan

    Name:   Mark Hogan     Title:   Senior Vice President

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:     U.S. BANK, NATIONAL ASSOCIATION,     as a Lender     By:  

/s/ Joseph M. Schnorr

    Name:   Joseph M. Schnorr     Title:   Senior Vice President

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:     Capital One, N.A.,     as a Lender     By:  

/s/ Gina Monette

    Name:   Gina Monette     Title:   Vice President

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:     BANK OF THE WEST,     as a Lender     By:  

/s/ Shikha Rehman

    Name:   Shikha Rehman     Title:   Director

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:     Citizens BANK, N.A.,     as a Lender     By:  

/s/ Darran Wee

    Name:   Darran Wee     Title:   Senior Vice President

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:     BRANCH BANKING AND TRUST COMPANY,     as a Lender     By:  

/s/ Reed Barton

    Name:   Reed Barton     Title:   Assistant Vice President

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:     The Bank of East Asia Limited, New York Branch     as a Lender    
By:  

/s/ James Hua

    Name:   James Hua     Title:   Senior Vice President     By:  

/s/ Kitty Sin

    Name:   Kitty Sin     Title:   Senior Vice President

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:     Whitney Bank,     as a Lender     By:  

/s/ Dwight Sealey

    Name:   Dwight Sealey     Title:   Senior Vice President, Director
Healthcare Banking

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:     First Merit Bank, N.A.,     as a Lender     By:  

/s/ Sherlyn Nelson

    Name:   Sherlyn Nelson     Title:   Vice President

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:     Chang Hwa Commercial Bank, Ltd., Los Angeles Branch,     as a Lender
    By:  

/s/ Kang Yang

    Name:   Kang Yang     Title:   Vice President & General Manager

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:     FIRST HAWAIIAN BANK     as a Lender     By:  

/s/ Darlene N. Blakeney

    Name:   Darlene N. Blakeney     Title:   Vice President

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:     Hua Nan Commercial Bank Ltd., Los Angeles Branch     as a Lender    
By:  

/s/ Ding-Jong Chen

    Name:   Ding-Jong Chen     Title:   Vice President & General Manager

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:     Bank Hapoalim B.M.,     as a Lender     By:  

/s/ Lenroy Hackett

    Name:   Lenroy Hackett     Title:   Senior Vice President     By:  

/s/ Elliot Winter

    Name:   Elliot Winter     Title:   Senior Vice President

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:     Mega International Commercial Bank Co., Ltd.,     New York Branch,  
  as a Lender     By:  

/s/ Ming Che Yang

    Name:   Ming Che Yang     Title:   Assistant Vice President

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Schedule 1.01(a)

CERTAIN ADDRESSES FOR NOTICES

On File with the Administrative Agent



--------------------------------------------------------------------------------

Schedule 1.01(b)

COMMITMENTS AND APPLICABLE PERCENTAGES

On File with the Administrative Agent



--------------------------------------------------------------------------------

Schedule 1.01(c)

EXISTING PERMITTED PARTIALLY-OWNED SUBSIDIARIES

 

VCA AU#

  

Legal Name

  

Guarantor Partner

   Guarantor
Partner %
Owned    

Non-Guarantor

Partners

   Non-
Guarantor
Partner %
Owned   814    ASC Yonkers Management, LLC    VCA of New York, Inc.      82.50
%    Richard Joseph, DVM      17.50 %  N/A    Companion Animal Practices North
America, LLC    VCA Animal Hospitals, Inc.      80.00 %    Legacy AH, Inc.     
20.00 %  316    Edgebrook Animal Hospital, LP    Edgebrook, Inc.      80.00 %   
Christopher Slade, DVM      20.00 %  969    VCA Acacia Animal Health Center, LP
   VCA Animal Hospitals, Inc.      85.00 %    Carmine Bausone, DVM      15.00 % 
943    VCA Academy Animal Hospital, LP    VCA Animal Hospitals, Inc.      80.00
%    Academy Animal Hospital Jon J. Rappaport, LLC      20.00 %  140    VCA
Albany Animal Hospital, LP    Albany Veterinary Clinic      70.00 %    Tom Reed,
DVM      15.00 %             The Ellen “Ellie” Jacobson and Stephen Gardner 2011
Family Trust      15.00 %  345    VCA Animal Hospitals-Texas, L.P.    Veterinary
Centers of America-Texas, Inc.      75.00 %    Wade Dunn, DVM      25.00 %  591
   VCA Animal Medical Center, LP    VCA Animal Hospitals, Inc.      80.00 %   
Anthony Guerino, DVM      20.00 %  126    VCA Asher Animal Hospital, LP    VCA -
Asher, Inc.      80.00 %    Larry & Ann Correia 2007 Trust dated October 16,
2007      20.00 % 



--------------------------------------------------------------------------------

VCA AU#

  

Legal Name

  

Guarantor Partner

   Guarantor
Partner %
Owned    

Non-Guarantor

Partners

   Non-
Guarantor
Partner %
Owned   433    VCA Associates Animal Hospital, L.P.    Associates in Pet Care,
Inc.      75.00 %    James Johnson, DVM      25.00 %  213    VCA Black Mountain
Animal Hospital, L.P.    Pets’ Rx, Inc.      75.00 %    Randy Winn, DVM     
25.00 %  903    VCA Cairo Animal Hospital, LP    VCA Animal Hospitals, Inc.     
80.00 %    Steven Cairo, DVM      20.00 %  137    VCA Companion Animal Hospital,
L.P.    VCA Animal Hospitals, Inc.      80.00 %    Rick Suther, DVM      20.00
%  167    VCA Glasgow Animal Hospital, L.P.    VCA Animal Hospitals, Inc.     
80.00 %    Robert Flanagan, DVM      20.00 %  437    VCA Heritage Animal
Hospital, L.P.    VCA Animal Hospitals, Inc.      80.00 %    Duane Dust, DVM   
  20.00 %  111    VCA Lakewood Animal Hospital (Cerritos), LP    VCA Animal
Hospitals, Inc.      80.00 %    Ron Morein, DVM      20.00 %  890    VCA Los
Angeles Veterinary Specialists, LP    VCA Animal Hospitals, Inc.      50.10 %   
Veterinary Specialty Group of Los Angeles, Inc.      49.90 %  799    VCA Madera
Pet Hospital, LP    VCA Animal Hospitals, Inc.      80.00 %    Andrew Kallet,
DVM      20.00 %  558    VCA Metroplex Animal Hospital, LP    Veterinary Centers
of America-Texas, Inc.      90.00 %    Terry Clark, DVM      10.00 %  647    VCA
Mill Run Animal Hospital, LP    Animal Care Center at Mill Run, Inc.      95.00
%    R. Tod Beckett, DVM      5.00 % 



--------------------------------------------------------------------------------

VCA AU#

  

Legal Name

  

Guarantor Partner

   Guarantor
Partner %
Owned    

Non-Guarantor

Partners

   Non-
Guarantor
Partner %
Owned   1038/1039    VCA North Academy & Briargate Animal Hospitals, LLC    VCA
Animal Hospitals, Inc.      80.00 %    John Adams, DVM      20.00 %  970    VCA
Orange County Veterinary Specialists, LP    VCA Animal Hospitals, Inc.     
80.00 %    Andrea McDooling, DVM      10.00 %             Devilyn Callian     
5.00 %             Joe Callian      5.00 %  418/419    VCA Rome Animal Hospital,
L.P.    VCA Animal Hospitals, Inc.      80.00 %    Rome Veterinary Associates,
PLLC      20.00 %  871    VCA San Francisco Veterinary Specialists, LP    VCA
Animal Hospitals, Inc.      90.00 %    Craig and Kristine Maretzki Trust     
10.00 %  648    VCA Saw Mill Animal Hospital, LP    Animal Care Centers of
America, Inc.      95.00 %    R. Tod Beckett, DVM      5.00 %  149    VCA South
County Animal Hospital, LLC    South County Veterinary Clinic, Inc.      70.00
%    Steve Paulick, DVM      30.00 %  1031    VCA Valley Oak Veterinary Center,
LP    VCA Animal Hospitals, Inc.      75.00 %    Erin Portillo, DVM      10.00
%             The Daniel and Christina Gebhart Living Trust      10.00 %       
     The Richard and Cindy Gebhart Living Trust      5.00 %  958    VCA Westlake
Village Animal Hospital, LP    VCA Animal Hospitals, Inc.      80.00 %   
Agoura-Westlake Animal Hospital, Inc.      20.00 %  774    VCA Woodford Animal
Hospital, LP    VCA Animal Hospitals, Inc.      80.00 %    Eckert & Jolly, PLLC
     20.00 % 



--------------------------------------------------------------------------------

Schedule 5.01

JURISDICTIONS OF ORGANIZATION

See Schedule 5.02



--------------------------------------------------------------------------------

Schedule 5.02

EQUITY INTERESTS AND OWNERSHIP

Domestic Corporations

 





Entity Name

 

Juris.
of
Org.  
% of
Voting
Shares
Owned     % of
Non-
Voting
Shares
Owned  

Class of
Stock  
Voting
/
Non-
Voting  

Total
Issued
Shares    


Par
Value    




Stockholder

 

Total
Shares
Owned    

Stock
Certificate
Nos.    

No. of
Shares on
Certificate  

1. Albany Veterinary Clinic

  CA     100 %    N/A   Common   Voting     100      $ 10.00      VCA Albany
Animal Hospital, Inc.     100        2        100   

2. Animal Care Center at Mill Run, Inc.

  OH     100 %    N/A   Common   Voting     3,150        None      VCA Animal
Hospitals, Inc.     3,150        6        3,150   

3. Animal Care Centers of America, Inc.

  OH     100 %    N/A   Common   Voting     78,750        None      VCA Animal
Hospitals, Inc.     78,750        22        78,750   

4. Antech Diagnostics, Inc.

  CA     100 %    N/A   Common   Voting     100      $ .001      Vicar
Operating, Inc.     100        3        100   

5. Arroyo PetCare Center, Inc.

  CA     100 %    N/A   Common   Voting     1,000      $ .01      Pets’ Rx, Inc.
    1,000        3        1,000   

6. Associates in Pet Care, Inc.

  WI     100 %    N/A   Common   Voting     100        None      VCA Animal
Hospitals, Inc.     100        3        100   

7. Camp Bow Wow Franchising, Inc.

  DE     100 %    N/A   Common   Voting     100      $ .001      Vicar
Operating, Inc.     100        1        100   

8. CBW Operating, Inc.

  DE     100 %    N/A   Common   Voting     100      $ .001      Camp Bow Wow
Franchising, Inc.     100        1        100   

9. Edgebrook, Inc.

  NJ     100 %    N/A   Common   Voting     100        None      VCA Animal
Hospitals, Inc.     100        8        100   

10. Pets’ Rx, Inc.

  DE     100 %    N/A   Common   Voting     100      $ .01      Vicar Operating,
Inc.     100        C81        100   



--------------------------------------------------------------------------------





Entity Name

 

Juris.
of
Org.  
% of
Voting
Shares
Owned     % of
Non-
Voting
Shares
Owned  

Class of
Stock  
Voting
/
Non-
Voting  

Total
Issued
Shares    


Par
Value    




Stockholder

 

Total
Shares
Owned    

Stock
Certificate
Nos.    

No. of
Shares on
Certificate  

11. Sound Technologies, Inc.

  DE     100 %    N/A   Common   Voting     1,000      $ .001      Vicar
Operating, Inc.     1,000        133        1,000   

12. South County Veterinary Clinic, Inc.

  CA     100 %    N/A   Common   Voting     800      $ 10.00      VCA Animal
Hospitals, Inc.     800        4        800   

13. Toms River Veterinary Hospital, Inc.

  NJ     100 %    N/A   Common   Voting     100        None      VCA Animal
Hospitals, Inc.     100        37        100   

14. VCA - Asher, Inc.

  CA     100 %    N/A   Common   Voting     100      $ .001      Vicar
Operating, Inc.     100        2        100   

15. VCA Alabama, Inc.

  AL     100 %    N/A   Common   Voting     100      $ 10.00      VCA Animal
Hospitals, Inc.     100        2        100   

16. VCA Albany Animal Hospital, Inc.

  CA     100 %    N/A   Common   Voting     100      $ .001      Vicar
Operating, Inc.     100        2        100   

17. VCA Animal Hospitals, Inc.

  CA     100 %    N/A   Common   Voting     100      $ .001      Vicar
Operating, Inc.     100        2        100   

18. VCA Maple Leaf, Inc.

  CA     100 %    N/A   Common   Voting     100      $ .001      Vicar
Operating, Inc.     100        1        100   

19. VCA Missouri, Inc.

  MO     100 %    N/A   Common   Voting     100      $ .001      VCA Animal
Hospitals, Inc.     100        1        100   

20. VCA of New York, Inc.

  DE     100 %    N/A   Common   Voting     100      $ .01      Vicar Operating,
Inc.     100        R2        100   

21. VCA Real Property Acquisition Corporation

  CA     100 %    N/A   Common   Voting     100        None      Vicar
Operating, Inc.     100        2        100   

22. VCA VS Holding, Inc.

  DE     100 %    N/A   Common   Voting     100      $ .001      Vicar
Operating, Inc.     100        1        100   



--------------------------------------------------------------------------------





Entity Name

 

Juris.
of
Org.  
% of
Voting
Shares
Owned     % of
Non-
Voting
Shares
Owned  

Class of
Stock  
Voting
/
Non-
Voting  

Total
Issued
Shares    


Par
Value    




Stockholder

 

Total
Shares
Owned    

Stock
Certificate
Nos.    

No. of
Shares on
Certificate  

23. Veterinary Centers of America-Texas, Inc.

  TX     100 %    N/A   Common   Voting     100      $ .001      Vicar
Operating, Inc.     100        2        100   

24. Vicar Operating, Inc.

  DE     100 %    N/A   Common   Voting     100      $ .001      VCA Inc.    
100        3        100   

Domestic Partnerships and LLCs

 



Entity Name

  



Entity Type

  


Jurisdiction of
Organization

   % of
Interest
Owned    



Interest Holder

1. ASC Yonkers Management, LLC

   Limited Liability Company    NY      82.5 %    VCA of New York, Inc.

2. CAPNA CA GP, LLC

   Limited Liability Company    DE      100 %    Companion Animal Practices
North America, LLC

3. CAPNA California, L.P.

   Limited Partnership    CA      99.99 %    Companion Animal Practices North
America, LLC            0.01 %    CAPNA CA GP, LLC

4. Companion Animal Practices North America, LLC

   Limited Liability Company    DE      80 %    VCA Animal Hospitals, Inc.

5. Edgebrook Animal Hospital, LP

   Limited Partnership    CA      80 %    Edgebrook, Inc.

6. VCA Acacia Animal Health Center, LP

   Limited Partnership    CA      85 %    VCA Animal Hospitals, Inc.

7. VCA Academy Animal Hospital, LP

   Limited Partnership    CA      80 %    VCA Animal Hospitals, Inc.



--------------------------------------------------------------------------------



Entity Name

  



Entity Type

  


Jurisdiction of
Organization

   % of
Interest
Owned    



Interest Holder

8. VCA Albany Animal Hospital, LP

   Limited Partnership    CA      70 %    Albany Veterinary Clinic

9. VCA Animal Hospitals-Texas, L.P.

   Limited Partnership    TX      75 %    Veterinary Centers of America-Texas,
Inc.

10. VCA Animal Medical Center, LP

   Limited Partnership    CA      80 %    VCA Animal Hospitals, Inc.

11. VCA Asher Animal Hospital, LP

   Limited Partnership    CA      80 %    VCA - Asher, Inc.

12. VCA Associates Animal Hospital, L.P.

   Limited Partnership    CA      75 %    Associates In Pet Care, Inc.

13. VCA Black Mountain Animal Hospital, L.P.

   Limited Partnership    CA      75 %    Pets’ Rx, Inc.

14. VCA Cairo Animal Hospital, LP

   Limited Partnership    CA      80 %    VCA Animal Hospitals, Inc.

15. VCA Companion Animal Hospital, L.P.

   Limited Partnership    CA      80 %    VCA Animal Hospitals, Inc.

16. VCA Glasgow Animal Hospital, L.P.

   Limited Partnership    CA      80 %    VCA Animal Hospitals, Inc.

17. VCA Heritage Animal Hospital, L.P.

   Limited Partnership    CA      80 %    VCA Animal Hospitals, Inc.

18. VCA Lakewood Animal Hospital (Cerritos), LP

   Limited Partnership    CA      80 %    VCA Animal Hospitals, Inc.



--------------------------------------------------------------------------------



Entity Name

  



Entity Type

  


Jurisdiction of
Organization

   % of
Interest
Owned    



Interest Holder

19. VCA Los Angeles Veterinary Specialists, LP

   Limited Partnership    CA      50.1 %    VCA Animal Hospitals, Inc.

20. VCA Madera Pet Hospital, LP

   Limited Partnership    CA      80 %    VCA Animal Hospitals, Inc.

21. VCA Metroplex Animal Hospital, LP

   Limited Partnership    TX      90 %    Veterinary Centers of America-Texas,
Inc.

22. VCA Mill Run Animal Hospital, LP

   Limited Partnership    CA      95 %    Animal Care Center at Mill Run, Inc.

23. VCA North Academy & Briargate Animal Hospitals, LLC

   Limited Liability Company    DE      80 %    VCA Animal Hospitals, Inc.

24. VCA Orange County Veterinary Specialists, LP

   Limited Partnership    CA      80 %    VCA Animal Hospitals, Inc.

25. VCA Rome Animal Hospital, L.P.

   Limited Partnership    CA      80 %    VCA Animal Hospitals, Inc.

26. VCA San Francisco Veterinary Specialists, LP

   Limited Partnership    CA      90 %    VCA Animal Hospitals, Inc.

27. VCA Saw Mill Animal Hospital, LP

   Limited Partnership    CA      95 %    Animal Care Centers of America, Inc.

28. VCA South County Animal Hospital, LLC

   Limited Liability Company    CA      70 %    South County Veterinary Clinic,
Inc.

29. VCA Valley Oak Veterinary Center, LP

   Limited Partnership    CA      75 %    VCA Animal Hospitals, Inc.

30. VCA Westlake Village Animal Hospital, LP

   Limited Partnership    CA      80 %    VCA Animal Hospitals, Inc.

31. VCA Woodford Animal Hospital, LP

   Limited Partnership    CA      80 %    VCA Animal Hospitals, Inc.



--------------------------------------------------------------------------------

Canadian Corporations

 





Entity Name

 

Jurisdiction
of
Organization  
% of
Voting
Shares
Owned     % of
Non-
Voting
Shares
Owned    




Class of
Stock

 


Voting/Non-
Voting  

Total
Issued
Shares    


Par
Value    




Stockholder

 

Total
Shares
Owned    

Stock
Certificate
Nos.    

No. of
Shares on
Certificate  

1. 1382974 Alberta Ltd.

  AB     50 %      N/A      Class B Voting Common   Voting     1,000       
Associate Veterinary Clinics (1981) Ltd.     1,000       

2. Antech Diagnostics Canada Ltd.

  AB     100 %      N/A      Common   Voting     100        None      VCA Maple
Leaf, Inc.     100        C-1        65                          C-2        35
  

3. Associate Veterinary Clinics (1981) Ltd.

  AB     49 %      100 %    Voting   Voting     1,000        None      VCA
Canada Ventures, Ltd.     490        V-2        490            Special  
Non-Voting     1,083.75        None      VCA Canada Ventures, Ltd.     1,083.75
       S-1        1,083.75   

4. AVC Clinics (British Columbia) Ltd.    

  BC     100 %      N/A      Common   Voting     47        None      Associate
Veterinary Clinics (1981) Ltd.     47        C-1        47   



--------------------------------------------------------------------------------





Entity Name

 

Jurisdiction
of
Organization  
% of
Voting
Shares
Owned     % of
Non-
Voting
Shares
Owned    




Class of
Stock

 


Voting/Non-
Voting  

Total
Issued
Shares    


Par
Value  




Stockholder

 

Total
Shares
Owned    

Stock
Certificate
Nos.  

No. of
Shares on
Certificate

5. Calgary Holistic Veterinary Clinic Ltd.

  AB     50 %      N/A      Class A Voting   Voting     100        Associate
Veterinary Clinics (1981) Ltd.     50       

6. Crowfoot Veterinary Hospital Ltd.

  AB     89 %      N/A      Common   Voting     100        Associate Veterinary
Clinics (1981) Ltd.     89       

7. Groupe Vétéri Médic Inc.

  QC     0 %      90 %    Class A Non-Voting   Non-Voting     100        AVC
Trust     90                Class B Non-Voting   Non-Voting     600        AVC
Trust     540                Class C Non-Voting   Non-Voting     100        AVC
Trust     90                Class F Non-Voting   Non-Voting     3,329,128       
AVC Trust     3,329,128                Class G Non-Voting   Non-Voting    
4,952,886        AVC Trust     4,177,386                Class H Non-Voting  
Non-Voting     2,786,065        AVC Trust     2,634,921                Class I
Non-Voting   Non-Voting     2,310,912        AVC Trust     2,074,651           
    Class J Non-Voting   Non-Voting     525,014        AVC Trust     525,014   
            Class K Non-Voting   Non-Voting     475,046        AVC Trust    
200,046                Class O Non-Voting   Non-Voting     100        AVC Trust
    90       



--------------------------------------------------------------------------------





Entity Name

 

Jurisdiction
of
Organization  
% of
Voting
Shares
Owned     % of
Non-
Voting
Shares
Owned  




Class of
Stock

 


Voting/Non-
Voting  

Total
Issued
Shares    


Par
Value  




Stockholder

 

Total
Shares
Owned    

Stock
Certificate
Nos.  

No. of
Shares on
Certificate

8. Harvest Hills Veterinary Clinic Ltd.

  AB     50 %    N/A   Class A Voting   Voting     2        Associate Veterinary
Clinics (1981) Ltd.     1       

9. MacEwan Veterinary Clinic Ltd.

  AB     50 %    N/A   Class A Voting   Voting     194,440        Associate
Veterinary Clinics (1981) Ltd.     97,220       

10. Mayfield Veterinary Hospital Ltd.

  AB     50 %    N/A   Class A Voting   Voting     1,000        Associate
Veterinary Clinics (1981) Ltd.     500       

11. Mills Haven Veterinary Clinic (2001) Limited

  AB     100 %    100%   Class A Common Voting   Voting     51        Associate
Veterinary Clinics (1981) Ltd.     51                Class B Common Voting  
Voting     49        Associate Veterinary Clinics (1981) Ltd.     49           
    Class G Common Non-Voting   Non-Voting     1        Associate Veterinary
Clinics (1981) Ltd.     1       



--------------------------------------------------------------------------------





Entity Name

 

Jurisdiction
of
Organization  
% of
Voting
Shares
Owned     % of
Non-
Voting
Shares
Owned  




Class of
Stock

 


Voting/Non-
Voting  

Total
Issued
Shares    


Par
Value  




Stockholder

 

Total
Shares
Owned    

Stock
Certificate
Nos.    

No. of
Shares on
Certificate  

12. Royal Oak Veterinary Clinic Ltd.

  AB     50 %    N/A   Class A Voting   Voting     200        Associate
Veterinary Clinics (1981) Ltd.     100       

13. Shawnessy South Pet Hospital Ltd.

  AB     75 %    N/A   Class A Voting   Voting     687        Associate
Veterinary Clinics (1981) Ltd.     515.25       

14. VCA Canada Ventures, Ltd.

  BC     100 %    N/A   Common   Voting     104      None   VCA Maple Leaf, Inc.
    104        1        65                          2        35                 
        5        3                          4        1   

Canadian Trusts

 


Entity Name

  
Entity Type    Jurisdiction of
Organization    % of
Interest
Owned    


Interest Holder

1. AVC Trust

   Trust    QC      100 %    Associate Veterinary Clinics (1981) Ltd.



--------------------------------------------------------------------------------

Schedule 5.11(b)

EXISTING REAL ESTATE ASSETS

[see attached]



--------------------------------------------------------------------------------

SCHEDULE 5.11(B): PART I

OWNED/LEASED LOCATIONS

ANIMAL HOSPITALS

 

AU

 

GRANTOR

 

HOSPITAL NAME

 

LEASED/OWNED

 

ADDRESS

 

CITY

 

ST

  ZIP   COUNTY  

PURCHASE
DATE

 

DEVELOPING
PROPERTY

 

VACANT

 

SUBLEASES

 

COMMENTS

101   VCA Animal Hospitals, Inc.   VCA West Los Angeles Animal Hospital   Leased
  1900 South Sepulveda Blvd   Los Angeles   CA   90025   Los Angeles          
107   VCA Animal Hospitals, Inc.   VCA Santa Anita Animal Hospital   Leased  
245 West Duarte Road   Monrovia   CA   91016   Los Angeles           111   VCA
Real Property Acquisition Corporation   VCA Lakewood Animal Hospital   Leased  
10701 South Street   Cerritos   CA   90703   Los Angeles           Ground Lease
111   VCA Real Property Acquisition Corporation   VCA Lakewood Animal Hospital  
Owned   10701 South Street   Cerritos   CA   90703   Los Angeles         Lease
real property and equipment to the VCA Lakewood partnership   Building Only:
Land is subject to a ground lease 120   VCA Animal Hospitals, Inc.   VCA
Northern Animal Hospital   Leased   2611 W. Northern Ave.   Phoenix   AZ   85051
  Maricopa           121   Pets’ Rx, Inc.   VCA Crocker Animal Hospital   Leased
  475 N. Jackson Ave.   San Jose   CA   95133   Santa Clara           122   VCA
Real Property Acquisition Corporation   VCA Anderson Animal Hospital   Owned  
1285 South Sheridan Blvd.   Lakewood   CO   80232   Jefferson   06/30/90        
124   VCA Real Property Acquisition Corporation   VCA Parkwood Animal Hospital  
Owned   6330 Fallbrook Ave   Woodland Hills   CA   91367   Los Angeles  
07/01/90         126   VCA Real Property Acquisition Corporation   VCA Asher
Animal Hospital   Owned   2505 Hilltop Dr.   Redding   CA   96002   Shasta  
11/30/99       Lease space to Antech lab   127   VCA Real Property Acquisition
Corporation   VCA Wingate Animal Hospital   Owned   9464 E. Caley Ave  
Englewood   CO   80111   Arapahoe   06/15/92       Subleasing attached
residential apartment to employee   128   VCA Real Property Acquisition
Corporation   VCA Mission Animal Hospital   Owned   25 West Mission Rd  
Alhambra   CA   91801   Los Angeles   08/01/99         129   VCA Real Property
Acquisition Corporation   VCA Veterinary Care Animal Hospital and Referral
Center   Owned   9901 Montgomery Blvd.   Albuquerque   NM   87111   Bernalillo  
01/01/93         130   Pets’ Rx, Inc.   VCA Wyoming Animal Hospital   Leased  
2740 Wyoming Boulevard NE   Albuquerque   NM   87111   Bernalillo           131
  VCA Real Property Acquisition Corporation   Parking Lease: Berwyn #131   Owned
  2829 South Harlem Ave   Berwyn   IL   60402   Cook           131   VCA Animal
Hospitals, Inc.   VCA Berwyn Animal Hospital   Leased   2845 South Harlem Ave  
Berwyn   IL   60402   Cook           132   VCA Real Property Acquisition
Corporation   VCA Rossmoor-El Dorado Animal Hospital   Owned   10832 Los
Alamitos Blvd   Los Alamitos   CA   90720   Orange   07/02/15         133   VCA
Animal Hospitals, Inc.   VCA West Mesa Animal Hospital   Leased   2611 Coors
Blvd. NW, Suite B   Albuquerque   NM   87120   Bernalillo           134   VCA
Animal Hospitals, Inc.   VCA Howell Branch Animal Hospital   Leased   1401
Howell Branch Rd   Winter Park   FL   32789   Orange           135   VCA Real
Property Acquisition Corporation   VCA Cacoosing Animal Hospital   Owned   5100
Penn Ave.   Wernersville   PA   19565   Berks   08/30/10         137   VCA Real
Property Acquisition Corporation   VCA Companion Animal Hospital   Owned   2133
Eureka Way   Redding   CA   96001   Shasta   02/28/01         138   VCA Animal
Hospitals, Inc.   VCA Detwiler Animal Hospital   Leased   22 Kenhorst Blvd.  
Reading   PA   19607   Berks           139   VCA Animal Hospitals, Inc.   VCA
Bay Area Animal Hospital   Owned   4501 Shattuck Avenue   Oakland   CA   94609  
Alameda   07/01/99         140   VCA Real Property Acquisition Corporation   VCA
Albany Animal Hospital   Owned   1550 Solano Avenue   Albany   CA   94707  
Alameda   10/09/09         141   VCA Animal Hospitals, Inc.   VCA Animal
Hospital (Burbank)   Leased   2723 West Olive   Burbank   CA   91505   Los
Angeles           142   Pets’ Rx, Inc.   VCA Lakeside Animal Hospital   Owned  
42160 North Shore Dr.   Big Bear City   CA   92314   San
Bernardino   01/29/98         145   VCA Animal Hospitals, Inc.   Vacant
Property: Tampa Bay #145   Owned   8501 La Due Lane   Tampa   FL   33614  
Hillsborough   01/18/95     X     Former site of Tampa Bay #145; hospital closed
05/01/2016 146   VCA Real Property Acquisition Corporation   VCA Lewis Animal
Hospital   Owned   10665 Route 108   Columbia   MD   21044   Howard   03/18/10  
      147   VCA Animal Hospitals, Inc.   VCA Sinking Spring Animal Hospital  
Leased   21 Green Valley Road   Sinking Spring   PA   19608   Berks          
148   VCA Animal Hospitals, Inc.   VCA Lewelling Animal Hospital   Leased   525
Lewelling Blvd.   San Leandro   CA   94579   Alameda           149   VCA Real
Property Acquisition Corporation   VCA South County Animal Hospital   Owned  
205 El Camino Real   Arroyo Grande   CA   93420   San Luis
Obispo   03/31/10         150   VCA Real Property Acquisition Corporation   VCA
Alpine Animal Hospital   Owned   12531 Old Seward Highway   Anchorage   AK  
99515   Anchorage           151   Pets’ Rx, Inc.   VCA Eagle River Animal
Hospital   Leased   11710 Business Boulevard   Eagle River   AK   99577  
Anchorage           152   VCA Real Property Acquisition Corporation   VCA
Miller-Robertson Animal Hospital   Owned   8807 Melrose Ave   Los Angeles   CA  
90069   Los Angeles   08/06/12         153   VCA Real Property Acquisition
Corporation   VCA Marina Animal Hospital   Owned   2506 Lincoln Blvd.   Venice  
CA   90291   Los Angeles   10/10/95         154   VCA Real Property Acquisition
Corporation   VCA South Shore (Weymouth) Animal Hospital   Owned   595 Columbian
Street   South Weymouth   MA   02190   Norfolk   04/01/96         156   VCA
Animal Hospitals, Inc.   VCA South Shore (Quincy) Animal Hospital   Leased   579
Adams Street   Quincy   MA   02169   Norfolk           159   Pets’ Rx, Inc.  
VCA All Pet Animal Hospital/Taylorsville   Leased   2530 West 4700 South  
Taylorsville   UT   84129   Salt Lake           160   VCA Animal Hospitals, Inc.
  VCA Castle Shannon Animal Hospital   Leased   3610 Library Rd.   Pittsburgh  
PA   15234   Allegheny           162   VCA Animal Hospitals, Inc.   VCA Fox
Chapel Animal Hospital   Leased   1152 Freeport Road   Pittsburgh   PA   15238  
Allegheny           163   VCA Animal Hospitals, Inc.   VCA East Anchorage Animal
Hospital   Leased   2639 Boniface Pkwy.   Anchorage   AK   99504   Anchorage    
      164   VCA Animal Hospitals, Inc.   VCA Greater Savannah Animal Hospital  
Owned   1350 E. Derenne Ave   Savannah   GA   31406   Chatham           165  
Pets’ Rx, Inc.   VCA Kaneohe Animal Hospital   Leased   45-608 Kamehameha Hwy  
Kaneohe   HI   96744   Honolulu         Subleasing 2 separate spaces for Antech
Lab and groomer’s facility.   166   VCA Animal Hospitals, Inc.   VCA Elkton
Animal Hospital   Leased   400 W. Pulaski Hwy   Elkton   MD   21921   Cecil    
      167   VCA Animal Hospitals, Inc.   VCA Glasgow Animal Hospital   Leased  
650 Peoples’ Plaza   Newark   DE   19702   New Castle           168   VCA Animal
Hospitals, Inc.   VCA Conewago Animal Hospital   Owned   3002 Hanover Pike  
Hanover   PA   17331   York           181   VCA Animal Hospitals, Inc.   VCA
Veterinary Referral Associates   Leased   500 Perry Parkway   Gaithersburg   MD
  20877   Montgomery        

Subleasing space to Chesapeake Veterinary

Cardiology Associates

  183   Pets’ Rx, Inc.   VCA Clarmar Animal Hospital   Leased   20805 Hawthorne
Blvd   Torrance   CA   90503   Los Angeles           184   VCA Animal Hospitals,
Inc.   VCA Rotherwood Animal Hospital   Leased   78 Winchester Street   Newton  
MA   02461   Middlesex           185   VCA Animal Hospitals, Inc.   VCA
Northboro Animal Hospital   Leased   286 West Main St.   Northboro   MA   01532
  Worcester           187   VCA Animal Hospitals, Inc.   VCA Beacon Hill Cat
Hospital   Leased   6610 Richmond Highway   Alexandria   VA   22306   Fairfax  
        188   VCA Real Property Acquisition Corporation   VCA Old Town Animal
Hospital   Owned   411-425 N. Henry Street   Alexandria   VA   22314  
Alexandria   09/04/14         189   VCA Real Property Acquisition Corporation  
VCA North Rockville Animal Hospital   Owned   1390 East Gude Drive   Rockville  
MD   20850   Montgomery   06/01/96         190   VCA Real Property Acquisition
Corporation   VCA Lake Shore Animal Hospital   Owned   960 West Chicago Avenue  
Chicago   IL   60622   Cook   08/23/04         191   VCA Animal Hospitals, Inc.
  VCA Animal Care Center   Leased   1228 West Little Creek Road   Norfolk   VA  
23505   Norfolk City           201   Pets’ Rx, Inc.   VCA Orchard Plaza Animal
Hospital   Leased   5841 Cottle Road   San Jose   CA   95123   Santa Clara      
    202   Pets’ Rx, Inc.   VCA Animal Hospital of Los Gatos   Leased   524 N.
Santa Cruz Ave.   Los Gatos   CA   95030   Santa Clara           203   Pets’ Rx,
Inc.   VCA Vets & Pets Animal Hospital   Leased   3345 El Camino Real   Santa
Clara   CA   95051   Santa Clara           204   Pets’ Rx, Inc.   VCA Blossom
Hill Animal Hospital   Leased   955 Blossom Hill Road   San Jose   CA   95123  
Santa Clara           205   Pets’ Rx, Inc.   VCA Winchester Animal Hospital  
Leased   2110 S. Winchester Blvd.   Campbell   CA   95008   Santa Clara        
  207   Pets’ Rx, Inc.   VCA Almaden Valley Animal Hospital   Leased   15790
Almaden Expressway   San Jose   CA   95120   Santa Clara           212   Pets’
Rx, Inc.   VCA Spring Mountain Animal Hospital   Owned   5590 W. Spring Mountain
Road   Las Vegas   NV   89146   Clark           213   VCA Inc.   VCA Black
Mountain Animal Hospital   Leased   400 College Drive, Suite A   Henderson   NV
  89015   Clark           214   Pets’ Rx, Inc.   VCA Nellis Animal Hospital  
Owned   20 North Nellis Blvd.   Las Vegas   NV   89110   Clark           215  
Pets’ Rx, Inc.   VCA Decatur Animal Hospital   Owned   1117 N. Decatur Blvd.  
Las Vegas   NV   89108   Clark           250   VCA Real Property Acquisition
Corporation   Vacant Property: Channahon #250   Owned   24725 West Eames Street
  Channahon   IL   60410   Will   09/28/01     X     Former site of Channahon
#250; hospital closed 05/01/2016

 

Page 1 of 10



--------------------------------------------------------------------------------

AU

 

GRANTOR

 

HOSPITAL NAME

 

LEASED/OWNED

 

ADDRESS

 

CITY

 

ST

  ZIP   COUNTY  

PURCHASE
DATE

 

DEVELOPING
PROPERTY

 

VACANT

 

SUBLEASES

 

COMMENTS

251   VCA Real Property Acquisition Corporation   VCA Joliet Animal Hospital  
Owned   220 N. Hammes   Joliet   IL   60435   Will   07/18/99         252   VCA
Real Property Acquisition Corporation   Vacant Property: Bolingbrook #252  
Owned   570 Concord Ln.   Bolingbrook   IL   60440   Will   07/01/99     X    
Former site of Bolingbrook #252; hospital relocated 06/01/15 252   VCA Animal
Hospitals, Inc.   VCA Bolingbrook Animal Hospital   Leased   475 N. Bolingbrook
Drive   Bolingbrook   IL   60440   Will           253   VCA Real Property
Acquisition Corporation   VCA Burbank Animal Hospital   Owned   6161 West 79th
St.   Burbank   IL   60459   Cook   07/01/99         255   VCA Real Property
Acquisition Corporation   VCA Naper Ridge Animal Hospital   Owned   987
Maplefield Rd.   Naperville   IL   60565   DuPage   12/10/08         257   Pets’
Rx, Inc.   Parking Lease: VCA LaGrange Park Animal Hospital   Leased   31st
Street near Beach Ave.   LaGrange Park   IL   60526   Cook           Parking
Lease 257   Pets’ Rx, Inc.   VCA LaGrange Park Animal Hospital   Leased   905 E.
31st St.   LaGrange Park   IL   60526   Cook           259   VCA Real Property
Acquisition Corporation   VCA Chicago North Animal Hospital   Owned   3631 N.
Elston Ave.   Chicago   IL   60618   Cook         Subleasing 3 attached
residential apartments to employees   262   VCA Animal Hospitals, Inc.   VCA
Franklin Park Animal Hospital   Leased   9846 West Grand Ave.   Franklin Park  
IL   60131   Cook           264   VCA Real Property Acquisition Corporation  
VCA Noyes Animal Hospital   Owned   710 Northwest Highway   Fox River Grove   IL
  60021   McHenry   01/24/13         271   VCA Animal Hospitals, Inc.   VCA
Midpark Animal Hospital   Leased   6611 Smith Rd.   Middleburg Heights   OH  
44130   Cuyahoga           278   VCA Animal Hospitals, Inc.   VCA St. Clair
Shores Animal Hospital   Leased   25101 Harper   St. Clair Shores   MI   48081  
Macomb           282   VCA Animal Hospitals, Inc.   VCA Clinton Township Animal
Hospital   Leased   40696 Garfield   Clinton Township   MI   48038   Macomb    
      284   VCA Real Property Acquisition Corporation   VCA Allen Park Animal
Hospital   Owned   5401 Allen Road   Allen Park   MI   48101   Wayne   12/13/05
        286   VCA Animal Hospitals, Inc.   VCA Farmington Hills Animal Hospital
  Leased   31555 West 13 Mile Rd.   Farmington Hills   MI   48334   Oakland    
      290   VCA Animal Hospitals, Inc.   VCA Animal Hospital of Garden City  
Owned   2085 Inkster Rd.   Garden City   MI   48135   Wayne           293   VCA
Animal Hospitals, Inc.   VCA Southland Animal Hospital   Owned   20224 Eureka
Rd.   Taylor   MI   48180   Wayne           296   VCA Real Property Acquisition
Corporation   VCA Village Park Animal Hospital   Owned   15018 Greyhound Ct.  
Carmel   IN   46032   Hamilton   07/23/98         297   VCA Animal Hospitals,
Inc.   VCA West 86th St. Animal Hospital   Owned   4030 West 86th St.  
Indianapolis   IN   46268   Marion           298   VCA Real Property Acquisition
Corporation   Vacant Property: Beech Grove #298   Owned   4960 S. Emerson Avenue
  Indianapolis   IN   46203   Marion   04/13/11     X     Former site of Beech
Grove #298 298   VCA Animal Hospitals, Inc.   VCA Beech Grove Animal Hospital  
Leased   4902 Emerson Ave.   Indianapolis   IN   46203   Marion           299  
VCA Real Property Acquisition Corporation   VCA Cross Pointe Animal Hospital  
Owned   9790 Lantern Road   Fishers   IN   46037   Hamilton   01/23/98        
303   VCA Animal Hospitals, Inc.   VCA Eagle Park Animal Hospital   Leased  
1008 West Oak St.   Zionsville   IN   46077   Boone           306   VCA Real
Property Acquisition Corporation   VCA Westerville East Animal Hospital   Owned
  6283 Sunbury Rd.   Westerville   OH   43081   Franklin   09/01/98         307
  VCA Animal Hospitals, Inc.   VCA Westboro Animal Hospital   Leased   155
Turnpike Rd. Route 9   Westboro   MA   01581   Worcester           309   VCA
Animal Hospitals, Inc.   VCA Wakefield Animal Hospital   Leased   19 Main St.  
Wakefield   MA   01880   Middlesex         Subleasing space to Radiocat.   310  
VCA Animal Hospitals, Inc.   VCA Dudley Avenue Animal Hospital   Leased   3200
Dudley Ave.   Parkersburg   WV   26101   Wood           312   VCA Animal
Hospitals, Inc.   VCA Newark Animal Hospital   Owned   1360 Marrows Rd.   Newark
  DE   9711-545   New Castle   05/01/99         314   VCA Animal Hospitals, Inc.
  VCA Delmarva Animal Hospital   Owned   10311 Old Ocean City Boulevard   Berlin
  MD   21811   Worcester   07/28/01       Subleasing attached apartment to
day-care                           facility; month-to-month   316   VCA Real
Property Acquisition Corporation   Edgebrook Animal Hospital   Owned   777
Helmetta Blvd.   East Brunswick   NJ   08816   Middlesex   12/28/00         323
  VCA Animal Hospitals, Inc.   Vacant Property: Palm Beach County #323   Owned  
3401 2nd Ave N.   Lake Worth   FL   33461   Palm Beach       X     Former site
of Palm Beach County #323; merged into Simmons                           #988
11/01/14 324   VCA Real Property Acquisition Corporation   VCA Hillsboro Animal
Hospital   Owned   5619 Regency Lakes Blvd.   Coconut Creek   FL   33073  
Broward   10/11/13         325   VCA Animal Hospitals, Inc.   VCA Stirling
Square Animal Hospital   Leased   3000 Stirling Road, Unit 132   Hollywood   FL
  33021   Broward           329   VCA Animal Hospitals, Inc.   VCA Rock Creek
Animal Hospital   Leased   9399 Sheridan Street   Cooper City   FL   33024  
Broward           334   VCA Animal Hospitals, Inc.   VCA Friendship Pompano
Animal Hospital   Leased   415 S. Federal Highway   Pompano Beach   FL   33062  
Broward           336   VCA Animal Hospitals, Inc.   VCA Neshaminy Animal
Hospital   Leased   4197 Bristol Road   Oakford   PA   19053   Bucks          
338   VCA Animal Hospitals, Inc.   Vacant Property: Squire #338   Leased   15222
Marlboro Pike   Upper Marlboro   MD   20772   Prince
Georges       X     Former site of Squire #338; hospital closed 04/30/15; Lease
                          expires 10/31/16 339   Veterinary Centers of
America-Texas, Inc.   VCA Beltline East Animal Hospital   Leased   2555 North
Beltline Road   Sunnyvale   TX   75182   Dallas           341   Veterinary
Centers of America-Texas, Inc.   VCA Spring Animal Hospital   Owned   1811
Spring Cypress   Spring   TX   77388   Harris           342   Veterinary Centers
of America-Texas, Inc.   VCA Spring Branch Animal Hospital   Owned   10109 Long
Point Road   Houston   TX   77043   Harris           343   VCA Real Property
Acquisition Corporation   VCA Woodlands Animal Hospital   Owned   428 Rayford
Road   Spring   TX   77386   Montgomery   01/12/07         344   VCA Animal
Hospitals, Inc.   VCA A Breed Apart Animal Hospital   Leased   777 S. Arroyo
Parkway, Suite 106   Pasadena   CA   91105   Los Angeles           345  
Veterinary Centers of America-Texas, Inc.   VCA Lakewood Animal Hospital  
Leased   6363 Richmond Avenue   Dallas   TX   75214   Dallas           346  
Pets’ Rx, Inc.   VCA 80 Dodge Animal Hospital   Leased   8022 West Dodge Road  
Omaha   NE   68114   Douglas                                     347   Vicar
Operating, Inc.   Vacant Property: Loop 12 #347   Owned   3607 N. Buckner
Boulevard   Dallas   TX   75228   Dallas       X    

Former site of Loop 12 #347; merged into Beltline East #339

11/21/14

348   VCA Animal Hospitals, Inc.   VCA Northside Animal Hospital   Leased   21
Padanaram Road   Danbury   CT   06811   Fairfield           349   VCA Animal
Hospitals, Inc.   VCA Animal Hospital of Santa Cruz   Leased   815 Mission
Street   Santa Cruz   CA   95060   Santa Cruz           350   Veterinary Centers
of America-Texas, Inc.   VCA Sandy Lake Animal Hospital   Leased   107 Samuel
Blvd.   Coppell   TX   75019   Dallas           351   VCA Real Property
Acquisition Corporation   VCA Cat Hospital of Philadelphia   Owned   226 S. 20th
Street   Philadelphia   PA   19103   Philadelphia   07/23/97         353   VCA
of New York, Inc.   Manhattan Veterinary Group   Leased   240 East 80th Street  
New York   NY   10021   New York           355   VCA Real Property Acquisition
Corporation   VCA Bering Sea Animal Hospital   Owned   1347 East 74th Avenue  
Anchorage   AK   99518   Anchorage           356   VCA Real Property Acquisition
Corporation   Freehold Animal Hospital   Owned   3700 Route 9 South   Freehold  
NJ   07728   Monmouth   11/01/97         357   VCA Animal Hospitals, Inc.   VCA
Coast Animal Hospital   Leased   1560 Pacific Coast Highway   Hermosa Beach   CA
  90254   Los Angeles           358   VCA Real Property Acquisition Corporation
  Shrewsbury Animal Hospital   Owned   1008 Shrewsbury Avenue   Tinton Falls  
NJ   07724   Monmouth   03/05/10         359   VCA Animal Hospitals, Inc.  
Foster Animal Hospital   Leased   1347 Broad Street   Clifton   NJ   07013  
Passaic           360   VCA Animal Hospitals, Inc.   VCA Valley Animal Hospital
  Leased   39 Patria Road   South Windsor   CT   06074   South
Windsor           361   VCA Animal Hospitals, Inc.   VCA Kennel Club Resort &
Spa   Leased   3301 Fujita Street   Torrance   CA   90505   Los Angeles        
  362   VCA Animal Hospitals, Inc.   VCA Arden Animal Hospital   Owned   407
West Arden Avenue   Glendale   CA   1203-110   Los Angeles   05/01/08        
363   VCA Real Property Acquisition Corporation   VCA Northside Animal Hospital
  Owned   185 Mikron Road   Bethlehem   PA   18020   Lehigh   05/06/98        
364   VCA Real Property Acquisition Corporation   Twin Rivers Animal Hospital  
Owned   650 Route 33 East   East Windsor   NJ   08520   Mercer   07/01/98      
  365   VCA Real Property Acquisition Corporation   VCA Spanish River Animal
Hospital   Owned   180 W. Spanish River Boulevard   Boca Raton   FL   33431  
Palm Beach   07/23/98         366   VCA Real Property Acquisition Corporation  
VCA Emergency Animal Hospital & Referral Ctr.   Owned   2317 Hotel Circle South
  San Diego   CA   92108   San Diego   08/17/98         367   VCA Real Property
Acquisition Corporation   VCA Highlands Animal Hospital   Owned   25011 Lee
Highway   Abingdon   VA   24211   Washington   11/16/98         370   VCA Animal
Hospitals, Inc.   VCA East Colonial Animal Hospital   Leased   7424 E. Colonial
Drive   Orlando   FL   32807   Orange           371   VCA Animal Hospitals, Inc.
  Closter Animal Hospital   Leased   137 Piermont Road   Closter   NJ   07624  
Bergen           372   VCA Missouri, Inc.   VCA All Creatures Animal Hospital  
Leased   2205 Highway K   O’Fallon   MO   63368   St. Charles           373  
Pets’ Rx, Inc.   Aldrich Animal Hospital   Owned   537 Sunrise Highway   West
Babylon   NY   11704   Suffolk           374   Pets’ Rx, Inc.   Allenwood Animal
Hospital   Owned   3002 Atlantic Avenue   Allenwood   NJ   08720   Monmouth  
12/18/08         375   VCA Real Property Acquisition Corporation   Bayview
Animal Hospital   Owned   574 Fischer Boulevard   Toms River   NJ   08753  
Ocean   03/01/07         377   Pets’ Rx, Inc.   East Islip Animal Hospital  
Leased   700 Main Street   Islip   NY   11751   Suffolk          

 

Page 2 of 10



--------------------------------------------------------------------------------

AU

 

GRANTOR

 

HOSPITAL NAME

 

LEASED/OWNED

 

ADDRESS

 

CITY

 

ST

  ZIP   COUNTY  

PURCHASE
DATE

 

DEVELOPING
PROPERTY

 

VACANT

 

SUBLEASES

 

COMMENTS

378   Pets’ Rx, Inc.   Gateway Animal Hospital   Leased   4236 Hylan Boulevard  
Staten Island   NY   10312   Richmond           380   Pets’ Rx, Inc.   Oakdale
Animal Hospital   Leased   1191 Montauk Highway   Oakdale   NY   11769   Suffolk
          381   VCA Real Property Acquisition Corporation   Rosebank Animal
Hospital   Owned   1230 Bay Street   Staten Island   NY   10305   Richmond  
12/28/00         382   Pets’ Rx, Inc.   South Shore Animal Hospital   Owned  
125 New Dorp Lane   Staten Island   NY   10306   Richmond   12/28/00         383
  Pets’ Rx, Inc.   Southgate Animal Hospital   Owned   1015 Montauk Highway  
Copiague   NY   11726   Suffolk           384   Pets’ Rx, Inc.   Staten Island
Animal Hospital   Leased   640 Willowbrook Road   Staten Island   NY   10314  
Richmond           385   Pets’ Rx, Inc.   Sunrise Veterinary Group   Leased  
521 Sunrise Highway   West Islip   NY   11795   Suffolk           387   Pets’
Rx, Inc.   Village Animal Hospital   Leased   6 Weaver Street   Larchmont   NY  
10538   Westchester           388   VCA Animal Hospitals, Inc.   New York
Veterinary Hospital   Leased   150 E. 74th Street   New York   NY   10021   New
York           390   VCA Animal Hospitals, Inc.   Animal General of East Norwich
  Leased   6320 Route 25A   East Norwich   NY   11732   Nassau           393  
VCA Real Property Acquisition Corporation   VCA Aurora Animal Hospital   Owned  
2600 West Galena Blvd.   Aurora   IL   60506   DuPage   12/28/02         394  
VCA Real Property Acquisition Corporation   VCA Worth Animal Hospital   Owned  
7727 West 111th Street   Palos Hills   IL   60465   Cook   09/22/09         395
  VCA Animal Hospitals, Inc.   VCA La Mirada Animal Hospital   Leased   13914
East Rosecrans Avenue   Santa Fe Springs   CA   90670   Los
Angeles           396   VCA Animal Hospitals, Inc.   VCA Triangle Tower Animal
Hospital   Leased   1300 Corporation Parkway   Raleigh   NC   27610   Wake      
    398   VCA Animal Hospitals, Inc.   VCA MacArthur Animal Hospital   Leased  
4832 MacArthur Blvd. N.W.   Washington   DC   20007   DC           400  
Veterinary Centers of America-Texas, Inc.   VCA Bedford Meadows Animal Hospital
  Leased   2209 Harwood Road   Bedford   TX   76021   Tarrant           401  
VCA Animal Hospitals, Inc.   VCA Palmetto Animal Hospital   Leased   4808 Hwy.
501   Myrtle Beach   SC   29579   Horry           402   VCA Animal Hospitals,
Inc.   County Animal Clinic   Leased   1574 Central Park Avenue   Yonkers   NY  
10710   Westchester           406   VCA Alabama, Inc.   VCA Becker Animal
Hospital   Leased   1901 27th Avenue South   Homewood   AL   35209   Jefferson  
        409   VCA of New York, Inc.   Blue Point-Bayport Animal Hospital  
Leased   765 Montauk Hwy.   Bayport   NY   11705   Suffolk           410   VCA
Animal Hospitals, Inc.   VCA New London Animal Hospital   Leased   122 Cross
Road   Waterford   CT   06385   New
London           411   VCA Animal Hospitals, Inc.   Oneida Animal Hospital  
Leased   101 Genesee Street   Oneida   NY   13421   Madison           412   VCA
Real Property Acquisition Corporation   VCA Airline Animal Hospital   Owned  
5105 Airline Drive   Metairie   LA   70001   Jefferson   12/28/02         413  
VCA of New York, Inc.   Glen Animal Hospital   Leased   209 Glen Cove Avenue  
Sea Cliff   NY   11579   Nassau           414   VCA Real Property Acquisition
Corporation   VCA Dover Animal Hospital   Owned   1151 South Governors Avenue  
Dover   DE   19904   Kent   07/17/14         416   VCA of New York, Inc.   Shop
City Animal Hospital   Leased   105 Shop City Plaza   Syracuse   NY   13206  
Onondaga           417   Veterinary Centers of America-Texas, Inc.   VCA Lake
Jackson Animal Hospital   Leased   210 That Way   Lake Jackson   TX   77566  
Brazoria           418   VCA Animal Hospitals, Inc.   Rome Animal Hospital  
Leased   6161 Lamphear Road   Rome   NY   13440   Oneida           419   VCA
Animal Hospitals, Inc.   Queen Village Animal Hospital   Leased   46 Mexico
Street   Camden   NY   13316   Oneida           Combined lease with #418 422  
VCA Animal Hospitals, Inc.   VCA Hillcrest Animal Hospital   Leased   246 West
Washington Street   San Diego   CA   92103   San Diego           423   VCA
Animal Hospitals, Inc.   VCA Main Street Animal Hospital   Leased   2773 Main
Street   San Diego   CA   92113   San Diego           425   VCA Animal
Hospitals, Inc.   VCA Angel Animal Hospital   Leased   3537 30th Street   San
Diego   CA   92104   San Diego           426   VCA Real Property Acquisition
Corporation   VCA Kirkwood Animal Hospital   Owned   1501 Kirkwood Hwy   Newark
  DE   19711   New Castle   11/30/00         427   VCA Real Property Acquisition
Corporation   VCA Southeast Area Animal Hospital   Owned   9801 East Iliff
Avenue   Denver   CO   80231   Arapahoe   11/28/00         428   VCA Animal
Hospitals, Inc.   VCA Grossmont Animal Hospital   Leased   8274 Parkway Drive
#106   La Mesa   CA   91942   San Diego           429   VCA Real Property
Acquisition Corporation   VCA Battle Ground Animal Hospital   Owned   3314 W.
Main Street   Battle Ground   WA   98604   Clark   03/09/12         430   VCA
Real Property Acquisition Corporation   VCA Central Animal Hospital   Owned  
281 North Central Avenue   Upland   CA   91786   San
Bernardino   02/28/01         431   VCA Real Property Acquisition Corporation  
VCA Cedar View Animal Hospital   Owned   7545 147th Street   Apple Valley   MN  
55124   Dakota   06/15/11         433   Associates in Pet Care, Inc.   VCA
Associates in Pet Care Animal Hospital   Leased   918 West Sunset Drive  
Waukesha   WI   53189   Waukesha           Lease includes #435 Best Care Motel
434   VCA Real Property Acquisition Corporation   Developing Property: Delaware
Valley #434   Owned   183 (B) Bristol Oxford Valley Road   Falls Township   PA  
  Bucks   12/01/15         434   VCA Animal Hospitals, Inc.   VCA Delaware
Valley Animal Hospital   Leased   266 Lincoln Highway   Fairless Hills   PA  
19030   Bucks           437   VCA Animal Hospitals, Inc.   VCA Heritage Animal
Hospital   Leased   2101 N. Dunlap Ave   Savoy   IL   61874   Champaign        
  439   Toms River Veterinary Hospital, Inc.   Toms River Animal Hospital  
Leased   769 Route 37 West   Toms River   NJ   08755   Ocean           440   VCA
Animal Hospitals, Inc.   VCA Feist Animal Hospital   Leased   1430 Marshall
Avenue   St. Paul   MN   55104   Ramsey           441   VCA Animal Hospitals,
Inc.   VCA All Pets Animal Hospital Boulder   Leased   5290 Manhattan Circle  
Boulder   CO   80303   Boulder           442   VCA Animal Hospitals, Inc.   VCA
All Pets Animal Hospital Lafayette   Leased   805 South Public Road   Lafayette
  CO   80026   Boulder           444   VCA Animal Hospitals, Inc.   VCA Animal
Medical Center of Omaha   Leased   2323 South 64th Avenue   Omaha   NE   68106  
Douglas         Sublease to dermatologist   445   VCA Animal Hospitals, Inc.  
VCA Animal Medical Center of Tucson   Leased   2661 North 1st Avenue   Tucson  
AZ   85719   Pima           446   Veterinary Centers of America-Texas, Inc.  
VCA Pet Doctor Animal Hospital   Leased   1421 East Spring Valley Road  
Richardson   TX   5081-
534Dallas             448   VCA Animal Hospitals, Inc.   VCA Companion Care
Animal Hospital   Leased   1501 North Sixth Street   Wausau   WI   54403  
Marathon           450   VCA Animal Hospitals, Inc.   VCA Tanglewood Animal
Hospital   Leased   2110 Slaughter Lane, Suite 120   Austin   TX   78748  
Travis           452   VCA Animal Hospitals, Inc.   VCA El Mirage Animal
Hospital   Leased   12850 West Elm Street   Surprise   AZ   85378   Maricopa    
      454   VCA Real Property Acquisition Corporation   VCA Preston Park Animal
Hospital   Owned   18770 Preston Road   Dallas   TX   75252   Collin   07/14/08
        Building Only: Land is subject to a ground lease 454   Vicar Operating,
Inc.   VCA Preston Park Animal Hospital   Leased   18770 Preston Road   Dallas  
TX   75252   Collin           Ground Lease 456   VCA Animal Hospitals, Inc.  
VCA Alaska Pet Care Animal Hospital   Leased   3900 Lake Otis Parkway  
Anchorage   AK   99508   Anchorage           458   VCA Animal Hospitals, Inc.  
VCA Elliot Park Animal Hospital   Leased   1700 East Elliot Road, Suite 19  
Tempe   AZ   85284   Maricopa           460   VCA Animal Hospitals, Inc.   VCA
Mission San Jose Animal Hospital   Leased   1500 Washington Blvd.   Fremont   CA
  94539   Alameda           461   VCA Animal Hospitals, Inc.   VCA White Lake
Animal Hospital   Leased   7404 East Highland Road   White Lake   MI   48383  
Oakland           463   VCA Animal Hospitals, Inc.   VCA Silver Lake Animal
Hospital   Leased   10726 19th Avenue S.E.   Everett   WA   98208   Snohomish  
        465   VCA Animal Hospitals, Inc.   VCA Misener-Holley Animal Hospital  
Leased   1545 Devon Avenue   Chicago   IL   60660   Cook           468   VCA
Animal Hospitals, Inc.   VCA University Animal Hospital   Leased   2728 Woodlawn
Drive   Honolulu   HI   96822   Honolulu           469   VCA Real Property
Acquisition Corporation   VCA West Shore Animal Hospital   Owned   719 Limekiln
Road   New Cumberland   PA   17070   Cumberland   01/17/14       Leasing space
to New Life Holistic Veterinary Care   470   VCA Animal Hospitals, Inc.   VCA
Ocean Beach Animal Hospital   Leased   4011 Ocean Beach Highway   Longview   WA
  98632   Cowlitz           471   VCA Real Property Acquisition Corporation  
Vetco Animal Hospital   Owned   1565 Route 206   Tabernacle   NJ   08088  
Burlington   02/28/03         472   VCA Animal Hospitals, Inc.   VCA Brown
Animal Hospital   Leased   8 Calkins Court   South Burlington   VT   05403  
Chittenden           473   VCA Animal Hospitals, Inc.   VCA West Bernardo Animal
Hospital   Leased   11605 Duenda Road, Suite D   San Diego   CA   92127   San
Diego           474   VCA Animal Hospitals, Inc.   VCA Arrighetti Animal
Hospital   Leased   1882 Plaza del Sur Drive   Santa Fe   NM   87505   Santa Fe
          475   VCA Animal Hospitals, Inc.   VCA Mountain View Animal Hospital  
Leased   9812 North 7th Street   Phoenix   AZ   85020   Maricopa           476  
VCA Animal Hospitals, Inc.   VCA Promenade Animal Hospital   Leased   4678 North
University Drive   Lauderhill   FL   33351   Broward           477   VCA Animal
Hospitals, Inc.   VCA Lafayette Animal Hospital   Leased   3532 South Street  
Lafayette   IN   47905   Tippecanoe           480   VCA Animal Hospitals, Inc.  
CT Scanner and Storage Space: Veterinary Specialists of Northern Colorado #480  
Leased   227 West 67th Court   Loveland   CO   80538   Larimer          

Separate building houses rehab/CT scanner and storage space

480   VCA Animal Hospitals, Inc.   VCA Veterinary Specialists of Northern
Colorado   Leased   201 West 67th Court   Loveland   CO   80538   Larimer      
    484   VCA Animal Hospitals, Inc.   VCA North Coast Animal Hospital   Leased
  414 Encinitas Boulevard   Encinitas   CA   92024   San Diego          

 

Page 3 of 10



--------------------------------------------------------------------------------

AU

 

GRANTOR

 

HOSPITAL NAME

 

LEASED/OWNED

 

ADDRESS

 

CITY

 

ST

  ZIP   COUNTY  

PURCHASE
DATE

 

DEVELOPING
PROPERTY

 

VACANT

 

SUBLEASES

 

COMMENTS

485

  VCA Animal Hospitals, Inc.   VCA Apex Animal Hospital   Leased   1600 E.
Williams Street   Apex   NC   27539   Wake          

486

  VCA Animal Hospitals, Inc.   VCA Broad Street Animal Hospital   Leased   2200
North Grassland Drive   Fuquay-Varina   NC   27526   Wake          

487

  VCA Real Property Acquisition Corporation   VCA Cornerstone Animal Hospital  
Owned   2111 High House Road   Cary   NC   27519   Chatham   06/28/03        

488

  VCA Animal Hospitals, Inc.   VCA Sequoia Valley Animal Hospital   Leased   604
Elsa Drive   Santa Rosa   CA   95407   Sonoma          

489

  VCA Animal Hospitals, Inc.   VCA Durant Road Animal Hospital   Leased   10220
Durant Road   Raleigh   NC   27614   Wake          

491

  VCA Missouri, Inc.   VCA Bal-Coeur Animal Hospital   Leased   550 North New
Ballas Road   Creve Coeur   MO   63141   St. Louis          

492

  VCA Animal Hospitals, Inc.   VCA Douglas County Animal Hospital   Leased   531
Jerry Street   Castle Rock   CO   80104   Douglas          

493

  VCA Animal Hospitals, Inc.   VCA All About Pets Animal Hospital   Leased  
5669 Duluth Street   Golden Valley   MN   55422   Hennepin          

497

  Veterinary Centers of America-Texas, Inc.   VCA Castle Hills Companion Animal
Hospital   Leased   13141 N.W. Military Highway   San Antonio   TX   78231  
Bexar          

500

  Veterinary Centers of America-Texas, Inc.   VCA Health Associates Animal
Hospital   Leased   11214 Iota Drive   San Antonio   TX   78217   Bexar        
 

502

  VCA Real Property Acquisition Corporation   VCA Los Altos Animal Hospital  
Owned   3080 Woodruff Avenue, Suite B   Long Beach   CA   90808   Los Angeles  
02/12/10        

504

  VCA Animal Hospitals, Inc.   VCA El Rancho Animal Hospital   Leased   41670
Winchester Road, Suite B   Temecula   CA   92590   Riverside          

505

  VCA Animal Hospitals, Inc.   VCA Lockwood Ridge Animal Hospital   Leased  
3802 N. Lockwood Ridge Road   Sarasota   FL   34234   Sarasota          

506

  VCA Animal Hospitals, Inc.   Developing Property: All-Care #506   Leased  
18300 Euclid Street   Fountain Valley   CA   92708   Orange     X      
Developing future site for All-Care #506

506

  VCA Animal Hospitals, Inc.   VCA All-Care Animal Referral Center   Leased  
18440 Amistad Street, Suite E   Fountain Valley   CA   92708   Orange          

508

  VCA Animal Hospitals, Inc.   VCA Family and Oahu Veterinary Specialty Center  
Leased   98-1254 Kaahumanu Street   Pearl City   HI   96782   Honolulu          

509

  VCA of New York, Inc.   Animal Health Center   Leased   1656 Route 9   Clifton
Park   NY   12065   Sarasota         Subleasing 2 attached residential
apartments to employees  

511

  VCA Animal Hospitals, Inc.   VCA Animal Care Hospital   Leased   1208 East
66th Street   Richfield   MN   55423   Hennepin          

515

  Arroyo PetCare Center, Inc.   VCA Greenhaven Pocket Animal Hospital   Leased  
1 Valine Court   Sacramento   CA   95831   Sacramento          

516

  Arroyo PetCare Center, Inc.   VCA All Our Pets Animal Hospital   Leased   1413
60th Street   Sacramento   CA   95819   Sacramento          

517

  Arroyo PetCare Center, Inc.   VCA Westside Animal Hospital   Leased   1550
Jefferson Blvd.   West Sacramento   CA   95691   Yolo          

518

  Arroyo PetCare Center, Inc.   VCA Highlands Animal Hospital   Leased   3451
Elkhorn Blvd.   North Highlands   CA   95660   Sacramento           Includes
additional building for cancer treatment center

520

  Arroyo PetCare Center, Inc.   Pet Resort: Greenback #520   Leased   8311
Greenback Lane   Fair Oaks   CA   95628   Sacramento           Formerly under AU
#519; AU #519 merged into #520 01/31/12

520

  Arroyo PetCare Center, Inc.   VCA Greenback Animal Hospital   Leased   8311
Greenback Lane   Fair Oaks   CA   95628   Sacramento          

521

  Arroyo PetCare Center, Inc.   VCA Elk Grove Animal Hospital   Leased   8640
Elk Grove Blvd.   Elk Grove   CA   95624   Sacramento          

522

  Arroyo PetCare Center, Inc.   Business Office: Sacramento Animal Medical Group
#522   Leased   5000 Manzanita Ave   Carmichael   CA   95608   Sacramento      
    Business Office

522

  VCA Animal Hospitals, Inc.   VCA Sacramento Animal Medical Group   Leased  
4990 Manzanita Ave.   Carmichael   CA   95608   Sacramento          

523

  Arroyo PetCare Center, Inc.   VCA Cottage Animal Hospital   Leased   1590
Boulevard Way   Walnut Creek   CA   94595   Contra Costa          

524

  Arroyo PetCare Center, Inc.   VCA Monte Vista Animal Hospital   Leased   1488
Washington Blvd.   Concord   CA   94521   Contra Costa          

525

  Arroyo PetCare Center, Inc.   VCA Benicia Animal Hospital   Leased   335 W.
Military St.   Benicia   CA   94510   Solano          

526

  Arroyo PetCare Center, Inc.   VCA Crestwood Animal Hospital   Leased   1131
Inyokern Road   Ridgecrest   CA   93555   Kern          

527

  Arroyo PetCare Center, Inc.   VCA Wilshire Animal Hospital   Leased   2421
Wilshire Blvd.   Santa Monica   CA   90403   Los Angeles          

528

  Arroyo PetCare Center, Inc.   VCA Venice Boulevard Animal Hospital   Leased  
12108 Venice Blvd.   Los Angeles   CA   90066   Los Angeles          

529

  Arroyo PetCare Center, Inc.   VCA Arroyo Animal Hospital   Leased   1 South
Pointe Drive   Lake Forest   CA   92630   Orange          

531

  Arroyo PetCare Center, Inc.   VCA Rancho Mirage Animal Hospital   Leased  
71-075 Highway 111   Rancho Mirage   CA   92270   Riverside          

534

  Arroyo PetCare Center, Inc.   VCA College Park - Ana Brook Animal Hospital  
Leased   5839 Ball Road   Cypress   CA   90630   Orange          

537

  Arroyo PetCare Center, Inc.   VCA Southeast Portland Animal Hospital   Owned  
13830 SE Stark St.   Portland   OR   97233   Multnomah          

539

  VCA Real Property Acquisition Corporation   VCA Westmoreland Animal Hospital  
Owned   3880 West 11th Ave.   Eugene   OR   97402   Lane   09/24/14        

540

  Arroyo PetCare Center, Inc.   VCA Woodstock Animal Hospital   Leased   4835 SE
Woodstock   Portland   OR   97206   Multnomah          

541

  Arroyo PetCare Center, Inc.   VCA All Critters Animal Hospital   Leased   2834
228th Avenue SE   Sammamish   WA   98075   King          

542

  VCA Real Property Acquisition Corporation   VCA Lynnwood Veterinary Center  
Owned   4426 168th Street SW   Lynnwood   WA   98037   Snohomish   01/10/06    
  Lease residential space  

544

  Arroyo PetCare Center, Inc.   VCA Pacific Avenue South Animal Hospital  
Leased   18715 Pacific Avenue   Spanaway   WA   98387   Pierce          

545

  VCA Real Property Acquisition Corporation   VCA Pacific Avenue Animal Hospital
  Owned   10234 Pacific Ave.   Tacoma   WA   98444   Pierce   01/06/06        

546

  VCA Animal Hospitals, Inc.   VCA East Mill Plain Animal Hospital   Leased  
416 NE 112th Avenue   Vancouver   WA   98684   Clark          

547

  Arroyo PetCare Center, Inc.   VCA Peone Pines Animal Hospital   Leased   14717
Newport Highway   Mead   WA   99021   Spokane          

548

  Arroyo PetCare Center, Inc.   VCA North Division Animal Medical Center  
Leased   8714 N. Division St.   Spokane   WA   99218   Spokane          

549

  Pets’ Rx, Inc.   VCA Vineyard Animal Hospital   Owned   1021 W. 4th Ave.  
Kennewick   WA   99336   Benton          

550

  Arroyo PetCare Center, Inc.   VCA Animal Medical Center   Leased   1530 Jadwin
Avenue   Richland   WA   9354-290   Benton         Sublease space to a dog
trainer  

551

  Arroyo PetCare Center, Inc.   VCA Aspenwood Animal Hospital   Leased   1290 S.
Colorado Blvd.   Denver   CO   80246   Denver           Ground Lease

551

  Arroyo PetCare Center, Inc.   VCA Aspenwood Animal Hospital   Owned   1290 S.
Colorado Blvd.   Denver   CO   80246   Denver           Building Only: Land is
subject to a ground lease

553

  VCA Animal Hospitals, Inc.   VCA Fort Collins Animal Hospital   Leased   4900
S. College Avenue, Suite 120   Fort Collins   CO   80525   Larimer        
Sublease an office to a radiologist  

558

  Veterinary Centers of America-Texas, Inc.   VCA Metroplex Animal Hospital &
Pet Lodge   Leased   700 West Airport Freeway   Irving   TX   75062   Dallas    
     

560

  Veterinary Centers of America-Texas, Inc.   VCA Animal Care Hospital   Leased
  4040 Park Boulevard   Plano   TX   75093   Collin          

561

  VCA Real Property Acquisition Corporation   Boarding Facility: DeSoto #561  
Owned   201 N. Lyndalyn Road   DeSoto   TX   75115   Dallas   07/25/13        
Boarding Facility

561

  Veterinary Centers of America-Texas, Inc.   VCA DeSoto Animal Hospital  
Leased   200 N. Hampton Road   DeSoto   TX   75115   Dallas          

562

  Veterinary Centers of America-Texas, Inc.   VCA Lindley Animal Hospital  
Leased   8518 Plano Road   Dallas   TX   75238   Dallas          

563

  Arroyo PetCare Center, Inc.   VCA Fort Worth Animal Medical Center   Owned  
8331 W. Freeway   Fort Worth   TX   76116   Tarrant          

566

  Veterinary Centers of America-Texas, Inc.   VCA Kelliwood Animal Hospital  
Leased   960 S. Fry Road   Katy   TX   77450   Harris          

567

  Arroyo PetCare Center, Inc.   VCA Mission Animal Hospital   Owned   2822
Pleasanton Road   San Antonio   TX   78221   Bexar          

568

  VCA Real Property Acquisition Corporation   VCA Oak Hills Animal Hospital  
Owned   6614 Southpoint   San Antonio   TX   78229   Bexar   06/08/07        

570

  Arroyo PetCare Center, Inc.   VCA Woodland Broken Arrow Animal Hospital  
Owned   2106 W. Detroit   Broken Arrow   OK   74012   Tulsa          

573

  Arroyo PetCare Center, Inc.   VCA Woodland East Animal Hospital   Leased  
9509 E. 61st St.   Tulsa   OK   74133   Tulsa          

574

  Arroyo PetCare Center, Inc.   VCA Woodland South Animal Hospital   Leased  
9340 S. Memorial   Tulsa   OK   74133   Tulsa          

576

  VCA Animal Hospitals, Inc.   VCA Woodland Central Animal Hospital   Leased  
4720 E. 51st St.   Tulsa   OK   74135   Tulsa          

577

  Arroyo PetCare Center, Inc.   VCA Columbia Animal Hospital   Owned   4285
Washington Road   Evans   GA   30809   Columbia         Leasing space to groomer
 

579

  Arroyo PetCare Center, Inc.   VCA Village Animal Hospital   Leased   1340 Palm
Bay Rd., N.E.   Palm Bay   FL   32905   Brevard          

580

  Arroyo PetCare Center, Inc.   VCA University Veterinary Clinic   Leased  
10681 Braddock Road   Fairfax   VA   22032   Fairfax          

581

  VCA Animal Hospitals, Inc.   VCA Animal Medical Center   Leased   1072 Cedar
Avenue   Marysville   WA   98270   Snohomish          

585

  Pets’ Rx, Inc.   VCA Old River Animal Hospital   Leased   520 West 11th Street
  Tracy   CA   95376   San Joaquin          

586

  VCA Real Property Acquisition Corporation   VCA Chancellor Animal Hospital  
Owned   11101 Gordon Road   Fredericksburg   VA   22407   Fredericksburg  
01/27/15        

587

  VCA Inc.   VCA Raleigh Hills Animal Hospital   Leased   4905 SW 77th Avenue  
Portland   OR   97225   Washington          

589

  VCA Animal Hospitals, Inc.   VCA Bayshore Animal Hospital   Leased   233 North
Amphlett Boulevard   San Mateo   CA   94401   San Mateo          

590

  VCA Real Property Acquisition Corporation   VCA Beech Road Animal Hospital  
Owned   25885 West Six Mile Road   Redford   MI   48240   Wayne   03/15/05      
 

591

  VCA Animal Hospitals, Inc.   VCA Animal Medical Center   Leased   1550
Woodbury Avenue   Portsmouth   NH   03801   Rockingham          

 

Page 4 of 10



--------------------------------------------------------------------------------

AU

 

GRANTOR

 

HOSPITAL NAME

 

LEASED/OWNED

 

ADDRESS

 

CITY

 

ST

  ZIP   COUNTY  

PURCHASE
DATE

 

DEVELOPING
PROPERTY

 

VACANT

 

SUBLEASES

 

COMMENTS

593   VCA Animal Hospitals, Inc.   VCA Cabrera Animal Hospital   Leased   6390
S.W. 8th Street   West Miami   FL   33144   Miami-
Dade           595   VCA Animal Hospitals, Inc.   VCA Sacramento Veterinary
Referral Services   Leased   9801 Old Winery Place   Sacramento   CA   95827  
Sacramento           596   VCA Animal Hospitals, Inc.   VCA Alderwood Companion
Animal Hospital   Leased   19511 24th Avenue West   Lynnwood   WA   98036  
Snohomish         Subleasing portion of property to employee   597   VCA Animal
Hospitals, Inc.   VCA Covington Animal Hospital   Leased   27045 174th Place SE
  Covington   WA   98042   King           598   VCA Animal Hospitals, Inc.   VCA
Crown Hill Animal Hospital   Leased   9069 Holman Road NW   Seattle   WA   98117
  King           599   VCA Animal Hospitals, Inc.   VCA Five Corners Animal
Hospital   Leased   15707 1st Ave. South   Seattle   WA   98148   King          
600   VCA Animal Hospitals, Inc.   VCA Magnolia Animal Hospital   Leased   2201
34th Ave West   Seattle   WA   98199   King           601   VCA Animal
Hospitals, Inc.   VCA Kent Animal Hospital   Leased   10834 SE Kent-Kangley Road
  Kent   WA   98030   King           602   VCA Animal Hospitals, Inc.   VCA
Veterinary Specialty Center of Seattle   Leased   20115 44th Avenue West  
Lynnwood   WA   98036   Snohomish           603   VCA Animal Hospitals, Inc.  
VCA West Seattle Veterinary Hospital   Leased   5261 California Ave SW   Seattle
  WA   98136   King           604   VCA Animal Hospitals, Inc.   VCA Alpine
Animal Hospital   Leased   888 NW Sammamish Road   Issaquah   WA   98027   King
          605   VCA Animal Hospitals, Inc.   VCA Bellevue Veterinary Hospital  
Leased   13655 NE 8th Street   Bellevue   WA   98005   King           607   VCA
Animal Hospitals, Inc.   VCA Redmond Animal Hospital   Leased   17980 NE Union
Hill Road   Redmond   WA   98052   King           608   VCA Animal Hospitals,
Inc.   VCA Rose Hill Animal Hospital   Leased   13006 NE 85th Street   Kirkland
  WA   98033   King           609   VCA Animal Hospitals, Inc.   VCA Snohomish
Animal Hospital   Leased   1109 13th Street   Snohomish   WA   98290   Snohomish
          610   VCA Animal Hospitals, Inc.   VCA Sno-Wood Animal Hospital  
Leased   17954 Woodinville-Snohomish Rd.   Woodinville   WA   98072   King      
    611   VCA Animal Hospitals, Inc.   VCA Central Kitsap Animal Hospital  
Leased   2238 NW Bucklin Hill Road, Suite #100   Silverdale   WA   98383  
Kitsap           612   VCA Animal Hospitals, Inc.   VCA Olympic Animal Hospital
  Leased   3422 NW Byron Street   Silverdale   WA   98383   Kitsap           613
  VCA Animal Hospitals, Inc.   VCA Parkway Animal Hospital   Leased   14107
Pacific Avenue   Tacoma   WA   98444   Pierce           614   VCA Animal
Hospitals, Inc.   VCA Tanglewilde Animal Hospital   Leased   7447 Martin Way
East   Olympia   WA   98516   Thurston           615   VCA Animal Hospitals,
Inc.   VCA Ben White Animal Hospital   Leased   2417 W. Ben White Blvd   Austin
  TX   78704   Travis           616   VCA Animal Hospitals, Inc.   VCA Animal
Emergency Hospital Southeast   Owned   10331 Gulf Freeway   Houston   TX   77034
  Harris         Lease space on the outdoor sign to Clear Channel   617   VCA
Animal Hospitals, Inc.   VCA Animal Emergency Hospital Southeast Calder Road  
Leased   1108 Gulf Freeway South, Suite 280   League City   TX   77573  
Galveston           619   Veterinary Centers of America-Texas, Inc.   VCA Animal
Medical Center of Pasadena   Leased   5018A Fairmont Parkway   Pasadena   TX  
77505   Harris           620   VCA Real Property Acquisition Corporation   VCA
Ashford Animal Hospital   Owned   12633 Whittington   Houston   TX   77077  
Harris   01/22/14         621   VCA Animal Hospitals, Inc.   VCA Kingwood Animal
Hospital   Leased   2526 Green Oak Drive   Kingwood   TX   77339   Harris      
    622   Veterinary Centers of America-Texas, Inc.   VCA Southwest Freeway
Animal Hospital   Leased   15575 SW Freeway   Sugar Land   TX   77478   Fort
Bend           623   Veterinary Centers of America-Texas, Inc.   VCA Telge Road
Animal Hospital   Leased   11430 Telge Road   Cypress   TX   77429   Harris    
      624   VCA Animal Hospitals, Inc.   VCA Tomball Veterinary Hospital  
Leased   28800 Tomball Pkwy   Tomball   TX   77375   Harris           626   VCA
Real Property Acquisition Corporation   VCA Mercedes Place Animal Hospital  
Owned   9006 Benbrook Blvd.   Benbrook   TX   76126   Tarrant   08/19/10        
627   VCA Real Property Acquisition Corporation   VCA Saginaw Animal Hospital  
Owned   817 North Saginaw Boulevard   Saginaw   TX   76179   Tarrant   04/28/15
        628   VCA Real Property Acquisition Corporation   VCA Veterinary
Hospital of Leon Springs   Owned   19633 IH 10 West   San Antonio   TX   78257  
Bexar   10/01/10         629   Veterinary Centers of America-Texas, Inc.   VCA
Henderson Pass Animal Hospital   Leased   2558 Thousand Oaks Dr.   San Antonio  
TX   78232   Bexar           630   Veterinary Centers of America-Texas, Inc.  
Boarding, Grooming and Crematorium: Oso Creek #630   Leased   7713 South Staples
Street   Corpus Christi   TX   78413   Nueces         Subtenant uses one exam
room every other month   Former site of #630 hospital. Now used for boarding,
grooming and crematorium. 630   VCA Real Property Acquisition Corporation   VCA
Oso Creek Animal Hospital and Emergency Center   Owned   7721 South Staples
Street   Corpus Christi   TX   78413   Nueces   02/26/09         631  
Veterinary Centers of America-Texas, Inc.   VCA Victoria Animal Hospital  
Leased   2706 Sam Houston Drive   Victoria   TX   77904   Victoria           632
  VCA Animal Hospitals, Inc.   VCA Veterinary Medical Center   Leased   3129 S
Winston Ave   Tulsa   OK   74135   Tulsa           633   VCA Animal Hospitals,
Inc.   VCA McCormick Ranch Animal Hospital and Pet Care Center   Leased   10380
North Hayden Road   Scottsdale   AZ   85258   Maricopa           634   VCA
Animal Hospitals, Inc.   VCA Animal Referral and Emergency Center of Arizona  
Leased   1648 North Country Club Drive   Mesa   AZ   85201   Maricopa          
635   VCA Animal Hospitals, Inc.   VCA Apache Junction Animal Hospital   Leased
  17 North Mountain Road   Apache Junction   AZ   85120   Maricopa           636
  VCA Animal Hospitals, Inc.   VCA Mesa Animal Hospital   Leased   858 North
Country Club Drive   Mesa   AZ   85201   Maricopa           637   VCA Animal
Hospitals, Inc.   VCA Paradise Valley Emergency Animal Hospital   Leased   6969
East Shea Boulevard, Suite 150   Scottsdale   AZ   85254   Maricopa          
638   VCA Animal Hospitals, Inc.   VCA Phoenix West Animal Hospital   Leased  
6530 West Indian School Road   Phoenix   AZ   85033   Maricopa           639  
VCA Animal Hospitals, Inc.   VCA Tri City Animal Hospital and Acacia Cat
Hospital   Leased   1845 E. Broadway Road, Suites 103-105   Tempe   AZ   85282  
Maricopa           640   VCA Animal Hospitals, Inc.   VCA Thumb Butte Animal
Hospital   Leased   1441 West Gurley Street   Prescott   AZ   86305   Yavapai  
        641   VCA Real Property Acquisition Corporation   VCA Northwood Animal
Hospital   Owned   3255 North State Road 9   Anderson   IN   46012   Madison  
04/06/07         643   Veterinary Centers of America-Texas, Inc.   VCA Central
Expressway Animal Hospital   Leased   11680 Forest Central Drive   Dallas   TX  
75243   Dallas           647   Animal Care Center at Mill Run, Inc.   VCA Mill
Run Animal Hospital   Leased   3660 Ridge Mill Drive   Hilliard   OH   43026  
Franklin           648   Animal Care Centers of America, Inc.   VCA Sawmill
Animal Hospital   Leased   6868 Caine Road   Columbus   OH   43235   Franklin  
        649   VCA Real Property Acquisition Corporation   VCA Montgomery Road
Animal Hospital   Owned   207 Montgomery Road   Westfield   MA   01085   Hampden
  09/21/05         650   VCA Animal Hospitals, Inc.   VCA Shadeland Animal
Hospital   Leased   4445 N. Shadeland Ave   Indianapolis   IN   46226   Marion  
        651   VCA Animal Hospitals, Inc.   VCA Cedar Animal Hospital   Leased  
3604 Cedar Avenue South   Minneapolis   MN   55407   Hennepin           653  
VCA Animal Hospitals, Inc.   VCA Holly Street Animal Hospital   Leased   501
Laurel Street   San Carlos   CA   94070   San Mateo           655   VCA Animal
Hospitals, Inc.   VCA Desert Animal Hospital   Leased   4299 E. Ramon Road  
Palm Springs   CA   92264   Riverside           657   VCA Inc.   VCA Clackamas
Animal Hospital   Leased   16317 SE 82nd Drive   Clackamas   OR   97015  
Clackamas           658   Arroyo PetCare Center, Inc.   VCA West Linn Animal
Hospital   Leased   19343 Willamette Drive   West Linn   OR   97068   Clackamas
          660   VCA Animal Hospitals, Inc.   VCA Sand Lake Animal Hospital  
Leased   1480 Sand Lake Road   Onalaska   WI   54650   La Crosse           661  
VCA Animal Hospitals, Inc.   VCA Briarcliff Animal Hospital   Owned   3901
Southside Blvd.   Jacksonville   FL   32216   Duval   01/16/06         662  
Arroyo PetCare Center, Inc.   VCA Owasso Animal Medical Center   Leased   8811
N. Owasso Exp.   Owasso   OK   74055   Tulsa           663   VCA Animal
Hospitals, Inc.   VCA Everett Animal Hospital   Leased   251 Chelsea Street  
Everett   MA   02149   Middlesex           664   VCA Animal Hospitals, Inc.  
VCA All Caring Animal Hospital   Leased   440 Stockbridge Road   Great
Barrington   MA   01230   Berkshire           665   Pets’ Rx, Inc.   VCA Jackson
Animal Hospital   Leased   902 East Jackson   Medford   OR   97504   Jackson    
      667   Pets’ Rx, Inc.   VCA Hualapai Animal Hospital   Leased   1165 S.
Hualapai Way   Las Vegas   NV   89117   Clark           670   VCA Animal
Hospitals, Inc.   VCA Victor Valley Animal Hospital   Owned   11696 Hesperia
Road   Hesperia   CA   92345   San
Bernardino   08/01/06         672   Pets’ Rx, Inc.   VCA Salem Animal Hospital  
Leased   4053 Commercial Street SE   Salem   OR   97302   Marion           673  
Pets’ Rx, Inc.   VCA 12-Mile Animal Hospital   Leased   21920 SE Stark Street  
Gresham   OR   97030   Multnomah           674   VCA Animal Hospitals, Inc.  
Vacant Property: Miracle Mile #674   Leased   4400 Cleveland Avenue   Fort Myers
  FL   33901   Lee       X     Former site of Miracle Mile #674; moved into new
location 11/23/15; lease expires 10/02/16 674   VCA Real Property Acquisition
Corporation   VCA Miracle Mile Animal Hospital   Owned   2045 Collier Avenue  
Fort Myers   FL   33901   Lee   09/30/15         676   VCA Animal Hospitals,
Inc.   VCA Causeway Animal Hospital   Leased   1315 N. Causeway Boulevard  
Metairie   LA   70001   Jefferson           677   VCA Animal Hospitals, Inc.  
VCA Mission Viejo Animal Hospital   Leased   26852 Oso Parkway   Mission Viejo  
CA   92691   Orange           678   VCA Animal Hospitals, Inc.   VCA Old Trail
Animal Hospital   Leased   84 Theatre Road   Glen Rock   PA   17327   York      
   

 

Page 5 of 10



--------------------------------------------------------------------------------

AU

 

GRANTOR

 

HOSPITAL NAME

 

LEASED/OWNED

 

ADDRESS

 

CITY

 

ST

  ZIP   COUNTY  

PURCHASE
DATE

 

DEVELOPING
PROPERTY

 

VACANT

 

SUBLEASES

 

COMMENTS

679   Veterinary Centers of America-Texas, Inc.   VCA Northwest Hills Animal
Hospital   Leased   3426 Greystone Drive   Austin   TX   78731   Travis        
  680   VCA Animal Hospitals, Inc.   VCA Columbia Animal Hospital at Centre Park
  Leased   8895 Centre Park Drive, Suite A   Columbia   MD   21045   Howard    
      681   VCA Animal Hospitals, Inc.   VCA Columbia Animal Hospital at Hickory
Ridge   Leased   10788 Hickory Ridge Road   Columbia   MD   21044   Howard      
    684   VCA Real Property Acquisition Corporation   VCA Gulf Bay Animal
Hospital   Owned   125 South Belcher Road   Clearwater   FL   33765   Pinellas  
03/12/07         685   VCA Animal Hospitals, Inc.   VCA Cypress Wood Animal
Hospital   Leased   10452 West Atlantic Boulevard   Coral Springs   FL   33071  
Broward           686   VCA Animal Hospitals, Inc.   VCA Wiles Road Animal
Hospital   Leased   7460 Wiles Road   Coral Springs   FL   33067   Broward      
    687   VCA Real Property Acquisition Corporation   VCA Knightswood Animal
Hospital   Owned   12121 Knights Road   Philadelphia   PA   19154   Philadelphia
  03/12/07       Leasing space for cell tower.   688   VCA Animal Hospitals,
Inc.   Storage Space:Alameda East #688   Leased   9760 E. Alamada Avenue  
Denver   CO   80247   Denver           Storage space 688   VCA Real Property
Acquisition Corporation   VCA Alameda East Veterinary Hospital   Owned   9770
East Alameda Avenue   Denver   CO   80247   Denver   03/16/07       Two cell
tower subleases.   691   VCA Animal Hospitals, Inc.   VCA Apache Animal Hospital
  Leased   1700 South Highway 92, Suites F & G   Sierra Vista   AZ   85635  
Cochise           692   VCA Animal Hospitals, Inc.   VCA Roberts Animal Hospital
  Leased   516 Washington Street   Hanover   MA   02339   Plymouth           694
  VCA Animal Hospitals, Inc.   VCA All Pets Animal Hospital Salinas   Leased  
1257 East Alisal Street   Salinas   CA   93905   Monterey           695   VCA
Animal Hospitals, Inc.   VCA Healthy PAWS Medical Center   Leased   14840
Washington Street   Haymarket   VA   20169   Prince
William           696   VCA Animal Hospitals, Inc.   VCA Santa Monica Dog and
Cat Hospital   Leased   2010 Broadway   Santa Monica   CA   90404   Los Angeles
          699   VCA Animal Hospitals, Inc.   VCA Forestville Animal Hospital  
Leased   5033 Gravenstein Highway North   Sebastopol   CA   95472   Sonoma      
    701   VCA Animal Hospitals, Inc.   VCA Blackstone Valley Animal Hospital  
Leased   615 Douglas St.   Uxbridge   MA   01569   Worcester           702   VCA
Animal Hospitals, Inc.   VCA Boston Road Animal Hospital   Leased   1235 Boston
Road   Springfield   MA   01119   Hampden           703   VCA Animal Hospitals,
Inc.   VCA Brookline Animal Hospital   Leased   678 Brookline Ave   Brookline  
MA   02445   Norfolk           705   VCA Animal Hospitals, Inc.   VCA City Cats
Hospital   Leased   665 Massachusetts Ave.   Arlington   MA   02476   Middlesex
          706   VCA Animal Hospitals, Inc.   VCA Hanson Animal Hospital   Leased
  705 Main St.   Hanson   MA   02341   Plymouth           708   VCA Animal
Hospitals, Inc.   VCA Lancaster Animal Hospital   Leased   456 High St. Ext.
Suite A   Lancaster   MA   01523   Worcester           709   VCA Animal
Hospitals, Inc.   Metro Cat Hospital   Leased   1630 Beacon St.   Brookline   MA
  02446   Norfolk           710   VCA Animal Hospitals, Inc.   VCA Palmer Animal
Hospital   Leased   1028 Thorndike St.   Palmer   MA   01069   Hampden          
711   VCA Animal Hospitals, Inc.   VCA Shaker Road Animal Hospital   Leased  
108 Shaker Road   E. Longmeadow   MA   01028   Hampden           712   VCA
Animal Hospitals, Inc.   VCA South Hadley Animal Hospital   Leased   511 Newton
Street   South Hadley   MA   01075   Hampshire           713   VCA Animal
Hospitals, Inc.   VCA Whitman Animal Hospital   Leased   795 Bedford St.  
Whitman   MA   02382   Plymouth           714   VCA Animal Hospitals, Inc.   VCA
Animal Healing Center   Leased   1724 Yardley-Langhorne Rd.   Yardley   PA  
19067   Bucks           715   VCA Real Property Acquisition Corporation   Vacant
Property: East Norriton #715   Owned   2840 Swede Rd.   Norristown   PA   19401
  Montgomery   12/19/07     X     Former site of East Norriton #715; hospital
closed 04/30/15 716   VCA Animal Hospitals, Inc.   VCA East Penn Animal Hospital
  Leased   1020 Chestnut St.   Emmaus   PA   18049   Lehigh           718   VCA
Animal Hospitals, Inc.   VCA Airline Boulevard Animal Hospital   Leased   615
Airline Blvd   Portsmouth   VA   23707   Portsmouth
City           719   VCA Animal Hospitals, Inc.   VCA Ambassador Animal Hospital
  Leased   6506 W. Broad St.   Richmond   VA   23230   Henrico           720  
VCA Animal Hospitals, Inc.   VCA Animal Care Associates   Leased   2403
Boulevard   Colonial Heights   VA   23834   Colonial
Heights City           721   VCA Animal Hospitals, Inc.   VCA Boulevard Animal
Hospital   Leased   12620 Nettles Dr.   Newport News   VA   23606   Newport
News City           724   VCA Animal Hospitals, Inc.   VCA Pets First Animal
Hospital   Leased   9201 Staples Mill Rd.   Richmond   VA   23228   Henrico    
      726   VCA Animal Hospitals, Inc.   VCA Animal Hospital of East Hartford  
Leased   334 Silver Lane   East Hartford   CT   06118   Hartford           727  
VCA Animal Hospitals, Inc.   VCA Animal Hospital of Vernon   Leased   155
Talcottville Rd.   Vernon   CT   06066   Tolland           728   VCA Animal
Hospitals, Inc.   VCA Baybrook Animal Hospital   Leased   56 Quirk Rd.   Milford
  CT   06460   New Haven           729   VCA Real Property Acquisition
Corporation   VCA Cheshire Animal Hospital   Owned   1572 S. Main St.   Cheshire
  CT   06410   New Haven   04/01/08       Leasing residential space to employee.
  730   VCA Animal Hospitals, Inc.   VCA Darien Animal Hospital   Leased   1302
Post Rd.   Darien   CT   06820   Farifield           731   VCA Animal Hospitals,
Inc.   VCA Davis Animal Hospital   Leased   2053 West Main St.   Stamford   CT  
06902   Farifield           732   VCA Animal Hospitals, Inc.   VCA Foxon Animal
Hospital   Leased   981 Foxon Rd.   East Haven   CT   06513   New Haven        
  733   VCA Animal Hospitals, Inc.   VCA Shoreline Veterinary Referral and
Emergency Center   Leased   895 Bridgeport Ave.   Shelton   CT   06484  
Fairfield           735   VCA Animal Hospitals, Inc.   Additonal Space:
Veterinary Referral and Emergency Center #735   Leased   178 Connecticut Ave.  
Norwalk   CT   06854   Fairfield           Lease for additional space adjacent
to the 123 West Cedar main location 735   VCA Animal Hospitals, Inc.   VCA
Veterinary Referral and Emergency Center   Leased   123 West Cedar St.   Norwalk
  CT   06854   Fairfield           736   VCA Animal Hospitals, Inc.   VCA Falcon
Village Animal Hospital   Leased   2030 Lawrenceville-Suwanee Rd   Suwanee   GA
  30024   Gwinnett           737   VCA Animal Hospitals, Inc.   VCA North
Atlanta Animal Hospital   Leased   227 Sandy Springs Place, Suite 210   Sandy
Springs   GA   30328   Fulton           738   VCA Animal Hospitals, Inc.   VCA
Roswell Animal Hospital   Leased   1112 Alpharetta St.   Roswell   GA   30075  
Fulton           739   VCA Animal Hospitals, Inc.   VCA Windham Animal Hospital
  Leased   19 Noah’s Lane   Brattleboro   VT   05301   Windham           741  
VCA Animal Hospitals, Inc.   Madison Feed and Grooming   Leased   262 Main St.  
Madison   NJ   07940   Morris           742   VCA Animal Hospitals, Inc.  
Madison Animal Hospital   Leased   262 Main St.   Madison   NJ   07940   Morris
          744   VCA Animal Hospitals, Inc.   VCA Turco Animal Hospital   Leased
  3 Ashaway Road   Westerly   RI   02891   Washington           746   VCA Animal
Hospitals, Inc.   VCA Carrollwood Cat Hospital   Leased   13305 Orange Grove
Drive   Tampa   FL   33618   Hillsborough           747   VCA Animal Hospitals,
Inc.   VCA McClave Animal Hospital   Leased   6950 Reseda Boulevard   Reseda  
CA   91335   Los Angeles           749   VCA Animal Hospitals, Inc.   VCA
Hawthorn Animal Hospital   Leased   203 Route 45   Vernon Hills   IL   60061  
Lake           754   VCA Animal Hospitals, Inc.   VCA Mesa Animal Hospital  
Leased   14643 Palmdale Road   Victorville   CA   92392   San
Bernardino           755   VCA Animal Hospitals, Inc.   VCA Aacacia Animal
Hospital   Leased   939 West Sixth Street   Corona   CA   92882   Riverside    
      756   Veterinary Centers of America-Texas, Inc.   VCA Countryside Animal
Hospital   Leased   2211 FM 1960 East   Houston   TX   77073   Harris          
757   VCA Animal Hospitals, Inc.   VCA Annandale Animal Hospital   Leased   7405
Little River Turnpike   Annandale   VA   22003   Fairfax           758   VCA
Real Property Acquisition Corporation   VCA Mountainview Animal Hospital & Pet
Lodge   Owned   5790 East County Line Place   Highlands Ranch   CO   80126  
Douglas   01/08/08         759   Veterinary Centers of America-Texas, Inc.  
Animal Diagnostic Clinic   Leased   4444 Trinity Mills Rd., Suite 202   Dallas  
TX   75287   Collin           760   Veterinary Centers of America-Texas, Inc.  
Animal Diagnostic Clinic   Leased   10225 Custer Rd.   Plano   TX   75025  
Collin           762   VCA Animal Hospitals, Inc.   VCA Abbott Animal Hospital  
Leased   21 East Mountain Street   Worcester   MA   1606-141   Worcester        
  763   VCA Animal Hospitals, Inc.   VCA Wrightsville Beach Animal Hospital  
Leased   6324 Oleander Drive   Wilmington   NC   28403   New
Hanover           764   VCA Animal Hospitals, Inc.   VCA Gateway Animal Hospital
  Leased   2006 Barney Road   Anderson   CA   96007   Shasta           765   VCA
Animal Hospitals, Inc.   VCA Noah’s Ark Animal Hospital   Leased   160 North
Fairview Avenue   Goleta   CA   93117   Santa
Barbara           766   VCA Animal Hospitals, Inc.   VCA San Martin Animal
Hospital   Leased   12955 Monterey Road   San Martin   CA   95046   Santa Clara
          767   VCA Animal Hospitals, Inc.   VCA Cromwell Animal Hospital  
Leased   547 Main Street   Cromwell   CT   06416   Middlesex           768   VCA
Animal Hospitals, Inc.   Nassau-Suffolk Animal Hospital   Leased   27 Conklin
Street   Farmingdale   NY   11735   Nassau           770   VCA Animal Hospitals,
Inc.   VCA Peninsula Animal Hospital   Leased   3767 Voltaire Street   San Diego
  CA   92107   San Diego           771   VCA Missouri, Inc.   VCA Cloud Animal
Hospital   Leased   2738 Highway K   O’Fallon   MO   63368   St. Charles        
  774   VCA Animal Hospitals, Inc.   VCA Woodford Animal Hospital   Leased  
1325 Lexington Road   Versailles   KY   40383   Woodford           775   VCA
Animal Hospitals, Inc.   VCA Dunmore Animal Hospital   Leased   1317 East
Drinker Street   Dunmore   PA   18512   Lackawanna           776   VCA Animal
Hospitals, Inc.   VCA Boca Greens Animal Hospital   Leased   19357 State Road 7
  Boca Raton   FL   33498   Palm Beach           780   VCA Real Property
Acquisition Corporation   VCA Little Animal Hospital   Owned   11014 Little Road
  New Port Richey   FL   34654   Pasco   04/22/08        

 

Page 6 of 10



--------------------------------------------------------------------------------

AU

 

GRANTOR

 

HOSPITAL NAME

 

LEASED/OWNED

 

ADDRESS

 

CITY

 

ST

  ZIP   COUNTY  

PURCHASE
DATE

 

DEVELOPING
PROPERTY

 

VACANT

 

SUBLEASES

 

COMMENTS

782   VCA Animal Hospitals, Inc.   VCA Pets Are People Too Veterinary Hospital  
Leased   1510 Piedmont Avenue   Atlanta   GA   30324   Fulton           783  
VCA Animal Hospitals, Inc.   VCA Lakes Region Animal Hospital   Leased   1266
Union Avenue   Laconia   NH   03246   Belknap           784   VCA Animal
Hospitals, Inc.   VCA Laconia Animal Hospital   Leased   3 Maple Street  
Gilford   NH   03249   Belknap           785   VCA Real Property Acquisition
Corporation   Vacant Property: Advanced Veterinary Care #785   Owned   8250 Bash
Street   Indianapolis   IN   46250   Marion   05/13/08     X     Old location
for #785. 785   VCA Real Property Acquisition Corporation   VCA Advanced
Veterinary Care Center   Owned   7712 Crosspoint Commons   Fishers   IN   46038
  Hamilton   05/13/08       Leasing space to Radiocat   786   VCA Animal
Hospitals, Inc.   VCA Southern Maryland Veterinary Referral Center   Leased  
3485 Rockefeller Court   Waldorf   MD   20602   Charles           788   VCA Real
Property Acquisition Corporation   VCA Pets Are People Too Veterinary Hospital  
Owned   4280 North Peachtree Rd.   Chamblee   GA   30341   Dekalb   06/03/08    
    789   VCA Real Property Acquisition Corporation   VCA Pets Are People Too
Roswell Animal Hospital   Owned   535 Sun Valley Dr.   Roswell   GA   30076  
Fulton   06/03/08         790   VCA Real Property Acquisition Corporation  
Leased Property: Animal Emergency Center of Gwinnett   Owned   1956
Lawrenceville-Suwanee Road   Lawrenceville   GA   30043   Gwinnett   06/10/08  
    We are leasing the property to BluePearl Georgia, LLC   This property is not
VCA occupied; Formerly the site of #790; the practice was sold to BluePearl
09/20/13 791   VCA Real Property Acquisition Corporation   VCA Plymouth Animal
Hospital and Pet Resort   Owned   100 Industrial Park Road   Plymouth   MA  
02360   Plymouth   06/10/08         794   VCA Real Property Acquisition
Corporation   VCA College Hill Animal Hospital   Owned   957 North Bend Road  
Cincinnati   OH   45224   Hamilton   07/01/08         796   VCA Animal
Hospitals, Inc.   VCA Central Park Animal Hospital   Leased   10131 Cleary Blvd.
  Plantation   FL   33324   Broward           799   VCA Animal Hospitals, Inc.  
VCA Madera Pet Hospital   Leased   5796 Paradise Drive   Corte Madera   CA  
94925   Marin           800   VCA Real Property Acquisition Corporation   VCA
Dekalb-Gwinnett Animal Emergency Hospital   Owned   6430 Lawrenceville Highway  
Tucker   GA   30084   Gwinnett   10/01/08         801   Pets’ Rx, Inc.   Office
Lease: Northwest Veterinary Specialists #801   Leased   16770 S.E. 82nd Drive  
Clackamas   OR   97015   Clackamas           Lease for additional office space
801   Pets’ Rx, Inc.   VCA Northwest Veterinary Specialists   Leased   16756
S.E. 82nd Drive   Clackamas   OR   97015   Clackamas           802   VCA Animal
Hospitals, Inc.   VCA Lilburn Animal Hospital   Leased   4985 Lawrenceville
Highway   Lilburn   GA   30047   Gwinnett           804   VCA Real Property
Acquisition Corporation   VCA Swengel Animal Hospital   Owned   6950 South East
St.   Indianapolis   IN   46227   Marion   12/02/08         805   VCA Animal
Hospitals, Inc.   VCA Animal Care Center of Sonoma County   Leased   6470
Redwood Drive   Rohnert Park   CA   94928   Sonoma           806   VCA Real
Property Acquisition Corporation   VCA Old Canal Animal Hospital   Owned   49
East Main Street   Plainville   CT   06062   Hartford   12/03/08         807  
VCA Real Property Acquisition Corporation   VCA Bristol Animal Hospital   Owned
  865 Terryville Ave.   Bristol   CT   06010   Hartford   12/03/08         808  
VCA Real Property Acquisition Corporation   VCA Cherry Bend Animal Hospital  
Owned   10387 E. Cherry Bend Road   Traverse City   MI   49684   Leelamau  
01/06/09         809   VCA Real Property Acquisition Corporation   VCA Green
Animal Hospital   Owned   1620 Corporate Woods Circle   Uniontown   OH   44685  
Summit   06/18/13         810   VCA Animal Hospitals, Inc.   VCA St. Mary’s
Animal Hospital   Leased   22261 Three Notch Road   Lexington Park   MD   20653
  Saint
Mary’s           811   Veterinary Centers of America-Texas, Inc.   VCA Mainland
Animal Hospital   Leased   3015 Palmer Highway   Texas City   TX   77590  
Galveston           812   VCA Real Property Acquisition Corporation   VCA
American River Animal Hospital   Owned   9391 Greenback Lane   Orangevale   CA  
95662   Sacramento   12/15/10         813   VCA Animal Hospitals, Inc.   VCA
Herndon-Reston Animal Hospital   Leased   500 Elden Street   Herndon   VA  
20170   Fairfax           814   VCA of New York, Inc.   Animal Specialty Center
  Leased   9 Odell Plaza   Yonkers   NY   10701   Westchester           817  
VCA Real Property Acquisition Corporation   VCA Animal Care Center of Mt. Juliet
  Owned   2701 N. Mount Juliet Road   Mount Juliet   TN   37122   Wilson  
04/01/09         818   VCA Real Property Acquisition Corporation   Vacant
Property: Avalon-Heart of Gwinnett #818   Owned   470 Pleasant Hill Road  
Lilburn   GA   30047   Gwinnett   04/01/09     X     Former site of #818;
hospital merged into #736 04/01/16 820   VCA Real Property Acquisition
Corporation   VCA Wakulla Animal Hospital   Owned   2571 Crawfordville Highway  
Crawfordville   FL   32327   Wakulla   04/20/09         821   VCA Animal
Hospitals, Inc.   VCA Redwood Animal Hospital   Leased   16390 N.E. 87th Street
  Redmond   WA   98052   King           822   VCA Animal Hospitals, Inc.   VCA
Smoketown Animal Hospital   Leased   2497 Old Philadelphia Pike   Lancaster   PA
  17602   Lancaster           823   VCA Animal Hospitals, Inc.   VCA Smoketown
Animal Hospital at Bridgeport   Leased   1251 Ranck Mill Road   Lancaster   PA  
17602   Lancaster           826   VCA Animal Hospitals, Inc.   VCA Povar Animal
Hospital   Leased   15 First Street   East Providence   RI   02914   Providence
          827   VCA Animal Hospitals, Inc.   VCA Manito Animal Hospital   Leased
  2304 E. 57th Avenue   Spokane   WA   99223   Spokane           829   VCA
Animal Hospitals, Inc.   VCA Bloomington Animal Hospital   Leased   8830 Lyndale
Avenue South   Bloomington   MN   55420   Hennepin           830   VCA Animal
Hospitals, Inc.   VCA Noah’s Place Animal Medical Center   Leased   2050 62nd
Avenue North   St. Petersburg   FL   33702   Pinellas           831   VCA Real
Property Acquisition Corporation   VCA Braelinn Village Animal Hospital   Owned
  1130 Crosstown Court   Peachtree City   GA   30269   Fayette   11/16/09      
  832   Arroyo PetCare Center, Inc.   VCA Town and Country Animal Hospital  
Leased   8414 4th Street NW   Albuquerque   NM   87114   Bernalillo          
833   VCA Animal Hospitals, Inc.   VCA Orange City Animal Hospital   Leased  
1220 South Volusia Avenue   Orange City   FL   32763   Volusia           834  
VCA Animal Hospitals, Inc.   VCA Duncan Manor Animal Hospital   Leased   1720
Ferguson Road   Allison Park   PA   15101   Allegheny           835   VCA Animal
Hospitals, Inc.   VCA Old Marple Animal Hospital   Leased   820 West Springfield
Road   Springfield   PA   19064   Delaware           836   VCA Real Property
Acquisition Corporation   VCA Pahle Animal Hospital   Owned   10827 West
Oklahoma Avenue   West Allis   WI   53227   Milwaukee   02/02/10         837  
VCA Animal Hospitals, Inc.   VCA Wickaboag Animal Hospital   Leased   138 West
Main Street   West Brookfield   MA   01585   Worcester           838   VCA
Animal Hospitals, Inc.   VCA Atwood Animal Hospital   Leased   342 Atwood Avenue
  Cranston   RI   02920   Providence           839   Veterinary Centers of
America-Texas, Inc.   VCA University Animal Hospital   Leased   5501 West Lovers
Lane   Dallas   TX   75209   Dallas           842   VCA Animal Hospitals, Inc.  
VCA Firehouse Animal Hospital   Leased   1038 E 6th Ave, Unit B   Denver   CO  
80218   Denver           843   VCA Animal Hospitals, Inc.   VCA Orchard Animal
Hospital   Leased   5930 S. Holly Street   Greenwood Village   CO   80111  
Arapahoe           844   VCA Animal Hospitals, Inc.   VCA Park Hill Animal
Hospital   Leased   5304 East Colfax Avenue   Denver   CO   80220   Denver      
    845   VCA Animal Hospitals, Inc.   VCA Dakota Ridge Animal Hospital   Leased
  12255 West Bowles Avenue   Littleton   CO   80127   Jefferson           846  
VCA Animal Hospitals, Inc.   VCA Littleton Animal Hospital   Leased   2640 W.
Belleview Avenue, Suite 200   Littleton   CO   80123   Arapahoe           847  
VCA Animal Hospitals, Inc.   VCA Thornton Animal Hospital   Leased   3555 East
104th Avenue   Thornton   CO   80233   Adams           848   VCA Real Property
Acquisition Corporation   VCA Bay Area Veterinary Specialists & Emergency
Hospital   Owned   14790 Washington Ave.   San Leandro   CA   94578   Alameda  
07/26/13         849   VCA Animal Hospitals, Inc.   VCA Lawrence Animal Hospital
  Leased   771 Lawrence Expressway   Santa Clara   CA   95051   Santa Clara    
      850   VCA Animal Hospitals, Inc.   VCA Palo Alto Animal Hospital   Leased
  3944 El Camino Real   Palo Alto   CA   94306   Santa Clara           851   VCA
Animal Hospitals, Inc.   VCA Bascom Animal Hospital   Leased   2175 S. Bascom
Ave.   Campbell   CA   95008   Santa Clara           852   VCA Animal Hospitals,
Inc.   VCA All About Pets Animal Hospital   Leased   34664 Alvarado Niles Rd.  
Union City   CA   94587   Alameda           853   VCA Animal Hospitals, Inc.  
VCA Valley Animal Medical Center & Emergency Hospital   Leased   46920 Jefferson
Street   Indio   CA   92201   Riverside           854   VCA Animal Hospitals,
Inc.   VCA Yucca Valley Animal Hospital   Leased   57185 29 Palms Highway  
Yucca Valley   CA   92284   San
Bernardino           855   VCA Animal Hospitals, Inc.   VCA All Creatures Animal
Hospital   Leased   78-267 Highway 111   La Quinta   CA   92253   Riverside    
      857   VCA Animal Hospitals, Inc.   VCA 29 Palms Animal Hospital   Owned  
70513 29 Palms Highway   29 Palms   CA   92277   San
Bernardino   11/01/10         859   VCA Animal Hospitals, Inc.   Vacant
Property: California Animal Hospital #859   Leased   1730-1732 S. Sepulveda
Blvd.   Los Angeles   CA   90025   Los
Angeles       X   Subleasing space to HoPe   Merged into #101 02/18/13; lease
expires 11/30/17 860   VCA Animal Hospitals, Inc.   VCA Brentwood Animal
Hospital   Leased   11718 Olympic Blvd.   West Los Angeles   CA   90064   Los
Angeles           861   VCA Animal Hospitals, Inc.   VCA Adler Animal Hospital
and Pet Resort   Leased   16911 Roscoe Blvd.   North Hills   CA   91343   Los
Angeles           863   VCA Animal Hospitals, Inc.   VCA California Oaks Animal
Hospital   Leased   40575 California Oaks Road, Suite D7   Murrieta   CA   92562
  Riverside           864   VCA Animal Hospitals, Inc.   VCA Bradshaw Animal
Hospital   Leased   9609 Bradshaw Rd.   Elk Grove   CA   95624   Sacramento    
    Leasing space to large animal practice.   866   VCA Animal Hospitals, Inc.  
VCA Yuba Sutter Animal Hospital   Leased   1368 Colusa Highway   Yuba City   CA
  95993   Sutter           867   VCA Animal Hospitals, Inc.   VCA Bonita Animal
Hospital   Leased   3438 Bonita Rd.   Chula Vista   CA   91910   San Diego      
    868   VCA Animal Hospitals, Inc.   VCA Animal Specialty Group   Leased  
5610 Kearny Mesa Rd., Suite B   San Diego   CA   92111   San Diego           871
  VCA Animal Hospitals, Inc.   VCA San Francisco Veterinary Specialists   Leased
  650 Alabama Street   San Francisco   CA   94110   San
Francisco           871   VCA Real Property Acquisition Corporation   VCA San
Francisco Veterinary Specialists   Owned   600 Alabama Street   San Francisco  
CA   94110   San
Francisco   07/27/10         872   VCA Real Property Acquisition Corporation  
VCA Catoosa Animal Hospital   Owned   3150 Boynton Drive   Ringgold   GA   30736
  Catoosa   08/03/10        

 

Page 7 of 10



--------------------------------------------------------------------------------

AU

 

GRANTOR

 

HOSPITAL NAME

 

LEASED/OWNED

 

ADDRESS

 

CITY

 

ST

  ZIP   COUNTY  

PURCHASE
DATE

 

DEVELOPING
PROPERTY

 

VACANT

 

SUBLEASES

 

COMMENTS

873   VCA Animal Hospitals, Inc.   VCA Southwick Animal Hospital   Leased   498
College Highway   Southwick   MA   01077   Hampden           875   VCA Animal
Hospitals, Inc.   VCA Westside Animal Hospital   Leased   900 Fresno Avenue  
Santa Rosa   CA   95407   Sonoma           876   VCA Real Property Acquisition
Corporation   VCA Carrollton Animal Hospital   Owned   501 Clifton Terrace  
Carrollton   GA   30117   Carroll   08/30/10         877   VCA Animal Hospitals,
Inc.   VCA Welborn Animal Hospital   Leased   7860 Washington Ave.   Kansas City
  KS   66112   Wyandotte           878   VCA Animal Hospitals, Inc.   VCA
Alexandria Animal Hospital   Leased   2660 Duke Street   Alexandria   VA   22314
  Alexandria
City           879   Veterinary Centers of America-Texas, Inc.   VCA Love Field
Animal Hospital   Leased   6550 Lemmon Avenue   Dallas   TX   75209   Dallas    
      880   VCA Animal Hospitals, Inc.   VCA Northview Animal Hospital Specialty
Referral Center   Leased   223 Siebert Road   Pittsburgh   PA   15237  
Allegheny           882   VCA Animal Hospitals, Inc.   VCA Riverside Animal
Hospital   Leased   201 North Main Street   Boscawen   NH   03303   Merrimack  
        884   VCA Animal Hospitals, Inc.   Vacant Property: Woodland #884  
Leased   3012 Shaffer Ave. SE   Kentwood   MI   49512   Kent       X     Former
location of Woodland #884; moved into new location 05/09/16; lease expires
12/31/2016 884   VCA Real Property Acquisition Corporation   VCA Woodland Animal
Hospital   Owned   3166 29th St SE   Kentwood   MI   49512   Kent   06/12/15    
    885   VCA Real Property Acquisition Corporation   VCA Buckhead Animal
Hospital   Owned   1911 Piedmont Circle NE   Atlanta   GA   30324   Fulton  
12/14/10         886   VCA Real Property Acquisition Corporation   VCA Angel
Animal Hospital   Owned   3041 Long Prairie Road   Flower Mound   TX   75022  
Denton   12/22/10         887   VCA Animal Hospitals, Inc.   VCA Peachtree
Animal Hospital   Leased   4839 Peachtree Road   Chamblee   GA   30341   Dekalb
          888   VCA Real Property Acquisition Corporation   Iselin Animal
Hospital   Owned   450 Route 27   Iselin   NJ   08830   Middlesex   03/29/11    
    889   VCA Animal Hospitals, Inc.   VCA TLC Animal Hospital   Leased   8725
Santa Monica Boulevard   West Hollywood   CA   90069   Los Angeles           890
  VCA Animal Hospitals, Inc.   VCA Los Angeles Veterinary Specialists   Leased  
8723 Santa Monica Boulevard   West Hollywood   CA   90069   Los Angeles        
  892   VCA Real Property Acquisition Corporation   Vacant Property: Royalton
Road #892   Owned   10500 Royalton Road   North Royalton   OH   44133   Cuyahoga
  06/29/11     X     Former site of Royalton Road #892; Merged with York Road
892   VCA Animal Hospitals, Inc.   VCA York Royalton Animal Hospital   Leased  
8029 York Road   North Royalton   OH   44133   Cuyahoga           893   VCA
Animal Hospitals, Inc.   Katonah Bedford Veterinary Center   Leased   546 N.
Bedford Rd. (Route 117)   Bedford Hills   NY   10507   Westchester           894
  VCA Animal Hospitals, Inc.   Veterinary Referral & Emergency Center of
Westbury   Leased   609-5 Cantiague Rock Road   Westbury   NY   11590   Nassau  
        896   VCA Animal Hospitals, Inc.   VCA SouthPaws Veterinary Specialists
& Emergency   Leased   8500 Arlington Boulevard   Fairfax   VA   22031   Fairfax
        Subleasing space to Chesapeake Veterinary Cardiology Associates   897  
VCA Animal Hospitals, Inc.   VCA Animal Specialty Center of South Carolina  
Leased   3912 Fernandina Road   Columbia   SC   29210   Lexington          
Leasing additional space for an MRI machine 898   VCA Animal Hospitals, Inc.  
VCA Stoney Creek Animal Hospital   Leased   626 W. Mallard Creek Church Rd.  
Charlotte   NC   28262   Mecklenburg           899   VCA Animal Hospitals, Inc.
  VCA Arboretum View Animal Hospital   Leased   2551 Warrenville Road   Downers
Grove   IL   60515   DuPage           900   VCA Animal Hospitals, Inc.   VCA
Great Lakes Veterinary Specialists   Leased   4760 Richmond Road, Suite 4000  
Warrensville Heights   OH   44128   Cuyahoga           903   VCA Animal
Hospitals, Inc.   VCA Cairo Animal Hospital   Leased   1170 Park Avenue West  
Highland Park   IL   60035   Lake           904   VCA Animal Hospitals, Inc.  
VCA Pacific Petcare Animal Hospital   Leased   12720 Carmel Country Road, Suite
#100   San Diego   CA   92130   San Diego           905   VCA Animal Hospitals,
Inc.   VCA Kickingbird Animal Hospital   Leased   421 N. Bryant Avenue   Edmond
  OK   73034   Oklahoma           Lease includes #906 VCA Kickingbird Animal
Supply Center 908   VCA Animal Hospitals, Inc.   VCA New Kent Animal Hospital  
Leased   2955 Pocahontas Trail   Quinton   VA   23141   New Kent           909  
VCA Animal Hospitals, Inc.   VCA Sugar Grove Animal Hospital   Leased   5043
Bancroft Lane   Greenwood   IN   46142   Johnson           910   VCA Animal
Hospitals, Inc.   VCA Findlay Animal Hospital   Leased   2141 Bright Road  
Findlay   OH   45840   Hancock           911   VCA Animal Hospitals, Inc.   VCA
Findlay Animal Care Center   Leased   1614 West Main Cross Street   Findlay   OH
  45840   Hancock           912   VCA Animal Hospitals, Inc.   VCA Mission
Animal Referral and Emergency Center   Leased   5914 Johnson Drive   Mission  
KS   66202   Johnson           914   VCA Animal Hospitals, Inc.   VCA
Appalachian Animal Hospital   Leased   125 Mulberry Street   East Ellijay   GA  
30540   Gilmer           915   VCA Animal Hospitals, Inc.   VCA Maple Shade
Animal Hospital   Leased   845 East Main Street   Maple Shade   NJ   08052  
Burlington           916   VCA Animal Hospitals, Inc.   VCA Charles Towne Animal
Hospital   Leased   850 Savannah Highway   Charleston   SC   29407   Charleston
          917   VCA Animal Hospitals, Inc.   VCA Tender Care Animal Hospital  
Leased   1569 Fourth Street   San Rafael   CA   94901   Marin           920  
VCA Animal Hospitals, Inc.   VCA Waipahu Animal Hospital   Leased   94-810
Moloalo Street, Suite 115   Waipahu   HI   96797   Honolulu           921   VCA
Animal Hospitals, Inc.   VCA Kapolei Animal Hospital   Leased   91-579
Farrington Highway #105   Kapolei   HI   96707   Honolulu           923   VCA
Animal Hospitals, Inc.   VCA Peachtree Animal Hospital   Leased   18620
Darnestown Road   Beallsville   MD   20839   Montgomery           924   Arroyo
PetCare Center, Inc.   VCA Rock Creek Animal Hospital   Leased   1445 NW 185th
Avenue   Aloha   OR   97006   Washington           926   VCA of New York, Inc.  
Bay Ridge Animal Hospital   Leased   6803 5th Avenue   Brooklyn   NY   11220  
Kings           927   VCA Animal Hospitals, Inc.   Annex Location: VCA Charles
E. London Animal Hospital   Leased   2131B South Queen Street   York   PA  
17403   York           927   VCA Animal Hospitals, Inc.   VCA Charles E. London
Animal Hospital   Leased   2129 South Queen Street   York   PA   17403   York  
        928   VCA Animal Hospitals, Inc.   VCA Stoney Creek Animal Hospital  
Leased   14660 Herriman Blvd, Suite 800   Noblesville   IN   46060   Hamilton  
        929   VCA of New York, Inc.   Commack Animal Hospital   Leased   3095
Jericho Turnpike   East Northport   NY   11731   Suffolk           930   VCA
Animal Hospitals, Inc.   VCA Augustine Loretto Animal Hospital   Leased   11359
Old Saint Augustine Road   Jacksonville   FL   32258   Duval           931   VCA
Real Property Acquisition Corporation   VCA AVH Animal Hospital   Owned   1027
Blue Valley Drive   Pen Argyl   PA   18072   Northampton   08/07/12         932
  VCA Real Property Acquisition Corporation   VCA Commonwealth Animal Hospital  
Owned   10860 Main Street   Fairfax   VA   22030   Fairfax   08/14/12        
933   VCA of New York, Inc.   Jericho Animal Hospital   Leased   360 West
Jericho Turnpike   Syosset   NY   11791   Nassau           935   VCA Animal
Hospitals, Inc.   VCA Loomis Basin Veterinary Clinic   Leased   3901 Sierra
College Blvd.   Loomis   CA   95650   Placer           937   VCA Animal
Hospitals, Inc.   VCA Ragland & Riley Animal Hospital   Leased   3207 Cookeville
Hwy   Livingston   TN   38570   Overton           938   VCA Animal Hospitals,
Inc.   VCA Veterinary Specialists of the Valley   Leased   22123 Ventura
Boulevard   Woodland Hills   CA   91364   Los Angeles         Subleasing space
to #968   939   VCA Animal Hospitals, Inc.   VCA Pleasant Bay Animal Hospital  
Leased   9 Route 137   East Harwich   MA   02645   Barnstable         Subleasing
residential space to employee   940   VCA Animal Hospitals, Inc.   VCA
Centennial Valley Animal Hospital   Leased   259 Century Circle   Louisville  
CO   80027   Boulder           941   Veterinary Centers of America-Texas, Inc.  
VCA Advanced Care Animal Hospital   Leased   3000 Highway 121   Bedford   TX  
76021   Tarrant           942   VCA of New York, Inc.   VCA Animal Specialty and
Emergency Center   Leased   1285 Route 9   Wappingers Falls   NY   12590  
Dutchess           943   VCA Real Property Acquisition Corporation   VCA
Imperial Point Animal Hospital   Owned   1574 East Commercial Boulevard   Fort
Lauderdale   FL   33334   Broward   10/30/12         945   VCA Real Property
Acquisition Corporation   VCA Met Vet West Animal Hospital   Owned   5309
Campbells Run Road   Pittsburgh   PA   15205   Allegheny   10/30/12         946
  VCA Animal Hospitals, Inc.   VCA Met Vet South Animal Hospital   Leased   560
McNeilly Road   Pittsburgh   PA   15226   Allegheny           947   Arroyo
PetCare Center, Inc.   VCA North Portland Veterinary Hospital   Leased   3000 N
Lombard Street   Portland   OR   97217   Multnomah           948   VCA Real
Property Acquisition Corporation   VCA North Main Street Veterinary Clinic  
Owned   1116 North Main Street   Brockton   MA   02301   Plymouth   11/27/12    
    949   VCA Animal Hospitals, Inc.   VCA Seaside Animal Hospital   Leased  
9256 Beach Drive   Calabash   NC   28467   Brunswick           951   VCA Animal
Hospitals, Inc.   VCA Foothill Veterinary Hospital   Leased   2204 Foothill
Blvd.   Pasadena   CA   91107   Los Angeles           952   VCA Real Property
Acquisition Corporation   VCA Northside Animal Hospital   Owned   939 West 40th
Street   San Bernardino   CA   92407   San
Bernardino   03/20/13         953   VCA Animal Hospitals, Inc.   VCA Feline
Medical Center   Leased   4792 Caughlin Parkway, Suites 209-210   Reno   NV  
89519   Washoe           954   VCA Animal Hospitals, Inc.   VCA Wellington
Animal Hospital   Leased   3921 Miller Road   Newtown Square   PA   19073  
Delaware           Lease includes #955 VCA Family Pet Resort 957   VCA Animal
Hospitals, Inc.   The Barkley Pet Hotel and Day Spa   Leased   31166 Via Colinas
  Westlake Village   CA   91362   Los Angeles           958   VCA Animal
Hospitals, Inc.   VCA Westlake Village Animal Hospital   Leased   31166 Via
Colinas   Westlake Village   CA   91362   Los Angeles           959   VCA Animal
Hospitals, Inc.   VCA Eads Animal Hospital   Leased   3210 Cypress Ridge Drive  
Eads   TN   38028   Fayette           960   VCA Real Property Acquisition
Corporation   VCA Fairleigh Animal Hospital   Owned   1212 Bardstown Road  
Louisville   KY   40204   Jefferson   09/17/13         961   VCA Real Property
Acquisition Corporation   VCA Lakeside Animal Hospital   Owned   7817 Jacksboro
Highway   Fort Worth   TX   76135   Tarrant   11/12/13         962   VCA Real
Property Acquisition Corporation   VCA Terrell Mill Animal Hospital   Owned  
1315 Powers Ferry Rd. SE   Marietta   GA   30067   Cobb   12/17/13        



--------------------------------------------------------------------------------

AU

 

GRANTOR

 

HOSPITAL NAME

 

LEASED/OWNED

 

ADDRESS

 

CITY

 

ST

  ZIP   COUNTY  

PURCHASE
DATE

 

DEVELOPING
PROPERTY

 

VACANT

 

SUBLEASES

 

COMMENTS

965   VCA Animal Hospitals, Inc.   Office Lease: Care #965   Leased   305 E.
Haley Street   Santa Barbara   CA   93101   Santa Barbara           Lease for
additional office space 965   VCA Animal Hospitals, Inc.   VCA Care Specialty
and Emergency Animal Hospital   Leased   301 E. Haley Street   Santa Barbara  
CA   93101   Santa Barbara           966   VCA Animal Hospitals, Inc.   VCA
Advanced Veterinary Care Center   Leased   15926 Hawthorne Blvd.   Lawndale   CA
  90260   Los Angeles           969   VCA Animal Hospitals, Inc.   VCA Acacia
Animal Hospital and Pet Resort   Leased   655 W. Citracado Parkway   Escondido  
CA   92025   San Diego           970   VCA Animal Hospitals, Inc.   VCA Orange
County Veterinary Specialists   Leased   3021 Edinger Avenue   Tustin   CA  
92780   Orange           971   VCA Animal Hospitals, Inc.   VCA Animal Hospital
West   Leased   412 Jonestown Road   Winston-Salem   NC   27104   Forsyth      
    973   VCA Animal Hospitals, Inc.   VCA Timberlyne Animal Hospital   Leased  
110 Banks Drive   Chapel Hill   NC   27514   Orange           974   VCA Real
Property Acquisition Corporation   VCA Legion Road Animal Hospital   Owned  
1703 Legion Road   Chapel Hill   NC   27517   Orange   05/27/14       Leasing
space to six tenants   975   Arroyo PetCare Center, Inc.   VCA Animal Medical
Center of El Cajon   Leased   600 Broadway   El Cajon   CA   92021   San Diego  
        976   VCA Animal Hospitals, Inc.   VCA Tri-County Animal Hospital  
Leased   1811 Okeechobee Road   Fort Pierce   FL   34950   Saint Lucie          
977   VCA Animal Hospitals, Inc.   Vacant Property: Tri-County Animal Hospital
North #977   Leased   4846 N. Kings Highway   Fort Pierce   FL   34951   Saint
Lucie       X     Former site of #977 (closed 04/01/15); lease expires 03/31/19
978   VCA Animal Hospitals, Inc.   VCA Lacey Animal Hospital   Leased   4242
Pacific Avenue SE   Lacey   WA   98503   Thurston           979   VCA Animal
Hospitals, Inc.   VCA Companion Animal Hospital   Leased   5435 West Highway 40
  Ocala   FL   34482   Marion           982   VCA Real Property Acquisition
Corporation   VCA Boulder Terrace Animal Hospital   Owned   1586 W. Ogden Avenue
  Naperville   IL   60540   DuPage   08/26/14         983   VCA Animal
Hospitals, Inc.   Hope Animal Hospital   Leased   390 Atlantic Avenue   Brooklyn
  NY   11217   Kings           984   VCA Animal Hospitals, Inc.   VCA Animal
Health Hospital   Leased   2560 S. Harrison Road   Tucson   AZ   85748   Pima  
        985   VCA Animal Hospitals, Inc.   Hauppauge Animal Hospital   Leased  
521 Townline Road   Hauppauge   NY   11788   Suffolk           986   VCA Animal
Hospitals, Inc.   Coram Animal Hospital   Leased   3660 Route 112   Coram   NY  
11727   Suffolk           987   VCA Real Property Acquisition Corporation   VCA
Capital Area Veterinary Emergency and Specialty   Owned   1 Intervale Road  
Concord   NH   03301   Merrimack   10/14/14         988   VCA Animal Hospitals,
Inc.   VCA Simmons Animal Hospital   Leased   4975 Lake Worth Road   Greenacres
  FL   33463   Palm Beach           989   VCA Animal Hospitals, Inc.   Sayville
Animal Hospital   Leased   5262 Sunrise Highway   Sayville   NY   11782  
Suffolk           994   VCA Real Property Acquisition Corporation   VCA
Chestatee Animal Hospital   Owned   16 Westbrook Road   Dahlonega   GA   30533  
Lumpkin   10/28/14         995   VCA Real Property Acquisition Corporation   VCA
Dahlonega Animal Hospital   Owned   1284 Dawsonville Highway   Dahlonega   GA  
30533   Lumpkin   10/28/14         996   VCA Animal Hospitals, Inc.   VCA
Oakwood Animal Hospital   Leased   18815 N. Lower Sacramento Road   Woodbridge  
CA   95258   San Joaquin           997   VCA Real Property Acquisition
Corporation   VCA Sterling Animal Hospital   Owned   4 Clinton Road   Sterling  
MA   01564   Worcester   11/04/14         998   VCA Animal Hospitals, Inc.   VCA
Eye Clinic for Animals   Leased   5610 Kearny Mesa Road, Suite A   San Diego  
CA   92111   San Diego           1000   VCA Animal Hospitals, Inc.   VCA
Hollywood Animal Hospital   Leased   2864 Hollywood Boulevard   Hollywood   FL  
33020   Broward           1001   Pets’ Rx, Inc.   VCA Lakeview Animal Hospital  
Leased   1975 South Orchard Drive   Bountiful   UT   84010   Salt Lake          
1002   Veterinary Centers of America-Texas, Inc.   VCA Capital Area Veterinary
Specialists   Leased   7958 Shoal Creek Boulevard   Austin   TX   78757   Travis
          1003   VCA Animal Hospitals, Inc.   VCA Big Lake Animal Hospital  
Leased   9750 W. Parks Hwy   Wasilla   AK   99654   Matanuska-
Susitna           1004   VCA Animal Hospitals, Inc.   VCA Burton Animal Hospital
  Leased   13625 W. Center Street   Burton   OH   44021   Geauga           1005
  VCA Animal Hospitals, Inc.   VCA Crown Valley Animal Hospital & Pet Hotel  
Leased   28892 Crown Valley Parkway   Laguna Niguel   CA   92677   Orange      
    1006   VCA Animal Hospitals, Inc.   VCA Hartland Animal Hospital   Leased  
1515 North Old US 23   Hartland   MI   48353   Livingston           1008   Pets’
Rx, Inc.   VCA Lakeside Animal Hospital   Leased   4871 Summit Ridge Drive  
Reno   NV   89523   Washoe           1009   VCA Animal Hospitals, Inc.   VCA
Boonsboro Animal Hospital   Leased   6097 Boonsboro Rd.   Lynchburg   VA   24503
  Lynchburg
City           1012   VCA Real Property Acquisition Corporation   VCA Jordan
River Animal Hospital   Owned   1519 West 9000 South   West Jordan   UT   84088
  Salt Lake   04/01/15         1013   VCA Real Property Acquisition Corporation
  Parking Lot: County West #1013   Owned   1721 W. Merchant Street   Kankakee  
IL   60901   Kankakee   01/28/16         Unimproved lot 1013   VCA Animal
Hospitals, Inc.   VCA County West Animal Hospital   Leased   1709 W. Merchant
Street   Kankakee   IL   60901   Kankakee           1014   VCA Animal Hospitals,
Inc.   VCA San Carlos Animal Hospital   Leased   718 El Camino Real   San Carlos
  CA   94070   San Mateo           1015   VCA Animal Hospitals, Inc.   VCA San
Mateo Animal Hospital   Leased   2320 Palm Avenue   San Mateo   CA   94403   San
Mateo           1016   VCA Real Property Acquisition Corporation   VCA Holly
Farms Animal Hospital   Owned   6705 West Bancroft Street   Toledo   OH   43615
  Lucas   04/09/15         1017   Pets’ Rx, Inc.   VCA Laurelhurst Animal
Hospital   Leased   2945 N E Sandy Blvd.   Portland   OR   97232   Multnomah    
      1018   VCA Animal Hospitals, Inc.   Bond Animal Hospital   Leased   250
Central Avenue New York   White Plains   NY   10606   Westchester           1019
  VCA Animal Hospitals, Inc.   VCA PineRidge Animal Hospital   Leased   2172
Station Parkway NW   Andover   MN   55304   Anoka           1020   VCA Animal
Hospitals, Inc.   VCA MidWest Veterinary Referral and Emergency Center   Leased
  9664 Mockingbird Drive   Omaha   NE   68127   Douglas           1020   VCA
Animal Hospitals, Inc.   VCA MidWest Veterinary Referral and Emergency Center  
Leased   9706 Mockingbird Drive   Omaha   NE   68127   Douglas           1021  
VCA Animal Hospitals, Inc.   VCA Valley Animal Hospital and Emergency Center  
Leased   4982 E. 22nd Street   Tucson   AZ   85711   Pima           1021   VCA
Animal Hospitals, Inc.   VCA Valley Animal Hospital and Emergency Center  
Leased   4984 E. 22nd Street   Tucson   AZ   85711   Pima          

1023

 

VCA Animal Hospitals, Inc.

 

VCA Valley Animal Hospital of Sahuarita

 

Leased

 

15990 S. Rancho Sahuarita Boulevard, Suite 130

 

Sahuarita

 

AZ

  85629
  Pima
          1024   VCA Animal Hospitals, Inc.   VCA Plainfield Animal Hospital  
Leased   1100 Norwich Road   Plainfield   CT   06374   Windham           1025  
VCA Animal Hospitals, Inc.   VCA Alosta Animal Hospital   Leased   1821 E. Route
66   Glendora   CA   91740   Los Angeles           1026   VCA Animal Hospitals,
Inc.   VCA Whispering Pines Animal Hospital   Leased   7672 Highway 22  
Carthage   NC   28327   Moore           1028   VCA Animal Hospitals, Inc.   VCA
Market Street Animal Hospital   Leased   633 7th Avenue   San Diego   CA   92101
  San Diego           1029   VCA Real Property Acquisition Corporation   VCA
Meadow Hills Animal Hospital   Owned   8802 West Gage Boulevard   Kennewick   WA
  99336   Benton   09/01/15         1030   VCA Animal Hospitals, Inc.   VCA
Meadow Hills South Animal Hospital   Leased   3711 Plaza Way   Kennewick   WA  
99338   Benton           1031   VCA Real Property Acquisition Corporation  
Parking Lot: Valley Oak #1031   Owned   Immediately south of 2480 Dr. Martin
Luther King Jr. Pkwy   Chico   CA   95928
    Butte   10/21/16         Unimproved lot located immediately south of 2480
Dr. Martin Luther King Jr. Pkwy 1031   VCA Animal Hospitals, Inc.   VCA Valley
Oak Veterinary Center   Leased   2480 Dr. Martin Luther King Jr. Pkwy   Chico  
CA   95928   Butte           1033   VCA Animal Hospitals, Inc.   VCA Ocean View
Animal Hospital   Leased   109 Central Ave.   Pacific Grove   CA   93950  
Monterey           1034   VCA Animal Hospitals, Inc.   VCA Northeast Cat & Dog
Hospital   Leased   1527 Michigan Street N.E.   Grand Rapids   MI   49503   Kent
          1035   VCA Animal Hospitals, Inc.   VCA Florida Veterinary League  
Leased   1360 US Highway 1, Suite 1   Vero Beach   FL   32960   Indian River    
      1036   VCA Animal Hospitals, Inc.   VCA American Animal Eye Care Center  
Leased   1301 S. Beach Boulevard, Suite F   La Habra   CA   90631   Orange      
    1037   VCA Animal Hospitals, Inc.   VCA Chanhassen Animal Hospital   Leased
  440 West 79th Street   Chanhassen   MN   55317   Carver           1038   VCA
Animal Hospitals, Inc.   VCA North Academy Animal Hospital   Leased   5875 N.
Academy Blvd.   Colorado Springs   CO   80918   El Paso           1039   VCA
Animal Hospitals, Inc.   VCA Briargate Veterinary Clinic   Leased   7530
Rangewood Dr.   Colorado Springs   CO   80920   El Paso           1040  
Veterinary Centers of America-Texas, Inc.   VCA Aledo Animal Hospital   Leased  
5188 E Interstate 20 Service Road S   Willow Park   TX   76008   Parker        
  1041   VCA Animal Hospitals, Inc.   Parking Lease: Murphy Road #1041   Leased
  105 44th Avenue North   Nashville   TN   37209   Davidson           Parking
lease 1041   VCA Animal Hospitals, Inc.   VCA Murphy Road Animal Hospital  
Leased   4408 Murphy Road   Nashville   TN   37209   Davidson           1042  
VCA Animal Hospitals, Inc.   Love at First Sight   Leased   4423 Murphy Road  
Nashville   TN   37209   Davidson           Pet adoption center 1043   VCA
Animal Hospitals, Inc.   VCA Cascade Animal Medical Center & Inn   Leased   4020
26th Street NW   Rochester   MN   55901   Olmsted           1045   VCA Animal
Hospitals, Inc.   VCA Shaker Animal Hospital   Leased   223 Maxwell Road  
Latham   NY   12110   Albany           1046   VCA Animal Hospitals, Inc.   VCA
Orange County Veterinary Hospital   Leased   1761 Route 17M   Goshen   NY  
10924   Orange           1047   VCA Animal Hospitals, Inc.   VCA Delta Oaks
Animal Hospital   Leased   1020 Green Acres Road, Suite 5   Eugene   OR   97408
  Lane           1049   VCA Animal Hospitals, Inc.   VCA Highlands Ranch Animal
Specialty & Emergency Center   Leased   5640 County Line Place, Suite 1  
Highlands Ranch   CO   80126   Douglas          

 

Page 9 of 10



--------------------------------------------------------------------------------

AU

 

GRANTOR

 

HOSPITAL NAME

 

LEASED/OWNED

 

ADDRESS

 

CITY

 

ST

  ZIP   COUNTY  

PURCHASE
DATE

 

DEVELOPING
PROPERTY

 

VACANT

 

SUBLEASES

 

COMMENTS

1050   VCA Animal Hospitals, Inc.   VCA Dog and Cat Hospital of Tiffin   Leased
  2822 S State Route 100   Tiffin   OH   44883   Seneca           1051   VCA
Animal Hospitals, Inc.   VCA Aventura Animal Hospital & Pet Resort   Leased  
19101 Biscayne Boulevard   Aventura   FL   33180   Miami-Dade           1052  
VCA Animal Hospitals, Inc.   VCA Alton Road Animal Hospital   Leased   1828
Alton Road   Miami Beach   FL   33139   Miami-Dade           1053   VCA Animal
Hospitals, Inc.   VCA Miami Beach Animal Hospital   Leased   959 West Avenue  
Miami Beach   FL   33139   Miami-Dade           1054   VCA Animal Hospitals,
Inc.   VCA Brickell Animal Hospital   Leased   130 SW 8th Street   Miami   FL  
33130   Miami-Dade           1055   VCA Animal Hospitals, Inc.   VCA Coral
Springs Pet Resort & Medical Center   Leased   11555 West Sample Road   Coral
Springs   FL   33065   Broward           1056   VCA Animal Hospitals, Inc.   VCA
Indian Trace Animal Hospital   Leased   1420 North Park Drive   Weston   FL  
33326   Broward           1057   VCA Animal Hospitals, Inc.   VCA Silver Lakes
Animal Hospital   Leased   17780 Southwest 2nd Street   Pembroke Pines   FL  
33029   Broward           1058   VCA Animal Hospitals, Inc.   VCA South Dade
Animal Hospital   Leased   6380 South Dixie Highway   South Miami   FL   33143  
Miami-Dade           1059   VCA Animal Hospitals, Inc.   VCA East Meadow Animal
Hospital   Leased   24 Newbridge Road   East Meadow   NY   11554   Nassau      
    1060   VCA Real Property Acquisition Corporation   VCA Forest South Animal
Hospital   Owned   24341 Western Avenue   University Park   IL   60484   Will  
01/26/16         1061   VCA Animal Hospitals, Inc.   VCA Animal Specialty &
Emergency Center   Leased   1535 South Sepulveda Blvd.   Los Angeles   CA  
90025   Los Angeles           1062   VCA Animal Hospitals, Inc.   VCA North Park
Animal Hospital   Leased   5700 State Farm Drive   Rohnert Park   CA   94928  
Sonoma           1063   VCA Animal Hospitals, Inc.   VCA PetCare East Veterinary
Hospital   Owned   2425 Mendocino Avenue   Santa Rosa   CA   95403   Sonoma  
02/18/16         Real property purchase closed two days after the hospital
acquisition date due to SBA payoff delays 1064   VCA Animal Hospitals, Inc.  
VCA PetCare West Veterinary Hospital   Leased   1370 Fulton Road   Santa Rosa  
CA   95401   Sonoma           1065   VCA Real Property Acquisition Corporation  
VCA Front Range Animal Hospital   Owned   487 West Highway 105   Monument   CO  
80132   El Paso   02/29/16         1066   Veterinary Centers of America-Texas,
Inc.   VCA Park Cities Animal Hospital   Leased   4365 Lovers Lane   Dallas   TX
  75225   Dallas           1067   VCA Animal Hospitals, Inc.   VCA Countryside
Animal Hospital of Howell   Leased   2745 East Grand River Ave.   Howell   MI  
48843   Livingston           1068   VCA Animal Hospitals, Inc.   VCA Countryside
Animal Hospital of Hamburg   Leased   7440 M-36   Hamburg   MI   48139  
Livingston           1070   VCA Real Property Acquisition Corporation   VCA
Companion Animal Medical Center   Owned   1455 S. Rangeline Road   Carmel   IN  
46032   Hamilton   03/16/16         1071   VCA Animal Hospitals, Inc.   VCA
Companion Animal Wellness at WestClay   Leased   12750 Horseferry Road   Carmel
  IN   46032   Hamilton           1072   VCA Real Property Acquisition
Corporation   VCA Range Pet Lodge   Owned   1045 N. Rangeline Road   Carmel   IN
  46032   Hamilton   03/16/16         1073   VCA Animal Hospitals, Inc.   VCA
Far Country Animal Hospital   Leased   2701 N Liahona Drive   Palmer   AK  
99645   Matanuska-
Susitna           1074   VCA Animal Hospitals, Inc.   VCA Animal Wellness Center
of Marin   Leased   506 4th Street   San Rafael   CA   94901   Marin          
1074   VCA Animal Hospitals, Inc.   VCA Animal Wellness Center of Marin   Leased
  508 4th Street   San Rafael   CA   94901   Marin           1075   VCA Animal
Hospitals, Inc.   VCA Animal Wellness Center of Maple Grove   Leased   7000 East
Fish Lake Road   Maple Grove   MN   55311   Hennepin           1076   VCA Animal
Hospitals, Inc.   VCA Portage Animal Hospital   Leased   8037 Portage Road  
Portage   MI   49002   Kalamazoo           1078   VCA Animal Hospitals, Inc.  
Vacant Property: VCA Animal Emergency Center #1078   Leased   15791 West Dodge
Road   Omaha   NE   68118   Douglas       X     Hospital closed upon
acquisition; Re-opening targeted for Fall 2016 1079   VCA Animal Hospitals, Inc.
  VCA Adobe Animal Hospital   Leased   218 Etcheverry Street   Ramona   CA  
92065   San Diego           1080   VCA Animal Hospitals, Inc.   VCA Ark Animal
Hospital   Leased   3235 North Kedzie Avenue   Chicago   IL   60618   Cook      
    1081   VCA Animal Hospitals, Inc.   VCA Pike Creek Animal Hospital   Leased
  297 Polly Drummond Hill Road   Newark   DE   19711   New Castle          

 

Page 10 of 10



--------------------------------------------------------------------------------

SCHEDULE 5.11(B): PART II

OWNED/LEASED LOCATIONS

LABORATORY

 

   

LOCATION #

 

TYPE

 

STATUS

 

LEGAL ENTITY

 

LAB NAME

 

OWN/LEASE

 

ADDRESS

 

CITY

 

COUNTY

 

ST/PROVINCE

 

ZIP

 

COUNTRY

 

COMMENTS

1   101   PRIMARY   OPEN   ANTECH DIAGNOSTICS, INC.   ANTECH IRVINE (PAL)   OWN
  17672-A COWAN AVE., STE. 200   IRVINE   ORANGE   CA   92614   U.S.   2   101  
PRIMARY   OPEN   ANTECH DIAGNOSTICS, INC.   ANTECH IRVINE (PAL)   LEASE  
17672-B COWAN AVE.   IRVINE   ORANGE   CA   92614   U.S.   3   201   PRIMARY  
OPEN   ANTECH DIAGNOSTICS, INC.   ANTECH NEW YORK   LEASE   1111 MARCUS BLVD.,
STE. M28   LAKE SUCCESS   NAUSSAU   NY   11042   U.S.   4   105   SECONDARY  
OPEN   ANTECH DIAGNOSTICS, INC.   ANTECH DALLAS   LEASE   4040 W. ROYAL LANE,
STE. 124   IRVING   DALLAS   TX   75063   U.S.   5   107   SECONDARY   OPEN  
ANTECH DIAGNOSTICS, INC.   ANTECH MEMPHIS   OWN   2433 GLOBE COVE   SOUTHAVEN  
DESOTO   MS   38671   U.S.   6   102   SECONDARY (MOVED 5/12/12)   OPEN   ANTECH
DIAGNOSTICS, INC.   ANTECH PHOENIX   LEASE   8152 N. 83RD AVE #2 SUITES C-D  
PHOENIX   MARICOPA   AZ   85021   U.S.   7   300   SECONDARY   OPEN   ANTECH
DIAGNOSTICS, INC.   ANTECH CHICAGO   LEASE   2601 W. 22ND STREET   OAKBROOK  
DUPAGE   IL   60803   U.S.   8   203   SECONDARY   OPEN   ANTECH DIAGNOSTICS,
INC.   ANTECH ATLANTA   LEASE   4895 SOUTH ATLANTA, STE. A   SMYRNA   COBB   GA
  30080   U.S.   9   223   STAT-MOVED (6/17/11)   OPEN   ANTECH DIAGNOSTICS,
INC.   ANTECH BOSTON (S. WEYMOUTH)   LEASE   595 COLUMBIAN STREET   SOUTH
WEYMOUTH   NORFOLK   MA   02190   U.S.   10   108   STAT   OPEN   ANTECH
DIAGNOSTICS, INC.   ANTECH DENVER   LEASE   3550 SOUTH JASON STREET   ENGLEWOOD
  ARAPAHOE   CO   80110   U.S.   11   302   STAT   OPEN   ANTECH DIAGNOSTICS,
INC.   ANTECH DETROIT   LEASE   21540 WEST 11 MILE   SOUTHFIELD   OAKLAND   MI  
48076   U.S.   12   122   STAT   OPEN   ANTECH DIAGNOSTICS, INC.   ANTECH HAWAII
  LEASE   45-608 KAMEHAMEHA HWY   KANEOHE   HONOLULU   HI   96744   U.S.   13  
130   STAT (MERGED W HOUSTON 6/25/12)   OPEN   ANTECH DIAGNOSTICS, INC.   ANTECH
SPRING   LEASE   1646 SPRING CYPRESS RD   SPRING   HARRIS   TX   77388   U.S.  
14   204   STAT   OPEN   ANTECH DIAGNOSTICS, INC.   ANTECH NORTH CAROLINA  
LEASE   6405 TRYON ROAD, STE. 200   CARY   WAKE   NC   27511   U.S.   15   217  
STAT   OPEN   ANTECH DIAGNOSTICS, INC.   ANTECH FAIRFAX   LEASE   8500 ARLINGTON
BLVD   FAIRFAX   FAIRFAX CITY   VA   22031   U.S.   16   109   STAT   OPEN  
ANTECH DIAGNOSTICS, INC.   ANTECH SALT LAKE CITY   LEASE   6364 S. HIGHLAND DR.,
STE. 202   SALT LAKE CITY   SALT LAKE   UT   84121   U.S.   17   221   STAT  
OPEN   ANTECH DIAGNOSTICS, INC.   ANTECH WEST PALM BEACH   LEASE   3884 FOREST
HILL BLVD   WEST PALM BEACH   PALM BEACH   FL   33406   U.S.   18   120  
STAT-MOVED (4/18/11)   OPEN   ANTECH DIAGNOSTICS, INC.   ANTECH SAN JOSE   LEASE
  3345 EL CAMINO REAL   SANTA CLARA   SANTA CLARA   CA   95051   U.S.   19   303
  STAT   OPEN   ANTECH DIAGNOSTICS, INC.   ANTECH INDIANA   LEASE   11837
TECHNOLOGY DRIVE   FISHERS   HAMILTON   IN   46038   U.S.   20   304   STAT  
OPEN   ANTECH DIAGNOSTICS, INC.   ANTECH KANSAS CITY   LEASE   11950 WEST 110TH
STREET   OVERLAND   JOHNSON   KS   66210   U.S.   21   305   STAT   OPEN  
ANTECH DIAGNOSTICS, INC.   ANTECH LOUISVILLE   LEASE   11021 PLANTSIDE DRIVE  
LOUISVILLE   JEFFERSON   KY   40299   U.S.   22   110   SECONDARY   OPEN  
ANTECH DIAGNOSTICS, INC.   ANTECH PORTLAND   LEASE   12067 NE GLENN WIDING DR.,
STE 101/102   PORTLAND   MULTNOMAH   OR   97220   U.S.   23   111   STAT   OPEN
  ANTECH DIAGNOSTICS, INC.   ANTECH SEATTLE   LEASE   19115 W. VALLEY HWY., STE
H109   KENT   KING   WA   98032   U.S.   24   230   STAT   OPEN   ANTECH
DIAGNOSTICS, INC.   ANTECH TAMPA   LEASE   2910 BUSCH LAKE BLVD, STE A   TAMPA  
HILLSBOROUGH   FL   33614   U.S.   25   121   STAT   OPEN   ANTECH DIAGNOSTICS,
INC.   ANTECH SAN FRANCISCO   LEASE   21 AIRPORT BLVD., STE G   SOUTH SAN
FRANCISCO SAN MATEO     CA   94080   U.S.   26   306   STAT   OPEN   ANTECH
DIAGNOSTICS, INC.   ANTECH ST. LOUIS   LEASE   17485 NORTH OUTER 40 DRIVE  
CHESTERFIELD   SAINT LOUIS   MO   63005   U.S.   27   123   STAT   OPEN   ANTECH
DIAGNOSTICS, INC.   ANTECH SAN ANTONIO   LEASE   503 E. SONTERRA BLVD., STE. 106
  SAN ANTONIO   BEXAR   TX   78258   U.S.   28   225   STAT   OPEN   ANTECH
DIAGNOSTICS, INC.   ANTECH MORRISVILLE   LEASE   600 AIRPORT BLVD., STE. 500  
MORRISVILLE   WAKE   NC   27560   U.S.   29   307   STAT   OPEN   ANTECH
DIAGNOSTICS, INC.   ANTECH OKLAHOMA   LEASE   100 FARM ROAD   STILLWATER   PAYNE
  OK   74078   U.S.   30   210   STAT   OPEN   ANTECH DIAGNOSTICS, INC.   ANTECH
CHARLOTTE   LEASE   2235 TOWNSHIP ROAD   CHARLOTTE   MECKLENBURGH   NC   28273  
U.S.   31   112   STAT   OPEN   ANTECH DIAGNOSTICS, INC.   ANTECH LAS VEGAS  
LEASE   8650 W. TROPICANA AVE., STE. B-107   LAS VEGAS   CLARK   NV   89147  
U.S.   32   222   STAT-MOVED (5/11/11)   OPEN   ANTECH DIAGNOSTICS, INC.  
ANTECH PHILADELPHIA   LEASE   301 VETERANS HIGHWAY   LEVITTOWN   BUCK   PA  
19056   U.S.   33   124   SECONDARY   OPEN   ANTECH DIAGNOSTICS, INC.   ANTECH
SACRAMENTO   LEASE   3810 HAPPY LANE   SACRAMENTO   SACRAMENTO   CA   95827  
U.S.   34   213   STAT   OPEN   ANTECH DIAGNOSTICS, INC.   ANTECH BUFFALO  
LEASE   5225 SHERIDAN DRIVE   WILLIAMSVILLE   ERIE   NY   14221   U.S.   35  
214   STAT   OPEN   ANTECH DIAGNOSTICS, INC.   ANTECH PITTSBURGH   LEASE   223
SIEBERT ROAD   PITTSBURGH   ALLEGHENY   PA   15237   U.S.   36   126   STAT  
OPEN   ANTECH DIAGNOSTICS, INC.   ANTECH CHATTANOOGA   LEASE   1466 RIVERSIDE
DR., STE. B   CHATANOOGA   HAMILTON   TN   37406   U.S.   37   127   STAT   OPEN
  ANTECH DIAGNOSTICS, INC.   ANTECH REDDING   LEASE   2505 HILLTOP DR.   REDDING
  SHASTA   CA   96002   U.S.   38   310   STAT   OPEN   ANTECH DIAGNOSTICS, INC.
  ANTECH GRAND RAPIDS   LEASE   1425 MICHIGAN ST   GRAND RAPIDS   KENT   MI  
49503   U.S.   39   215   STAT   OPEN   ANTECH DIAGNOSTICS, INC.   ANTECH
COLUMBIA   LEASE   3924 FERNANDINA RD   COLUMBIA   LEXINGTON   SC   29210   U.S.
  40   216   STAT   OPEN   ANTECH DIAGNOSTICS, INC.   ANTECH SANDY SPRINGS  
LEASE   455 ABERNATHY ROAD   SANDY SPRINGS   FULTON   GA   30328   U.S.   41  
128   STAT   OPEN   ANTECH DIAGNOSTICS, INC.   ANTECH BIRMINGHAM   LEASE   2864
ACTON ROAD   BIRMINGHAM   JEFFERSON   AL   35243   U.S.   42   218   STAT   OPEN
  ANTECH DIAGNOSTICS, INC.   ANTECH MIDDLETOWN   LEASE   730 RANDOLPH ROAD  
MIDDLETOWN   MIDDLESEX   CT   06457   U.S.   43   310   STAT   OPEN   ANTECH
DIAGNOSTICS, INC.   ANTECH MINNEAPOLIS   LEASE   10340 W. 70TH STRETT   EDEN
PRAIRIE   HENNEPIN   MN   55344   U.S.   44   220   STAT   OPEN   ANTECH
DIAGNOSTICS, INC.   ANTECH NEW YORK CITY   LEASE   77 WORTH STREET   NEW YORK
CITY   NEW YORK   NY   10013   U.S.   45   219   STAT   OPEN   ANTECH
DIAGNOSTICS, INC.   ANTECH RICHMOND   LEASE   1596 HOCKETT ROAD   MANAKIN-SABOT
  GOOCHLAND   VA   23103   U.S.   46   129   STAT   OPEN   ANTECH DIAGNOSTICS,
INC.   ANTECH NEW ORLEANS   LEASE   101 METAIRIE ROAD   METAIRIE   JEFFERSON
PARISH   LA   70005   U.S.   47   224   STAT   OPEN   ANTECH DIAGNOSTICS, INC.  
ANTECH JACKSONVILLE   LEASE   11437 CENTRAL PARKWAY, STE 101   JACKSONVILLE  
DUVAL   FL   32224   U.S.   48   311   STAT   OPEN   ANTECH DIAGNOSTICS, INC.  
ANTECH MADISON   LEASE   1848 WALDORF BLVD   MADISON   DANE   WI   53719   U.S.
  49   131   STAT   OPEN   ANTECH DIAGNOSTICS, INC.   ANTECH VENTURA   LEASE  
2065 SPERRY AVE., STE B   VENTURA   VENTURA   CA   93003   U.S.   50   312  
STAT   OPEN   ANTECH DIAGNOSTICS, INC.   ANTECH NASHVILLE   LEASE   2223 NW
BROAD ST., STE D   MURFREESBORO   RUTHERFORD   TN   37129   U.S.   51   226  
STAT   OPEN   ANTECH DIAGNOSTICS, INC   ANTECH ANNAPOLIS   LEASE   2553 HOUSLEY
RD., STE 102   ANNAPOLIS   ANNE ARUNDEL   MD   21401   U.S.   52   227   STAT  
OPEN   ANTECH DIAGNOSTICS, INC   ANTECH NEW HAMPSHIRE   LEASE   136 HARVEY RD,
BLDG A, STE 007   LONDONDERRY   ROCKINGHAM   NH   03053   U.S.   53   228   STAT
  OPEN   ANTECH DIAGNOSTICS, INC   ANTECH PENSACOLA   LEASE   4800 N DAVIS HWY  
PENSACOLA   ESCAMBIA   FL   32503   U.S.   54   229   SECONDARY   OPEN   ANTECH
DIAGNOSTICS, INC   ANTECH ORLANDO 24 HR LAB   LEASE   7415 EMERALD DUNES DR, STE
1500   ORLANDO   ORANGE   FL   32822   U.S.   55   232   STAT   OPEN   ANTECH
DIAGNOSTICS, INC   ANTECH AKRON   LEASE   1321 CENTERVIEW CIRCLE   AKRON  
SUMMIT   OH   44321   U.S.   56   231   STAT   OPEN   ANTECH DIAGNOSTICS, INC  
ANTECH ALBANY   LEASE   223 MAXWELL ROAD   LATHAM   ALBANY   NY   12110   U.S.  
57   233   STAT   OPEN   ANTECH DIAGNOSTICS, INC   ANTECH NEW JERSEY   LEASE  
197 HANCE AVE   TINTON FALLS   MONMOUTH   NJ   07724   U.S.   58   125   DIST.
CTR   OPEN   ANTECH DIAGNOSTICS, INC.   NATIONAL DISTRIBUTION CENTER   LEASE  
4260 E. RAINES RD. STE. 2   MEMPHIS   SHELBY   TN   38118   U.S.   59   505  
MFG - MEMPHIS   OPEN   ANTECH DIAGNOSTICS, INC.   MANUFACTURING   LEASE   4260
E. RAINES RD. STE. 2   MEMPHIS   SHELBY   TN   38118   U.S.   60   501   Irvine
MFG/Development   OPEN   ANTECH DIAGNOSTICS, INC.   MANUFACTURING   OWN   17672
COWAN AVE.   IRVINE   ORANGE   CA   92614   U.S.   61   201   PATH OFFICE   OPEN
  ANTECH DIAGNOSTICS, INC.   ANTECH PATHOLOGY EAST   LEASE   9 SCHILLING RD,
STE. 211   HUNT VALLEY   BALTIMORE   MD   21031   U.S.   62   201   PATH OFFICE
  OPEN   ANTECH DIAGNOSTICS, INC.   ANTECH PATHOLOGY EAST   LEASE   150
PROVIDENCE RD   CHAPEL HILL   DURHAM   NC   27514   U.S.   63   201   PATH
OFFICE   OPEN   ANTECH DIAGNOSTICS, INC.   ANTECH PATHOLOGY EAST   LEASE   410
UNION AVE.   FRAMINGHAM   MIDDLESEX   MA   01702   U.S.   64   503   MFG -
INDIANA   OPEN   ANTECH DIAGNOSTICS, INC.   MANUFACTURING   LEASE   1187 E
NORTHFIELD DR, STE D   BROWNSBURG   HENDRICKS   IN   46112   U.S.   65   504  
IMAGING CENTER   OPEN   ANTECH DIAGNOSTICS, INC.   ANTECH IMAGING SERVICE  
LEASE   17672-B COWAN AVE.   IRVINE   ORANGE   CA   92614   U.S.   66   003  
PATH OFFICE   OPEN   ANTECH DIAGNOSTICS, INC.   PATHOLOGY OFFICE   LEASE   16522
HOUSE & HAHL RD. STE F6   CYPRESS   FRANKLIN   TX   77433   U.S.   67   003  
PATH OFFICE   OPEN   ANTECH DIAGNOSTICS, INC.   PATHOLOGY OFFICE   LEASE   6166
IMPERIAL LOOP, STE 14   COLLEGE STATION   BRAZOS   TX   77845   U.S.   68   199
  STORAGE   OPEN   ANTECH DIAGNOSTICS, INC.   MFG LAB STORAGE SPACE   LEASE  
17875 SKY PARK CIR., STE. M   IRVINE   ORANGE   CA   92614   U.S.   69   003  
APARTMENT   OPEN   ANTECH DIAGNOSTICS, INC.   PATHOLOGY APARTMENT   LEASE   405
STEVENS #B   SANTA ANA   ORANGE   CA   92707   U.S.   70  

105

  OFFICE   OPEN   ANTECH DIAGNOSTICS, INC   SALES TEAM TEST EXPRESS   LEASE  
15305 DALLAS PARKWAY, STE 300   ADDISON   DALLS   TX   75001   U.S.  

 

Page 1 of 2



--------------------------------------------------------------------------------

   

LOCATION #

 

TYPE

 

STATUS

 

LEGAL ENTITY

 

LAB NAME

 

OWN/LEASE

 

ADDRESS

 

CITY

 

COUNTY

 

ST/PROVINCE

 

ZIP

 

COUNTRY

 

COMMENTS

71   003   OFFSITE IT OFFICE   OPEN   ANTECH DIAGNOSTICS, INC   IT DEPT - SANTA
ANA   LEASE   1 MACARTHUR PLAZA, STE 110   SANTA ANA   ORANGE   CA   92702  
U.S.   72   133   EST. MOVE 02/01/2017   PENDING   ANTECH DIAGNOSTICS, INC  
ANTECH IRVINE NEW   LEASE   17620 MT. HERRMANN STREET   FOUNTAIN VALLEY   ORANGE
  CA   92708   U.S.   EST. MOVE 02/01/2017 73       PENDING   ANTECH
DIAGNOSTICS, INC   ANTECH DES MOINES   LEASE   4631 MERLE HAY ROAD   DES MOINE  
POLK COUNTY   IA   50322   U.S.   EST. OPEN 08/01/2016 74   107   N/A   CLOSED  
ANTECH DIAGNOSTICS, INC.   VACANT: SITE OF OLD ANTECH MEMPHIS LOCATION   OWN  
9066 LACEY DR.   SOUTHAVEN   DESOTO   MS   38671   U.S.  

 

Page 2 of 2



--------------------------------------------------------------------------------

SCHEDULE 5.11(B): PART III

OWNED/LEASED LOCATIONS

MEDICAL EQUIPMENT

 

Loan Party

 

Business Name

 

Address

 

City

 

State

 

Zip Code

 

County

 

Leased/Owned

 

Notes

Sound Technologies, Inc.

  Sound   2409 Avenue J, Suite C   Arlington   TX   76006   Tarrant   Leased  
Educational facility

Sound Technologies, Inc.

  Sound   5810 Van Allen Way   Carlsbad   CA   92008   San Diego   Leased  

Sound Technologies, Inc.

  Sound   2401 Internet Boulevard   Frisco   TX   75034   Collin   Leased  

 

Page 1 of 1



--------------------------------------------------------------------------------

SCHEDULE 5.11(B): PART IV OWNED/LEASED LOCATIONS CORPORATE

 

Loan Party

  

Address

  

City

  

State

  

Zip Code

  

County

  

Leased/Owned

VCA Inc.    12401 West Olympic Boulevard    Los Angeles    CA    90064   
Los Angeles    Leased VCA Inc.    12421 West Olympic Boulevard    Los Angeles   
CA    90064    Los Angeles    Leased Vicar Operating, Inc.    12200 West Olympic
Boulevard    Los Angeles    CA    90064    Los Angeles    Leased VCA Inc.   
1913 Centinela Avenue    Santa Monica    CA    90404    Los Angeles    Leased

 

Page 1 of 1



--------------------------------------------------------------------------------

SCHEDULE 5.11(B): PART V

OWNED/LEASED LOCATIONS

CAMP BOW WOW

 

Legal Entity

 

Business Name

 

Address

 

City

 

State

 

Zip Code

 

County

 

Leased/Owned

Camp Bow Wow Franchising, Inc.

  Camp Bow Wow   8820 W. 116th Circle, Suite D   Broomfield   CO   80021  
Broomfield   Leased CBW Operating, Inc.   Camp Bow Wow - Albuquerque   3228 Los
Arboles Ave NE   Albuquerque   NM   87107   Bernalillo   Leased CBW Operating,
Inc.   Camp Bow Wow - Bentonville   1403 SW 14th St.   Bentonville   AR   72712
  Benton   Leased CBW Operating, Inc.   Camp Bow Wow - Broomfield   1705 W. 10th
Ave.   Broomfield   CO   80020   Broomfield   Leased CBW Operating, Inc.   Camp
Bow Wow - Concord   8010 Myint Ln., Suite 110   Concord   NC   28027   Cabarrus
  Leased CBW Operating, Inc.   Camp Bow Wow - Golden   13101 W. 43rd Drive,
Units 101-104   Golden   CO   80403   Jefferson   Leased CBW Operating, Inc.  
Camp Bow Wow - Greenville   602 Airport Rd., Suite A   Greenville   SC   29607  
Greenville   Leased CBW Operating, Inc.   Camp Bow Wow - Lodo   3645 Brighton
Blvd.   Denver   CO   80216   Denver   Leased CBW Operating, Inc.   Camp Bow Wow
- Northglenn   11480 N. Cherokee St., Unit P   Northglenn   CO   80234  
Jefferson   Leased CBW Operating, Inc.   Camp Bow Wow - Westminster   7577 West
103rd Ave. Unit 200   Westminster   CO   80021   Adams   Leased

 

Page 1 of 1



--------------------------------------------------------------------------------

Schedule 5.17

ERISA

Certain named executive officers of Holdings are parties to post-retirement
medical benefits agreements pursuant to which they are entitled to receive
medical benefits coverage under Holdings and/or Borrower’s plans commencing
after termination of employment until the last to occur of the named executive
officer’s death, or the death of such executive’s spouse. All such named
executive officers have satisfied the eligibility requirements for such
post-retirement coverage.



--------------------------------------------------------------------------------

Schedule 5.24

INSURANCE

[see attached]



--------------------------------------------------------------------------------

VCA Inc.

Summary of Insurance

2015 - 2016

As of April 1, 2016

 

Wells Fargo Insurance Services    LOGO [g220376wellslogo.jpg]             

 

Coverage

 

Policy Period

 

Carrier /
AM Best Rating

 

Policy #

 

Limits of Liability

 

Net Premiums

General Liability - U.S.

  4/01/2016 - 4/01/2017   First Specialty Insurance Corporation   IRG 200092503
  $4,000,000 Subject to a $10,000,000 CAP for all policy coverages   General
Aggregate Limit for all coverages (Including Professional Liability)   $471,147
- Premium     A+ XV     $4,000,000   Products/Completed Operations Aggregate  
$14,134.41 - State Tax         $2,000,000   Personal & Advertising Injury Limit
  $942.29 - Stamping Fee         $2,000,000   Per Occurrence Limit              

 

        $2,000,000   Damage to Premises Rented to You Limit   Net Total:
$486,223.70         Veterinarians Professional Liability           $2,000,000  
Each Veterinary Incident Limit           $2,000,000   Each Business Entity
Incident Limit           $4,000,000 Subject to a $10,000,000 CAP for all policy
coverages   General Aggregate Limit for all coverages (Including Professional
Liability)           Diagnostic Testing Laboratories Professional Liability    
      $2,000,000   Each Laboratory Incident Limit           $4,000,000 Subject
to a $10,000,000 CAP for all policy coverages   General Aggregate Limit for all
coverages (Including Professional Liability)           Employee Benefits
Liability Coverage - Claims Made           $2,000,000   Employee Benefits
Programs - Each Employee           $4,000,000   Employee Benefits Programs -
Aggregate           4/1/09   Retroactive Date           Self-Insured Retention
Amounts:           $150,000   Products/Completed Operations           $150,000  
All Other Hazards             TPA: CCMSI  

This Coverage Summary is merely a descriptive summary of coverage provided by
the insurance contracts and should be used for reference purposes only. It
neither amends nor alters the insurance contract(s). Specific questions on all
policy terms and conditions should be referred to your Wells Fargo Insurance
representative, and the policy itself should be reviewed.

Please refer to the policy contract for specific terms, conditions, limitations,
and exclusions.

Coverage Summary date 4/01/2016. Prepared for VCA Inc.

Confidential. © 2015 Wells Fargo Insurance Services USA, Inc. All Rights
Reserved.



--------------------------------------------------------------------------------

VCA Inc.

Summary of Insurance

2015 - 2016

As of April 1, 2016

 

Wells Fargo Insurance Services    LOGO [g220376wellslogo.jpg]             

 

Coverage

 

Policy Period

 

Carrier /
AM Best Rating

 

Policy #

 

Limits of Liability

 

Net Premiums

General Liability - Canada

  4/01/2016 - 4/01/2017   Westport Insurance Corp.   IRG 200102903   $4,000,000
Subject to a $10,000,000 CAP for all policy coverages   General Aggregate Limit
for all coverages (Including Professional Liability)   $54,762     A+ XV    
$4,000,000   Products/Completed Operations Aggregate   Ontario Sales Tax:      
  $2,000,000   Personal & Advertising Injury Limit   $2,163.10            

 

        $2,000,000   Per Occurrence Limit   Total Premium:         $2,000,000  
Damage to Premises Rented to You Limit   $56,925.10         Veterinarians
Professional Liability           $2,000,000   Each Veterinary Incident Limit    
      $2,000,000   Each Business Entity Incident Limit           $4,000,000
Subject to a $10,000,000 CAP for all policy coverages   General Aggregate Limit
for all coverages (Including Professional Liability)           Diagnostic
Testing Laboratories Professional Liability           $2,000,000   Each
Laboratory Incident Limit           $4,000,000 Subject to a $10,000,000 CAP for
all policy coverages   General Aggregate Limit for all coverages (Including
Professional Liability)           Employee Benefits Liability Coverage - Claims
Made           $2,000,000   Employee Benefits Programs - Each Employee          
$4,000,000   Employee Benefits Programs - Aggregate           4/1/09  
Retroactive Date           Self-Insured Retention Amounts:           $25,000  
Products/Completed Operations           $25,000   All Other Hazards          
$25,000   Employee Benefits - Each Employee Deductible  

This Coverage Summary is merely a descriptive summary of coverage provided by
the insurance contracts and should be used for reference purposes only. It
neither amends nor alters the insurance contract(s). Specific questions on all
policy terms and conditions should be referred to your Wells Fargo Insurance
representative, and the policy itself should be reviewed.

Please refer to the policy contract for specific terms, conditions, limitations,
and exclusions.

Coverage Summary date 4/01/2016. Prepared for VCA Inc.

Confidential. © 2015 Wells Fargo Insurance Services USA, Inc. All Rights
Reserved.



--------------------------------------------------------------------------------

VCA Inc.

Summary of Insurance

2015 - 2016

As of April 1, 2016

 

Wells Fargo Insurance Services    LOGO [g220376wellslogo.jpg]             

 

Coverage

 

Policy Period

 

Carrier /

AM Best Rating

 

Policy #

 

Limits of Liability

 

Net Premiums

Property - U.S.

  4/01/2016 - 4/01/2017   AXIS Insurance Co.   MLB706502-16   $100,000,000  
Limits of Liability   $1,737,376     A+ XV     $5,000,000   Accounts Receivable
  State Taxes & Fees         Included   Business Interruption   $993.12        
4 Weeks not to exceed $5,000,000   Civil Authority           $1,000,000  
Contingent Business Interruption   Total Premium:         $5,000,000 or 25% of
the combined amount of covered direct physical damage and Time Element loss,
whichever is greater.   Debris Removal   $1,738,369.12         $5,000,000
Combined Coverage 1 & Coverage 2   Demolition & Increased Cost of Construction  
        $5,000,000   Earthquake (CA, AK, HI, PR) - All loss, damage or expenses
caused by or resulting from physical damage. CA Earthquake coverage applies only
to 10 hospitals specifically listed, corporate office location, Irvine lab and
the Carlsbad location. Global Endorsement per expiring Canada: $5M          
$5,000,000   Earthquake (Pacific Northwest Earthquake Territory - All loss,
damage or expenses caused by or resulting from physical damage.          
$5,000,000   Earthquake - New Madrid Earthquake Territory - All loss, damage or
expenses caused by or resulting from physical damage.           $5,000,000   As
respects all loss, damage or expenses caused by or resulting from physical
damage to all other Locations which is caused by or results from Earthquake.    
             

Equipment Breakdown

            $500,000   Electronic Data Processing Equipment Breakdown          
$100,000,000   Equipment Breakdown Endorsement           $100,000  
Consequential Damage           Included in Equipment Breakdown Sub-Limit   Time
Element & Extra Expense           $250,000   Expediting Expense          
$250,000   Service Interruption - Property Damage           Included in Service
Interruption - Property Damage   Service Interruption - Time Element          
$100,000   Water Damage  

This Coverage Summary is merely a descriptive summary of coverage provided by
the insurance contracts and should be used for reference purposes only. It
neither amends nor alters the insurance contract(s). Specific questions on all
policy terms and conditions should be referred to your Wells Fargo Insurance
representative, and the policy itself should be reviewed.

Please refer to the policy contract for specific terms, conditions, limitations,
and exclusions.

Coverage Summary date 4/01/2016. Prepared for VCA Inc.

Confidential. © 2015 Wells Fargo Insurance Services USA, Inc. All Rights
Reserved.



--------------------------------------------------------------------------------

VCA Inc.

Summary of Insurance

2015 - 2016

As of April 1, 2016

 

Wells Fargo Insurance Services    LOGO [g220376wellslogo.jpg]             

 

Coverage

 

Policy Period

 

Carrier /
AM Best Rating

 

Policy #

 

Limits of Liability

 

Net Premiums

Property - U.S.

  4/01/2016 - 4/01/2017   AXIS Insurance Co.   MLB706502-16   $250,000  
Expediting Expense   Included Above     A+ XV     Extended Period of Indemnity  
180 Day(s)           $1,000,000   Extra Expense           $5,000,000   Flood -
Annual Aggregate: As respects all loss, damage or expenses caused by or
resulting from physical damage to Locations wholly or partially in a High Hazard
Flood Zone ( & All Other Locations) which is caused by or results from Flood.  
        $2,500,000   Vacant Property - Physical Damage resulting from Flood
shall not exceed this amount per occurrence or in the annual aggregate          
$1,000,000   Sewer Back-up: per occurrence           4 Week(s) not to exceed
$5,000,000   Ingress / Egress           $10,000,000   Leasehold Interest        
  $500,000   Miscellaneous Unnamed Locations           $2,500,000   Newly
Acquired Locations (90 Day(s) Reporting)           60 Day(s)   Ordinary Payroll
Expense           $2,500,000   Vacant Building           $100,000   Professional
Fees           $5,000,000   Property in the Course of Construction          
$250,000   Property in Transit           $2,500,000   Service Interruption      
    $1,000,000   Unintentional Errors & Omissions           $1,000,000  
Valuable Papers           $250,000 / $100,000 Per Occurrence   Animal Bailee
Coverage           $100,000,000   Earthquake Sprinkler Leakage  

This Coverage Summary is merely a descriptive summary of coverage provided by
the insurance contracts and should be used for reference purposes only. It
neither amends nor alters the insurance contract(s). Specific questions on all
policy terms and conditions should be referred to your Wells Fargo Insurance
representative, and the policy itself should be reviewed.

Please refer to the policy contract for specific terms, conditions, limitations,
and exclusions.

Coverage Summary date 4/01/2016. Prepared for VCA Inc.

Confidential. © 2015 Wells Fargo Insurance Services USA, Inc. All Rights
Reserved.



--------------------------------------------------------------------------------

VCA Inc.

Summary of Insurance

2015 - 2016

As of April 1, 2016

 

Wells Fargo Insurance Services    LOGO [g220376wellslogo.jpg]             

 

Coverage

 

Policy Period

 

Carrier /
AM Best Rating

 

Policy #

 

Limits of Liability

 

Net Premiums

Property - U.S.

  4/01/2016 - 4/01/2017   AXIS Insurance Co.   MLB706502-16  

Deductibles

  Included Above     A+ XV     $10,000   Deductible: For each and every loss or
damage to covered property to all Locations, expect as specifically noted below
          5% of the Full 12 Months Time Element Values. The combined deductible
for Property Damage and Time Element shall be subject to a minimum of $250,000
in any one occurrence   Earthquake in CA, AK, HI or PR           2% of the Full
12 Months Time Element Values. The combined deductible for Property Damage and
Time Element shall be subject to a minimum of $250,000 in any one occurrence  
Earthquake in Pacific Northwest Earthquake Territory           2% of the Full 12
Months Time Element Values. The combined deductible for Property Damage and Time
Element shall be subject to a minimum of $250,000 in any one occurrence  
Earthquake in New Madrid Earthquake Territory           $250,000   As respects
to all loss, damage or expenses caused by or resulting from physical damage to
all other Locations which is caused by or results from Earthquake           As
respects to all loss, damage or expenses caused by or resulting from physical
damage to Locations wholly or partially located in a High Hazard Flood Zone
which is caused by or results from Flood.           $500,000   Flood: Separate
Building or Structure           $500,000   Flood: Personal Property at each
Separate Building or Structure           $250,000   Time Element per occurrence
          $100,000   As respects to all loss, damage or expenses caused by or
resulting from physical damage to all other Locations which is caused by or
results from Flood.          

5% of the 100% Value of Property Insured. 5% of the Full 12 Months Time Element
Values.

The combined deductible for Property Damage and Time Element shall be subject to
a min. of $250,000 in any one occurrence.

  As respects all loss, damage or expenses caused by or resulting from physical
damage to Locations in Florida, Hawaii or Tier 1 Windstorm Areas which is caused
by or results from the peril of wind from any Named Storm.  

This Coverage Summary is merely a descriptive summary of coverage provided by
the insurance contracts and should be used for reference purposes only. It
neither amends nor alters the insurance contract(s). Specific questions on all
policy terms and conditions should be referred to your Wells Fargo Insurance
representative, and the policy itself should be reviewed.

Please refer to the policy contract for specific terms, conditions, limitations,
and exclusions.

Coverage Summary date 4/01/2016. Prepared for VCA Inc.

Confidential. © 2015 Wells Fargo Insurance Services USA, Inc. All Rights
Reserved.



--------------------------------------------------------------------------------

VCA Inc.

Summary of Insurance

2015 - 2016

As of April 1, 2016

 

Wells Fargo Insurance Services    LOGO [g220376wellslogo.jpg]             

 

Coverage

 

Policy Period

 

Carrier /
AM Best Rating

 

Policy #

 

Limits of Liability

 

Net Premiums

Property - U.S.

  4/01/2016 - 4/01/2017   AXIS Insurance Co.   MLB706502-16  

5% of the 100% Value of Property Insured. 5% of the Full 12 Months Time Element
Values.

The combined deductible for Property Damage and Time Element shall be subject to
a min. of $250,000 in any one occurrence.

  As respects all loss, damage or expenses caused by or resulting from physical
damage to Locations in Puerto Rico or U.S. Virgin Islands which is caused by or
results from the peril of wind from any Named Storm.   Included Above     A + XV
    $10,000   Property in Transit Deductible           24 Hours   Service
Interruption Deductible           $25,000   Earthquake Sprinkler Leakage
Deductible           $25,000   Vacant or Unoccupied Property for a period up to
and including 180 Days           $50,000   Vacant or Unoccupied Property for a
period beyond 180 days           $5,000   Veterinary Animal Coverage          
$25,000   Sewer Back-up           $25,000 / 3 Times Daily Value   MRI/CT Units  
                Equipment Breakdown Deductibles             $5,000   Property
Damage           24 Hours   Time Element           Included in Time Element  
Extra Expense           24 Hours   Service Interruption           $50,000  
Vacant Buildings 180 Days and beyond Deductible                  

Valuation:

            Real Property   The lesser cost of repair, rebuild or replace and as
per Policy Form           Raw Stock, Supplies, Other Merchandise Not
Manufactured by Insured   Replacement Cost           Stock in Process   Value of
raw stock and labor expended, plus the proper proportion of overhead charges    
      Finished Stock   Regular cash selling price, less discounts and charges
per the Policy Form           Mobile or Contractors Equipment; Motor Vehicles  
Actual Cash Value           All Other Personal Property   See Policy Form      
    Electronic Data Processing Media   Cost of Blank EDP Media plus the cost of
copying Electronic Data & Electronic Computer Programs from back-up or from
originals of the previous generation.           Time Element   Actual Loss
Sustained.  

This Coverage Summary is merely a descriptive summary of coverage provided by
the insurance contracts and should be used for reference purposes only. It
neither amends nor alters the insurance contract(s). Specific questions on all
policy terms and conditions should be referred to your Wells Fargo Insurance
representative, and the policy itself should be reviewed.

Please refer to the policy contract for specific terms, conditions, limitations,
and exclusions.

Coverage Summary date 4/01/2016. Prepared for VCA Inc.

Confidential. © 2015 Wells Fargo Insurance Services USA, Inc. All Rights
Reserved.



--------------------------------------------------------------------------------

VCA Inc.

Summary of Insurance

2015 - 2016

As of April 1, 2016

 

Wells Fargo Insurance Services    LOGO [g220376wellslogo.jpg]             

 

Coverage

 

Policy Period

 

Carrier /
AM Best Rating

 

Policy #

 

Limits of Liability

 

Net Premiums

Property - Canada

  4/01/2016 - 4/01/2017   AXIS Reinsurance Company   CTB/763316/01/2016  
$40,000,000   Limits of Liability per occurrence   $150,593     A + XV    
$1,000,000   Demolition and Increased Cost of Construction   Ontario Sales Tax:
        Included   Business Interruption   $6,023.72            

 

        4 Weeks Not to Exceed $1,000,000   Civil Authority           $10,000,000
  All Loss or Damage or Expenses caused by or resulting from physical damage to
all other Locations which is caused by or results from Earthquake   Total:      
  $40,000,000   Equipment Breakdown Endorsement   $156,616.72         Included
in EDP Equipment Breakdown   Electronic Data Processing Equipment Breakdown    
      $100,000   Extra Expense           $100,000   Consequential Damage        
  $100,000   Expediting Expense           $250,000   Service Interruption -
Property Damage Time Element included           $100,000   Water Damage        
  $100,000  

Expediting Expense

Period of Indemnity - 180 Day(s)

          $1,000,000   Extra Expense           $5,000,000   All Loss or Damage
or Expenses caused by or resulting from physical damage to all other Locations
which is caused by or results from Flood No Coverage for Flood Zones A and/or V
- Foreign Equivalent           4 Weeks Not to Exceed $1,000,000   Ingress /
Egress           $1,000,000   Leasehold Interest           60 Day(s)   Ordinary
Payroll Expense           $25,000   Pollutant Clean-up & Removal          
$2,500,000   Newly Acquired Property / 90 Day Reporting           $25,000 Per
Animal / $100,000 Per Occurrence   Veterinary Animal Coverage           $500,000
  Property In Transit           $2,500,000   Property in the Course of
Construction           $1,000,000   Sewer Back-Up           $2,500,000   Service
Interruption  

This Coverage Summary is merely a descriptive summary of coverage provided by
the insurance contracts and should be used for reference purposes only. It
neither amends nor alters the insurance contract(s). Specific questions on all
policy terms and conditions should be referred to your Wells Fargo Insurance
representative, and the policy itself should be reviewed.

Please refer to the policy contract for specific terms, conditions, limitations,
and exclusions.

Coverage Summary date 4/01/2016. Prepared for VCA Inc.

Confidential. © 2015 Wells Fargo Insurance Services USA, Inc. All Rights
Reserved.



--------------------------------------------------------------------------------

VCA Inc.

Summary of Insurance

2015 - 2016

As of April 1, 2016

 

Wells Fargo Insurance Services    LOGO [g220376wellslogo.jpg]             

 

Coverage

 

Policy Period

 

Carrier /
AM Best Rating

 

Policy #

 

Limits of Liability

 

Net Premiums

Property - Canada

  4/01/2016 - 4/01/2017   AXIS Reinsurance Company   CTB/763316/01/2016  
Deductibles   Included Above     A + XV     $5,000   Policy Deductible          
3% of Real and Personal Property Values of each location contributing to the
loss or $100,000 per Occurrence whichever is greater; plus 3% of Business
Interruption Values of each location contributing to the loss   All loss or
damage or expenses caused by or resulting from physical damage to all other
Locations which is caused by or results from Earthquake           5% of Real and
Personal Property Values of each location contributing to the loss or $250,000
per Occurrence whichever is greater.   All loss or damage or expenses caused by
or resulting from physical damage to all locations in Quebec and British
Columbia which is caused by or results from Earthquake           No Coverage  
All loss, damage or expenses caused by or resulting from physical damage to
Locations wholly or partially located in a High Hazard Flood Zone which is
caused by or results from Flood           $75,000   All loss or damage or
expenses caused by or resulting from physical damage to all Other locations
which is caused by or results from Flood.           $10,000   Property in
Transit           24 Hours   Service Interruption           $10,000   Sewer
Back-Up                   Equipment Breakdown Deductibles             $5,000  
Property Damage           24 Hours   Time Element           24 Hours   Service
Interruption           24 Hour Waiting Period   For the Purposes of applying
Accident to Utility Object coverage, if any           $25,000   Earthquake
Sprinkler Leakage           $5,000   Veterinary Animal Coverage Deductible  

This Coverage Summary is merely a descriptive summary of coverage provided by
the insurance contracts and should be used for reference purposes only. It
neither amends nor alters the insurance contract(s). Specific questions on all
policy terms and conditions should be referred to your Wells Fargo Insurance
representative, and the policy itself should be reviewed.

Please refer to the policy contract for specific terms, conditions, limitations,
and exclusions.

Coverage Summary date 4/01/2016. Prepared for VCA Inc.

Confidential. © 2015 Wells Fargo Insurance Services USA, Inc. All Rights
Reserved.



--------------------------------------------------------------------------------

VCA Inc.

Summary of Insurance

2015 - 2016

As of April 1, 2016

 

Wells Fargo Insurance Services    LOGO [g220376wellslogo.jpg]             

 

Coverage

 

Policy Period

 

Carrier /
AM Best Rating

 

Policy #

 

Limits of Liability

 

Net Premiums

First Excess

  4/01/2016 - 4/01/2017   First Specialty Insurance Corp.   IRE 200047902  
$25,000,000   Each Occurrence   $215,000

U.S.

        $25,000,000   General Aggregate   Taxes & Fees     A+ XV        
$6,880.00            

 

                Underlying Schedule:   Total         General Liability,
Professional Liability & Employee Benefits Liability   First Specialty / Policy
No. IRG 2000925 03   $221,880         Employers Liability   Hartford Fire /
Policy No. 72 WN S12004 & 72 WBR S12005 (WI)           Auto Liability   Hartford
Fire / Policy No. 72 AB S12001 (U.S.)  

First Excess

  4/01/2016 - 4/01/2017   Westport Insurance Corp.   IRG 200102903   $25,000,000
  Each Occurrence   $25,000

Canada

        $25,000,000   General Aggregate   Taxes & Fees     A+ XV         $987.50
           

 

                Underlying Schedule:   Total         General Liability,
Professional Liability & Employee Benefits Liability - Canada   Westport
Insurance Co. / Policy No. IRG2001029 03   $25,987.50         Auto Liability  
Hartford Fire / Policy No. 72 AB S12002 (Canada)           Primary Quebec - $5M
GL  

LaCapitale General Insurance / Policy No. 48936211-001;

Effective August 2, 2015 - 2016

           

LaCapitale General Insurance / Policy No. 47731181-002

Effective: August 2, 2015 - 2016

 

Second Excess

  4/01/2016 - 4/01/2017   Federal Insurance Corporation   79817739   $15,000,000
  Each Occurrence   $45,000         $15,000,000   General Aggregate       A ++
XV     $15,000,000   Products-Completed Operations           Excess Underlying:
(U.S. & Canada)  

U.S. - First Specialty Insurance Corp. / Policy No. IRE 200047902

Canada - Westport Insurance Corp. / Policy No. IRG 200102903

          $25,000,000   Each Occurrence           $25,000,000   General
Aggregate           $25,000,000   Products-Completed Operations  

This Coverage Summary is merely a descriptive summary of coverage provided by
the insurance contracts and should be used for reference purposes only. It
neither amends nor alters the insurance contract(s). Specific questions on all
policy terms and conditions should be referred to your Wells Fargo Insurance
representative, and the policy itself should be reviewed.

Please refer to the policy contract for specific terms, conditions, limitations,
and exclusions.

Coverage Summary date 4/01/2016. Prepared for VCA Inc.

Confidential. © 2015 Wells Fargo Insurance Services USA, Inc. All Rights
Reserved.



--------------------------------------------------------------------------------

VCA Inc.

Summary of Insurance

2015 - 2016

As of April 1, 2016

 

Wells Fargo Insurance Services    LOGO [g220376wellslogo.jpg]             

 

Coverage

 

Policy Period

 

Carrier /
AM Best Rating

 

Policy #

 

Limits of Liability

 

Net Premiums

Employed Lawyers Professional Liability

  4/01/2016 - 4/01/2017   Federal Insurance Co.   8208-0651   $2,000,000  
Maximum Aggregate Limit of Liability   Annual Premium:             $6,980     A
++ XV       Retentions:   3 Employed Lawyers         $0   Insuring Clause A:
Individual Non-Indemnified Liability Coverage           $25,000   Insuring
Clause B: Individual Indemnified Liability Coverage           March 5, 2007  
Pending or Prior Proceedings Date           Additional Period: 1 Year Additional
Premium: 75% of Annual Premium   Extended Reporting Period  

Crime

  4/01/2016 - 4/01/2017   National Union Fire Insurance Company of Pittsburgh,
PA   01-250-50-08   $5,000,000   Employee Theft   $31,000         $5,000,000  
Forgery Coverage       A XV     $5,000,000   Inside Premises - Theft of Money &
Securities           $5,000,000   Inside Premises - Robbery, Safe Burglary -
Other Property           $5,000,000   Outside the Premises           $5,000,000
  Computer Fraud           $5,000,000   Funds Transfer Fraud          
$5,000,000   Money Orders and Counterfeit Paper Currency           $100,000  
Single Loss Deductible  

This Coverage Summary is merely a descriptive summary of coverage provided by
the insurance contracts and should be used for reference purposes only. It
neither amends nor alters the insurance contract(s). Specific questions on all
policy terms and conditions should be referred to your Wells Fargo Insurance
representative, and the policy itself should be reviewed.

Please refer to the policy contract for specific terms, conditions, limitations,
and exclusions.

Coverage Summary date 4/01/2016. Prepared for VCA Inc.

Confidential. © 2015 Wells Fargo Insurance Services USA, Inc. All Rights
Reserved.



--------------------------------------------------------------------------------

VCA Inc.

Summary of Insurance

2015 - 2016

As of April 1, 2016

 

Wells Fargo Insurance Services    LOGO [g220376wellslogo.jpg]             

 

Coverage

 

Policy Period

 

Carrier /
AM Best Rating

 

Policy #

 

Limits of Liability

 

Net Premiums

Fiduciary Liability

  4/01/2016 - 4/01/2017   National Union Fire Insurance Company of Pittsburgh,
PA   01-249-61-72   $10,000,000   Limit of Liability   $29,800     A XV    
$15,000   Securities Retention           $15,000   All Other Loss to which a
Retention Applies           365 Day Additional Period   Extended Reporting
Period           75% of Annualized Premium for Expiring Policy Period  
Additional Premium for Extended Reporting Period           April 1, 2002  
Continuity Date  

DIC - Earthquake

  4/01/2016 - 4/01/2017   Mt. Hawley Insurance Company   MQE0202494   1900 South
Sepulveda Blvd., Los Angeles, CA 90025   Location   Net Premium        
$16,060,367   Total Insurable Values   $34,839         Earthquake Only   Perils
  Surplus Lines Taxes / Fees         Physical Damage at Replacment Cost: Time
Element at Actual Loss Sustained No Coinsurance   Valuation   $1,402.80        
Tenant’s Improvements and Betterments, Signs, Contents, Electornic Data
Processing, Business Income / Extra Expense and Extended Period of Indemnity  
Coverages   Total Net Premium         $10,000,000   Limit per occurrence for all
coverages combined subject to an annual aggregate of $10,000,000 for the peril
of Earthquake   $36,241.50         5% of Total values at risk per unit
(including Time Element as a ‘unit’) at the time of loss, subject to a minimum
of $25,000 per occurrence as respects the peril of Earthquake   Deductible  

This Coverage Summary is merely a descriptive summary of coverage provided by
the insurance contracts and should be used for reference purposes only. It
neither amends nor alters the insurance contract(s). Specific questions on all
policy terms and conditions should be referred to your Wells Fargo Insurance
representative, and the policy itself should be reviewed.

Please refer to the policy contract for specific terms, conditions, limitations,
and exclusions.

Coverage Summary date 4/01/2016. Prepared for VCA Inc.

Confidential. © 2015 Wells Fargo Insurance Services USA, Inc. All Rights
Reserved.



--------------------------------------------------------------------------------

VCA Inc.

Summary of Insurance

2015 - 2016

As of April 1, 2016

 

Wells Fargo Insurance Services    LOGO [g220376wellslogo.jpg]             

 

Coverage

 

Policy Period

 

Carrier /
AM Best Rating

 

Policy #

 

Limits of Liability

 

Net Premiums

Workers’ Compensation

  9/30/2015 - 9/30/2016   Hartford Fire Insurance Company   72 WN S12004  
$6,900,000   Prefunded Loss Reimbursement Amount   AOS:     A XV  
72 WBR S12005 (WI)   Statutory   Coverage A&C - Part 1   Rate: $0.2450 Per $100
of Audited WC Payroll         $1,000,000   Coverage B - Part 2 / Each Accident
(BI by Accident)   Excludes monopolistic states         $1,000,000   Policy
Limit - BI by Disease   $680,760,226 WC Payroll         $1,000,000   Each
Employee - BI by Disease   $1,937,683 - Total Estimated WC Deductible Cost      
  $250,000   Deductible: Per Loss Event               WI:             Rate:
$0.0051 Per $100 of Audited WC Payroll         $16,250,000   Initial Basket
Maximum Provision for Loss & Basket Minimum Provision for Loss   $47,301 - Total
Estimate WC Incurred Retro Cost         $2.3780 Per $100 of Audited WC Payroll
Excludes Monopolistic States   Basket Maximum Provision for Loss Rate          
Rate Commitment for         9/30/2016-17 Policy Period   Rate Cap at a Flat and
Maximum Rate Increase of 5%.             Please refer to Sold Agreement from
Hartford for details and conditions.           Please refer to Hartford’s Sold
Agreement and Policy for Exact Program Details as Sold.  

This Coverage Summary is merely a descriptive summary of coverage provided by
the insurance contracts and should be used for reference purposes only. It
neither amends nor alters the insurance contract(s). Specific questions on all
policy terms and conditions should be referred to your Wells Fargo Insurance
representative, and the policy itself should be reviewed.

Please refer to the policy contract for specific terms, conditions, limitations,
and exclusions.

Coverage Summary date 4/01/2016. Prepared for VCA Inc.

Confidential. © 2015 Wells Fargo Insurance Services USA, Inc. All Rights
Reserved.



--------------------------------------------------------------------------------

VCA Inc.

Summary of Insurance

2015 - 2016

As of April 1, 2016

 

Wells Fargo Insurance Services    LOGO [g220376wellslogo.jpg]             

 

Coverage

 

Policy Period

 

Carrier /
AM Best Rating

 

Policy #

 

Limits of Liability

 

Net Premiums

                        Liability Premium:

Auto

 

9/30/2015 -

9/30/2016

  Hartford Fire Insurance Company   72 AB S12001 (U.S.)   $1,000,000   Auto
Liability: Combined Single Limit   Rate: $1,813per Audited Power Units

Liability & Physical

Damage

    A XV   72 AB S12002 (Canada)   Personal Injury Protection:   Rejected Where
Permitted. Minimum Statutory Elsewhere   Based 48 Power Units         $1,000  
Medical Payments - Per Person   Includes 15 Canadian Auto Units        
Uninsured Motorists   Rejected Where Permitted. Minimum Statutory Elsewhere  
Canadian Auto Liabiltiy Premium portion is $27,195         Underinsured
Motorists   Rejected Where Permitted. Minimum Statutory Elsewhere              
Total Estimated Business Auto Guaranteed Cost Premium: $87,036                

Physical Damage

 

Physical Damage Premium:

          Stated Amount, Actual Cash Value or Cost to Repair or Replace,
Whichever is Less   Rate: $563.00 per Audited Power Units         Collision
Deductible     Based on 40 Power Units         $1,000   Each Covered Auto for
vehicles with cost-new less than $50,000   Includes 15 Canadian Auto Units      
  $5,000   Each Covered Auto for all other vehicles   Canadian Auto Physical
Damage Premium portion is $8,445         Comprehensive Deductible     Total
Estimated Physical Damage Guaranteed Cost Premium:         $1,000   Each Covered
Auto for vehicles with cost-new less than $50,000           $5,000   Each
Covered Auto for all other vehicles   $22,520          

States in Program: Countrywide

Covered Autos: All Owned and Hired Autos except those listed on “Autos Not
Covered” endorsement for U.S. Policy

 

This Coverage Summary is merely a descriptive summary of coverage provided by
the insurance contracts and should be used for reference purposes only. It
neither amends nor alters the insurance contract(s). Specific questions on all
policy terms and conditions should be referred to your Wells Fargo Insurance
representative, and the policy itself should be reviewed.

Please refer to the policy contract for specific terms, conditions, limitations,
and exclusions.

Coverage Summary date 4/01/2016. Prepared for VCA Inc.

Confidential. © 2015 Wells Fargo Insurance Services USA, Inc. All Rights
Reserved.



--------------------------------------------------------------------------------

VCA Inc.

Summary of Insurance

2015 - 2016

As of April 1, 2016

 

Wells Fargo Insurance Services    LOGO [g220376wellslogo.jpg]             

 

Coverage

 

Policy Period

 

Carrier /
AM Best Rating

 

Policy #

 

Limits of Liability

 

Net Premiums

Franchising Professional Liability   11/30/2015 - 11/30/2016   Continental
Casualty Company C.N.A.   425188681   $3,000,000   Single Limit of Liability -
Miscellaneous Professional Liability   $32,073           Retroactive Date of
8/01/2007 with respect to the first $2,000,000 of the Limit of Liability as
reflected above   Camp Bow Wow Franchising, Inc.           Retroactive Date of
11/30/2015 with respect to the remaining $1,000,000 of the Limit of Liability
(in excess of the first $2M of the Limit of Liability) as reflected above      
    Retention:             $50,000   Miscellaenous Professional Liability      
      8/1/2007 Retro Date  

This Coverage Summary is merely a descriptive summary of coverage provided by
the insurance contracts and should be used for reference purposes only. It
neither amends nor alters the insurance contract(s). Specific questions on all
policy terms and conditions should be referred to your Wells Fargo Insurance
representative, and the policy itself should be reviewed.

Please refer to the policy contract for specific terms, conditions, limitations,
and exclusions.

Coverage Summary date 4/01/2016. Prepared for VCA Inc.

Confidential. © 2015 Wells Fargo Insurance Services USA, Inc. All Rights
Reserved.



--------------------------------------------------------------------------------

VCA Inc.

Summary of Insurance

2015 - 2016

As of April 1, 2016

 

Wells Fargo Insurance Services    LOGO [g220376wellslogo.jpg]             

 

Coverage

 

Policy Period

 

Carrier /
AM Best Rating

 

Policy #

 

Limits of Liability

 

Net Premiums

          Policy Aggregate Limit of Liability   Cyber Liability   11/30/2015 -
11/30/2016   Beazley A XV   W12D92150401   $5,000,000   (for Insuring Agreements
A. Information Security & Privacy Liability, C. Regulatory Defense & Penalties,
D. Website Media Content Liability, E. PCI Fines, Expenses & Costs)   $112,801  
  Syndicate 2623/623 at Lloyd’s     $1,000,000   Sublimit: Aggregate Limit of
liability applicable to Insuring Agreement C.   Surplus Lines Tax: 3%        
$250,000   Sublimit: Aggregate Limit of liability applicable to Insuring
Agreement E.   $3,384.03         $5,000,000   Cyber Extortion Loss Sublimit  
Surplus Lines Fee: 0.20%         $5,000,000   Data Protection Loss and Business
Interruption Loss Sublimit   $225.60         $2,000,000  

Privacy Breach Response Services Aggregate Limit (Separate from and in addition
to the Policy Aggregate Limit of Liability)

Notified Individuals in the Aggregate; up to 10% of such amount available for
Notified Individuals residing outside of the U.S.

  Less 15% Comm : $16,920.15            

 

        $1,000,000   Privacy Breach - Computer Expert Services, Legal Services &
Public Relations and Crisis Management Expenses - Aggregate Limit   TOTAL NET
COST:       Retentions:   $100,000   Each Claim Retention (including each claim
in the form of a regulatory proceeding, including Claims Expenses.   $99,490.48
           

 

                Threshold / Retention             Applicable to each incident,
event or related incidents or events giving rise to an obligation to provide
Privacy Breach Response Services under Insuring Agreement B:           250
Notified Individuals in the Aggregate   Notification Services, Call Center
Services and Breach Resolution and Mitigation Services to be available for each
incident involving at least:           $20,000 combned, but $5,000 for Legal
Services (which retention is part of and not in addition to the combined
retention)   Retention applicable to Computer Expert Services, Legal Services &
Public Relations and Crisis Management Expenses           August 9, 2011  
Retroactive Date           August 9, 2012   Continuity Date  

This Coverage Summary is merely a descriptive summary of coverage provided by
the insurance contracts and should be used for reference purposes only. It
neither amends nor alters the insurance contract(s). Specific questions on all
policy terms and conditions should be referred to your Wells Fargo Insurance
representative, and the policy itself should be reviewed.

Please refer to the policy contract for specific terms, conditions, limitations,
and exclusions.

Coverage Summary date 4/01/2016. Prepared for VCA Inc.

Confidential. © 2015 Wells Fargo Insurance Services USA, Inc. All Rights
Reserved.



--------------------------------------------------------------------------------

VCA Inc.

Summary of Insurance

2015 - 2016

As of April 1, 2016

 

Wells Fargo Insurance Services    LOGO [g220376wellslogo.jpg]             

 

Coverage

 

Policy Period

 

Carrier /
AM Best Rating

 

Policy #

 

Limits of Liability

 

Net Premiums

Directors’ & Officers’ Liability   11/30/2015 - 11/30/2016   National Union Fire
Ins. Co. OF Pittsburgh, PA   02-778-01-77   $10,000,000   Limit of Liability  

Gross Premiums:

U.S. Allocation: $269,207

    A XV     $1,000,000   Securities Retention  

Canada Allocation: $20,635

Note Tax Rates Vary by Province

        $500,000   Employment Practices Retention           $500,000   All Other
Loss to which a Retention applies   Less 12.5% Global Commission            
Less 13.46% Domestic Commission            

 

          Continuity Date:           11/20/2001   Outside Entity Executive
Coverage: The date on which the Executive first served as an Outside Entity
Executive of such Outside Entity   Net Premium                

 

Foreign Underlying - Tie-in of Limits Endorsement
Country: Canada

  U.S.: $232,972         Named Insured:  

VCA Canadian Ventures, Ltd.

Antech Diagnostics Canada, Ltd.

1200 Waterfront Centre

200 Burrard Street

Vancouver, BC V7X1T2

  Canada: $18,056 + Taxes & Fees Billed by Purves Redmond Directors’ & Officers’
Liability   11/30/2015 - 11/30/2016   Federal Insurance Co.   8221-4154  
$10,000,000 Excess $10,000,000   Limit of Liability - Each Loss & in the
Aggregate   $160,000           Continuity Date:       A++ XV     11/20/2001  
$5M excess of $10M   Less 15% Commission         11/20/2006   $5M excess of $15M
              $24,000            

 

           

Net Premium

 

$136,000

This Coverage Summary is merely a descriptive summary of coverage provided by
the insurance contracts and should be used for reference purposes only. It
neither amends nor alters the insurance contract(s). Specific questions on all
policy terms and conditions should be referred to your Wells Fargo Insurance
representative, and the policy itself should be reviewed.

Please refer to the policy contract for specific terms, conditions, limitations,
and exclusions.

Coverage Summary date 4/01/2016. Prepared for VCA Inc.

Confidential. © 2015 Wells Fargo Insurance Services USA, Inc. All Rights
Reserved.



--------------------------------------------------------------------------------

VCA Inc.

Summary of Insurance

2015 - 2016

As of April 1, 2016

 

Wells Fargo Insurance Services    LOGO [g220376wellslogo.jpg]             

 

Coverage

 

Policy Period

 

Carrier /
AM Best Rating

 

Policy #

 

Limits of Liability

 

Net Premiums

Directors’ & Officers’ Liability   11/30/2015 - 11/30/2016   Travelers Casualty
& Surety Company of America   106209445   $10,000,000 Excess $20,000,000   Limit
of Liability   $88,000            

Less 15% Commission

 

$13,200

           

 

          Continuity Date:           11/20/2001   $5M excess of $10M          
11/20/2006   $5M excess of $15M   Net Premium             $74,800          
Continuity Date:           11/20/2006   $5M excess of $20M   Directors’ &
Officers’ Liability   11/30/2015 - 11/30/2016   RLI Insurance Co.   EP G0015063
  $10,000,000 Excess $30,000,000   Limit of Liability   $55,000     A+ XI    
$100,000   Underlying Sublimit Endorsement - Derivative Investigative Costs  
Less 15% Commission         11/20/08   Split P&P Litigation Date: Insuring
Clause A $5M Excess $30M   $8,250            

 

        11/20/2009   Insuring Clause A $5M Excess $35M   Net Premium        
11/30/2014   Insuring Clause B&C $10M Excess $30M   $46,750 Directors’ &
Officers’ Liability   11/30/2015 - 11/30/2016   Berkley Insurance Co.   18018397
  $10,000,000 Excess $40,000,000   Limit of Liability   $43,000     A+ XV      
  Less 15% Commission         11/20/09   Prior & Pending Date - Insuring
Agreement A   $6,450            

 

        11/30/2015   Prior & Pending Date - Insuring Agreement B
(Indemnification of an Insured Person & Insuring Agreement C (Organization
Coverage), of the followed policy               Net Premium             $36,550

This Coverage Summary is merely a descriptive summary of coverage provided by
the insurance contracts and should be used for reference purposes only. It
neither amends nor alters the insurance contract(s). Specific questions on all
policy terms and conditions should be referred to your Wells Fargo Insurance
representative, and the policy itself should be reviewed.

Please refer to the policy contract for specific terms, conditions, limitations,
and exclusions.

Coverage Summary date 4/01/2016. Prepared for VCA Inc.

Confidential. © 2015 Wells Fargo Insurance Services USA, Inc. All Rights
Reserved.



--------------------------------------------------------------------------------

VCA Inc.

Summary of Insurance

2015 - 2016

As of April 1, 2016

 

Wells Fargo Insurance Services    LOGO [g220376wellslogo.jpg]             

 

Coverage

 

Policy Period

 

Carrier /
AM Best Rating

 

Policy #

 

Limits of Liability

 

Net Premiums

Directors’ & Officers’ Liability   11/30/2015 - 11/30/2016   Hudson Insurance
Co.   HN-0303-2335-113015   $10,000,000 Excess $50,000,000   Limit of Liability
- Side-A Difference in Conditions Coverage   $45,000     A XV     11/30/2014  
Continuity Date:   Less 16.5% Commission             $7,425            

 

            Net Premium             $37,575 Directors’ & Officers’ Liability  
11/30/2015 - 11/30/2016   ACE American Insurance Co.   DOX G25580898 002  
$5,000,000 Excess $60,000,000   Limit of Liability - Side-A Difference in
Conditions Coverage   $25,000     A++ XV     11/30/2014   Prior or Pending
Proceeding Date   Less 15% Commission: ($3,750)            

 

            Net Premium             $21,250 Employment Practices Liability  
11/30/2015 - 11/30/2016   Beazley / Arch Intermediaries   AC1502198   $5,000,000
  Maximum Limit of Liability for each claim   $235,000    

Lloyds Syndicates:

623 (18%) &

2623 (82%)

    $5,000,000   Third-Party Discrimination Limit of Liability   Surplus Lines
Tax: 3%     A XV     $5,000,000   Punitive, exemplary, and multiple damages
Limit of Liability   $7,050         $5,000,000   Maximum Aggregate Limit of
Liability for all Claims   Surplus Lines Fee: 0.20%           Self-Insured
Retention   $470         $250,000   Each and Every Claim, but   Less 12.5% Comm:
$29,375            

 

        $150,000   Each and Every Claim in respect of claims bought in Canada  
TOTAL NET COST:         $500,000   Each and Every Wage & Hour Claim bough in
California   $213,145         December 19, 1996   Prior & Pending Date  

This Coverage Summary is merely a descriptive summary of coverage provided by
the insurance contracts and should be used for reference purposes only. It
neither amends nor alters the insurance contract(s). Specific questions on all
policy terms and conditions should be referred to your Wells Fargo Insurance
representative, and the policy itself should be reviewed.

Please refer to the policy contract for specific terms, conditions, limitations,
and exclusions.

Coverage Summary date 4/01/2016. Prepared for VCA Inc.

Confidential. © 2015 Wells Fargo Insurance Services USA, Inc. All Rights
Reserved.



--------------------------------------------------------------------------------

Schedule 7.01(h)

EXISTING INDEBTEDNESS

None.



--------------------------------------------------------------------------------

Schedule 7.02

EXISTING LIENS

 

Debtor

  

Secured Party

  

Jurisdiction

  

Original File
Date

  

Original File

No.

Antech Diagnostics, Inc.

   Toshiba Financial Services    California    3/28/2016    16-7516661524

VCA Inc.

   Cubex Financial Services    Delaware    3/26/2013    2013-1327833



--------------------------------------------------------------------------------

Exhibit 1.01

FORM OF ADMINISTRATIVE QUESTIONNAIRE

[See attached.]



--------------------------------------------------------------------------------

Exhibit 2.02(a)

FORM OF LOAN NOTICE

Date:            ,        

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of June 29, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Vicar Operating, Inc., a Delaware corporation
(the “Borrower”), the Guarantors party thereto, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent.

The undersigned hereby requests (select one):

¨ A Borrowing of [Revolving][Term] Loans

¨ A conversion or continuation of [Revolving][Term] Loans

 

  1. On                      (a Business Day).

 

  2. In the amount of $            .

 

  3. Comprised of                     .

[Type of Loan requested]

 

  4. For Eurodollar Rate Loans: with an Interest Period of      months.

[With respect to such Borrowing, the Borrower hereby represents and warrants
that (i) such request complies with the requirements of Section 2.01 of the
Credit Agreement and (ii) each of the conditions set forth in Section 4.02 of
the Credit Agreement has been satisfied on and as of the date of such
Borrowing.]

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[signature page follows]



--------------------------------------------------------------------------------

VICAR OPERATING, INC., a Delaware corporation By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit 2.04(b)

FORM OF SWING LINE LOAN NOTICE

Date:             , 20    

 

To: Bank of America, N.A., as Swing Line Lender

 

Cc: Bank of America, N.A., as Administrative Agent

 

Re: Credit Agreement (as amended, modified, supplemented and extended from time
to time, the “Credit Agreement”) dated as of [            ] 2016 among Vicar
Operating, Inc., a Delaware corporation (the “Borrower”), the Guarantors party
thereto, the Lenders identified therein, and Bank of America, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.

Ladies and Gentlemen:

The undersigned hereby requests a Swing Line Loan:

 

  1. On             , 20     (a Business Day).

 

  2. In the amount of $            .

With respect to such Borrowing of Swing Line Loans, the Borrower hereby
represents and warrants that (i) such request complies with the requirements of
the first proviso to the third sentence of Section 2.04(a) of the Credit
Agreement and (ii) each of the conditions set forth in Section 4.02 of the
Credit Agreement has been satisfied on and as of the date of such Borrowing of
Swing Line Loans.

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[signature page follows]



--------------------------------------------------------------------------------

VICAR OPERATING, INC., a Delaware corporation By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit 2.05

FORM OF NOTICE OF LOAN PREPAYMENT

 

TO: Bank of America, N.A., as [Administrative Agent][Swingline Lender]

 

RE: Credit Agreement, dated as of June 29, 2016, by and among Vicar Operating,
Inc., a Delaware corporation (the “Borrower”), the Guarantors, the Lenders and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swingline Lender
(as amended, modified, extended, restated, replaced, or supplemented from time
to time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement)

 

DATE: [Date]

The Borrower hereby notifies the Administrative Agent that on
                    1 pursuant to the terms of Section 2.05 (Prepayments) of the
Credit Agreement, the Borrower intends to prepay/repay the following Loans as
more specifically set forth below:

¨ Optional prepayment of [Revolving][Term Loans] in the following amount(s):

¨ Eurodollar Rate Loans: $             2

Applicable Interest Period:                    

¨ Base Rate Loans: $            3

¨ Optional prepayment of Swingline Loans in the following amount:
$            .4

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

1  Specify date of such prepayment.

2  Any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).

3  Any prepayment of Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof (or if less, the entire
principal amount thereof outstanding).

4  Any prepayment of Swingline Loans shall be in a principal amount of $100,000
or a whole multiple of $100,000 in excess thereof (or if less, the entire
principal amount thereof outstanding).



--------------------------------------------------------------------------------

VICAR OPERATING, INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit 2.11-1

FORM OF REVOLVING NOTE

[            ,        ]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[                    ] or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Revolving Loan from time to time made by the Lender to
the Borrower under that certain Credit Agreement, dated as of June 29, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, the Guarantors, the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
L/C Issuer and Swingline Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. Except as otherwise provided in Section 2.04(f) of the Credit
Agreement with respect to Swingline Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s Office.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Credit Agreement.

This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, and the holder is entitled to the benefits thereof. Revolving Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Revolving Note and endorse thereon the date, amount and
maturity of its Revolving Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.

Delivery of an executed counterpart of a signature page of this Revolving Note
by fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Revolving Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

VICAR OPERATING, INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit 2.11-2

FORM OF TERM NOTE

[            ,        ]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[                    ] or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of the Term Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of June 29, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, the Guarantors, the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
L/C Issuer and Swingline Lender.

The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan made by the Lender from the date of such Term Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. All payments of principal and interest shall be made to
the Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

This Term Note is one of the Term Notes referred to in the Credit Agreement and
the holder is entitled to the benefits thereof. The Term Loan made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Term Note and endorse thereon the date, amount and maturity of its Loans
and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

Delivery of an executed counterpart of a signature page of this Term Note by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Term Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

VICAR OPERATING, INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit 2.11-3

FORM OF INCREMENTAL TERM NOTE

[            ,        ]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[                    ] or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of the Incremental Term Loan from time to time made by the
Lender to the Borrower under that certain Credit Agreement, dated as of June 29,
2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among the Borrower, the Guarantors, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swingline Lender.

The Borrower promises to pay interest on the unpaid principal amount of the
Incremental Term Loan made by the Lender from the date of such Incremental Term
Loan until such principal amount is paid in full, at such interest rates and at
such times as provided in the Credit Agreement. All payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s Office.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Credit Agreement.

This Incremental Term Note is one of the Incremental Term Notes referred to in
the Credit Agreement and the holder is entitled to the benefits thereof. The
Incremental Term Loan made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Incremental Term Note and
endorse thereon the date, amount and maturity of its Incremental Term Loans and
payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Incremental Term Note.

Delivery of an executed counterpart of a signature page of this Incremental Term
Note by fax transmission or other electronic mail transmission (e.g. “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Incremental Term Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

VICAR OPERATING, INC.,

a Delaware corporation

By:

 

 

Name:

 

 

TITLE:  

 



--------------------------------------------------------------------------------

EXHIBIT 3.01(e)-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of June 29, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Vicar Operating, Inc., a Delaware corporation (the
“Borrower”), the Guarantors party thereto, the Lenders identified therein, and
Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:  

 

Title:  

 

Date:               , 20    



--------------------------------------------------------------------------------

EXHIBIT 3.01(e)-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of June 29, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Vicar Operating, Inc., a Delaware corporation (the
“Borrower”), the Guarantors party thereto, the Lenders identified therein, and
Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:  

 

Title:  

 

Date:               , 20    



--------------------------------------------------------------------------------

EXHIBIT 3.01(e)-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of June 29, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Vicar Operating, Inc., a Delaware corporation (the
“Borrower”), the Guarantors party thereto, the Lenders identified therein, and
Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:  

 

Title:  

 

Date:               , 20    



--------------------------------------------------------------------------------

EXHIBIT 3.01(e)-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of June 29, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Vicar Operating, Inc., a Delaware corporation (the
“Borrower”), the Guarantors party thereto, the Lenders identified therein, and
Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv)
none of its direct or indirect partners/members is a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:  

 

Title:  

 

Date:               , 20    



--------------------------------------------------------------------------------

Exhibit 6.01(c)

FORM OF COMPLIANCE CERTIFICATE

For the fiscal quarter ended            , 20     (the “Statement Date”)

I,                     , [Title] of Vicar Operating, Inc. (the “Borrower”)
hereby certify that, to the best of my knowledge and belief, with respect to
that certain Credit Agreement dated as of June 29, 2016 (as amended, modified,
restated or supplemented from time to time, the “Credit Agreement”; all of the
defined terms in the Credit Agreement are incorporated herein by reference)
among the Borrower, the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent:

 

  (a) The [company-prepared] consolidated financial statements which accompany
this certificate fairly present, in all material respects, the consolidated
financial position of Holdings and its Subsidiaries as at the dates indicated
and their results of operations and their cash flows for the periods indicated
have been prepared in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statement)[,
subject to changes resulting from normal year-end audit adjustments]5.

 

  (b) Since                      (the date of the last similar certification,
or, if none, the Closing Date) no Default or Event of Default has occurred under
the Credit Agreement;

 

  (c) Attached hereto as Schedule 1 are detailed calculations demonstrating
compliance by the Loan Parties with the financial covenants contained in
Section 7.08 of the Credit Agreement as of the end of the fiscal period referred
to above.

 

  (d) Attached hereto as Schedule 2 is a list of each Person that became a
Subsidiary of a Loan Party during the fiscal quarter ended as of the Statement
Date setting forth (i) the date on which such Person became a Subsidiary of a
Loan Party, and (ii) all of the data with respect to such Person that is
required to be set forth in Schedules 5.01 and 5.02 to the Credit Agreement with
respect to all Subsidiaries of Holdings.

IN WITNESS WHEREOF, the undersigned has executed this certificate as of
                 , 20    .

 

VICAR OPERATING, INC., a Delaware corporation By:  

 

Name:   Title:  

 

5  Include the bracketed language in clause (a) only in Compliance Certificates
to which unaudited, company-prepared financial statements are attached.



--------------------------------------------------------------------------------

Schedule 1 to Officer’s Certificate

Computation of Financial Covenants



--------------------------------------------------------------------------------

Schedule 2 to Officer’s Certificate

New Subsidiaries



--------------------------------------------------------------------------------

Exhibit 6.10

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (the “Agreement”), dated as of             , 20    , is
by and between                     , a                      (the “Subsidiary”),
and BANK OF AMERICA, N.A., in its capacity as Administrative Agent under that
certain Credit Agreement (as it may be amended, modified, restated or
supplemented from time to time, the “Credit Agreement”), dated as of June 29,
2016, by and among VICAR OPERATING, INC., a Delaware corporation (the
“Borrower”), the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent. All of the defined terms in the Credit Agreement are
incorporated herein by reference.

The Loan Parties are required by Section 6.10 of the Credit Agreement to cause
the Subsidiary to become a “Guarantor”.

Accordingly, the Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Lenders:

1. The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement, and
shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Guarantors contained in the Credit Agreement. Without limiting
the generality of the foregoing terms of this paragraph 1, the Subsidiary hereby
jointly and severally together with the other Guarantors, guarantees to each
Lender and the Administrative Agent, as provided in Article X of the Credit
Agreement, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.

2. The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Security Agreement, and shall have all the obligations of an “Obligor” (as such
term is defined in the Security Agreement) thereunder as if it had executed the
Security Agreement. The Subsidiary hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Security Agreement. Without limiting generality of the foregoing terms of
this paragraph 2, the Subsidiary hereby grants to the Administrative Agent, for
the benefit of the holders of the Secured Obligations (as such term is defined
in Section 1 of the Security Agreement), a continuing security interest in, and
a right of set off against any and all right, title and interest of the
Subsidiary in and to the Collateral (as such term is defined in Section 2 of the
Security Agreement) of the Subsidiary. The Subsidiary hereby represents and
warrants to the Administrative Agent, for the benefit of the holders of the
Secured Obligations (as such term is defined in Section 1 of the Security
Agreement), that:

 

  (i) The Subsidiary’s chief executive office, tax payer identification number,
organization identification number, and chief place of business are (and for the
prior four months have been) located at the locations set forth on Schedule 1
attached hereto and the Subsidiary keeps its books and records at such
locations.

 

  (ii) The location of all owned and leased real property of the Subsidiary is
as shown on Schedule 2 attached hereto.

 

  (iii) The Subsidiary’s legal name and jurisdiction of organization is as shown
in this Agreement and the Subsidiary has not in the past four months changed its
name, been party to a merger, consolidation or other change in structure or used
any tradename except as set forth in Schedule 3 attached hereto.



--------------------------------------------------------------------------------

  (iv) The patents, copyrights, and trademarks listed on Schedule 4 attached
hereto constitute all of the registrations and applications for the patents,
copyrights and trademarks owned by the Subsidiary.

 

  (v) The deposit accounts and investment accounts listed on Schedule 5 attached
hereto constitute all of the deposit accounts and investment accounts owned by
the Subsidiary.

3. The address of the Subsidiary for purposes of all notices and other
communications is                     ,                     , Attention of
                     (Facsimile No.                     ).

4. The Subsidiary hereby waives acceptance by the Administrative Agent and the
Lenders of the guaranty by the Subsidiary under Article X of the Credit
Agreement upon the execution of this Agreement by the Subsidiary.

5. This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.

6. This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.

IN WITNESS WHEREOF, the Subsidiary has caused this Joinder Agreement to be duly
executed by its authorized officers, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[SUBSIDIARY] By:  

 

Name:   Title:   Acknowledged and accepted: BANK OF AMERICA, N.A., as
Administrative Agent By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule 1

TO FORM OF JOINDER AGREEMENT

[Chief Executive Office, Tax Identification Number, Organization Identification
Number

and Chief Place of Business of Subsidiary]



--------------------------------------------------------------------------------

Schedule 2

TO FORM OF JOINDER AGREEMENT

[Owned and Leased Real Property]



--------------------------------------------------------------------------------

Schedule 3

TO FORM OF JOINDER AGREEMENT

[Tradenames]



--------------------------------------------------------------------------------

Schedule 4

TO FORM OF JOINDER AGREEMENT

[Patents, Copyrights, and Trademarks]



--------------------------------------------------------------------------------

Schedule 5

TO FORM OF JOINDER AGREEMENT

[Deposit and Investment Accounts]



--------------------------------------------------------------------------------

Exhibit 8.02

FORM OF SECURED PARTY DESIGNATION NOTICE

Date:             ,         

 

To: Bank of America, N.A.,

as Administrative Agent

Agency Management

[address

Attn: ]

Ladies and Gentlemen:

THIS SECURED PARTY DESIGNATION NOTICE is made by                     , a
                     (the “Designor”), to BANK OF AMERICA, N.A., as
Administrative Agent under that certain Credit Agreement referenced below (in
such capacity, the “Administrative Agent”). All capitalized terms not defined
herein shall have the meaning ascribed to them in the Credit Agreement.

W I T N E S S E T H :

WHEREAS, Vicar Operating, Inc., a Delaware corporation (the “Borrower”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent have entered into
that certain Credit Agreement, dated as of June 29, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
pursuant to which certain loans and financial accommodations have been made to
the Borrower;

WHEREAS, in connection with the Credit Agreement, a Lender or Affiliate of a
Lender is permitted to designate its [Cash Management Agreement/Swap Contract]
as a [“Secured Cash Management Agreement”/“Secured Hedge Agreement”] under the
Credit Agreement and the Collateral Documents;

WHEREAS, the Credit Agreement requires that the Designor deliver this Secured
Party Designation Notice to the Administrative Agent; and

WHEREAS, the Designor has agreed to execute and deliver this Secured Party
Designation Notice:

3. Designation. [                    ] hereby designates the [Cash Management
Agreement/Swap Contract] described on Schedule 1 hereto to be a “[Secured Cash
Management Agreement/Secured Hedge Agreement]” and hereby represents and
warrants to the Administrative Agent that such [Cash Management Agreement/Swap
Contract] satisfies all the requirements under the Loan Documents to be so
designated. By executing and delivering this Secured Party Designation Notice,
the Designor, as provided in the Credit Agreement, hereby agrees to be bound by
all of the provisions of the Loan Documents which are applicable to it as a
provider of a [Secured Cash Management Agreement/Secured Hedge Agreement] and
hereby (a) confirms that it has received a copy of the Loan Documents and such
other documents and information as it has deemed appropriate to make its own
decision to enter into this Secured Party Designation Notice, (b) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement, the other
Loan Documents or any other instrument or document furnished pursuant thereto as
are delegated to the Administrative Agent by the terms thereof, together with
such powers as are incidental thereto (including, without limitation, the
provisions of Section 9.01 of the Credit Agreement), and (c) agrees that it will
be bound by the provisions of the Loan Documents and will perform in accordance
with its terms all the obligations which by the terms of the Loan Documents are



--------------------------------------------------------------------------------

required to be performed by it as a provider of a [Cash Management
Agreement/Swap Contract]. Without limiting the foregoing, the Designor agrees to
indemnify the Administrative Agent as contemplated by Section 11.04(c) of the
Credit Agreement.

GOVERNING LAW. THIS SECURED PARTY DESIGNATION NOTICE SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Secured Party Designation
Notice to be duly executed and delivered by their respective officers thereunto
duly authorized as of the date first above written.

 

DESIGNOR:     [                                         ]     By:  

 

    Name:  

 

    Title:  

 

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A.,     as Administrative Agent    
By:  

 

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

Schedule 1

To Secured Party Designation Notice



--------------------------------------------------------------------------------

Exhibit 11.06

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto in the amount[s] and equal
to the percentage interest[s] identified below of all the outstanding rights and
obligations under the respective facilities identified below (including, without
limitation, Letters of Credit, Guarantees and Swingline Loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:   

 

         [Assignor [is][is not] a Defaulting Lender.] 2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]6] 3.   
Borrower:    Vicar Operating, Inc. 4.    Agent:    Bank of America, N.A., as the
administrative agent under the Credit Agreement 5.    Credit Agreement:   
Credit Agreement dated as of June 29, 2016 among the Borrower, the Guarantors
party thereto, the Lenders parties thereto and Bank of America, N.A., as
Administrative Agent

 

6  Select as applicable.



--------------------------------------------------------------------------------

6.    Assigned Interest:      

 

Facility Assigned7

   Aggregate Amount of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned*      Percentage Assigned of
Commitment/Loans8      $                $                       %     $        
$                %     $         $                % 

 

[7.    Trade Date:                        ]9   

Effective Date:                  , 20     [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

7  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Term Commitment,” etc.)

*  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

8  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

[Consented to and]10 Accepted:

 

BANK OF AMERICA, N.A. as Administrative Agent By  

 

Title:   [Consented to:]11 [BANK OF AMERICA, N.A., as L/C Issuer and Swing Line
Lender] By  

 

Title:   VICAR OPERATING, INC. By  

 

Title:  

 

10  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

11  To be added only if the consent of the Borrower and/or other parties (e.g.
L/C Issuer) is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 11.06(b)(iii) and (v) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
11.06(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.